                 Case 19-11292-KG           Doc 929       Filed 11/29/19        Page 1 of 157



    THIS PROPOSED DISCLOSURE STATEMENT IS NOT A SOLICITATION OF VOTES ON THE PLAN.
    ACCEPTANCES AND REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A
    DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE
    DEBTORS RESERVE THE RIGHT TO AMEND, SUPPLEMENT, OR OTHERWISE MODIFY THIS
    DISCLOSURE STATEMENT.

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
------------------------------------------------------x

                         DISCLOSURE STATEMENT
       FOR SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
     PROPOSED BY INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

    WEIL, GOTSHAL & MANGES LLP                             RICHARDS, LAYTON & FINGER, P.A.
    Gary T. Holtzer (admitted pro hac vice)                John H. Knight (No. 3848)
    Ronit J. Berkovich (admitted pro hac vice)             Paul N. Heath (No. 3704)
    Candace M. Arthur (admitted pro hac vice)              Amanda R. Steele (No. 5530)
    Brenda L. Funk (admitted pro hac vice)                 Zachary I. Shapiro (No. 5103)
    Olga F. Peshko (admitted pro hac vice)                 One Rodney Square
    767 Fifth Avenue                                       920 N. King Street
    New York, New York 10153                               Wilmington, Delaware 19801
    Telephone: (212) 310-8000                              Telephone: (302) 651-7700
    Facsimile: (212) 310-8007                              Facsimile: (302) 651-7701

    Attorneys for the Debtors                              Attorneys for the Debtors
    and Debtors in Possession                              and Debtors in Possession




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
               Case 19-11292-KG                    Doc 929              Filed 11/29/19           Page 2 of 157



                                                 TABLE OF CONTENTS

I.     INTRODUCTION AND EXECUTIVE SUMMARY.........................................................4
       1.1  Background and the Debtors’ Approach to these Chapter 11 Cases .......................4
       1.2        Debtors’ Anticipated Assets as of the Effective Date ..............................................5
       1.3        Unsecured Claims against the Debtors’ Estates and Plan Classification .................6
       1.4        Plan Negotiations, General Terms and Table of Summary Plan Treatment ............8
       1.5        Confirmation under Section 1129(b) .....................................................................20

II.    INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN
       VOTING AND SOLICITATION PROCEDURES ...........................................................21
       2.1  Purpose of the Disclosure Statement .....................................................................21
       2.2        Disclosure Statement Enclosures ...........................................................................21
       2.3        Voting Procedures and Requirements ....................................................................22
       2.4        Voting Deadline and Solicitation Agent. ...............................................................22
       2.5        Parties Entitled to Vote. .........................................................................................23
       2.6        Voting Procedures. .................................................................................................23
       2.7        Confirmation Hearing and Objection Deadline .....................................................24

III.   OVERVIEW OF THE DEBTORS ....................................................................................26
       3.1 The Debtors’ Business and Employees..................................................................26
       3.2        The Debtors’ Corporate Structure ..........................................................................27
       3.3        The Debtors’ Capital Structure ..............................................................................27
       3.4        The Debtors’ Liquidity ..........................................................................................28

IV.    KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER
       11 CASES ..........................................................................................................................29
       4.1   Opioid Investigations and Litigation .....................................................................29
       4.2        Other Litigation and Claims...................................................................................35
       4.3        Market Conditions and Decline in Business ..........................................................36
       4.4        The Debtors’ Liquidity and Financial Resources ..................................................36
       4.5        Debtors’ Efforts to Restructure ..............................................................................37
       4.6        Changes in Management ........................................................................................37
       4.7        The Debtors Commence Prepetition Marketing and Sale Process ........................38

V.     OVERVIEW OF THE DEBTORS’ CHAPTER 11 CASES .............................................40
       5.1 Commencement of the Chapter 11 Cases and First-Day Motions .........................40


                                                                  -i-
                Case 19-11292-KG                    Doc 929            Filed 11/29/19              Page 3 of 157



        5.2       Appointment of Statutory Committee ....................................................................40
        5.3       Public Entities Committee Motion ........................................................................41
        5.4       Filings of Schedules of Assets and Liabilities and Statements of Financial
                  Affairs ....................................................................................................................42
        5.5       Claims Bar Dates and Noticing Procedures ...........................................................42
        5.6       Sales of Assets and Pursuit of Affirmative Claims ................................................44
        5.7       Creditor Discussions, Mediation and Plan Settlement ...........................................53

VI.     SUMMARY OF THE PLAN.............................................................................................61
        6.1 Substantive Consolidation .....................................................................................61
        6.2       Equitable Subordination under Bankruptcy Code 510(c) ......................................63
        6.3       Class Proofs of Claim ............................................................................................64

VII.    SUMMARY OF PLAN .....................................................................................................68
        7.1 Administrative Expense and Priority Claims .........................................................68
        7.2       Classification of Claims and Interests....................................................................70
        7.3       Treatment of Claims and Interests. ........................................................................72
        7.4       Means for Implementation. ....................................................................................78
        7.5       Distributions.........................................................................................................102
        7.6       Procedures for Disputed Claims. .........................................................................108
        7.7       Executory Contracts and Unexpired Leases. .......................................................110
        7.8       Conditions Precedent to Confirmation of the Plan and the Occurrence of
                  the Effective Date. ...............................................................................................115
        7.9       Effect of Confirmation. ........................................................................................116

VIII.   CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ........123
        8.1  Consequences to the Debtors ...............................................................................124
        8.2       Consequences to Holders of Certain Claims .......................................................126
        8.3       Tax Treatment of the Trusts and Holders of Beneficial Interests Therein ..........128
        8.4       Withholding on Distributions and Information Reporting...................................131

IX.     RELEASE, INJUNCTION, EXCULPATION AND RELATED PROVISIONS ...........133
        9.1  General .................................................................................................................133
        9.2       Releases................................................................................................................133
        9.3       Injunction Related to Releases and Exculpation ..................................................137
        9.4       Pre-Confirmation Injunctions and Stays ..............................................................137
        9.5       Injunction against Interference with Plan ............................................................138

                                                                   -ii-
                Case 19-11292-KG                     Doc 929           Filed 11/29/19              Page 4 of 157



        9.6        Plan Injunction .....................................................................................................138
        9.7        Exculpation ..........................................................................................................139
        9.8        Injunction Related to Releases and Exculpation ..................................................140

X.      CERTAIN RISK FACTORS TO BE CONSIDERED ....................................................141
        10.1 Risks Associated with the Bankruptcy Process ...................................................141
        10.2       Other Considerations, Risk Factors, and Disclaimers .........................................144

XI.     CONFIRMATION OF THE PLAN.................................................................................147
        11.1 Requirements of Section 1129(a) of the Bankruptcy Code .................................147

XII.    ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
        PLAN ...............................................................................................................................152
        12.1 Alternative Plan of Liquidation or Reorganization ..............................................152
        12.2       Liquidation Under Chapter 7 of the Bankruptcy Code ........................................152

XIII.   CONCLUSION AND RECOMMENDATION...............................................................153




                                                                   -iii-
                Case 19-11292-KG             Doc 929       Filed 11/29/19         Page 5 of 157



                                                DISCLAIMER

           THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT
(THE “DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR PURPOSES OF
SOLICITING ACCEPTANCES OF THE DEBTORS’ SECOND AMENDED JOINT CHAPTER
11 PLAN OF LIQUIDATION OF INSYS THERAPEUTICS, INC. AND ITS AFFILIATED
DEBTORS, DATED AS OF NOVEMBER [•], 2019, (INCLUDING ALL EXHIBITS AND
SCHEDULES THERETO AND AS MAY BE FURTHER AMENDED, MODIFIED, OR
SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”) AND MAY NOT BE RELIED
UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE
PLAN.2 A COPY OF THE PLAN IS ATTACHED HERETO AS EXHIBIT A. NO
SOLICITATION OF VOTES TO ACCEPT THE PLAN MAY BE MADE EXCEPT PURSUANT
TO SECTION 1125 OF THE BANKRUPTCY CODE.

           ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THE
DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING
TO ACCEPT OR REJECT THE PLAN. ALL HOLDERS OF CLAIMS SHOULD CAREFULLY
READ AND CONSIDER FULLY THE RISK FACTORS SET FORTH IN SECTION IX
(CERTAIN RISK FACTORS TO BE CONSIDERED) OF THIS DISCLOSURE STATEMENT
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. THE PLAN SUMMARIES AND
STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR
ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ATTACHED TO THE
PLAN AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN WILL GOVERN.

          THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN
ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND
BANKRUPTCY RULE 3016(b) AND NOT NECESSARILY IN ACCORDANCE WITH
OTHER NON-BANKRUPTCY LAW.

          CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE
STATEMENT, INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES
AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE
PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995
AND SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES,
ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBED HEREIN.

          AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND
OTHER ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT WILL

2
  Unless otherwise expressly set forth herein, capitalized terms used but not otherwise defined herein shall have the
same meanings ascribed to such terms in the Plan. The exhibits to this Disclosure Statement are incorporated as if
fully set forth herein and are a part of this Disclosure Statement.
         Case 19-11292-KG   Doc 929     Filed 11/29/19   Page 6 of 157



NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
LIABILITY, STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT WILL NOT BE
CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER
LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR
INTERESTS IN, THE DEBTORS AND DEBTORS IN POSSESSION IN THESE CHAPTER 11
CASES.

           THE PLAN, THE PLAN SETTLEMENT, THE PLAN DOCUMENTS AND THE
CONFIRMATION ORDER CONSTITUTE A GOOD FAITH COMPROMISE AND
SETTLEMENT OF CLAIMS AND CONTROVERSIES BASED UPON THE UNIQUE
CIRCUMSTANCES OF THESE CHAPTER 11 CASES AND NONE OF THE FOREGOING
DOCUMENTS, NOR ANY MATERIALS USED IN FURTHERANCE OF SUCH
DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE DISCLOSURE STATEMENT,
NOTES AND DRAFTS), MAY BE OFFERED INTO EVIDENCE, DEEMED AN ADMISSION,
USED AS PRECEDENT, OR USED IN ANY CONTEXT WHATSOEVER BEYOND THE
PURPOSES OF THE PLAN, IN ANY OTHER LITIGATION OR PROCEEDING EXCEPT AS
NECESSARY TO ENFORCE THEIR TERMS BEFORE THE BANKRUPTCY COURT OR
ANY OTHER COURT OF COMPETENT JURISDICTION. THE PLAN, THE PLAN
SETTLEMENT, THE PLAN DOCUMENTS AND THE CONFIRMATION ORDER WILL BE
BINDING AS TO THE MATTERS AND ISSUES DESCRIBED THEREIN, BUT WILL NOT
BE BINDING WITH RESPECT TO SIMILAR MATTERS OR ISSUES THAT MIGHT ARISE
IN ANY OTHER LITIGATION OR PROCEEDING IN WHICH THE DEBTORS ARE NOT A
PARTY. ANY PERSON’S SUPPORT OF, OR POSITION OR ACTION TAKEN IN
CONNECTION WITH, THE PLAN, THE PLAN SETTLEMENT, THE PLAN DOCUMENTS
AND THE CONFIRMATION ORDER MAY DIFFER FROM ITS POSITION OR TESTIMONY
IN ANY OTHER LITIGATION OR PROCEEDING IN WHICH THE DEBTORS ARE NOT A
PARTY. FURTHER, AND AS ALL PARTIES TO THE MEDIATION AGREED, THE PLAN
SETTLEMENT IS NOT INTENDED TO BE A BLUEPRINT FOR OTHER CHAPTER 11
CASES, NOR IS IT INTENDED TO BE USED AS PRECEDENT BY ANY PARTY.

           THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN,
AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
SINCE THE DATE HEREOF.


                     DEBTORS’ RECOMMENDATION

THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO
ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE
HIGHEST AND BEST RECOVERY FOR ALL CREDITORS AND IS IN THE BEST
INTERESTS OF CREDITORS.



                                      -2-
        Case 19-11292-KG   Doc 929     Filed 11/29/19   Page 7 of 157



           CREDITORS’ COMMITTEE’S RECOMMENDATION

THE CREDITORS’ COMMITTEE SUPPORTS CONFIRMATION OF THE PLAN
AND URGES ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO
VOTE TO ACCEPT THE PLAN. THE CREDITORS’ COMMITTEE BELIEVES THAT
THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERY FOR ALL
UNSECURED CREDITORS AND IS IN THE BEST INTERESTS OF UNSECURED
CREDITORS.

                       SETTLING CREDITORS

THE PLAINTIFFS’ EXECUTIVE COMMITTEE FOR THE MULTI-DISTRICT
OPIOID LITIGATION (THE “MDL PEC”) [PARAGRAPH TO BE PROPOSED BY
THE MDL PEC].

THE OTHER SETTLING CREDITORS (LISTED ON EXHIBIT B HERETO) HAVE
AGREED NOT TO OBJECT TO THE PLAN, THE TERMS OF WHICH WERE
REACHED FOLLOWING EXTENSIVE DELIBERATION BETWEEN THE
SETTLING CREDITORS, THE DEBTORS, THE CREDITORS’ COMMITTEE, THE
MDL PEC AND THE STATES OF FLORIDA, MARYLAND, NEW JERSEY AND NEW
YORK.




                                     -3-
                 Case 19-11292-KG            Doc 929      Filed 11/29/19       Page 8 of 157



I.         INTRODUCTION AND EXECUTIVE SUMMARY

                This is the Disclosure Statement of Insys Therapeutics, Inc. (“Insys”);
IC Operations, LLC; Insys Development Company, Inc.; Insys Manufacturing, LLC; Insys
Pharma, Inc.; IPSC, LLC; and IPT 355, LLC as debtors and debtors in possession (collectively,
the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) pending in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), filed
pursuant to chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and in
connection with the Joint Chapter 11 Plan of Liquidation Proposed by Insys Therapeutics, Inc., et
al., a copy of which is annexed to this Disclosure Statement as Exhibit A.

SEE SECTION II (INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN
VOTING AND SOLICITATION PROCEDURES), BELOW, FOR INSTRUCTIONS ON VOTING
ON THE PLAN.

           1.1     Background and the Debtors’ Approach to these Chapter 11 Cases

                The Debtors commenced these Chapter 11 Cases with the goal of resolving their
mounting and varied unliquidated litigation claims in a fair and efficient process, while providing
the highest possible recovery to all of their creditors. To these ends, the Debtors initiated a three-
step strategy to accomplish these goals: (i) maximizing the value of their enterprise through
pursuing a sale of their assets and pursuing affirmative causes of action (see Section 5.6(a)—(b));
(ii) preserving funds by seeking a stay of burdensome and asset-consuming litigation (see Section
5.6(c)); and (iii) further preserving funds by limiting their time in chapter 11 through estimation
of categories of claims to facilitate confirmation of a plan and sooner distributions to creditors.
The Debtors hoped and expected that this forward-looking strategy would bring creditors to the
table and ultimately result in a more consensual process.

                To that end, shortly after commencement of these Chapter 11 Cases, the Debtors
began working with their creditors and, in particular, the Creditors’ Committee and certain States’
Attorneys General to implement a more consensual alternative to a formal estimation process with
the goal of formulating a consensual chapter 11 plan. Following weeks of negotiations, a
mediation facilitated by Judge Kevin Carey and a second, more limited mediation facilitated by
Eric Green, as described below in more detail, the Debtors, the Creditors’ Committee, the SMT
Group Participants,3 and certain key creditor constituencies reached a resolution on the framework
of a consensual plan. The Plan attached to this Disclosure Statement is the result of those
negotiations and settlements. Section 5.7 details how the Debtors achieved their objectives
through working with the Debtors’ advisors, the Creditors’ Committee, and a number of interested
parties in developing a Plan that maximizes recovery, is fair to all creditor groups, and best
represents the interests of the Debtors’ creditors. The United States Department of Justice (the
“DOJ”) is not a Settling Creditor and may object to the Plan. The Plan will consolidate all of the
Debtors, including for the purpose of implementing the Plan, for voting, for assessing whether
Confirmation standards have been met, for calculating and making distributions under the Plan,
and for filing post-Confirmation reports and paying quarterly fees to the U.S. Trustee. The key


3
    The SMT Group Participants include the MDL PEC and the States of New York, New Jersey, Maryland and Florida.


                                                       -4-
                Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 9 of 157



components of the Debtors’ Plan – the claims against the Debtors, the assets available to satisfy
those claims, and the mechanisms for distributing assets to creditors – are described below.

         1.2      Debtors’ Anticipated Assets as of the Effective Date

               The Debtors anticipate having various assets on hand as of the Effective Date of
the Plan, some of which will be unliquidated. These assets, and an estimated value thereof (which
may be materially higher or lower), include:

                          cash on hand in a current estimated amount of $34 million;4

                          unliquidated business or operating assets (if any) that remain unsold as of
                           the Effective Date (see Section 5.6) (estimated at negligible value);

                          royalty and other payments from the purchaser of SUBSYS® (“Subsys”)
                           (estimated at approximately $60 million (nominal, and not net present,
                           value) (see Section 5.6(a)(iii));

                          potential claims against certain insurance policies of the Debtors (estimated
                           at between $0 to $56 million (see Section 5.6(b)); and

                          unliquidated litigation claims and causes of action against numerous parties
                           for, among other things, breaches of fiduciary duty, the receipt of preference
                           payments, and potential fraudulent (and other avoidable) transfers (see
                           Section 5.6(b)(i), (iii), and (iv)) (recoveries for potential preference and
                           fraudulent transfers are estimated at approximately $9 million; the Debtors
                           have not estimated potential recoveries for other causes of action, including
                           potential recovery of legal fees and expenses paid to or on behalf of former
                           officers and directors of the Debtors).

                 The ability to liquidate and collect on the Debtors’ unliquidated assets is far from
certain. The Debtors may not be able to sell their remaining business or operating assets and may
instead incur additional expense to wind-down and dispose of those remaining business or
operating assets. Similarly, the value of the royalties related to Subsys are uncertain. Moreover,
in addition to the potential litigation risks inherent in reducing the Debtors’ litigation and insurance
assets to judgment, there are significant risks associated with collecting on those judgements, if
and when rendered in favor of the Debtors.

               As a result of these various factors, it is impossible to place a precise value on the
Debtors’ anticipated assets as of the Effective Date. It is expected, however, that the Debtors’
assets will be insufficient, by a wide margin, to satisfy unsecured claims against the Debtors’
estates.


4
 This amount includes the professional fee escrow of $4 million, but is prior to the payment of administrative claims,
priority claims and the costs of liquidation and wind-down of the Debtors’ estates, including taxes relating to
implementation of the Plan and the costs of administering the two Trusts. The cost of administering the two Trusts,
excluding recovery and wind-down expenses is estimated to total approximately $5.2 million.


                                                         -5-
               Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 10 of 157



         1.3      Unsecured Claims against the Debtors’ Estates and Plan Classification

               As described in further detail in Section 4.1, below, the Debtors face thousands of
claims by public and private entities and individuals related, generally, to the Debtors’ business
operations and the Debtors’ prior marketing and sales activities related to SUBSYS® (“Subsys”),
their opioid product. The General Unsecured Claims against the Debtors, generally, fall into one
of the following categories and have been classified under the Plan as follows:

        Class 3 Convenience Class Claims, which include any General Unsecured Claims asserted
         as liquidated or scheduled as neither contingent, disputed, nor unliquidated, in each case,
         in an amount no greater than $50,000. The Debtors estimate that Allowed Convenience
         Class Claims will not exceed $2 million in total;

        Class 4 Trade and Other Unsecured Claims, which include creditors’ claims for, generally,
         goods and services provided prepetition, employee indemnification, contract rejection
         damages and other General Unsecured Claims not otherwise categorized in Classes 5—9
         described below;

        Class 5 Insurance Related Claims, which includes Claims by (1) health insurers, union
         health and welfare funds, and all other private providers of health care benefits, including
         providers of private employer sponsored self-insured health plans subject to the Employee
         Retirement Income Security Act of 1974 (the “ERISA Health Plan Claimants”), and
         including administrative service providers or agents on their behalf (collectively, the
         “Third Party Payors” or the “TPPs”) for fraud leading to the improper reimbursement
         and payment of prescription costs for Subsys, and (2) insurance rate payers (the
         “Insurance Ratepayers”) for the increase of insurance premium rates related to the
         Debtors’ conduct;5

        Class 6 Hospital Claims and NAS Monitoring Claims, which include Claims held by
         hospitals, other than those operated by the United States Government (the “Hospitals”),
         and children with neonatal abstinence syndrome (“NAS Children”) for damages6 caused
         by the Debtors’ alleged role in the worsening opioid crisis;7

        Class 7 DOJ Claims, which include the DOJ Civil Claims and the DOJ Criminal Forfeiture
         Claim held by the United States Department of Justice (the “DOJ”). Class 7 also includes
         any Claim filed by the DOJ on behalf of Insys’ creditors seeking restitution. Such DOJ
5
  As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed to allow Third Party Payors and
Insurance Ratepayers to file class proofs of claim, each of which will be determined and administered pursuant to the
class claim procedures as set forth in the Plan and the Plan Supplement.
6
  The NAS Children assert claims relating to damages arising out of personal injury, as described above, as well as
damages arising out of the marketing, distribution, and sale of Subsys (not including those arising out of personal
injury). Personal injury claims are addressed in Class 9.
7
 As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed to allow certain Hospitals and NAS
Children to file class proofs of claim, both of which will be determined and administered pursuant to the class claim
procedures as set forth in the Plan and Plan Supplement. Under the Plan, all Hospital Claims and NAS Monitoring
Claims, other than the Hospital Class Claim and the NAS Monitoring Class Claim, are Disallowed and expunged as
duplicative of either the Hospital Class Claim or the NAS Monitoring Class Claim.


                                                        -6-
               Case 19-11292-KG             Doc 929        Filed 11/29/19         Page 11 of 157



         Restitution Claim will be Allowed in the amount filed or, if filed in an unliquidated amount,
         then in the amount subsequently liquidated by final order entered by the United States
         District Court for the District of Massachusetts; provided, however, that no DOJ Restitution
         Claim will be Allowed for Distribution purposes other than the DOJ Residual Restitution
         Claim, in an amount not to exceed $10 million;

        Class 8(a) State Claims and Class 8(b) Municipality/Tribe Claims, which include Claims
         held by the SMT Group Participants and all other States, Municipalities, and Native
         American Tribes (collectively, the “SMT Group”) for, among other things, consumer
         fraud, deceptive practices, false claims, negligence, violations of RICO, public nuisance
         and abatement (the “SMT Group Claims”); and

        Class 9 Personal Injury Claims, which include personal injury plaintiffs’ and similar
         claimants’ claims, including bodily injury claims of addicted individuals, the families of
         addicted individuals, and NAS Children (collectively, the “Personal Injury Claimants”),
         for, among other things, bodily injury, addiction, wrongful death and loss of consortium.

                Some unsecured claims were raised in litigation before the Petition Date. Others
have been asserted since. Following the Petition Date, additional lawsuits have been filed against
the Debtors, certain of those with existing litigation have asserted additional theories of recovery
against the Debtors, and additional parties have informed the Debtors of their intention to make
claims by the appropriate Bar Date. In addition, the TPPs, Insurance Ratepayers, NAS Children,
Hospitals, and, separately from the TPPs, the ERISA Health Plan Claimants, have each sought the
authority to file class proofs of claim in these Chapter 11 Cases on behalf of the class
representatives as well as each putative member of those classes.8 As further described in Section
1.4 herein, the Plan will allow class proofs of claim to be filed by certain of the class representatives
to expedite recovery and distribution.9

               The Debtors submit that the Plan Classification scheme described above
appropriately classifies creditors with similar claims and assists in the efficient administration of
the Plan and the resolution of Claims within Classes.

                The Debtors and Creditors’ Committee estimate that creditors have asserted (or will
assert) over $16 billion in claims against Insys – again, far outstripping the Debtors’ assets
available to satisfy such claims. The Debtors and Creditors’ Committee largely do not agree that
the claims made against Insys should be allowed in the amounts asserted, but, based on the
Debtors’ estimated value of such claims, the Debtors’ Assets are insufficient to pay all of the




8
 See, respectively, D.I. 76, 486, 476, 404, and 610. As described more fully herein, the Settling Parties have agreed
not to object to certain of these motions. Further, the ERISA Health Plan Claimants have agreed to withdraw their
motion [D.I. 610].
9
 The terms and procedures governing administration of each of the Class Claims are set forth in either the Plan or the
Plan Supplement.



                                                         -7-
               Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 12 of 157



Debtors’ creditors in full. Accordingly, the equity of Insys Therapeutics, Inc. is being cancelled
under the Plan and will receive no value thereunder.10

         1.4      Plan Negotiations, General Terms and Table of Summary Plan Treatment

               Since the Petition Date and appointment of the Creditors’ Committee in these
Chapter 11 Cases, the Debtors have been working steadily to develop a consensual chapter 11 plan
(see Section 5.7). During the month of August, and concluding on August 31, 2019, the Debtors,
the Creditors’ Committee, and representatives of each of the creditor groups listed above (other
than the DOJ, who had previously entered into a settlement agreement with the Debtors)
participated in mediation.11 Through the August mediation and subsequent mediations, as later
described herein, the Debtors have been able to reach consensus and settlement with the Creditors’
Committee, the SMT Group Participants, the MDL PEC and certain other creditors (collectively
the “Settling Creditors”) with respect to the Plan. The Plan and the Distributions contained
therein are based on various agreed upon “settlement claim amounts,” which represent the
aggregate Claim amounts for certain classes of Claims that the Debtors, the Creditors’
Committee, the SMT Group Representatives and the other Settling Creditors believe are fair
and appropriate, but only when combined with the distribution scheme and all other provisions
contained in the Plan. The various parties have not agreed upon the fair and appropriate
“Allowed” amount of any Claim, other than in connection with the distribution scheme and
all other aspects of the Plan. The Plan contains, generally, the following terms:

        On the Effective Date, or as soon as practicably possible thereafter and subject to reserves
         for administrative and priority claims against the Debtors’ estates, all Assets of the Debtors
         will be transferred to one of two trusts for the benefit of the Debtors’ creditors;

        One such trust, the Victims Restitution Trust, will receive an assignment of the Debtors’
         Products Liability Insurance Policies and any proceeds thereof for the benefit of (i) Class
         9 – the Personal Injury Claimants and (ii) Class 8(a) – States and Class 8(b) –
         Municipalities and Native American Tribes;

        The second trust, the Insys Liquidation Trust, will receive an assignment of all other Assets
         of the Debtors and will be charged with winding down the Debtors, liquidating their Assets,
         and making distributions to the Debtors’ creditors, other than the Personal Injury
         Claimants, whose sole recovery will be from the Victims Restitution Trust;


10
  One shareholder, S. Yu, filed an objection to the Debtors’ initial Plan and Disclosure Statement filed on September
17, 2019 [D.I. 719] (the “Yu Objection”). The Yu Objection challenges, among other things, the process by which
Allowed Claims are determined and any presumption of validity afforded to claims that have or will be asserted against
Insys. The Debtors and Ms. Yu have been unable to resolve the Yu Objection. The Debtors believe that Ms. Yu is
asserting largely unsubstantiated legal theories to challenge the claims of creditors with the hope of obtaining a
recovery for shareholders and the allegations contained in the Yu Objection are objections to confirmation rather than
objections to the adequacy of the information in the Disclosure Statement.
11
  Following the filing of the original Disclosure Statement, the Debtors, Creditors’ Committee, and the SMT Group
Participants undertook additional mediation on the limited issue of the Claims Analysis Protocol applicable to the
Personal Injury Claimants.



                                                         -8-
               Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 13 of 157



        The Debtors will make Distributions of 10% to holders of Allowed Convenience Class
         Claims (of $50,000 or less). The Debtors anticipate payments to holders of Allowed
         Convenience Class Claims will be in the range of $200,000 to $300,000;

        The Debtors will make Distributions from the Insys Liquidation Trust to Classes 4 through
         8(b) based on the Plan Settlement, and taking into account the following settlement claim
         amounts:

                      o Aggregate Trade and Other Unsecured Claims in Class 4 at the TUC Class
                        Amount (not to exceed $50 million);12

                      o Aggregate Insurance Related Claims in Class 5 of $258 million;

                      o Aggregate Hospital Claims and NAS Monitoring Claims in Class 6 of $117
                        million;

                      o Aggregate DOJ Claims in Class 7 at the DOJ Class Amount (not to exceed
                        $28313 million); and

                      o Aggregate State Claims and Municipality/Tribe Claims in Class 8(a) and
                        8(b), collectively, of $597 million.

                Based on the Debtors’ analyses and in consultation with the Creditors’ Committee
(which itself conducted an independent and privileged analysis of certain of the claims listed above
regarding the appropriate allocation of value in the exercise of its fiduciary duties) and various
creditor constituencies and in the context of a settlement with the SMT Group and the other Settling
Creditors, the Debtors and the Creditors’ Committee, in the exercise of their respective fiduciary
duties, believe the allocations of value under the Plan based on the settlement claim amounts and
distribution processes listed above, and the distribution process set forth therein are fair and in the
best interests of the estates and their creditors.

        Pursuant to the Plan Settlement:

                     The first $38 million of Estate Distributable Value from the Insys Liquidation
                      Trust will be split 50% to the Debtors’ private creditors (other than Personal
                      Injury Claimants) in Classes 4, 5, and 6 and 50% to public creditors in Classes
                      7 and 8;14 and




12
   The Class Amount for Class 4 (Trade and Other Unsecured Claims), which the Debtors estimate will be less than
$50 million, will be determined, if necessary, by the Liquidation Trustee and approved by the Bankruptcy Court within
six (6) months of the Effective Date.
13
 The DOJ Civil Claim is Allowed at $243 million. The DOJ Forfeiture Claim, if filed, is capped at $30 million. The
DOJ may file a claim for criminal restitution, the amount of which is currently unliquidated.
14
  Under the Plan, the Distributions to private creditors are defined as Category 1 Distributions and Distributions to
public creditors are defined as Category 2 Distributions.


                                                        -9-
         Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 14 of 157



              Distributions in excess of $38 million from the Insys Liquidation Trust will be
               split 17.5% to private creditors (other than Personal Injury Claimants) and
               82.5% to public creditors.

              Pursuant to an agreement with the DOJ, the DOJ agreed to not receive a
               distribution on account of its $243 million Allowed DOJ Civil Claim under the
               DOJ Stipulation until after other Allowed, general unsecured, unsubordinated
               Claims receive a recovery in aggregate equal to the amount of such Claims
               multiplied by four percent (4%). Under the Plan each holder of an Allowed
               Non-PI General Unsecured Claim (except the Allowed DOJ Civil Claim)
               benefits from this DOJ Distribution Reallocation up to the 4% threshold
               amount. This represents a compromise in favor of the DOJ, as the threshold
               amount does not take into account the allowed amount of Personal Injury
               Claims.

              In addition to the benefit of the DOJ Distribution Reallocation, holders of
               Allowed Claims in Classes 4, 5 and 6 will receive the first $2 million of the
               DOJ Distribution Reallocation that would have otherwise been allocated to the
               SMT Group as a DOJ Distribution Reallocation.

              Certain members of the SMT Group will also receive an administrative Claim
               of $800,000 for their substantial contributions to these Chapter 11 Cases.

              Finally, the Personal Injury Claimants in Class 9 will receive their Pro Rata
               share of 90% of the proceeds (if any) of the Debtors’ Products Liability
               Insurance Proceeds, to the extent recovered, subject to the terms of the Claims
               Analysis Protocol.

              The SMT Group will receive the other 10% of the proceeds (if any) of the
               Debtors’ Products Liability Insurance Proceeds, to the extent recovered, and
               100% of the proceeds, if any, after the Personal Injury Claimants have been
               paid in full.

              The Claims Analysis Protocol was negotiated and agreed to by representatives
               of the Creditors’ Committee, the SMT Group and certain Personal Injury
               Claimants after a second mediation approved by the Court and conducted with
               Eric Green as the mediator.

   To conserve estate and trust resources, and to provide for allocations to creditors within
    Classes 5, 6 and 8, the Debtors are:

               o Providing after the Effective Date, for a limited time and with a cap on fees,
                 the services of an ILT Claims Arbiter to determine certain disputes among
                 the Hospitals, TPPs, ERISA Health Plan Claimants, Insurance Ratepayers,
                 and NAS Children – saving the Debtors’ Estates the expense of litigating
                 such disputes and claim objections in the Chapter 11 Cases.


                                           -10-
              Case 19-11292-KG            Doc 929       Filed 11/29/19        Page 15 of 157



                     o Providing for claim allocation and distribution procedures in (1) Class 5,
                       with respect to the Third Party Payor Claims and the Insurance Ratepayer
                       Class Claims and (2) in Class 6, with respect to the Hospital Class Claim
                       and the NAS Monitoring Class Claim;15 and

                     o Providing, at the election of the SMT Group, that the Pro Rata share of
                       Distributions made in respect of Claims in Class 8 shall be determined by
                       either (i) Class 8 distribution procedures, if any, filed with the Plan
                       Supplement, (ii) the agreement of representatives of holders of SMT Group
                       Claims if any such agreement is reached within twelve (12) months of the
                       Effective Date and approved by the Bankruptcy Court, or (iii) such later
                       date as extended by agreement of the SMT Representatives on the ILT
                       Board prior to the expiration of the twelve (12) month period in Section
                       4.8(c)(i) of the Plan, with the expense of such process deducted from Estate
                       Distributable Value attributable to Class 8.

        In addition, to conserve estate and trust resources, and to provide for allocations to creditors
         within Class 9, the Debtors are providing for a Claims Administrator and Claims Analysis
         Protocol to determine the Allowed Claim of each Personal Injury Claimant.

                The following table (the “Treatment Table”) summarizes: (i) the treatment of
Claims and Interests under the Plan; (ii) which Classes are impaired by the Plan; (iii) which
Classes are entitled to vote on the Plan; and (iv) the estimated recoveries for holders of Claims and
Interests based on the settlement claim amounts described herein. The table is qualified in its
entirety by reference to the full text of the Plan. For a more detailed summary of the terms and
provisions of the Plan, see Section 7.

               Further, the estimated recoveries set forth in the Treatment Table are based upon
settlement claim amounts and estimated recoveries on the Debtors’ unliquidated assets that could
vary significantly. Many of these settlement claim amounts include claims which are in the
preliminary stages of investigation and can only be estimated by using broad ranges. The
resolution of these claims for distribution purposes, and the ultimate recoveries on unliquidated
assets, could have a material effect on the estimated recoveries set forth in the Treatment Table.
The Treatment Table below assumes Estate Distributable Value in a range of $60—$120 million
from the ILT and approximately $25.7 million from the VRT.




15
  The terms and procedures governing administration of each of the Class Claims are set forth in the Plan and the
Plan Supplement.


                                                      -11-
             Case 19-11292-KG            Doc 929       Filed 11/29/19      Page 16 of 157



        Type of Claim                                                   Entitled to Estimated Estimated
Class                              Treatment                Impairment
          or Interest                                                      Vote     Recovery    Claims
 None Administrative Except to the extent that a holder     Unimpaired      No        100%    $3.6 million
        Expense Claims of an Allowed Administrative                    (Presumed to
                       Expense Claim (other than a                        Accept)
                       Professional Fee Claim) agrees
                       to a different treatment, the
                       holder of such Allowed
                       Administrative Expense Claim
                       shall receive, on account of such
                       Allowed Claim, Cash in an
                       amount equal to the Allowed
                       amount of such Claim from the
                       Claims Reserve within thirty
                       (30) days following the later to
                       occur of (i) the Effective Date
                       and (ii) the date on which such
                       Administrative Expense Claim
                       shall become an Allowed Claim.
 None    Priority Tax  Except to the extent that a holder   Unimpaired No (Presumed   100%      $700,000
            Claims     of an Allowed Priority Tax                       to Accept)
                       Claim agrees to a different
                       treatment, on the Effective Date
                       or as soon thereafter as is
                       reasonably practicable, the
                       holder of such Allowed Priority
                       Tax Claim shall receive, on
                       account of such Allowed Priority
                       Tax Claim, either Cash in an
                       amount equal to the Allowed
                       amount of such Claim from the
                       Claims Reserve or such other
                       treatment as may satisfy section
                       1129(a)(9) of the Bankruptcy
                       Code.
Class 1 Secured Claims The legal, equitable, and            Unimpaired No (Presumed   100%        N/A
                       contractual rights of the holders                to Accept)
                       of Secured Claims are unaltered
                       by the Plan. Except to the extent
                       that a holder of an Allowed
                       Secured Claim agrees to
                       different treatment, on the
                       Effective Date or as soon as
                       reasonably             practicable
                       thereafter, each holder of an
                       Allowed Secured Claim shall
                       receive, on account of such
                       Allowed Claim, (i) payment in
                       full in Cash in accordance with
                       section 506(a) of the Bankruptcy
                       Code, (ii) reinstatement pursuant
                       to section 1124 of the
                       Bankruptcy Code, or (iii) such
                       other treatment as may be
                       necessary to render such Claim
                       Unimpaired.

                                                    -12-
            Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 17 of 157



        Type of Claim                                               Entitled to Estimated Estimated
Class                           Treatment             Impairment
         or Interest                                                   Vote     Recovery   Claims
Class 2 Other Priority  The legal, equitable, and Unimpaired No (Presumed         100%    $100,000
           Claims       contractual rights of holders of            to Accept)
                        Other Priority Claims are
                        unaltered by the Plan. Except to
                        the extent that a holder of an
                        Allowed Other Priority Claim
                        agrees to different treatment, on
                        the Effective Date or as soon as
                        reasonably               practicable
                        thereafter, each holder of an
                        Allowed Other Priority Claim
                        shall receive, on account of such
                        Allowed Claim, (i) payment in
                        full in Cash or (ii) such other
                        treatment consistent with the
                        provisions of section 1129(a)(9)
                        of the Bankruptcy Code.
Class 3 Convenience Except to the extent that a holder Impaired        Yes        10%     $2 million
         Class Claims of an Allowed Convenience
                        Class Claim agrees to different
                        treatment, in full and final
                        satisfaction, settlement, release,
                        and discharge of an Allowed
                        Convenience Class Claim, each
                        holder an Allowed Convenience
                        Class Claim shall receive
                        Available Cash equal to ten
                        percent (10%) of such holder’s
                        Allowed Convenience Class
                        Claim on or as soon as
                        reasonably practicable after the
                        later of (i) the Effective Date and
                        (ii) the date upon which such
                        Convenience         Class     Claim
                        becomes           an       Allowed
                        Convenience Class Claim.
Class 4 Trade and Other Except to the extent that a holder Impaired    Yes       5.6%— $50 million
          Unsecured     of an Allowed Trade and Other                             8.2%
            Claims      Unsecured Claim agrees to
                        different treatment, in full and
                        final satisfaction, settlement,
                        release, and discharge of an
                        Allowed Trade and Other
                        Unsecured Claim, each such
                        holder shall receive, from the
                        Insys Liquidation Trust, its Pro
                        Rata       share      of      Estate
                        Distributable Value attributable
                        to Class 4, which amount is
                        calculated by multiplying the
                        Category 1 Distributions by the
                        Private Group Plan Distribution
                        Percentage       for     Class    4;
                        provided, however, that no

                                               -13-
             Case 19-11292-KG             Doc 929         Filed 11/29/19        Page 18 of 157



        Type of Claim                                                       Entitled to   Estimated   Estimated
Class                               Treatment                  Impairment
         or Interest                                                          Vote        Recovery     Claims
                         holder of an Allowed Trade and
                         Other Unsecured Claim shall
                         receive a Distribution prior to the
                         TUC Class Amount Final
                         Determination        and       any
                         Distributions allocated on behalf
                         of such a Claim shall be held in
                         a disputed claims reserve until
                         the TUC Class Amount Final
                         Determination.

                       Notwithstanding anything to the
                       contrary, holders of Allowed
                       Class 4 Claims shall not receive
                       Distributions, collectively, in an
                       aggregate amount that exceeds
                       the Plan Distribution Percentage
                       for Class 4 multiplied by total
                       Distributions to holders of Non-
                       PI General Unsecured Claims.
Class 5   Insurance    In accordance with the Plan              Impaired       Yes         5.6%—      $258 million
        Related Claims Settlement as provided in                                            8.2%
                       Section 5.1 of the Plan, and as
                       further described and explained
                       in the Disclosure Statement,
                       except to the extent that a holder
                       of an Allowed Insurance Related
                       Claim agrees to different
                       treatment, in full and final
                       satisfaction, settlement, release,
                       and discharge of an Allowed
                       Insurance      Related     Claim,
                       following the determination of
                       the allocation between ERISA
                       Health Plan Claims, all other
                       Third Party Payor Claims, and
                       Insurance Ratepayer Claims by
                       the ILT Claims Arbiter, the Insys
                       Liquidation Trust shall distribute
                       to the holder of each Allowed
                       Insurance Related Claim such
                       holder’s share of Estate
                       Distributable Value attributable
                       to Class 5, which amount is
                       calculated by multiplying the
                       Category 1 Distributions by the
                       Private Group Plan Distribution
                       Percentage for Class 5, and in
                       accordance with the Third Party
                       Payor Claim Procedures and the
                       Insurance Ratepayer Procedures,
                       as applicable.




                                                       -14-
             Case 19-11292-KG              Doc 929        Filed 11/29/19        Page 19 of 157



         Type of Claim                                                      Entitled to   Estimated   Estimated
Class                                Treatment                 Impairment
          or Interest                                                         Vote        Recovery     Claims
                        Notwithstanding anything to the
                        contrary, holders of Allowed
                        Class 5 Claims shall not receive
                        Distributions, collectively, in an
                        aggregate amount that exceeds
                        the Plan Distribution Percentage
                        for Class 5 multiplied by total
                        Distributions to holders of Non-
                        PI General Unsecured Claims.
Class 6 Hospital Claims In accordance with the Plan             Impaired       Yes         5.6%—      $117 million
          and NAS       Settlement as provided in                                           8.2%
         Monitoring     Section 5.1 of the Plan, and as
           Claims       further described and explained
                        in the Disclosure Statement,
                        except to the extent that a holder
                        of an Allowed Hospital Claim or
                        Allowed NAS Monitoring Claim
                        agrees to different treatment, in
                        full and final satisfaction,
                        settlement,      release,      and
                        discharge of such Allowed
                        Hospital Claim and Allowed
                        NAS       Monitoring        Claim,
                        following the determination of
                        the allocation between Hospital
                        Claims and NAS Monitoring
                        Claims by the ILT Claims
                        Arbiter, the Insys Liquidation
                        Trust shall distribute to the
                        holder of each Allowed Hospital
                        Claim and each Allowed NAS
                        Monitoring Claim such holder’s
                        share of Estate Distributable
                        Value attributable to Class 6,
                        which amount is calculated by
                        multiplying the Category 1
                        Distributions by the Private
                        Group       Plan      Distribution
                        Percentage for Class 6, and in
                        accordance with the Hospital
                        Class Procedures and the NAS
                        Monitoring Class Procedures, as
                        applicable.

                          Notwithstanding anything to the
                          contrary, holders of Allowed
                          Class 6 Claims shall not receive
                          Distributions, collectively, in an
                          aggregate amount that exceeds
                          the Plan Distribution Percentage
                          for Class 6 multiplied by total
                          Distributions to holders of Non-
                          PI General Unsecured Claims.


                                                       -15-
            Case 19-11292-KG             Doc 929         Filed 11/29/19        Page 20 of 157



        Type of Claim                                                      Entitled to   Estimated Estimated
Class                              Treatment                  Impairment
         or Interest                                                         Vote        Recovery   Claims
Class 7 DOJ Claims      The DOJ Claims are Allowed in          Impaired       Yes         0.4%— $283 million
                        the amounts of the Allowed DOJ                                     5.6%
                        Civil Claim and the Allowed
                        DOJ Forfeiture Claim, and any
                        Allowed        DOJ       Residual
                        Restitution Claim. Any DOJ
                        Restitution Claim that was part
                        of a proof of claim filed prior to
                        the Governmental Unit and
                        Native American Tribes Bar
                        Date will be Allowed in such
                        filed amount, or, if such filed
                        proof of claim does not specify
                        an amount for the DOJ
                        Restitution Claim, then in the
                        amount in which the DOJ
                        Restitution Claim is liquidated in
                        a Final Order awarding
                        restitution entered by United
                        States District Court for the
                        District of Massachusetts in
                        United States v. Insys Pharma,
                        Inc., Case No. 19-cr-10191
                        (RWZ), and any amounts
                        distributed in respect of a DOJ
                        Restitution Claim will be
                        distributed     as     restitution;
                        provided, however, that no DOJ
                        Restitution Claim will be
                        Allowed       for     Distribution
                        purposes other than the DOJ
                        Residual Restitution Claim in an
                        amount not to exceed $10
                        million. For the avoidance of
                        doubt, the amount of all Allowed
                        DOJ Claims under the Plan will
                        not exceed $283 million.

                        Except to the extent that the DOJ
                        agrees to different treatment, in
                        full and final satisfaction,
                        settlement,     release,       and
                        discharge of the Allowed DOJ
                        Claims, the DOJ shall receive, as
                        restitution with respect to any
                        Allowed DOJ Claim (except the
                        Allowed       DOJ      Restitution
                        Claim),     from     the     Insys
                        Liquidation Trust all Estate
                        Distributable Value attributable
                        to Class 7, which amount is
                        calculated by multiplying the
                        Category 2 Distributions by the
                        Public Group Plan Distribution

                                                      -16-
             Case 19-11292-KG              Doc 929        Filed 11/29/19        Page 21 of 157



        Type of Claim                                                       Entitled to   Estimated   Estimated
Class                                Treatment                 Impairment
         or Interest                                                          Vote        Recovery     Claims
                          Percentage; provided, however,
                          that pursuant to the DOJ
                          Settlement Order, the DOJ will
                          receive no Distributions on
                          account of the Allowed DOJ
                          Civil Claim until the GUC
                          Recovery           Reallocation
                          Threshold has been met.

                         Notwithstanding anything to the
                         contrary, holders of Allowed
                         Class 7 Claims shall not receive
                         Distributions, collectively, in an
                         aggregate amount that exceeds
                         the Plan Distribution Percentage
                         for Class 7 multiplied by total
                         Distributions to holders of Non-
                         PI General Unsecured Claims.
Class    State Claims    Except to the extent that a holder     Impaired       Yes         2.6%—      $597 million
8(a)    (Class 8(a)) and of a State Claim or a                                              8.3%
 and     Municipality/ Municipality/Tribe Claim agrees
Class    Tribe Claims to different treatment or has been
8(b)      (Class 8(b))   paid for such Claim prior to the
                         Effective Date, in full and final
                         satisfaction, settlement, release,
                         and discharge of Allowed State
                         Claims         and        Allowed
                         Municipality/Tribe Claims, or,
                         pursuant to an agreement
                         reached under Section 4.8(c)(i)
                         of        the       Plan,      any
                         Municipality/Tribe Claims, each
                         such holder shall receive, as
                         restitution, from the Insys
                         Liquidation Trust and the
                         Victims Restitution Trust, as
                         applicable, (i) its Pro Rata share
                         (based upon Section 4.8(c) of the
                         Plan) of (x) Estate Distributable
                         Value attributable to Class 8(a)
                         and Class 8(b) collectively,
                         which amount is calculated by
                         multiplying the Category 2
                         Distributions by the Public
                         Group        Plan      Distribution
                         Percentage for Class 8(a) and
                         Class 8(b) collectively, (y) a ten
                         percent (10%) interest in any
                         Products Liability Insurance
                         Proceeds, and (z) a one-hundred
                         percent (100%) interest in any
                         Excess       Products     Liability
                         Insurance Proceeds; provided,
                         however, that no Distributions

                                                       -17-
                 Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 22 of 157



             Type of Claim                                                     Entitled to   Estimated   Estimated
     Class                              Treatment                 Impairment
              or Interest                                                        Vote        Recovery     Claims
                             shall be made to holders of
                             Allowed State Claims or
                             Allowed       Municipality/Tribe
                             Claims until the Pro Rata share is
                             determined in accordance with
                             subsection (c) below; and (ii)
                             payment of an Administrative
                             Expense Claim for professional
                             fees for counsel to holders of
                             State         Claims          and
                             Municipality/Tribe Claims in the
                             amount of $800,000.

                         Notwithstanding anything to the
                         contrary, holders of Allowed
                         State Claims and Allowed
                         Municipality/Tribe Claims and,
                         if applicable, holders of
                         Municipality/Tribe         Claims
                         under an agreement reached
                         pursuant to Section 4.8(c)(i) of
                         the Plan, shall not receive
                         Distributions, collectively, in an
                         aggregate amount that exceeds
                         the Plan Distribution Percentage
                         for Class 8(a) and Class 8(b),
                         collectively, multiplied by total
                         Distributions to holders of Non-
                         PI General Unsecured Claims,
                         plus amounts received pursuant
                         to Sections 4.8(a)(y) and (z) of
                         the Plan.
 Class 9 Personal Injury In accordance with the Plan               Impaired       Yes        0%—100%       N/A16
             Claims      Settlement as provided in
                         Section 5.1 of the Plan, and as
                         further described and explained
                         in the Disclosure Statement,
                         except to the extent that a holder
                         of an Allowed Personal Injury
                         Claim agrees to different
                         treatment, in full and final
                         satisfaction, settlement, release,
                         and discharge of an Allowed
                         Personal Injury Claim, each such
                         holder shall receive, from the
                         Victims Restitution Trust, its Pro
                         Rata share of ninety percent

16
  The Personal Injury Claims will be estimated and allowed by the VRT Claims Administrator and will recover solely
from 90% of any Products Liability Insurance Proceeds. Accordingly, it is possible that Personal Injury Claimants
will receive 0% if no proceeds are recovered from Products Liability Insurance Policies and 100% if there are
sufficient proceeds of Products Liability Insurance Policies and the Allowed Personal Injury Claims are limited in
amount.


                                                          -18-
                Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 23 of 157



           Type of Claim                                                      Entitled to   Estimated   Estimated
 Class                                 Treatment                 Impairment
            or Interest                                                         Vote        Recovery     Claims
                             (90%) of any Products Liability
                             Insurance Proceeds.

                            No holder of an Allowed
                            Personal Injury Claim will
                            receive Distributions of Products
                            Liability Insurance Proceeds in
                            excess of such holder’s Allowed
                            Personal Injury Claim.
Class 10      510(a)/(b)    510(a)/(b) Subordinated Claims        Impaired        No           0%         N/A
            Subordinated are subordinated pursuant to the
                Claims      Plan and sections 510(a) and
                            510(b) of the Bankruptcy Code.
                            510(a)/(b) Subordinated Claims
                            shall be deemed expunged,
                            released, and extinguished
                            without further action by or
                            order of the Bankruptcy Court,
                            and shall be of no further force
                            or effect.
Class 11        510(c)      510(c) Subordinated Claims are        Impaired        No           0%         N/A
            Subordinated subordinated pursuant to the
                Claims      Plan and section 510(c) of the
                            Bankruptcy Code.            510(c)
                            Subordinated Claims shall be
                            deemed expunged, released, and
                            extinguished without further
                            action by or order of the
                            Bankruptcy Court, and shall be
                            of no further force or effect.
Class 12    Intercompany Holders of Intercompany Claims           Impaired        No           0%         N/A
                Claims      shall not receive or retain any
                            property under the Plan on
                            account of such Claims.
                            Intercompany Claims shall be
                            deemed expunged, released, and
                            extinguished without further
                            action by or order of the
                            Bankruptcy Court, and shall be
                            of no further force or effect.
Class 13   Equity Interests Holders of Equity Interests shall     Impaired        No           0%         N/A
                            not receive or retain any property
                            under the Plan on account of
                            such Interests.       As of the
                            Effective Date, Equity Interests
                            shall be deemed surrendered,
                            cancelled, and/or redeemed
                            without further action by or
                            order of the Bankruptcy Court,
                            and shall be of no further force
                            or effect. On or promptly after
                            the     Effective     Date,    the
                            Liquidating Debtors and/or the
                            Liquidating Trustee shall cause

                                                         -19-
               Case 19-11292-KG           Doc 929        Filed 11/29/19        Page 24 of 157



          Type of Claim                                                    Entitled to   Estimated   Estimated
 Class                              Treatment                 Impairment
           or Interest                                                       Vote        Recovery     Claims
                          Insys Therapeutics, Inc. to issue
                          the Parent Equity Interest to the
                          Insys Liquidation Trust solely
                          for purposes of facilitating the
                          orderly administration of the
                          winding up and dissolution of
                          the Debtors.

         1.5    Confirmation under Section 1129(b)

                Pursuant to the provisions of the Bankruptcy Code, only those holders of claims or
interests in classes that are impaired under a chapter 11 plan and that are not deemed to have
rejected the plan are entitled to vote to accept or reject such proposed plan. Classes of claims or
interests in which the holders of claims are unimpaired under a proposed plan are presumed to
have accepted such proposed plan and are not entitled to vote to accept or reject the Plan. Classes
of claims or interests in which the holders of claims receive no distribution under a proposed plan
are deemed to have rejected such proposed plan and are not entitled to vote to accept or reject the
Plan.

                If a Class of Claims is deemed to reject the Plan or is entitled to vote on the Plan
and does not vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under
section 1129(b) of the Bankruptcy Code or (ii) amend or modify the Plan in accordance with the
terms thereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or
Interests, or any class of Claims or Interests, are impaired, the Bankruptcy Court will, after notice
and a hearing, resolve such controversy on or before the Confirmation Date. Section 1129(b)
permits the confirmation of a chapter 11 plan notwithstanding the rejection of such plan by one or
more impaired classes of claims or interests. Under section 1129(b), a plan may be confirmed by
a bankruptcy court if it does not “discriminate unfairly” and is “fair and reasonable” with respect
to each rejecting class. A more detailed description of the requirements for confirmation of a
nonconsensual plan is set forth in Section 10.1(b) of this Disclosure Statement.




                                                      -20-
               Case 19-11292-KG             Doc 929       Filed 11/29/19        Page 25 of 157



II.     INTRODUCTION TO THE DISCLOSURE STATEMENT AND PLAN VOTING
        AND SOLICITATION PROCEDURES

        2.1      Purpose of the Disclosure Statement

                The purpose of the Disclosure Statement is to set forth information that
(i) summarizes the Plan and alternatives to the Plan, (ii) advises holders of Claims and Interests of
their rights under the Plan, (iii) assists creditors entitled to vote in making informed decisions as
to whether they should vote to accept or reject the Plan, and (iv) assists the Bankruptcy Court in
determining whether the Plan complies with the provisions of chapter 11 of the Bankruptcy Code
and should be confirmed.

                By order dated [__], 2019 [D.I. __] (the “Approval Order”), the Bankruptcy Court,
among other things, approved this Disclosure Statement, finding that it contains “adequate
information,” as that term is used in section 1125(a)(1) of the Bankruptcy Code, and authorized
the Debtors to solicit votes on the Plan. However, the Bankruptcy Court has not ruled on the merits
of the Plan. Creditors should carefully read the Disclosure Statement, in its entirety, before voting
on the Plan. This Disclosure Statement and the attached Plan, including their respective exhibits,
are the only materials creditors should use to determine whether to vote to accept or reject the Plan.

        2.2      Disclosure Statement Enclosures

                (a)     Solicitation Packages. The Debtors will mail or cause to be mailed
        solicitation packages (the “Solicitation Packages”) containing the information described
        below no later than the date that is five (5) business days after entry of the Approval Order.
        The Solicitation Packages contain the following enclosures:

                    i.    If the recipient is in a Voting Class (as defined herein) and is entitled to vote
                          on the Plan, (i) the Approval Order (without exhibits); (ii) the Proposed
                          Plan; (iii) the Disclosure Statement; (iv) the Confirmation Hearing Notice;
                          (v) a Ballot for such holder (customized as appropriate); and (vi) a postage-
                          prepaid, pre-addressed return envelope, and

                   ii.    If the recipient is in a Non-Voting Class, or is not otherwise entitled to vote
                          on the Plan, (i) the Confirmation Hearing Notice; (ii) the applicable
                          Non-Voting Status Notice; and (iii) the Opt Out Election Form.17




17
   “Non-Voting Status Notices” means, collectively, (i) the form of notice applicable to holders of Claims and
Interests in Class 1 and Class 2 (the “Non-Voting Status Notice – Unimpaired Non-Voting”); (ii) the form of notice
applicable to holders of Claims in Class 10, Class 12, and Class 13 (the “Non-Voting Status Notice – General
Impaired Non-Voting”) and (iii) the form of notice applicable to holders of Claims in Class 11 (the “Non-Voting
Status Notice – Class 11”), substantially in the forms attached as Exhibits 2-1, 2-2, and 2-3 to the Approval Order.


                                                       -21-
             Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 26 of 157



       2.3     Voting Procedures and Requirements

              (a)    Eligible Holders. A claimant who holds a Claim in a Voting Class, as of
       the Record Date, is entitled to vote on the Plan (an “Eligible Holder”) unless:

                  i.   As of the Voting Record Date (as defined below), the outstanding amount
                       of such claimant’s Claim is not greater than zero ($0.00);

                 ii.   As of the Voting Record Date, such claimant’s Claim has been disallowed,
                       expunged, disqualified, or suspended;

                iii.   Such claimant’s Claim is not scheduled in the Debtors’ Schedules, or is
                       scheduled as contingent, unliquidated, or disputed, and such claimant has
                       not timely filed a proof of claim in accordance with the Bar Date Order; or

                iv.    Such claimant’s Claim is subject to an objection or request for estimation
                       as of the Voting Record Date, subject to the procedures set forth in the
                       Approval Order.

              For the avoidance of doubt, because the Governmental and Native American Tribes
Bar Date has not yet occurred, claimants holding Claims in Class 8 (SMT Group Claims), even if
scheduled as contingent, unliquidated, or disputed, will be entitled to vote as set forth herein.

               (b)     Voting Record Date. The record date for determining which creditors are
       entitled to vote on the Plan is November 25, 2019 (the “Voting Record Date”).

       2.4     Voting Deadline and Solicitation Agent.

               (a)     The Debtors have engaged Epiq Corporate Restructuring LLC, as
       solicitation and voting agent (the “Solicitation Agent”), to assist in the transmission of
       voting materials and in the tabulation of votes with respect to the Plan. IN ORDER FOR
       YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY RECEIVED
       BY THE SOLICITATION AGENT AT THE ADDRESS SET FORTH BELOW OR
       ELECTRONICALLY RECEIVED IN ACCORDANCE WITH THE INSTRUCTIONS
       SET FORTH ON THE BALLOT ON OR BEFORE 5:00 P.M. (PREVAILING PACIFIC
       TIME) ON JANUARY 6, 2020 (THE “VOTING DEADLINE”), UNLESS EXTENDED
       BY THE DEBTORS.

                If a Ballot is damaged or lost, claimants may contact the Solicitation Agent to
receive a replacement Ballot. Any Ballot that is executed and returned but which does not indicate
a vote for acceptance or rejection of the Plan will not be counted. If claimants have any questions
concerning the voting procedures, claimants may contact the Solicitation Agent at:




                                               -22-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 27 of 157



                                    Insys Therapeutics Inc.
                                   Claims Processing Center
                               c/o Epiq Corporate Restructuring
                                    10300 SW Allen Blvd.
                                     Beaverton, OR 97005
     Email: tabulation@epiqglobal.com with a reference to “INSYS” in the subject line or
                              Phone (Toll-Free): (855) 424-7683
             Phone (if calling from outside the U.S. or Canada): (503) 520-4461

               Copies of the Disclosure Statement are also available on the Solicitation Agent’s
website (the “Case Website”), https://dm.epiq11.com/Insys.

       2.5     Parties Entitled to Vote.

               (a)      Under the Bankruptcy Code, only holders of Claims or interests in
       “impaired” classes are entitled to vote on a plan. Under section 1124 of the Bankruptcy
       Code, a class of Claims or interests is deemed to be “impaired” under a plan unless: (i) the
       plan leaves unaltered the legal, equitable, and contractual rights to which such Claim or
       interest entitles the holder thereof; or (ii) notwithstanding any legal right to an accelerated
       payment of such Claim or interest, the plan cures all existing defaults (other than defaults
       resulting from the occurrence of events of bankruptcy) and reinstates the maturity of such
       claim or interest as it existed before the default.

               If, however, the holder of an impaired claim or interest will not receive or retain
any distribution under the plan on account of such claim or interest, the Bankruptcy Code deems
such holder to have rejected the plan, and, accordingly, holders of such claims and interests do not
actually vote on the plan. If a claim or interest is not impaired by the plan, the Bankruptcy Code
deems the holder of such claim or interest to have accepted the plan and, accordingly, holders of
such claims and interests are not entitled to vote on the Plan.

               A vote may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance
with the provisions of the Bankruptcy Code.

                The Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in dollar amount and more
than one-half (1/2) in number of the claims that cast ballots for acceptance or rejection of the plan.
As set forth below, the Claims in Classes 3, 4, 5, 6, 7, 8, and 9 are impaired and entitled to vote to
accept or reject the Plan (the “Voting Classes”).

       2.6     Voting Procedures.

               All Ballots must be signed by the holder of record of the Claim or such holder’s
authorized signatory (or, if applicable, the Voting Representative of such holders) and comply with
the procedures set forth in the Approval Order. As set forth in the Approval Order, unless
otherwise ordered by the Bankruptcy Court, Ballots will not be counted if claimant fails to comply
with the Solicitation and Voting Procedures, including by: (i) failing to indicate on the Ballot
whether claimant votes to accept or reject the Plan; (ii) marking on the Ballot that claimant both

                                                -23-
             Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 28 of 157



accepts and rejects the Plan; (iii) returning your Ballot to the Solicitation Agent after the Voting
Deadline; (iv) returning a Ballot that is illegible or that contains insufficient information to permit
the identification of the claimant; (v) returning a Ballot that is not signed in accordance with the
procedures set forth in the Approval Order, and for the avoidance of doubt, a Ballot submitted by
the E-Ballot platform shall be deemed to bear an original signature; or (vi) transmitting a Ballot to
the Solicitation Agent by a means not specifically permitted under the Solicitation and Voting
Procedures as approved by the Approval Order.

               To assist in the solicitation process, the Solicitation Agent is authorized, but is not
required, to contact parties that submit incomplete or otherwise deficient Ballots to cure such
deficiencies.

                Under the Bankruptcy Code, for purposes of determining whether the requisite
votes for acceptance have been received, only holders of Claims within the Voting Classes who
actually vote will be counted. The failure of a holder to timely deliver a duly executed Ballot to
the Solicitation Agent will be deemed to constitute an abstention by such holder with respect to
voting on the Plan and such abstentions will not be counted as votes for or against the Plan.

                If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact,
officer of a corporation, or another, acting in a fiduciary or representative capacity, such person
should indicate such capacity when signing and, if requested, must submit proper evidence
satisfactory to the Debtors of authority to so act. Authorized signatories should submit a separate
Ballot for each Eligible Holder for whom they are voting.

          UNLESS THE BALLOT IS SUBMITTED TO THE SOLICITATION AGENT
ON OR PRIOR TO THE VOTING DEADLINE, SUCH BALLOT WILL BE REJECTED AS
INVALID AND WILL NOT BE COUNTED AS AN ACCEPTANCE OR REJECTION OF THE
PLAN; PROVIDED, HOWEVER, THAT THE DEBTORS AND THE CREDITORS’
COMMITTEE RESERVE THE RIGHT, EACH IN THEIR SOLE DISCRETION, TO REQUEST
THE BANKRUPTCY COURT TO ALLOW SUCH BALLOT TO BE COUNTED.

       2.7     Confirmation Hearing and Objection Deadline

                (a)     The Confirmation Hearing. The hearing on confirmation of the Plan (the
“Confirmation Hearing”) will be held before the Honorable Kevin Gross, United States
Bankruptcy Judge, in Courtroom No. 3 of the United States Bankruptcy Court for the District of
Delaware, 824 Market Street N., Wilmington, Delaware, on January 16, 2020 at 9:00 a.m.
(Prevailing Eastern Time), or as soon thereafter as counsel may be heard. The Confirmation
Hearing may be adjourned from time to time by the Debtors or the Bankruptcy Court without
further notice except for an announcement of the adjourned date made at the Confirmation Hearing
or any subsequent adjourned confirmation hearing.

                (b)     The Plan Objection Deadline. The Bankruptcy Court has directed that
objections, if any, to confirmation of the Plan be filed on or before January 6, 2020 at 4:00 p.m.
(Prevailing Eastern Time) (the “Plan Objection Deadline”). Any objection to confirmation of
the Plan must be in writing, must conform to the Bankruptcy Rules, must set forth the name of the
objector, the nature and amount of the Claims held or asserted by the objector against the Estates,


                                                 -24-
             Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 29 of 157



the basis for the objection and the specific grounds therefore, and must be filed with the
Bankruptcy Court, with a copy to the chambers of the Honorable Kevin Gross, together with proof
of service thereof, and served upon the following parties (by regular or electronic mail), including
such other parties as the Bankruptcy Court may order:

  Counsel to the Debtors                  Office of the U.S. Trustee
  Weil, Gotshal & Manges LLP              Office of the U.S. Trustee for the District of Delaware
  767 Fifth Avenue                        844 King Street, Suite 2207
  New York, New York 10153                Wilmington, Delaware 19899
  Attn: Gary T. Holtzer                   Attn: Jane Leamy, Esq.
         Ronit J. Berkovich               Counsel to the Creditors’ Committee
         Candace M. Arthur                Akin Gump Strauss Hauer & Feld LLP
         Brenda L. Funk                   One Bryant Park
         Olga F. Peshko                   New York, New York 10036
                                          Attn: Arik Preis
                                                 Mitchell Hurley
                                                 Edan Lisovicz
  Co-Counsel to the Debtors               Co-Counsel to the Creditors’ Committee
  Richards, Layton & Finger, P.A.         Bayard, P.A.
  920 N. King Street                      600 N. King Street, Suite 400
  Wilmington, Delaware 19801              Wilmington, Delaware 19801
  Attn: Paul N. Heath                     Attn: Justin R. Alberto
         Zachary Shapiro                         Erin R. Fay
                                                 Daniel N. Brogan

  UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY FILED, IT MAY NOT
             BE CONSIDERED BY THE BANKRUPTCY COURT.




                                                -25-
             Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 30 of 157



III.   OVERVIEW OF THE DEBTORS

       3.1    The Debtors’ Business and Employees

               The Debtors were, as of the Petition Date, a specialty pharmaceutical company that
developed and commercialized innovative drugs and novel drug delivery systems of therapeutic
molecules that improved patients’ quality of life. The Debtors’ primary operations included
research and development (including preclinical and clinical trials and studies), manufacturing,
marketing, and sales in support of certain drugs and novel drug delivery systems for targeted
therapies. Insys had two marketed products: Subsys, a proprietary sublingual fentanyl spray, and
SYNDROS®, a proprietary, orally administered liquid formulation of dronabinol, described
further below.

               In addition, the Debtors were developing other differentiated product candidates,
described below, by leveraging their capabilities in cannabinoid formulation and manufacturing
and their proprietary sublingual and nasal spray drug delivery technology. The Debtors expected
that these product candidates would offer solutions to patients with unmet needs.

               Insys maintains its headquarters in Chandler, Arizona. The Debtors historically
maintained two manufacturing facilities under operating lease agreements, which are both located
in Round Rock, Texas. As of the Petition Date, the Debtors employed 155 full-time employees,
including 48 manufacturing employees, 38 sales and marketing employees, 34 employees engaged
in research and development, and 35 employees in administration.

                On August 9, 2019, the Debtors issued conditional notices pursuant to The Worker
Adjustment and Retraining Notification Act (“WARN Notices”) to its employees required to
receive WARN Notices, a group consisting of 98 of the Debtors’ then 128 full-time employees.
The WARN Notices set forth the Debtors’ expectations that the closure or layoff will be permanent
and will take place on October 8, 2019, unless a buyer of the Debtors’ assets offers employment
or the employee is asked to continue their employment with the Debtor beyond October 8, 2019,
to assist with the wind down of the Debtors business or the transfer of Debtor assets to a buyer.

               As of October 22, 2019, the Debtors employed 69 full-time employees, including
31 manufacturing employees, 15 employees engaged in research and development and quality
support, and 23 employees in administration.

                As discussed below, pending the closing of the Pharmbio Subsys Transaction (as
later defined), the Debtors will have sold substantially all of their business assets during the
Chapter 11 Cases.




                                              -26-
             Case 19-11292-KG           Doc 929     Filed 11/29/19   Page 31 of 157



       3.2       The Debtors’ Corporate Structure

               There are seven Debtors in these Chapter 11 Cases: Insys, Insys Pharma, Inc.,
IC Operations, LLC, Insys Development Company, Inc., IPSC, LLC, IPT 355 LLC, and Insys
Manufacturing, LLC. Insys is the direct parent of Insys Pharma, Inc., which is the direct parent of
each of IC Operations, LLC, Insys Development Company, Inc., IPT 355 LLC, and IPSC, LLC.
Insys Development Company, Inc. is the direct parent of Insys Manufacturing, LLC. Insys
Therapeutics, Inc. was incorporated in Delaware in June 1990.


                                                Insys
                                           Therapeutics, Inc.




                                           Insys Pharma, Inc.



      IPT 355,         IC Operations,                                       IPSC, LLC
        LLC                LLC
                                          Insys Development
                                            Company, Inc.




                                               Insys
                                            Manufacturing,
                                                LLC


       3.3       The Debtors’ Capital Structure

               Insys is a publicly traded company with its shares formerly listed on the NASDAQ
Global Market LLC under the ticker symbol INSY. On June 24, 2019, a Form 25 relating to the
delisting and deregistration under section 12(b) of the Act of Insys’s common stock was filed by
The Nasdaq Stock Market LLC. Insys’s common stock trades on the OTC Pink Sheets Market.

                 (a)    Prepetition Equity Interests

              Preferred Stock. As of March 31, 2019, Insys had 0 shares issued and outstanding
and 10,000,000 shares authorized of preferred stock.

               Common Stock. Insys had 74,569,163 shares of common stock outstanding at
March 31, 2019. It is unlikely that holders of the Debtors’ common stock will receive any recovery
on account of such securities.



                                                  -27-
             Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 32 of 157



               On October 29, 2017, the Board accepted the resignation of John Kapoor as a board
member. As part of his resignation, Kapoor agreed to place his shares of Insys, which at such time
represented approximately 59% of the outstanding shares of common stock of Insys, into an
independent trust. Effective as of February 27, 2018, Insys entered into a voting trust agreement
(the “Voting Trust Agreement”) with Kapoor (and certain of his beneficiaries) and an
independent trustee, Bessemer Trust Company of Delaware, N.A. (the “Voting Trustee”), that
provided for, among other things, the Voting Trustee to have control over voting decisions over
the shares of Insys common stock beneficially owned by Kapoor and his beneficiaries (except
under limited circumstances) (the “Kapoor Voting Trust”).

                On October 11, 2019, the Voting Trustee filed a motion seeking relief from the
automatic stay to terminate the Voting Trust Agreement and the Kapoor Voting Trust. See D.I.
738. As of the date hereof, the motion remains pending but the Debtors and the Voting Trustee
are in discussions to consensually resolve the motion.

               (b)     Funded Debt Obligations

               As of the Petition Date, Insys had no outstanding funded debt obligations.

       3.4     The Debtors’ Liquidity

               As of the Petition Date, Insys held approximately $37 million in cash and cash
equivalents and investments. As of the date of this Disclosure Statement, the Debtors have
approximately $46 million cash on hand, which includes the $4 million held in the Professional
Fee Escrow Account, sale proceeds of $17 million from the sale of assets to Hikma, and sale
proceeds of $12.3 million from the sale of assets to Chilion, but does not include any sale proceeds
from the Pharmbio Transactions. Upon closing, the Pharmbio Transaction is expected to bring in
an additional $1.2 million in sale proceeds. See Section 5.6 below for a further description of the
Debtors’ asset sales.




                                                -28-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 33 of 157



IV.    KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11
       CASES

               Several factors culminated in creating a critical situation that threatened the
Debtors’ ability to continue to operate as a going concern.

                 The Debtors began marketing and selling SUBSYS® (“Subsys”), a proprietary
sublingual fentanyl spray, in 2012, approximately 20 years into the proliferation of opioid use in
the United States. As measured in morphine milligram equivalents, sales of Subsys were dwarfed
by sales of other legal opioids, without even taking into account illegal opioid use. Since 1992,
approximately 4 trillion morphine milligram equivalents of opioid drugs were sold in the United
States and Insys sold approximately 1.9 billion of those. Though tiny in comparison, Insys was
swept up in the mass tort litigation filed against opioid manufacturers and distributors, alike, in
which plaintiffs claim all defendants are responsible for remediation and abatement of, and
compensation for, the effects of the decades-old opioid crisis. In addition to the sweeping litigation
against the opioid industry, as a whole, Insys, because of certain of its marketing and sales
activities related to Subsys, was also subject to litigation by certain States’ Attorneys General,
insurance companies, hospitals, and personal injury plaintiffs with respect to allegations unrelated
to abatement of the generalized opioid crisis.

                The cost of litigating and settling these claims was overwhelming and
unsustainable. At the same time, the Debtors’ revenues declined significantly, while spending to
advance their pipeline products continued to be a drain on liquidity. The Debtors’ revenues from
Subsys declined rapidly as a result of, among other factors, the increased national scrutiny of
prescription of opioids by healthcare professionals, the resulting high-profile political and legal
actions taken against manufacturers and distributors of opioids, and specific news relating to
certain of the Debtors’ former executives’ criminal activity, as described herein.

                 Prior to the Petition Date, Insys took significant steps to address past wrongdoing,
and new management of the Debtors was, and continues to be, committed to engaging in marketing
practices that strictly complied with federal and state laws and regulations, including implementing
an overhaul of key personnel (as described below), and focusing extensively on instilling the
highest respect for fundamentally sound values among all of its employees.

                As a smaller company than some other opioid manufacturers, and with over 90%
of its current revenue coming from the sale of a single opioid product, Insys could not withstand
the concurrent negative impact of massive litigation costs and significant opioid revenue
deterioration. These factors caused a substantial cash drain on the company. Notwithstanding the
Debtors’ efforts to cut costs and pursue liquidity-enhancing transactions, they determined that
pursuit of these Chapter 11 Cases was the only path to avoid running out of money and to maximize
recoveries for their numerous stakeholders.

       4.1     Opioid Investigations and Litigation

                Since 2013, the Debtors have faced an onslaught of investigative inquiries and
litigation claims by both governmental and private parties in connection with Subsys, which claims
continued to surge with the ongoing and heightened publicity surrounding the national opioid


                                                -29-
             Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 34 of 157



crisis. As of the Petition Date, one or more of the Debtors had been named in over one thousand
lawsuits, and additional lawsuits have been filed since the Petition Date. Some of the litigation is
common to opioid manufacturers in general, while other claims are based on particular alleged
conduct of the Debtors or activities of the Debtors’ former executives, many of whom either
pleaded guilty to or were convicted after trial of federal criminal activity relating to such activities.
Many of these inquiries and lawsuits against the Debtors (and certain of their former employees,
officers, and directors) have focused on the marketing of Subsys and issues related to potential
violations of the Anti-Kickback Statute and the Food, Drug & Cosmetic Act and the Debtors’
business unit created to secure prior authorizations required for insurance reimbursement of
prescription costs for patients, known as the “Insys Reimbursement Center” or the patient services
hub. Public and private parties allege, among other things, that this activity was illegal (and indeed,
in some instances former employees have pleaded guilty) and that it led to improper use of, and
reimbursement for, Subsys.

                (a)     U.S. Government Investigations and U.S. and State Qui Tam Litigation

              Beginning in late 2013, the Debtors began receiving subpoenas and other requests
for information relating to their sales and marketing of Subsys and the Insys Reimbursement
Center from various government entities. The Debtors cooperated with these investigations and
produced a substantial number of documents in response thereto.

                Between August 2013 and October 2016, certain individuals (the “Qui Tam
Plaintiffs”) filed actions against Insys related to the company’s marketing and sales of Subsys
pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b) (the “Qui Tam
Actions”). The United States and the states of California, Colorado, Indiana, Minnesota, New
York, North Carolina, and Virginia intervened in part and declined to intervene in part in certain
of the Qui Tam Actions. The United States’ Complaint in Intervention, which was ordered
unsealed on May 11, 2018, brings claims on behalf of the Office of Inspector General for the
U.S. Department of Health and Human Services (the “HHS-OIG”), the Centers for
Medicare & Medicaid Services (Medicare program), and the Defense Health Agency (TRICARE
program) (the “DOJ Civil Action”). The Debtors’ continuing discussions with federal agencies
with respect to the federal investigations culminated in a resolution on June 5, 2019, described
further below. As part of such resolution, the DOJ agreed to move to dismiss the United States’
claims with prejudice in the Qui Tam Actions, excepting certain claims for attorneys’ fees and
retaliation claims.

                In addition to the DOJ Civil Action, the DOJ commenced criminal investigations
against Debtors Insys Pharma, Inc. and Insys Therapeutics, Inc. (the “DOJ Criminal Actions,”
and, together with the DOJ Civil Action, the “DOJ Actions”). Additionally, HHS-OIG considered
a potential action to exclude Insys from participation in certain federal healthcare programs, such
as Medicare and Medicaid (the “HHS-OIG Potential Action”).

              After months of negotiations, on June 5, 2019, the Debtors, the DOJ and the HHS-
OIG agreed to a global resolution of the DOJ Actions and the HHS-OIG Potential Action, and in
connection therewith entered into several interrelated, interdependent agreements and related
documents, including the DOJ Civil Settlement, the Plea Agreement and the CIA, each as
described below.

                                                  -30-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 35 of 157



                 To resolve the DOJ Civil Action, the United States and the Debtors entered into the
Settlement Agreement (the “DOJ Prepetition Civil Settlement Agreement”), pursuant to which
the Debtors agreed to a $195 million restitution payment, with $5 million of that paid within one
day of the execution of the agreement, and the United States agreed to a release of certain civil
claims against the Debtors. In connection therewith, the parties agreed to the terms of a stipulation
to be executed after the Petition Date and filed with a motion for approval pursuant to Bankruptcy
Rule 9019 in this Court (the “DOJ Stipulation”). Pursuant to the DOJ Stipulation, among other
things, (i) the Debtors agreed that the United States will have a $243 million allowed unsecured
claim in the Chapter 11 Cases (capped at a $195 million recovery, inclusive of the $5 million
prepetition payment) as the sole remedy for restitution under the DOJ Prepetition Civil Settlement
Agreement and the “Covered Conduct” (as defined in the DOJ Prepetition Civil Settlement
Agreement) and for any breach by Insys of the DOJ Prepetition Civil Settlement Agreement
(which breach would result in much higher claims under the terms of such agreement), (ii) the
United States agreed that, contingent on certain conditions being met, there would be no successor
liability if Subsys were sold pursuant to section 363 of the Bankruptcy Code, and (iii) both parties
agreed to certain other releases. The Debtors filed a motion to approve the DOJ Stipulation with
the Bankruptcy Court on June 10, 2019. The State of Florida filed an objection to the Debtors’
motion. See D.I. 200. The Creditors’ Committee did not file a formal objection, but instead
engaged in significant discussion and negotiation with the Debtors and the DOJ regarding the DOJ
Stipulation.

                The parties subsequently reached a resolution of the objections to the Debtors’
motion to approve the DOJ Stipulation, which resolution was approved by order of the Bankruptcy
Court on October 7, 2019 [D.I. 707]. Pursuant to that resolution, the order approving the DOJ
Stipulation was revised to provide that the DOJ would retain the $5 million paid to it before the
Petition Date pursuant to the DOJ Prepetition Civil Settlement Agreement, but would not receive
a distribution on account of its Allowed Claim under the DOJ Stipulation until after other Allowed,
general unsecured, nonsubordinated Claims receive a recovery of four percent (4%) on account of
such Claims.

                To resolve the DOJ Criminal Actions, the United States Attorney for the District of
Massachusetts entered into the Plea Agreement with Insys Pharma, Inc. (the “Plea Agreement”)
and the related Deferred Prosecution Agreement with Insys Therapeutics, Inc. (the “DPA”).
Pursuant to the Plea Agreement, Insys Pharma, Inc. pleaded guilty to five counts of mail fraud on
June 7, 2019. As part of the resolution, the parties agreed to resolve claims against Insys Pharma,
Inc., through its guilty plea to five counts of mail fraud and a recommended sentence for Insys
Pharma, Inc. to pay a $2 million fine and $28 million in forfeiture. Pursuant to the Plea Agreement,
the first payment totaling $5 million was due ten days after the criminal sentencing of Insys
Pharma, Inc. on July 10, 2019; however, given, among other things, the pendency of the Chapter
11 Cases and the pending motion seeking approval of the DOJ Stipulation, Insys Pharma, Inc. did
not make that payment. Pursuant to the DPA, among other things, the United States agreed to
defer prosecution against Insys of its criminal mail fraud actions for a term of five years if Insys
abides by the terms of the DPA, with Insys’s agreement that it is jointly and severally liable for
the money owed by Insys Pharma, Inc. pursuant to the Plea Agreement, and with certain
cooperation and compliance obligations.



                                                -31-
               Case 19-11292-KG            Doc 929       Filed 11/29/19        Page 36 of 157



                The Plea Agreement also provided that the United States would seek court authority
to solicit criminal restitution requests from Insys’ potential criminal victims. The United States
obtained that authority from the District of Massachusetts and has solicited and is evaluating the
potential criminal restitution requests that it received. A hearing to consider any restitution request
actually made by the United States on behalf of Insys’ potential criminal victims currently is
scheduled to proceed on or after January 10, 2020, and the Debtors have reserved all of their rights
to object to any restitution request made by the United States. The parties have agreed that the
fine, forfeiture, and any restitution claim, if any, would be treated as an unsecured claim in the
Chapter 11 Cases.

                To resolve the HHS-OIG Potential Action, on June 5, 2019, Insys entered into a
Corporate Integrity Agreement and Conditional Exclusion Release (“CIA”) with the HHS-OIG,
under which, among other things, the Debtors agreed to establish and maintain for a period of five
years an extensive program intended to promote compliance with the statutes, regulations, and
written directives of Medicare, Medicaid, and all other federal health care programs, and with the
statutes, regulations, and written directives of the FDA, and the HHS-OIG agreed not to exclude
the Debtors from federal health care programs for the covered time period, if it complies with the
terms of the agreement. Pursuant to the CIA, the Debtors are required to take a number of actions
which include, among other things: (a) ceasing the marketing and promotion of Subsys within 90
days of the effective date of the CIA or the divestiture of Subsys, whichever occurs first, and
(b) divesting Subsys and its buprenorphine candidate product to a bona fide independent third
party, and ceasing all business activities related to opioids within 12 months of the effective date
of the CIA.

                 In addition, on May 21, 2019, the HHS-OIG provided the Debtors with a letter (the
“OIG Side Letter”), in which, among other things, the HHS-OIG acknowledged that Insys is
likely to file for bankruptcy and stated that its general rule is that in an asset sale under section 363
of the Bankruptcy Code, a bona fide unrelated third party purchaser of assets is not subject to the
obligations of the CIA. The HHS-OIG also committed in the OIG Side Letter to work
expeditiously with any purchaser of the Debtors’ assets to make a determination about successor
liability issues associated with the purchases stemming from the bankruptcy.18

                 (b)      State Attorneys General Investigations and Litigation

                The Debtors have received information requests or subpoenas from at least fifteen
states’ offices of the attorney general (or similarly named and authorized office), which have
ongoing investigations regarding the Debtors’ sales and marketing practices related to Subsys and
the Insys Reimbursement Center (the “AG Investigations”). In addition, the Debtors received an
administrative subpoena from the California Insurance Commissioner. As of the Petition Date,
the Debtors were cooperating with each of those investigations, and settled with the states of
Oregon, New Hampshire, Illinois, and Massachusetts before the Petition Date. As of the Petition
Date, Insys was also a defendant in legal proceedings commenced by ten states’ offices of the


18
   On August 13, 2019, the HHS-OIG provided the Debtors with a letter in which, among other things, the HHS-OIG
agreed to extend a sixty-day extension of the deadlines contained in the CIA and represented that December 2, 2019,
is the due date for the Debtors’ report regarding implementation.


                                                       -32-
                 Case 19-11292-KG             Doc 929        Filed 11/29/19    Page 37 of 157



attorney general (the “Attorney General Actions”). The Attorney General Actions are in various
stages of litigation.

                    (c)      Municipality Litigation

               Certain Debtors have been named, together with various other defendants,
including opioid manufacturers, distributors, prescribers, pharmacies, and others, in opioid-related
complaints by various counties, states, Native American tribes, and third-party payors in many
state and federal courts in approximately 32 states. The Debtors are defendants in approximately
1,000 of these cases filed prepetition and similar parties have continued to file after the Petition
Date (the “Municipal Actions”).

                The majority of the Municipal Actions have been consolidated into Multidistrict
Litigation No. 2804 (the “MDL”) in the United States District Court for the Northern District of
Ohio (the “MDL Court”). Most of the cases in the MDL are currently stayed while a limited
number of cases were allowed to proceed. Specifically, the MDL Court ordered two litigation
tracks of five total cases for accelerated discovery, motion practice, and bellwether trials, the first
of which was scheduled to begin on October 21, 2019. Track 1 comprises three cases brought by
plaintiffs located in the Northern District of Ohio. Certain of the Debtors are named in those cases
alongside approximately 23 Defendant Families.19 The Track 1 trial has been postponed because
four of the Defendants settled on the eve of trial, and the trial date has not yet been set for the
claims against the remaining Track 1 Defendants. Track 2 includes the claims of Cabell County
Commission, West Virginia and City of Huntington, West Virginia.

              In addition, approximately 200 Municipal Actions against various Debtors are
pending outside of the MDL, mostly in state courts in Arizona, California, Connecticut, New York,
Oklahoma, Pennsylvania, South Carolina, Texas, and Virginia. These cases are in various stages
of motion practice and discovery and parties continued to file actions after the Petition Date.

                    (d)      Hospital and Insurance Ratepayer Litigation

                On June 16, 2019, twenty-five individually named parties filed the Motion of the
Class Claimants for Leave to File Class Proof of Claim [D.I. 76], seeking class action status on
behalf of certain plaintiffs in the MDL that had filed putative class action lawsuits against Insys
claiming that, as a result of the actions of Insys and others, all citizens of their states are paying
higher insurance premiums. On August 7, 2019, four individually named parties filed the Motion
by Hospital Class Action Claimants Pursuant to Bankr. P. 9014 and 7023 to Make Federal Rule
of Civil Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class Proof
of Claim [D.I. 404], seeking class action status on behalf of certain plaintiffs in the MDL that have
filed lawsuits, including a putative class action lawsuit, claiming that they incurred unique losses
as a result of the allegedly deceptive, false, and unfair marketing of prescription opioids by the
Debtors and others.




19
     “Defendant Families” are groups of related corporate entity defendants.


                                                          -33-
             Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 38 of 157



               (e)     Private Insurance Litigation

                The Third Party Payor Class Claim includes currently pending claims brought by,
or on behalf of, six insurance companies and two self-funded health care plans. These proceedings
are in various stages of litigation. The claims brought by the Third Party Payors (the “TPPs”)
allege that the Debtors are liable for payments and reimbursements for opioid prescriptions that
the TPPs would not have been required to cover but for the Debtors’ misconduct. On August 20,
2019, Louisiana Health Services & Indemnity Company, d/b/a Blue Cross and Blue Shield of
Louisiana, and HMO Louisiana, Inc. (“BCBSLA”) filed the Third Party Payor Class Action
Claimants’ Motion to Apply Rule 23 of the Federal Rules of Civil Procedure to These Proceedings
and to Permit the Filing of a Class Proof of Claim [D.I. 486] (the “TPP Class Claim Motion”),
seeking approval by the Bankruptcy Court of BCBSLA’s use of a class action vehicle to assert the
claims of all Third Party Payors in the aggregate. As described above, the Settling Parties have
agreed not to object to the TPP Class Claim Motion. See Section 6.3 for a more detailed
description of all motions for class claims filed in these Chapter 11 Cases.

               On September 16, 2019, Pioneer Telephone Cooperative, Inc. Employee Benefits
Plan, Bios Companies, Inc. Welfare Plan, Pioneer Telephone Cooperative, Inc. as Plan Sponsor
and Fiduciary of Pioneer Telephone Cooperative, Inc. Employee Benefits Plan, Bios Companies,
Inc. as Plan Sponsor and Fiduciary of Bios Companies, Inc. Welfare Plan (the “ERISA Health
Plan Claimants”) filed the Motion by ERISA Health Plan Class Action Claimants Pursuant to
Fed. Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23 Applicable to These
Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 610] (the “ERISA Health
Plan Motion”), seeking approval by the Bankruptcy Court of class action status on behalf of the
ERISA Health Plan Claimants and all other private employer sponsored self-insured health plans
subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), who are claiming
that they incurred losses as a result of Insys’s allegedly deceptive, false, fraudulent, and unfair
marketing, distribution, and sales practices regarding Subsys and alleging claims under (1) RICO
(as defined herein) and state law equivalents and (2) ERISA. Pursuant to the settlement reached
between the ERISA Health Plan Claimants, the TPPs, and the Debtors, the ERISA Health Plan
Claimants will withdraw the ERISA Health Plan Motion.

               (f)     Personal Injury Plaintiff Litigation

                There are currently 27 personal injury lawsuits, including those that seek class
action status, alleging a variety of claims, including negligent misrepresentation, failure to warn,
wrongful death, loss of consortium, negligence, and fraud concerning the Debtors’ marketing and
sale of Subsys. The Debtors and their product liability insurance carriers have received, in what
the Debtors believe is a violation of the automatic stay, approximately 12 settlement demands
related to additional personal injury claimants since the Petition Date. As of the date of this
Disclosure Statement, approximately 94 proofs of claim have been filed in respect of
approximately 64 individuals who claim to have been harmed by Subsys and the Debtors’ conduct.




                                                -34-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 39 of 157



       4.2     Other Litigation and Claims

               (a)     Indemnity and Advancement Claims

                The Debtors are parties to prepetition indemnity, separation, and undertaking or
similar agreements with certain current and former executive officers and employees, and certain
current and former members of the Insys Board of Directors (the “Board”), under which the
Debtors agreed to advance certain expenses (including attorneys’ fees) incurred in connection with
any legal proceeding related to their position, as well as indemnification for expenses actually and
reasonably incurred in connection with the investigation, defense, settlement, or appeal of such a
proceeding, subject to certain limitations set forth in the agreements or as otherwise may be
applicable pursuant to other documents or agreements or governing law. Additionally, Insys’s
bylaws provide for indemnification and advancement to directors and officers for proceedings
related to their role as a director or officer, subject to modification by individual contracts with a
director or officer, the execution of an undertaking by the indemnitee, if required by the Delaware
General Corporation Law, or as otherwise permitted by the Delaware General Corporation Law.

               These agreements became a drain on the Debtors’ liquidity prior to the Petition
Date, in large part because a number of the Debtors’ former employees and executives were
charged in criminal proceedings related to the investigations described in Section 4.1, supra. For
example, the Debtors advanced not less than $12.1 million on behalf of John N. Kapoor
(“Kapoor”), the Debtors’ founder and former President, CEO, and director, and not less than $6.7
million on behalf of Michael Babich, the Debtors’ former CEO, in connection with legal
proceedings. A number of these former employees and executives have since pleaded guilty. In
addition, on May 2, 2019, Kapoor and four other former employees were convicted on criminal
racketeering charges in federal court in Boston. Kapoor is scheduled to be sentenced on January
10, 2020.

                 Insys and certain of its former officers also are defendants in three pending federal
securities litigation proceedings in federal courts in Arizona and New York, including the class
action suit Di Donato v. Insys Therapeutics, Inc., et al., Case No. CV-16-00302-PHX-NVW (D.
Ariz.). The individual defendants have also made indemnification and advancement claims in
connection with these proceedings. In addition, certain of the Debtors’ former officers and
directors are defendants in three pending shareholder actions asserting derivative claims in
Delaware and Arizona (together with any related shareholder derivative actions, the “Derivative
Litigation”). Insys formed a Special Litigation Committee of its Board comprising independent
and disinterested directors to investigate and evaluate the claims asserted and factual allegations
in the Derivative Litigation. Further details regarding the Special Litigation Committee and its
investigation of the claims asserted in the Derivative Litigation are set forth in Section 5.6(b)
Derivative Claims Against Former Directors and Officers, infra.

                 The Debtors have paid millions of dollars under the various indemnification and
advancement and related claims described above, and the former officers and directors (or their
professionals) have asserted millions more in claims for unpaid costs and expenses allegedly
incurred in connection with or related to the foregoing investigations and actions. Pursuant to
contract, state or federal law, or other provision or agreement, the Debtors (or the Insys Liquidation
Trust) may seek to claw back, avoid, or otherwise recover the amounts paid by the Debtors to or

                                                -35-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 40 of 157



for the benefit of the Debtors’ former employees, officers, or directors. Additionally, through the
Plan and pursuant to section 510(c) of the Bankruptcy Code, the Debtors may seek to subordinate
the Claims filed or scheduled in the Chapter 11 Cases by such individuals or their professionals
based on their asserted rights to indemnification, advancement, or payment of professional fees
and expenses in connection with the foregoing investigations and actions. Any and all such Claims
also are subject to objection in the normal course under the terms and provisions of the Plan and
the Bankruptcy Code.

               The Creditors’ Committee believes that the Debtors’ or the Insys Liquidation
Trust’s ability to claw back, avoid, or otherwise recover any and all amounts paid as
indemnification or otherwise under the prepetition agreements (or otherwise) may be broader than
as stated above, and believes that these claims will be asserted by the Insys Liquidation Trust.

               (b)     Other Investigations and Litigation

               In addition to the Special Litigation Committee’s investigation of the claims in the
Derivative Litigation, the Debtors currently are in the process of investigating and evaluating other
claims that the Estates might have, including, but not limited to, additional potential clawback
claims for indemnification payments and potential avoidance or other claims.

               The Creditors’ Committee currently believes that the Debtors should not be
expending Estate resources investigating or evaluating these claims, but instead should transfer
these claims to the Insys Liquidation Trust.

       4.3     Market Conditions and Decline in Business

                The Debtors’ revenues from Subsys sales, which at all relevant times made up at
least 90% of their total revenue, experienced significant decline leading up to the Chapter 11 filing.
Subsys, along with the TIRF class in which it is classified, has experienced a significant downward
trend for the past several years. Specifically, based upon industry data available to the Debtors,
since 2015, TIRF class prescriptions have declined approximately 75%. Subsys was declining at
a faster rate than the overall market, potentially due to the negative publicity surrounding the
company. Moreover, the Debtors believe that the nature of the pricing on their branded products
such as Subsys and Syndros adversely affected their overall market share and the revenue
generated from such branded products. This was compounded by the fact that pharmaceutical
product pricing has recently received increased governmental and media attention. The Debtors
believe that migration to lower-cost generics resulted from this increased attention and focus.

       4.4     The Debtors’ Liquidity and Financial Resources

             The Debtors’ financial situation was also impacted by the Debtors spending on
Research and Development (“R&D”) costs to advance their pipeline products (the “Pipeline
Products”), which take years to develop before they bring in any revenue.

               Further compounding the situation, the Debtors’ auditors informed the Debtors in
connection with the filing of the 2018 10-K that, notwithstanding management’s efforts to reduce
costs and the Debtors’ bankers’ efforts to identify liquidity-enhancing transactions, they would not
provide the Debtors with an unqualified going concern audit opinion for the Debtors’ Form 10-K

                                                -36-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 41 of 157



filed with the SEC in March 2019. The going concern qualification negatively affected the
Debtors’ prepetition attempts to obtain funding.

       4.5     Debtors’ Efforts to Restructure

               As a result of such events leading to a deterioration of the Debtors’ financial
condition, the Debtors took certain actions to seek to ameliorate the situation. Specifically, the
Debtors’ management team examined and implemented cost reduction initiatives to align
operating expenses more closely with their reduced revenue. On July 12, 2018, the Debtors
eliminated 45 positions through headcount reduction and role consolidation. The headcount
reduction included 30 employees, the majority of which were sales and marketing employees, and
represented approximately 9% of their workforce at the time. On and around November 1, 2018,
the Debtors eliminated an additional 48 positions through further headcount reduction and role
consolidation. The headcount reduction included 36 employees, the majority of which were sales
and marketing employees, and represented approximately 13% of the Debtors’ workforce at the
time. On May 31, 2019, the Debtors eliminated an additional 8 positions that represented
approximately 5% of the Debtors’ workforce at that time.

               Furthermore, to enhance their liquidity position, on November 5, 2018, the Debtors
announced a process to review strategic alternatives for their opioid-related assets, including
Subsys, and engaged JMP Securities LLC (“JMP”) as their financial advisor to assist with this
process. JMP engaged in an extensive marketing process for Subsys, which led to several offers.
None of such offers, however, could be consummated quickly or provide sufficient near-term cash
by themselves to enable the Debtors to “fund the gap” between their existing cash burn situation
and the period in the future when they would expect to generate revenues.

                As the extent of their funding gap became clearer, the Debtors also engaged Lazard
Freres & Co. LLC (“Lazard”) in December 2018 to advise the Debtors on capital planning and
the evaluation of strategic alternatives related to the Debtors’ opioid-related assets, as well as to
explore other potential sale, financing, or partnership opportunities. Notwithstanding the broad
mandate Lazard was given to find a transaction for any of the Debtors’ assets that could bring in
sufficient liquidity to provide a long-term runway for the Debtors, the Debtors were unable to
identify a transaction or group of transactions that would ensure the Debtors’ long-term survival.

                Moreover, after determining that the offers they received were not likely,
individually or combined, to enable them to avoid a chapter 11 filing, the Debtors decided that
pursuing such transactions in a chapter 11 process would be most likely to maximize value.
Accordingly, the Debtors did not consummate any such transactions, but have sought to sell such
assets through the sales process (the “Sale Process”) in the Chapter 11 Cases. The Debtors’
postpetition sales process is detailed further in Section 5.6.

       4.6     Changes in Management

              Since April of 2017, Insys has replaced all of the independent directors on its Board
(half of whom were replaced in April of 2017), and several of its most senior management
personnel. The Debtors also restructured and realigned their sales force and added additional new



                                                -37-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 42 of 157



hires to the sales force, bringing additional experience with appropriate promotion of specialty
pharmaceuticals to the company.

                On October 29, 2017, the Board accepted the resignations of Kapoor and Patrick P.
Fourteau, as board members. On April 15, 2019, the Debtors announced further leadership
changes, including Andrew Long’s appointment as CEO, the appointment of a new CFO, Andrece
Housley (who had been Insys’s Corporate Controller), and a new Chief Scientific Officer,
Dr. Venkat Goskonda (who had been Insys’s Senior Vice President of Research and
Development). On May 22, 2019, John A. McKenna Jr., who has over 20 years of restructuring
experience, joined the Board as an independent director. John McKenna and Elizabeth Bohlen
were chosen to serve on the Restructuring Committee of the Board, which committee was created
on June 9, 2019, in order to consider and evaluate various strategic alternatives, including but not
limited to, the sale or divestiture or licensing of one or more of the Debtors’ assets and/or product
lines, the possibility of the Debtors filing these Chapter 11 Cases, or other restructuring
transactions or transactions to otherwise address the Debtors’ liquidity constraints, that may have
been available to the debtors. Previously, on June 5, 2019, the Board accepted the resignations of
two of its members, Steven Meyer and Pierre Lapalme, who were, prior to their resignations from
the Board, the longest-serving Insys directors. In connection with Mr. Meyer’s resignation, the
Board elected John McKenna to serve as a chair of the Audit Committee and chair of the Board,
effective immediately following Mr. Meyer’s resignation.

               As of the Petition Date, most of the Insys management team and the commercial
organization, including the sales force, were new to the company since 2015, and the majority of
the Debtors’ employees were new to the company since 2015. In addition, the members of the
Board, consisting of John McKenna, Elizabeth Bohlen, Vaseem Mahboob, Trudy Vanhove, Rohit
Vishnoi, and Andrew Long all joined the Board no earlier than May 2017.

               On July 9, 2019, Mark Nance, Chief Legal Officer and General Counsel, announced
his resignation, which was made effective on July 31, 2019. In connection with Mr. Nance’s
resignation, Robert Schwimmer was announced as the Debtors’ new General Counsel. On October
23, 2019, Mr. Long informed the Debtors that he would be stepping down from the Board, his
position as Chief Executive Officer, and from all other positions he holds with the Debtors, which
resignation was made effective on November 8, 2019.

       4.7     The Debtors Commence Prepetition Marketing and Sale Process

                As noted above, in November of 2018, the Debtors announced that they had
commenced a process to review strategic alternatives for their opioid-related assets, including
Subsys, and previously had engaged JMP to serve as their investment banker in connection
therewith. To implement their sale strategy, the Debtors and JMP identified and contacted a broad
array of parties that potentially could have the interest and ability to consummate a potential sale
or license of rights with respect to Subsys (a “Subsys Transaction”) on terms acceptable to the
Debtors.

               In addition to a potential Subsys Transaction, in furtherance of their operational and
financial goals, the Debtors continued to explore a comprehensive set of strategic alternatives to
increase the Debtors’ liquidity and maximize value for the Debtors and their stakeholders. In

                                                -38-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 43 of 157



connection therewith, in December 2018, the Debtors engaged Lazard to, among other things,
explore opportunities to engage in a strategic partnership or financing transaction with respect to
some or all of the Debtors’ Pipeline Products. To implement their strategy, the Debtors and Lazard
identified and contacted a broad array of parties that potentially could have the interest and ability
to consummate transaction(s) with respect to some or all of the Pipeline Products on terms
acceptable to the Debtors. In connection with the Debtors’ assessment of the possible need to file
for chapter 11 protection, the marketing efforts with respect to a Subsys Transaction were
transitioned to Lazard in April 2019 and JMP’s engagement was terminated in April 2019.

                Although the Debtors negotiated potential sale transactions with numerous
counterparties, they ultimately determined it was prudent to file bankruptcy petitions under chapter
11 of the Bankruptcy Code before a stalking horse transaction could be fully negotiated and to
continue the sale process in the Chapter 11 Cases. The Debtors’ postpetition sales process is
detailed further in Section 5.6.

               For a more detailed description of the Debtors’ prepetition operations and the
events leading up to the commencement of the Chapter 11 Cases, please consult the Declaration
of Andrew G. Long in Support of Debtors’ Chapter 11 Petitions and First Day Relief [D.I. 11] (the
“Long Declaration”), which is incorporated herein by reference.




                                                -39-
               Case 19-11292-KG              Doc 929       Filed 11/29/19         Page 44 of 157



V.       OVERVIEW OF THE DEBTORS’ CHAPTER 11 CASES

         5.1      Commencement of the Chapter 11 Cases and First-Day Motions

               On the Petition Date, the Debtors commenced the Chapter 11 Cases in the
Bankruptcy Court. As of the date hereof, the Debtors continue to manage their property as debtors
in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

               Also on the Petition Date, the Debtors filed several motions seeking various relief
from the Bankruptcy Court and authorizing the Debtors to maintain their operations in the ordinary
course (collectively, the “First-Day Motions”). This relief was designed to ensure a seamless
transition between the Debtors’ prepetition and postpetition business operations, facilitate
expedited Chapter 11 Cases, and minimize any disruptions to the Debtors’ operations to preserve
value. A detailed description of the First-Day Motions is set forth in the Long Declaration. The
Bankruptcy Court granted substantially all of the relief requested in the First-Day Motions and
entered various orders authorizing the Debtors to, among other things:

        Continue paying employee wages and benefits20 [D.I. 231];

        Continue the use of the Debtors’ cash management system, bank accounts, and business
         forms [D.I. 243];

        Continue insurance programs and the processing of workers’ compensation claims [D.I.
         234];

        Continue the Debtors’ customer programs [D.I. 53];

        Pay certain prepetition taxes and assessments [D.I. 233];

        Pay certain prepetition obligations for critical vendors [D.I.. 238];

        Restrict certain transfers of equity interests in the Debtors [D.I. 235]; and

        Establish procedures for utility companies to request adequate assurance of payment and
         to prohibit utility companies from altering or discontinuing service [D.I. 237].

         5.2      Appointment of Statutory Committee

               On July 20, 2019, the U.S. Trustee appointed the Creditors’ Committee, which
currently consists of the following members:




20
   Multiple parties in interest, including the Creditors’ Committee, raised concerns and filed formal objections
regarding the Debtors’ request to make severance payments to certain employees. Following a hearing at which the
Bankruptcy Court declined to grant that relief, the Debtors and the Creditors’ Committee, with the input of other
objecting parties, arranged a process for careful evaluation of the Debtors’ proposed recipients of severance payments.


                                                         -40-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 45 of 157



      McKesson Corporation, Attn: Ben Carlsen, 1 John Henry Drive, Robbinsville, NJ 08691,
       Phone: 609-312-4665

      Infirmary Health Hospitals, Inc., Attn: Mark Nix, 5 Mobile Infirmary Circle, Mobile,
       AL 36607, Phone: 251-435-2400

      Louisiana Health Service & Indemnity Co. d/b/a Blue Cross and Blue Shield of
       Louisiana and HMO, LA, Inc., Attn: Allison Pham, 5525 Reitz Avenue (70809) P.O.
       Box 98029, Baton Rouge, Louisiana 70898-9029

      LifePoint Health, Inc., Attn: Jonah Fecteau, 330 Seven Springs Way, Brentwood, TN
       37027, Phone: 615-920-7647

      Deborah Fuller, administrator for Estate of Sarah Fuller, Attn: Richard Hollawell,
       Esq., 121 Saratoga Lane, Woolwich Twp, NJ 08085, Phone: 215-498-8609, Fax: 856-467-
       5101

      Julie Key, Attn: Anne Andrews, Esq., Andrews & Thornton, 4701 Von Karman Avenue,
       Suite 300, Newport Beach, CA 92660, Phone: 949-748-1000, Fax: 949-315-3540

      James Starling, Jr., Attn: Phillip Edwards, Esq., Murphy & Landon, 1011 Centre Road,
       Suite 210, Wilmington, DE 19805, Phone: 302-472-8102, Fax: 302-472-8135

      Angela Mistrulli-Cantone, Attn: S. Randall Hood, McGowan, Hood and Felder, LLC,
       1539 Healthcare Drive, Rock Hill, SC 29732, Phone: 803-327-7828, Fax: 803-324-1483

      Lisa Mencucci, Attn: Zachary Mandell, Esq., Mandell, Boisclair & Mandell, Ltd, One
       Park Row, Providence, RI 02903, Phone: 401-273-8330, Fax: 401-751-7830

               The Creditors’ Committee retained Akin Gump Strauss Hauer & Feld LLP as its
attorneys, Province, Inc. as its financial advisor, and Bayard, P.A. as its Delaware counsel.

       5.3     Public Entities Committee Motion

                On June 24, 2019, a group consisting of the City of Prescott, Arizona; the City of
Surprise, Arizona; Carroll County, Maryland; and Henry County, Missouri (collectively, the
“Public Entity Movants”) filed the Motion Seeking Appointment of Official Committee of Public
Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) & 105(a) [D.I. 134] (the “Public Entity Committee
Motion”). The Public Entity Movants argued, based on their position that claims by public entities
form the majority of the Debtors’ liabilities, that the Bankruptcy Court should direct the U.S.
Trustee to appoint a second official committee in these Chapter 11 Cases to represent the interests
of public entities. Around the same time, the Public Entity Movants sent a letter to the U.S. Trustee
requesting that the U.S. Trustee reconstitute the Creditors’ Committee to include public entities.
The U.S. Trustee filed a formal objection to the Public Entity Committee Motion [D.I. 265],
asserting that in the U.S. Trustee’s view, public entities are not eligible to sit on official
committees, and responded by letter to the Public Entity Movants declining to reconstitute the
Creditors’ Committee.


                                                -41-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 46 of 157



                 Recognizing the advantage to negotiations that would be provided by a centralized
representative for public entities’ interests, but concerned about the costs a second official
committee would impose on the Debtors’ already limited resources, the Debtors and the Creditors’
Committee engaged in extensive negotiations regarding a proposed resolution to the objections
that the Debtors and the Creditors’ Committee would have submitted to the Public Entity
Committee Motion. On July 14, 2019, the Debtors, the Creditors’ Committee, and the Public
Entity Movants jointly filed a proposed agreed order [D.I. 291] granting the Public Entity
Committee Motion on a very limited basis (including limitations on scope, time, fee
reimbursement, ability to be terminated, and ability to seek reinstatement), contingent on the
agreement of at least one member of the Plaintiffs’ Executive Committee appointed in the MDL
to sit on such a committee (thereby ensuring that the proposed committee would have the ability
to speak for a significant cross-section of public entities in the upcoming negotiations). On July
19, 2019, the Plaintiffs’ Executive Committee in the MDL filed a response [D.I. 319] declining
the invitation to sit on the proposed public entities committee on the terms proposed by the Debtors
and the Creditors’ Committee, and the State of Maryland filed an objection to the agreed order
[D.I. 321] asserting that a committee representing the interests of municipalities was unnecessary
in light of the participation in these cases by states. In light of these responses, on July 23, 2019,
the Creditors’ Committee filed the Reply of the Official Committee of Unsecured Creditors to
Various Objections Filed to the Proposed Form of Order with Regard to the Motion Seeking
Appointment of Official Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) &
105(a) [D.I. 332], objecting to appointment of a public entities’ committee on terms other than
those in the proposed agreed order.

               At the hearing held on July 24, 2019, the Bankruptcy Court denied the Public
Entities Committee Motion, finding that appointment of a second official committee was not
warranted under the circumstances of these cases. As a show of goodwill, the Creditors’
Committee offered ex officio seats on the Creditors’ Committee to representatives of the Public
Entity Movants, as well as to a second group of municipalities that had participated in the cases
under separate counsel. Both groups accepted the Creditors’ Committee’s offer, and now serve as
ex officio members of the Creditors’ Committee and the members of each group are Settling
Creditors.

       5.4     Filings of Schedules of Assets and Liabilities and Statements of Financial
               Affairs

                On July 30, 2019, the Debtors filed their schedules of assets and liabilities,
schedules of executory contracts an unexpired leases, and statements of financial affairs
(collectively, the “Schedules”).

       5.5     Claims Bar Dates and Noticing Procedures

                On July 15, 2019, the Bankruptcy Court entered an order [D.I. 294] (the “Bar Date
Order”) establishing certain deadlines (collectively, the “Bar Dates”) and procedures for the
filing of proofs of claim in the Chapter 11 Cases (each a “Proof of Claim”).




                                                -42-
               Case 19-11292-KG              Doc 929        Filed 11/29/19         Page 47 of 157



               Specifically, the Bar Date Order established, among other things, the following
deadlines for filing proofs of claim and requests for payment of certain Administrative Expense
Claims:

        General Bar Date: September 16, 2019 at 5:00 p.m. (Prevailing Pacific Time) as the
         deadline for all creditors other than Governmental Units and Native American Tribes to
         file proofs of claim against the Debtors.

        Governmental and Native American Tribes Bar Date: December 9, 2019 at 5:00 p.m.
         (Prevailing Pacific Time) as the deadline for all Government Units (as defined in section
         101(27) of the Bankruptcy Code) and Native American Tribes (us used herein, defined as
         any Native American, American Indian, or Alaska Native tribal entity that is recognized
         by the federal government of the United States of America and/or the Bureau of Indian
         Affairs, Department of the Interior) to file proofs of claim against the Debtors.21

        Administrative Expense Claims Bar Date: October 24, 2019 at 5:00 p.m. (Prevailing
         Pacific Time) as the deadline to file a request for payment of Administrative Expense
         Claims with respect to Claims arising after the Petition Date through and including
         September 9, 2019, excluding (a) Professional Fee Claims in the Chapter 11 Cases, and (b)
         Administrative Expense Claims arising in the ordinary court of business after the Petition
         Date. The Plan and Confirmation Order will establish the second applicable
         Administrative Expense Claims Bar Date.

               In addition to establishing the various Bar Dates, the Bar Date Order approved a
form of notice of the Bar Dates to be served on all traditional creditors in the Chapter 11 Cases
(the “Bar Date Notice”).

                Additionally, the Bar Date Order provided that the Debtors were to publish the
notice of the Bar Dates (the “Publication Notice”) once in each of two (2) national and ten (10)
local publications in the United States. The Debtors published the notice once in the national
editions of The New York Times and USA Today, and once in the following local publications:
Memphis Commercial Appeal, Indianapolis Star, Florida Times Union (Jacksonville), Las Vegas
Review Journal Sun, Saginaw News, Arizona Republic, Dallas Morning News, Miami Herald, Los
Angeles Times, and San Antonio Express News. The Bankruptcy Court included in the Bar Date
Order its finding that the noticing procedures outlined therein, constituted adequate notice of the
Bar Dates to creditors of the Debtors, including unknown creditors.

               As of October 25, 2019, approximately 3,400 proofs of claim were filed in these
Chapter 11 Cases. Because the Government and Native American Tribes Bar Date has not passed,
the Debtors anticipate proofs of claim will continue to be filed.




21
  The deadline for States to file Proofs of Claim has been extended by Court approved Stipulation to January 31, 2020.
[D.I. •] Upon confirmation of the Plan, the States will be relieved of any obligation to file Proofs of Claim to be able
to participate in Distributions under the Plan.


                                                         -43-
               Case 19-11292-KG             Doc 929       Filed 11/29/19        Page 48 of 157



        5.6      Sales of Assets and Pursuit of Affirmative Claims

                The Debtors engaged in a robust pre- and post-petition marketing and sale process,
resulting in the sale of certain of the Debtors’ assets. Further, the Debtors have been evaluating
affirmative causes of action in order to bring further value to the Debtors’ Estate.

                 (a)      The Debtors’ Postpetition Marketing and Sale Process22

               The postpetition phase of the Sale Process consisted of, among other things, the
marketing of the Debtors’ assets related to each of (i) Subsys, (ii) Syndros, and other assets related
to CBD, (iii) Epinephrine, (iv) Naloxone, (v) Buprenorphine (and collectively with assets related
to Subsys, Syndros, CBD, Epinephrine, and Naloxone, the “Sale Assets”). The Debtors, in
consultation with their advisors and the Creditors’ Committee, developed procedures to govern
various aspects of the postpetition Sale Process (the “Bidding Procedures”).

               The Bankruptcy Court entered its order approving the Bidding Procedures on
July 2, 2019 [D.I. 56].

               The Bidding Procedures were designed to provide the Debtors with flexibility to
run the postpetition Sale Process in a manner that would maximize the value of their assets for
their stakeholders. The Bidding Procedures allowed interested parties to submit bids for any
individual Asset or combination of Sale Assets, subject to the terms and provisions of the Bidding
Procedures. If, however, the Debtors determined that the bids for any of the Sale Assets would
not provide sufficient value for such Sale Assets, the Debtors reserved the right not to sell such
Sale Assets pursuant to the Bidding Procedures.

                    i.    Hikma Transaction

                Pursuant to the Bidding Procedures, on August 5, 2019, Insys and Hikma
Pharmaceuticals USA Inc. (“Hikma”) entered into an Asset Purchase Agreement (the “Hikma
Asset Purchase Agreement”). Pursuant to the Hikma Asset Purchase Agreement, Insys agreed to
sell, transfer and assign to Hikma, pursuant to section 363(b) of the Bankruptcy Code, Insys’s
epinephrine 7mg and 8.5mg unit-dose nasal spray products and naloxone 8mg unit-dose nasal
spray products (the “Hikma Products”) and certain equipment and liabilities primarily related to
the Hikma Products (collectively, the “Hikma Purchased Assets”), in consideration for an
amount in cash equal to $17,000,000, payable at the closing of the transaction (the “Hikma
Transaction”). In addition, Hikma agreed to pay the cure costs for Purchased Contracts (as
defined in the Hikma Asset Purchase Agreement) that are assumed and assigned to Hikma under
the Hikma Asset Purchase Agreement, and assumed certain other specified liabilities.




22
  The descriptions of the Hikma Transaction, the Chilion Transaction, the BTcP Subsys Transaction, and the
Pharmbio Subsys Transaction herein do not purport to be complete and are subject to, and qualified in their entirety
by, the full text of the Hikma Asset Purchase Agreement, the Chilion Asset Purchase Agreement, the BTcP Subsys
Asset Purchase Agreement, and the Pharmbio Asset Purchase Agreement (all as defined herein), and, where
applicable, the Bankruptcy Court’s sale orders approving the same.


                                                       -44-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 49 of 157



               On August 22, 2019, the Bankruptcy Court entered an order approving the Hikma
Purchase Agreement and the sale of the Hikma Purchased Assets to Hikma. The Hikma
Transaction closed on August 29, 2019.

                 ii.   Chilion Transaction

                 In addition, pursuant to the Bidding Procedures, on August 6, 2019, Insys and
Chilion Group Holdings US, Inc. entered into an Asset Purchase Agreement (the “Chilion Asset
Purchase Agreement”). Pursuant to the Chilion Asset Purchase Agreement, the Debtors agreed
to sell, transfer and assign to Chilion Group Holdings US, Inc., pursuant to section 363(b) of the
Bankruptcy Code, Insys’s: (i) CBD formulations across current pre-clinical, clinical, third-party
grants and investigator initiated study activities (including any future activities or indications),
(ii) THC programs of Syndros oral dronabinol solution, and (iii) Buprenorphine products
(collectively, the “Chilion Products”), and certain related equipment and other assets (collectively
with the Chilion Products, the “Chilion Purchased Assets”), in consideration for an amount in
cash equal to $12,200,000, payable at the closing of the transaction (the “Chilion Transaction”).
On August 9, 2019, the Debtors filed the Notice of Adequate Assurance for Successful Bidder for
Certain Assets Relating to CBD Formulations, Syndros, and Buprenorphine [D.I. 426] indicating
that Chilion Group Manufacturing US, LLC (“Chilion”) had been designated as affiliate assignee
of Chilion Group Holdings US, Inc. for the Chilion Purchased Assets, pursuant to the Chilion
Asset Purchase Agreement. In addition, Chilion Group Holdings US, Inc. agreed to pay the cure
costs for the Purchased Contracts (as defined in the Chilion Asset Purchase Agreement), including
the lease for the Debtors’ Round Rock facility, that are assumed and assigned to Chilion under the
Chilion Asset Purchase Agreement, and to assume certain other specified liabilities. Chilion also
agreed to make offers of employment to certain of the Debtors’ employees. On August 23, 2019,
the Bankruptcy Court entered an order approving the Chilion Asset Purchase Agreement and the
sale of the Chilion Purchased Assets to Chilion.

                On October 23, 2019, the Debtors and Chilion entered into Amendment No. 1 to
the Chilion Asset Purchase Agreement (the “Amendment”), a copy of which has been filed with
the Notice of Amendment to Asset Purchase Agreement for Certain Assets Relating to CBD
Formulations, Syndros, and Buprenorphine, dated October 25, 2019 [D.I. 816]. The Amendment,
which was negotiated in consultation with the Creditors’ Committee, provides for, among other
things: (a) Insys’s agreement to sell, transfer and assign to Chilion certain additional equipment
and intellectual property, and lease agreement for the Debtors’ Ellis facility, in consideration for
an additional $105,000 in cash that would be payable at the closing of the transaction; and (b) in
consideration for the incremental costs and expenses and other burdens resulting from the deferral
of the closing of the transaction as a result of delays in Chilion’s procurement of its financing for
the consummation of the transaction, Chilion’s (i) payment to Insys of $856,797.26 in cash
concurrently with the execution of the Amendment; (ii) payment at the closing of the transaction
to the U.S. Food and Drug Administration, or to Insys as reimbursement, of an amount in cash
equal to the aggregate amount of fees then payable pursuant to the Prescription Drug User Fee Act
with respect to Syndros; (iii) reimbursement to Insys in cash at the closing of the transaction of
any and all reasonable third-party costs and expenses up to $100,000 in the aggregate incurred by
Insys following the execution of the Amendment in connection with the Debtors’ performance
under the CIA; and (iv) reimbursement to Insys in cash at the closing of the transaction for any
and all reasonable costs and expenses up to $200,000 in the aggregate incurred by Insys for certain

                                                -45-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 50 of 157



professional services performed by the Debtors’ advisors. The Amendment also provides for
certain other negotiated modifications to the scope of the equipment, intellectual property and
contracts that comprise the Chilion Purchased Assets, the agreement of Insys and Chilion to use
best efforts to cause the closing of the transaction to occur as soon as reasonably possible and no
later than October 31, 2019. In addition, the Amendment provides that Insys and Chilion will
enter into a Transition Services Agreement (the “TSA”).

                The Chilion Transaction closed on October 31, 2019. On the same day, Insys and
Chilion entered into the TSA, pursuant to which Insys agreed to make available to Chilion certain
employees of the Debtors for the purpose of providing the services that were performed by such
employees during the period prior to the closing of the Chilion Transaction in the ordinary course
of (i) the Debtors’ business and (ii) each such employee’s scope of employment, and related to the
Chilion Purchased Assets, to the extent the provision of such services is reasonably possible after
the closing of the Chilion Transaction and to the extent such individuals remain employed by the
Debtors, or as otherwise mutually agreed by the Insys and Chilion (the “Services”).

                The TSA provides that, as consideration for the provision of the Services, Chilion
will pay Insys or its designee(s) fees at Insys’s cost plus a seven and one-half percent (7.5%) mark-
up. The term of the TSA commences on the date of the closing of the Chilion Transaction and
continues through December 31, 2019, unless terminated earlier or extended in accordance with
the terms of the TSA.

                iii.   BTcP Subsys Transaction

                 Pursuant to the Bidding Procedures, on September 1, 2019, Insys and BTcP
Pharma, LLC (“BTcP”) entered into an Asset Purchase Agreement (the “BTcP Subsys Asset
Purchase Agreement”). Pursuant to the BTcP Subsys Asset Purchase Agreement, Insys agreed
to sell, transfer and assign to BTcP, pursuant to section 363(b) of the Bankruptcy Code, all
strengths, doses and formulations in the world (except for the Republic of Korea, Japan, China,
Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, Thailand,
Timor-Leste, and Vietnam) of the Debtors’ Subsys (fentanyl sublingual spray) product (the
“Subsys product”) and certain other related assets (the “BTcP Purchased Assets”), in
consideration for (i) the assumption by BTcP of certain specified liabilities, including
responsibility for all cure costs, and (ii) post-closing royalty payments payable by BTcP to Insys
(or the Insys Liquidation Trust, as of the Effective Date) based on sales of the Subsys product, the
Lazanda® (fentanyl nasal spray) (“Lazanda”) product of BTcP and its affiliates and any branded
or generic equivalent fentanyl nasal spray, sublingual fentanyl spray, or any transmucosal
immediate release fentanyl product (collectively, the “Combined Products”), for the period of
time commencing on the closing date until the expiration of the last to expire orange book listed
patent in respect of the Combined Products (the “BTcP Transaction”). Annual royalty payments
to Insys will equal forty-five percent (45%) of the annual amount that equals (a) combined net
sales generated from sales of the Combined Products, less (i) the cost of goods sold, (ii) legal
defense, litigation, and any litigation settlement expenses that are exclusively related to the Subsys
product, solely to the extent in respect of actions or events that occurred prior to the closing date,
and (iii) expenses in respect of settlement of certain existing litigation, less (b) an expense
allocation amount based on the actual amount of operational overhead expense, to the extent
attributable to the Combined Products and subject to certain limitations.

                                                -46-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 51 of 157



                 The cash value of the annual royalty payments to Insys is subject to a variety of
factors that are beyond the Debtors’ control and are extremely difficult to estimate. Nevertheless,
under a probability-weighted forecast, the Debtors estimate that they (or the Insys Liquidation
Trust, as of the Effective Date) will receive approximately $52 million of nominal royalty
payments from BTcP on a pre-tax basis over a 15 year period (having an assumed net present value
of $22 million based on a 12% discount rate), less any related expenses, including taxes, incurred
by the Insys Liquidation Trust. See Section 8.1(b) herein for a discussion of certain potential U.S.
federal income tax consequences on the transfer of the stream of royalty payments to the Insys
Liquidation Trust and Section 8.3 for a description of the U.S. federal income tax considerations
relating to the classification and taxation of the Insys Liquidation Trust. Projections of the annual
royalty payments reflect a probability weighting of several scenarios based on a variety of
assumptions, including the near-term decline and longer-term recovery of the TIRF market, Subsys
and Lazanda market share, prescription price increases, cost allocation and inflation, and the
impact of patent expirations, among other factors.

                Further, prior to the second anniversary of the closing date, BTcP will pay to Insys
(or the Insys Liquidation Trust, as of the Effective Date) an amount equal to the sum of: (x) the
total of the closing date accounts receivable actually collected by BTcP and its affiliates, and (y)
the value of all Subsys product inventory transferred to BTcP at closing that is actually sold by or
on behalf of BTcP at Insys’s cost of acquisition of such inventory (together, the “Post-Closing
Payments”), subject to negotiated reductions specified in the Subsys Asset Purchase Agreement.
The Debtors estimate these amounts to total approximately $8.2 million. In addition, from the date
of the BTcP Subsys Asset Purchase Agreement through September 30, 2019, the Debtors agreed
to pay as and when due any and all third-party costs and expenses resulting from an observation
in a U.S. Food and Drug Administration (“FDA”) Form 483 letter relating to certain of the
Debtors’ Subsys products. Following September 30, 2019 until the second anniversary of the
closing date, BTcP will pay such costs and expenses as and when due and will have the ability to
offset the aggregate amount of such costs and expenses against any and all Post-Closing Payments
due to Insys.

               On September 19, 2019, the Bankruptcy Court entered an order approving the
BTcP Asset Purchase Agreement and the sale of the BTcP Purchased Assets to BTcP. The BTcP
Transaction closed on September 26, 2019.

                iv.    Pharmbio Subsys Transaction

                Pursuant to the Bidding Procedures, on September 25, 2019, Insys and Pharmbio
Korea, Inc. (“Pharmbio”) entered into an Asset Purchase Agreement (the “Pharmbio Subsys
Asset Purchase Agreement”). Pursuant to the Pharmbio Subsys Asset Purchase Agreement,
Insys agreed to sell, transfer and assign to Pharmbio, pursuant to section 363(b) of the Bankruptcy
Code, specific intellectual property, records and certain other assets related to strengths, doses and
formulations of the Subsys Product in the Republic of Korea, Japan, China, Brunei, Cambodia,
Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, Thailand, Timor-Leste, and
Vietnam), in consideration for an amount in cash equal to $1,200,000, payable at the closing of
the transaction (the “Pharmbio Transaction”).



                                                -47-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 52 of 157



             On October 16, 2019, the Bankruptcy Court entered an order approving the
Pharmbio Asset Purchase Agreement and the sale of the Pharmbio Purchased Assets to Pharmbio.

               The Debtors’ sale process with respect to their remaining assets is ongoing.

               (b)     Affirmative and Potential Claims of the Estate

               In addition to maximizing the value of the assets of the Debtors’ Estates through
the sale process, the Debtors also have identified certain potential causes of action that the Estates
might have.

                  i.   Derivative Claims Against Former Directors and Officers

               On August 26, 2016, shareholders of Insys filed a derivative complaint regarding
the Derivative Litigation (as amended, the “Complaint”) against John N. Kapoor,
Patrick P. Fourteau, Pierre LaPalme, Steven Meyer, Theodore H. Stanley, Brian Tambi, and
Michael L. Babich in the Court of Chancery of the State of Delaware, which action now is
captioned In re Insys Therapeutics Inc. Derivative Litigation, Consol. C.A. No. 12696-VCL. On
November 30, 2017, the Court of Chancery stayed that Derivative Litigation in light of the related
Derivative Litigation pending in the United States District Court for the District of Arizona, and
the United States’ criminal prosecution of certain defendants in the Derivative Litigation.

                On March 6, 2018, and at a time when certain defendants under the Complaint were
still on the board, Insys’s board of directors formed a Special Litigation Committee to investigate
the allegations in the Derivative Litigation and to make a determination as to how Insys should
proceed with respect to the Derivative Litigation. The Special Litigation Committee was
comprised at that time, and still is comprised, of two independent directors, Dr. Rohit Vishnoi and
Vaseem Mahboob. In forming the Special Litigation Committee, Insys’s board determined that
Mr. Vishnoi and Mr. Mahboob both are independent and disinterested with respect to the
Derivative Litigation.

               Pursuant to the delegation of authority from Insys’s board, the Special Litigation
Committee retained its own counsel, Wilson, Sonsini, Goodrich & Rosati, P.C. The Special
Litigation Committee and its counsel conducted a thorough factual and legal investigation over the
course of approximately sixteen months. The Special Litigation Committee is concluding its
investigation and the Special Litigation Committee is consulting with the Board, counsel, and the
Creditors’ Committee regarding how best to proceed to maximize value for the Estates.

               The causes of action that are the subject of the Derivative Litigation may include,
but are not limited to, breaches of fiduciary duty against former directors and officers. These
causes of action relate to, among other things, alleged misconduct by one or more of Insys’s former
executives and/or directors, and actions taken by (or failed to be taken by) certain of the Debtors’
former executives, officers, and directors in response to such misconduct.

                The Debtors have made claim on two towers of directors’ and officers’ (“D&O”)
insurance policies with total limits of $60 million exclusive of excess side A only insurance
policies for the periods of 2015—2016 and 2016—2017. The Debtors’ advisors estimate that there


                                                -48-
             Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 53 of 157



is roughly $56.125 million in limits remaining on such D&O insurance policies, though the exact
amount remaining on such D&O insurance policies is currently in dispute.

               The Debtors and the Creditors’ Committee have conferred regarding the
prosecution of one or more of the Estates’ affirmative claims, including the time frame to file and
pursue claims, and the costs of doing so. In light of the Plan, and the costs and exigencies of the
Chapter 11 Cases, the Debtors and the Creditors’ Committee have jointly determined, for various
reasons, that at this time the Debtors will not prosecute affirmative claims against third parties
(and the Creditors’ Committee will not seek standing to pursue such claims). After the Effective
Date, the Plan contemplates that the Insys Liquidation Trust will vigorously pursue such claims.
This determination could change at any time and the Debtors and the Creditors’ Committee
continue to work together in good faith to maximize value for the Estates while minimizing the
administrative costs of these Chapter 11 Cases.

                 ii.   Insurance Coverage Disputes

                The Debtors may have claims or causes of action against one or more of their
products liability insurers related to denials of coverage for lawsuits filed against Insys.

                Prior to the Petition Date, the Debtors purchased products liability insurance
policies, including excess insurance policies, from various insurance companies, including Illinois
Union Insurance Company (“Chubb”), certain underwriters at Lloyd’s of London
(“Underwriters”), and Ironshore Indemnity Inc. and Ironshore Specialty Insurance Company
(“Ironshore”) (collectively, the “Insurers”). The Debtors purchased the policies to protect
against the risk of third-party claims for damages arising out of, among other things, the
manufacture, marketing, and sale of its drug, Subsys. For all times relevant, the Debtors had at
least $30 million in annual products liability insurance coverage, as detailed below.

               For the period of March 26, 2016 to March 26, 2017, the Debtors purchased $30
million in insurance coverage for products liability claims. Specifically, the Debtors purchased a
primary products liability policy from Chubb that provided $10 million in insurance coverage, and
an additional $20 million in excess insurance from Underwriters and Ironshore, collectively. In
March 2017, the Debtors renewed their $30 million tower of products liability insurance with
Chubb, Underwriters and Ironshore, for the period of March 26, 2017 to March 26, 2018, which
was later extended until April 25, 2018.

               In or about March 2018, Chubb advised the Debtors that, in their view, any renewal
policy would contain a broad opioid exclusion intended to preclude coverage for future Subsys-
related lawsuits. Accordingly, the Debtors purchased an extended reporting period (“Tail
Endorsement”) from Chubb, Underwriters and Ironshore, that Debtors intended to extend the
expiring primary and excess policies to cover Subsys-related lawsuits first made against Insys until
April 25, 2023, to the extent such claims arose out of covered occurrences taking place prior to the
April 25, 2018 policy expiration.

               The Debtors also purchased $30 million in products liability policies for the period
of April 25, 2018 to April 25, 2019.



                                                -49-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 54 of 157



                Since in or about July 2016 and continuing through these Chapter 11 Cases, the
Debtors have been sued by more than a thousand parties, including individuals and municipalities,
for products liability or personal injury relating to the manufacture, marketing, and sale of Subsys.
The Debtors, in turn, timely tendered the claims to the Insurers, including under the 2016—2017
policies, the 2017—2018 policies, and the Tail Endorsement.

               In response to the claims, Chubb initially agreed to, and did, defend certain of the
lawsuits under a reservation of rights. Chubb also indemnified the Debtors for portions of
settlements paid to resolve certain of the claims. In total, on behalf of the Debtors, Chubb has paid
out an estimated $3 million towards settlement and defense costs. However, beginning around
July 2018, in a series of letters, Chubb began denying coverage for the lawsuits. Chubb’s denials
of coverage were based on various arguments. In October 2018, Chubb asserted that, even if there
was coverage for the claims, all of the Subsys-related lawsuits related back to purported “advisory
communications” issued during the 2016—2017 policy period and, therefore, only the 2016 to
2017 policies applied to the Subsys-related lawsuits, limiting coverage to a single $30 million
tower of products liability insurance. Although Chubb has not yet specifically responded to each
and every one of the claims tendered by Insys for coverage, it is the Debtors’ understanding that
Chubb is disclaiming coverage for nearly all Subsys-related lawsuits.

              To date, Underwriters and Ironshore have taken the position that their policies do
not respond until the underlying Chubb policies have been exhausted. Accordingly, neither
Underwriters nor Ironshore have expressly disclaimed coverage for the Subsys-related lawsuits
under the 2016 to 2017 or the 2017 to 2018 policies.

                The Debtors dispute Chubb’s position on coverage and believe they have claims
and causes of action against the Insurers for, among other things, declaratory judgment, breach of
contract, bad faith, and unfair insurance practices. As per the Plan, the Victims Restitution Trust
will be entitled to bring such claims and causes of action. For the avoidance of doubt, given
Chubb’s position with respect to the availability of coverage and/or its rights and obligations under
the Insurance Policies (the “Coverage Dispute”) (i) none of the Debtors’ and Chubb’s defenses,
rights, and obligations with respect to the Coverage Dispute shall be impaired or otherwise affected
in any way by this Disclosure Statement; and (ii) nothing herein shall constitute a determination,
consent to, or waiver of jurisdiction as to the Coverage Dispute.

                iii.   Avoidance Actions and Potential Clawback

                The Debtors have begun the process of investigating and evaluating potential
avoidance claims, including but not limited to under chapter 5 of the Bankruptcy Code and
applicable state law. The Debtors may seek to avoid and recover transfers (or obligations) made
by the Debtors during the several years prior to the Petition Date pursuant to applicable law. Prior
to the Petition Date, among other things, the Debtors advanced legal fees and expenses for certain
current and former employees, officers, and directors in connection with governmental
investigations and other proceedings. The Debtors may have rights to the return or claw back of
funds advanced to these persons, or their counsel, pursuant to agreements executed in connection
with the advancements. Separately, the Debtors entered into separation agreements with some
employees that provided for the payment of severance and other obligations by Insys, and the


                                                -50-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 55 of 157



Debtors may have the right to avoid and recover any such payments and obligations. The
description of specific transfers included in this section is for descriptive, not limiting, purposes.

                As part of this process, the Debtors have evaluated transfers made in the ninety (90)
days preceding the Petition Date to determine the potential recovery should such transfers be
avoided and restored to the Estates. The Debtors have disclosed all known transfers or payments
made within the ninety (90) days preceding the Petition Date to payees whose aggregate receipts
from the Debtors in the ninety (90) days prepetition are greater than the statutory minimum for
avoidance of $6,825 on their Schedules and Statements. The Debtors estimate that the total
payments made during the ninety (90) day period preceding the Petition Date amounts to
approximately $30.7 million, which value does not reflect transfers made to parties who are
released from and/or not subject to preference liability, including those transfers made to parties
wherein the amount transferred in the aggregate did not meet the $6,825 minimum statutory
amount to qualify as a recoverable preference. 11 U.S.C. § 547(c)(9). In addition, the Debtors
have determined that transfers made to insiders in the one (1) year period preceding the Petition
Date total $4.5 million, which amount includes $2.1 million reflected in the aforementioned $30.7
million amount describing all payments made during the ninety (90) day period preceding the
Petition Date, and which amount does not include transfers to insiders that were released from
and/or are not subject to preference liability.

                The Creditors’ Committee believes these claims are meritorious and that, because
they are being transferred to the Insys Liquidation Trust, the Debtors should not expend Estate
resources for the further evaluation and prosecution of such claims.

                iv.    Other Claims

                In addition to the foregoing, the Debtors may also have claims against various other
third parties under applicable state law based on pre-petition conduct. The Debtors’ diligence and
investigation regarding such claims is ongoing.

               The Creditors’ Committee believes these claims are meritorious and that, because
they are being transferred to the Insys Liquidation Trust, the Debtors should not expend Estate
resources for further evaluation and prosecution of such claims.

               (c)     Stabilizing Litigation through Enjoining Actions

                On June 10, 2019, the Debtors initiated an adversary proceeding, Adv.
Proc. 19-50261 (KG), seeking to enjoin certain state and local governments from pursuing lawsuits
potentially not automatically stayed by section 362 of the Bankruptcy Code, and filed the related
Debtors’ Motion for a Preliminary Injunction Pursuant to U.S.C. § 105(a) [Adv. Pro. 19-50261
D.I. 2] (the “PI Motion”). Such lawsuits are all by government plaintiffs or claimants seeking to
hold the Debtors liable in connection with claims and/or causes of action arising out of, or related
to, Subsys.

               Following discussions and negotiations with litigating parties, certain litigants
agreed by stipulation to halt litigation against the Debtors. Further, as a result of negotiations
between the Debtors, the Creditors’ Committee, and certain State Attorneys General, on
July 2, 2019, the Bankruptcy Court entered the Agreed Order Regarding Estimation Motion, PI

                                                 -51-
               Case 19-11292-KG              Doc 929        Filed 11/29/19        Page 56 of 157



Motion, and Approving Case Procedures [Adv. Pro. D.I. 45] (the “Agreed Order”), pursuant to
which the Bankruptcy Court entered a stay of all pending government actions that were the subject
of the PI Motion and not otherwise the subject of a stipulation with the Debtors (the “Enjoined
Actions”), abated the Debtors’ PI Motion, and approved the Case Protocol (as further described
therein and as later defined herein).

                  (d)      The Case Protocol and Estimation of Claims

                 As noted above, on the Petition Date, the Debtors filed the Motion of Debtors for
(I) Entry of Orders Pursuant to 11 U.S.C. §§ 105(a) and 502(c) (A) Establishing Procedures and
Schedule for Estimation Proceedings and (B) Estimating Debtors’ Aggregate Liability for Certain
Categories of Claims, (II) Entry of Protective Order, and (III) Subordination of Certain Penalty
Claims [D.I. 29] (the “Estimation Motion”), seeking to approve procedures for estimating
aggregate totals for certain categories of claims to form the basis of a chapter 11 plan. In reaction
to the Debtors’ proposed estimation procedures, the Creditors’ Committee and certain state
attorney generals (the “State AGs”) approached the Debtors to negotiate and implement an
alternative to the relief proposed in the Estimation Motion. The Debtors worked with these parties
on a resolution of the issues surrounding the Estimation Motion and the PI Motion, with the
Debtors and State AGs recognizing that the Creditors’ Committee, as a neutral party and fiduciary
to all unsecured creditors, could serve an important role in working with the Debtors and
negotiating with other creditors to determine the amount of claims in certain relevant categories.
Through this lens, the Debtors, the Creditors’ Committee, and State AGs began developing a multi-
pronged comprehensive case protocol (the “Case Protocol”) that documented a schedule and a
potential path forward to resolve issues regarding claim estimation, plan classification, allocations,
and related issues.23

                The Agreed Order is the product of the Debtors’ aforementioned time spent in
negotiations, analysis of claims, and collaboration with interested parties. The Agreed Order
included, as part of the overall Case Protocol, a timeline for the Debtors to work with various
groups to develop, file and solicit a proposed plan of liquidation. Along with the aspects of the
Case Protocol previously discussed, the Case Protocol provided for mediation and a deadline by
which the Debtors would file a plan. The Case Protocol provides that should the Debtors file a
non-consensual plan, any party that objected to the PI Motion on or before June 28, 2019, and that
did not resolve such objection through a stipulation or other voluntary agreement to stay, may file
with the Court a Notice of Scheduling Conference on or after September 2, 2019 to set a hearing
date on the PI Motion solely with respect to such noticing party. See Agreed Order, Exh. A (Case
Protocol) at 3. Concurrent with the Court’s approval of the Case Protocol, the Debtors withdrew
the Estimation Motion and held the PI Motion in abeyance and the Enjoined Actions were stayed.




23
  Prior to the Petition Date, the Debtors engaged Nathan to, among other things, estimate the amount of certain Claims.
Nathan relied on data provided by the Debtors and their advisors as well as third-parties in conducting their analysis.
Post-petition, Nathan, together with the Debtors’ other advisors, consulted with the advisors to the Creditors’
Committee in preparing its analysis (the “Nathan Analysis”).


                                                         -52-
             Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 57 of 157



       5.7     Creditor Discussions, Mediation and Plan Settlement

               (a)     Creditor Discussions

               Following the entry of the Agreed Order and the Case Protocol, the Debtors and
the Creditors’ Committee started on the path toward reaching a consensual plan by meeting with
various groups of creditors. In a short span of time, representatives of the Debtors and the
Creditors’ Committee met one or more times (and/or had telephonic conversations) with
representatives of (1) certain States’ Attorneys General, (2) the MDL PEC, (3) certain
Municipalities not part of the MDL, (4) the TPPs, (5) the Insurance Ratepayers, (6) Hospitals, (7)
NAS Children, (8) Native American Tribes, and (9) certain Personal Injury Claimants. As part of
those discussions, the creditors presented the factual and legal bases for their claims and the alleged
value of those claims against the Debtors.

                Immediately following this initial round of creditor meetings, the Debtors and
Creditors’ Committee met to discuss their initial estimates of the aggregate claims against the
Debtors’ Estates held by the various categories of creditors. In some cases, the Debtors and
Creditors’ Committee agreed on those estimates and, in some cases, they did not. Both had
prepared their own analysis and conclusions based on, among other things: information presented
by creditors (both during meetings and thereafter); claims asserted in prepetition litigation;
discovery conducted in connection therewith; prepetition litigation settlements; publicly available
market data sources and statistical analysis; government agency, academic and other research
studies regarding the impacts and costs of the opioid crisis; Subsys’s small percentage (less than
two tenths of one percent) of the overall opioid market between 2012 and 2016, and the fact that
Insys was not in existence prior thereto (unlike many other opioid companies); and legal research
regarding litigation risks associated with prosecution and defense of the asserted claims.

               Based on the various discussions among the Debtors, the Creditors’ Committee,
and the creditor group representatives referenced above, and consistent with the Agreed Order and
the Case Protocol, in early August the Debtors and the Creditors’ Committee reached agreement
on what they collectively felt was a fair allocation of estate value, and made a joint settlement
proposal regarding claim classifications and allocation of estate value to each creditor group. The
Debtors and the Creditors’ Committee were best situated to formulate a settlement proposal
because of their unique positions of having fiduciary duties and no pecuniary interest of their own
in the outcome of such allocation.

               (b)     Plan Mediation

               In connection with that initial joint proposal and acknowledging the
recommendation of many creditor representatives that a third party mediator would be more
effective than the more informal negotiation process outlined in the Case Protocol, the Debtors
and the Creditors’ Committee requested that Judge Kevin Carey of the Bankruptcy Court mediate,
among other things, issues related to allocation of estate value, plan classification, and
implementation among the Debtors’ various creditors. On August 5, 2019, the Bankruptcy Court
entered an order appointing Judge Carey to mediate the foregoing issues among the Debtors, the
Creditors’ Committee, the various creditor group representatives discussed above, and any other
creditor wishing to participate in the mediation. See Order Appointing Mediator [D.I. 398]. The

                                                 -53-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 58 of 157



mediation was conducted between August 6, 2019 and August 31, 2019, and included numerous
in-person meetings in Delaware among the mediation parties and telephonic conferences with the
mediator. Negotiations with creditor groups continued after the conclusion of mediation, and
shortly thereafter the Debtors were able to reach consensus and settlement with the Creditors’
Committee and certain Personal Injury Claimants, Hospitals, NAS Children, Insurance
Ratepayers, certain non-MDL Municipalities, and the TPPs, but not with the SMT Group. The
resolution was incorporated into the original versions of the Plan and Disclosure Statement that
were filed with the Bankruptcy Court on September 17, 2019.

                Following the conclusion of the August mediation, the Debtors, the Creditors’
Committee and the SMT Group continued discussions regarding open areas of disagreement,
including, in particular, the terms of the Claims Analysis Protocol and the VRT Claims
Administrator under Section 5.8 of the Plan. Following several weeks of intermittent negotiations,
the Debtors, the Creditors’ Committee and the SMT Group agreed that appointing a mediator
would be the most efficient and effective mechanism to facilitate resolution of their disputes
regarding the Claims Analysis Protocol. Accordingly, the parties requested, and the Court
approved, the appointment of Eric D. Green as mediator to conduct a one-day mediation of these
limited issues. See Order Appointing Mediator [D.I. 803]. On October 23, 2019, representatives
of the Creditors’ Committee, the SMT Group and several Personal Injury Plaintiffs participated in
an intensive, full-day mediation session, and the parties were able to narrow the gap considerably
on significant issues. Negotiations continued over the ensuing weeks, and on November 8, 2019,
the parties finally reached agreement on the terms of the Claims Analysis Protocol. The terms of
such Claims Analysis Protocol are reflected herein and in the amended version of the Plan and
Disclosure Statement filed on November 14, 2019, with such amended documents reflecting the
culmination of certain negotiations while the parties continued to work diligently to finalize a Plan
Settlement. The Debtors and the Creditors’ Committee relied on the foundational work done in
negotiating terms in both the September 17, 2019 and November 14, 2019 versions of the Plan and
Disclosure Statement in devising the Plan Settlement. The Debtors, Creditors’ Committee, the
SMT Group Participants, and the other Settling Creditors all support and agree with the terms of
the Plan Settlement, described in further detail below.

               (c)     Plan Settlement

               Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, the
Plan incorporates a compromise and settlement of certain Claims and controversies between the
Debtors, the Creditors’ Committee, and the Settling Creditors, in the form of a settlement (the
“Plan Settlement”). The Plan Settlement is the cornerstone of the Plan and is necessary to achieve
a beneficial and efficient resolution of the Chapter 11 Cases for all parties in interest. The Plan
will be deemed to constitute a motion seeking approval of the Plan Settlement pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of such motion and each of the compromises or settlements comprising the Plan
Settlement. Furthermore, the Bankruptcy Court’s findings will constitute its determination that
such compromises and settlements are: within the range of reasonableness; in the best interests of
the Debtors, their Estates, their creditors, and other parties-in-interest; and fair and equitable.

             As described herein, the Plan amends a prior version of the Plan filed on
November 14, 2019. Such prior version of the Plan reflected a near Pro Rata distribution scheme

                                                -54-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 59 of 157



in order to address the objections to the initial Plan by the SMT Group and to account for the lack
of settlement reached between the Debtors and the SMT Group. The Debtors and the SMT Group
have since agreed upon the Plan Settlement and structure as described herein.

                The Plan Settlement comprises, among other things, agreements with respect to
plan classification, settlement claim amounts and allocations of plan value by Class, and
procedures for determining Allowed Claims in certain Classes. Each component of the Plan
Settlement acknowledges and addresses the unique characteristics of these Chapter 11 Cases and
the parties-in-interest therein. Further, and as all parties to the Mediation agreed and as stated in
the Plan, the Plan Settlement is not intended to be a blueprint for other chapter 11 cases, nor is it
intended to be used as precedent by any person or party.

                  i.   Plan Classification and Settlement Claim Amounts

                           a. Third Party Payors (TPPs), ERISA Health Plan Claimants, and
                              Insurance Ratepayers (Class 5)

                 Third Party Payors and Insurance Ratepayers, collectively, have asserted claims
against Insys for, among other things, fraud leading to the improper reimbursement and payment
of prescription costs for Subsys, and Insurance Ratepayers have asserted claims against Insys
stemming from the alleged increase in the cost of insurance premiums as a result of Insys’s
conduct. The Insurance Ratepayers further allege that 100% of the increased costs suffered by the
Third Party Payors and ERISA Health Plan Claimants as a result of the Debtors’ conduct were
passed along to the Insurance Ratepayers who ultimately pay insurance premiums, and have
asserted claims against Insys for the resulting increase of insurance premium rates. The Third
Party Payors and ERISA Health Plan Claimants dispute such assertions, among other things. With
the benefits of allowing the Debtors to proceed to Plan confirmation and of saving the Debtors’
Estates the time and resources required to object to these claims, the Third Party Payors, the ERISA
Health Plan Claimants, and the Insurance Ratepayers have agreed to (i) have their claims classified
together, (ii) receive distributions based on an aggregate settlement claim amount of $258 million
for Class 5, and (iii) arbitrate the dispute regarding the proper allocation of Class 5 recoveries as
between these three creditor groups before a Claims Arbiter for a period of two months. From that
point, and using such allocation, the Third Party Payors including the ERISA Health Plan
Claimants, and the Insurance Ratepayers will determine each of the Allowed Claims in this Class
in accordance with the Plan, the applicable Class Claims Procedures and Class Allocation Plan
(each as further described in Section 5.7(c)(ii) herein), and with the assistance, if required, of the
Bankruptcy Court. The Insurance Ratepayers Class Claim and the Third Party Payor Class Claim
will be administered pursuant to such terms and procedures set forth in the Plan and the Plan
Supplement.

                           b. Hospital Claims and NAS Monitoring (Class 6)

                 Hospitals and the representatives of the putative class representing the need to
monitor NAS Children affected by opioid-addicted mothers have, in many respects, similar or
overlapping claims with regard to the damage caused by Insys’s conduct and the need to abate the
opioid crisis at the private level, along with the public level. Supporting the same overall goals of
a swift plan confirmation and efficient use of Estate resources, the Hospitals and NAS Children

                                                -55-
             Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 60 of 157



agreed to: (i) have their claims classified together, (ii) receive distributions based on an aggregate
settlement claim amount of $117 million for Class 6, and (iii) arbitrate the dispute regarding the
proper allocation of Class 6 recoveries as between these two creditor groups before a Claims
Arbiter for a period of two months.

              From that point, and using such allocation, the Hospital Class Claimant and NAS
Monitoring Fund Class Claimant will settle or otherwise determine each of the Allowed Claims in
this Class in accordance with the Plan, the applicable Class Claims Procedures, and Class
Allocation Plan, and with the assistance, if required, of the Bankruptcy Court. The Hospital Class
Claim and the NAS Monitoring Class Claim will be determined and administered pursuant to such
terms and procedures as will be set forth in the Plan Supplement.

                            c. States, Municipalities and Native American Tribes (Class 8)

                The wide ranging litigation against opioid manufacturers (including Insys),
distributors, and other defendants has, to some extent, been recently overshadowed by the public
dispute among certain States and Municipality plaintiffs in the MDL as to which public entities
are the right parties to bring and collect on such claims as a matter of state and federal constitutional
law. Rather than expend Estate resources in resolving this dispute within the context of the
Debtors’ Chapter 11 Cases, which would likely dissipate the assets available to pay creditors, the
Debtors, the Creditors’ Committee and the SMT Group agreed as part of the overall Plan
Settlement to combine these parties into a single Class 8 and allow the parties, as well as (1) the
Native American Tribes, which are also part of the MDL, and (2) the municipalities, most of which
are also part of the MDL, in this class to determine amongst themselves the appropriate allocation
of creditor recoveries among the various claimants in Class 8. Allowed Claims in Class 8 will
receive Distributions based on an aggregate settlement claim amount of $597 million for Class 8.
The Liquidating Trustee will be charged with retaining any Distributions on account of Class 8
until satisfactory instructions are received from Class 8 regarding the payment of such
Distributions. If no direction is received within six months of the Effective Date, the Liquidating
Trustee will, at the expense of Class 8, settle, dispute, or otherwise liquidate the Claims in Class
8.

                  ii.   Class Claim Procedures and Class Allocation Plans

               As described in Section 6.3 herein, representatives of the Third Party Payors, the
ERISA Health Plan Claimants, the Insurance Ratepayers, the Hospitals, and the NAS Children
each filed motions seeking authorization to file a class proof of claim on behalf of the represented
class of Claims. In part to resolve such Motions for Class Proofs of Claim, the Debtors, and
Creditors’ Committee, and each respective Class Claim representative have agreed to allow a class
proof of claim to be filed on account of the Third Party Payor Class Claim (which includes the
ERISA Health Plan Claim), the Insurance Ratepayer Class Claim, the Hospital Class Claim, and
the NAS Monitoring Class Claim (collectively, the “Class Proofs of Claim”). The Debtors and
the Creditors’ Committee have also agreed with representatives of each Class Claim to administer
each of the Class Proofs of Claim pursuant to procedures, to be filed with the Court on or before
December 30, 2019, the deadline to file the Plan Supplement (collectively, the “Class Claim
Procedures”).


                                                  -56-
             Case 19-11292-KG          Doc 929      Filed 11/29/19    Page 61 of 157



               Pursuant to the Class Claim Procedures, representatives of holders of each of the
Class Claims will seek Bankruptcy Court approval of a plan for allocation (the “Class Allocation
Plans”) of the value attributable to each Class Claim overall under the Plan to individual holders
of Claims covered by such Class Claim. The representatives are required to propose their Class
Allocation Plans within a fixed time following the Effective Date of the Plan. Until the Class
Allocation Plans are approved, no Distributions will be made to holders of Claims covered by the
Class Claims. Upon Bankruptcy Court approval of the Class Allocation Plans, generally,
Distributions will be made by the Liquidating Trustee on account of the Class Claims to the class
representatives, or a claims administrator, who, after engaging in evaluation and reconciliation
processes with respect to individual Claims, will allocate the overall Distributions to the applicable
class among individuals claimants represented by the class. The costs and expenses incurred by
members of each class and each class representative in administering individual Claims
represented by the applicable Class Claim will be deducted from the overall recovery of the
applicable Class Claim.

               The Debtors believe that administering the Class Claims by agreeing to the filing
of Class Proofs of Claim, implementing agreed Class Claim Procedures, and allocating
Distributions to individual holders of Claims through the Class Allocation Plans will promote
efficiency and result in cost savings by obviating the need for the Liquidating Trustee to review
and evaluate each individual Claim comprising a Class Claim, which may have significant overlap
(leading to duplicative reconciliation efforts) and likely raise similar allegations and intra-class
issues that are most effectively addressed by class members and the class representative in a
collective process. The Debtors also believe the proposed Class Claim Procedures and Class
Allocation Plans will inure to the benefit of holders of Claims represented by a Class Claim, as
such holders are permitted to pursue their Claims in accordance with the Class Claim Procedures
and the Class Allocation Plan without being required to have filed an individual Proof of Claim in
the Bankruptcy Court. The class representatives are well-positioned to evaluate Claims within the
Class Claims, and the Class Claim Procedures and the Class Allocation Plans will facilitate the
consensual allocation of value among individual holders represented by a Class Claim.

                iii.   Determination of Classes of Claims and Allocation of Plan Value

                            a. Determination of Settlement Claim Amounts for Classes of Claims

               For the sole purpose of guiding the allocation of Distributions under the Plan
Settlement, the Debtors, the Creditors’ Committee and the SMT Group Representatives agreed,
for a number of reasons, that the following aggregate settlement claim amounts for the following
Classes of Claims are fair and equitable and within the range of reasonableness:

                                        Class            Settlement Claim Amount
                  Class 4      Trade and Other GUC          Less than $50 million
                  Class 5    Insurance Related Claims           $258 million
                  Class 6    Hospital / NAS Monitoring          $117 million
                                        Claims
                  Class 8       SMT Group Claims                $597 million




                                                  -57-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 62 of 157



                 The chart above: (1) does not include an estimate of the Personal Injury Claims,
which are separately addressed below; (2) is based on the work performed by the Debtors and the
Creditors’ Committee; and (3) takes into consideration all of the types of factors and information
noted above, including types of Claims, creditor meetings, information provided by creditors,
independent analysis, and Insys’s miniscule share of the overall opioid market from 2012–2016
(and its non-existence prior thereto). The settlement claim amounts for each Class were negotiated
by all parties, and agreed to by the Settling Parties, and represent the “settlement” values for these
claims—i.e., if the Plan and Plan Settlement are not approved in the form and manner set forth
herein, all parties retain the right to argue, without prejudice, that these amounts should be
adjusted, up or down, and perhaps materially. The DOJ is not a Settling Creditor and has not
agreed to the claim estimates or the Plan. The Debtors, the Creditors’ Committee, the SMT Group
Representatives and other creditors have been and will continue discussions with the DOJ
regarding the Plan Settlement.

                           b. Allocation Between Public Creditors and Private Creditors

              As an initial matter, each holder of a Convenience Class Claim in Class 3 will
receive Available Cash equal to ten percent (10%) of such holder’s Allowed Convenience Class
Claim on or as soon as reasonably practicable after the later of (i) the Effective Date and (ii) the
date upon which such Convenience Class Claim becomes an Allowed Convenience Class Claim,
in an amount no greater than $50,000. The Debtors believe that Allowed Claims in this Class will
total approximately $2 million.

                Trade and Other Unsecured Claims in Class 4 will receive the Estate Distributable
Value attributable to Class 4, which amount is calculated by multiplying the Category 1
Distributions by the applicable Private Group Plan Distribution Percentage; provided, however,
that no holder of an Allowed Trade and Other Unsecured Claim shall receive a distribution prior
to the TUC Class Amount Final Determination. The Debtors believe that Allowed Claims in this
Class will total less than approximately $50 million and the Liquidating Trustee will seek an order,
if necessary, estimating Class 4 Claims at $50 million in the interim for distribution purposes. The
amount of Allowed Claims in Class 4 may be lower than $50 million, assuming, among other
things, the disallowance and/or equitable subordination (as provided in Class 11) of the Claims of
persons (or on behalf of such persons) who engaged in, aided and abetted, or whose Claim arises
from, any act or omission that constitutes criminal conduct, fraud, willful misconduct, or other
wrongful or inequitable conduct in connection with the sale, distribution, and marketing of Subsys.

               The Plan provides that the first $38 million from the Insys Liquidation Trust will
be split 50% to the Debtors’ private creditors, in Classes 4, 5, and 6 (other than Personal Injury
Claimants) and 50% to public creditors, in Classes 7 and 8. Distributions in excess of $38 million
from the Insys Liquidation Trust will be split 17.5% to private creditors (other than Personal Injury
Claimants) and 82.5% to public creditors. Amounts reallocated pursuant to the DOJ Distribution
Reallocation will be distributed to private creditors and public creditors, and amounts reallocated
pursuant to the SMT Reallocation will be made to private creditors in Classes 4, 5, and 6.

               The distribution scheme set forth above was reached first to allow for potentially
higher recoveries to public litigants if affirmative claims prove to have substantial value, but also
to provide meaningful dollar recoveries from first-dollars out to private litigants. The distribution

                                                -58-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 63 of 157



scheme also comports with the views held by the Debtors and the Creditors’ Committee regarding
the type of claims held by the public litigants as being more speculative, but perhaps with higher
potential values to the extent they can be proved, due to the sheer number of states, municipalities
and Native American Tribes that have asserted, and may assert, claims.

                           c. Allocations among certain Private Creditor Classes

                The private creditors’ share of the Distributions allocated above are split roughly
pro rata based on the Settling Parties’ agreed settlement claim amounts for the aggregate Claims
in Classes 4, 5, and 6.

                           d. Allocations among Public Creditor Classes

               The public creditors’ share of the Distributions allocated above are split roughly
pro rata based on the amount of Allowed DOJ Claims and the agreed settlement claim amount for
the aggregate SMT Group Claims (Class 8).

                           e. Treatment of Personal Injury Claimants (Class 9)

                Personal Injury Claimants in Class 9 will not receive Distributions in the same
manner or from the same sources as Class 5, Class 6, or Class 8. Instead, pursuant to the Plan
Settlement, the Personal Injury Claimants in Class 9 will receive their Pro Rata share of 90% of
the proceeds (if any) of the Debtors’ products liability insurance, to the extent recovered, subject
to the terms of the Claims Analysis Protocol.

                Pursuant to the Plan and the Claims Analysis Protocol, the VRT Claims
Administrator (who will be selected by mutual agreement between the Creditors’ Committee and
the SMT Group Representatives or by the Liquidating Trustee from a list of potential candidates
to be provided by the Creditors’ Committee and identified in the Plan Supplement) will determine
the eligibility, amount and allowance of each Personal Injury Claim. The Claims Analysis
Protocol sets forth the criteria that the VRT Claims Administrator will consider in determining the
eligibility, amount and allowance of Personal Injury Claims, as well as the evidence that the VRT
Claims Administrator may consider in making such determinations. In addition, the Allowed
amount of each Personal Injury Claim is subject to certain damages caps set forth in the Claims
Analysis Protocol. Specifically, the Claims Analysis Protocol provides that (a) non-economic
damages for Personal Injury Claims involving claims for wrongful death are subject to a cap of
$575,000 per claim (economic damages for such claims are uncapped) and (b) the average non-
economic damages for all non-wrongful death Personal Injury Claims will not exceed $195,000
per claim (economic damages for such claims are uncapped). The VRT Claims Administrator’s
determination of the eligibility, amount, and allowance of each Personal Injury Claim will be final
and binding, and will not be subject to challenge or review except as set forth in the Claims
Analysis Protocol.

               As discussed above, the Claims Analysis Protocol was negotiated and agreed to by
representatives of the Creditors’ Committee, the SMT Group, and certain personal Injury
Claimants. The Debtors, the Creditors’ Committee and the Settling Creditors believe that treating
the Personal Injury Claimants in this manner is fair and equitable due to: (i) the Personal Injury
Claimants’ unique rights against the Debtors’ products liability insurance policies; (ii) the products

                                                -59-
             Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 64 of 157



liability insurance’s unique position in these cases; (iii) the fact that the Personal Injury Claimants
have agreed to forego any other type of Distribution in these cases, thereby taking the full risk of
litigation with the products liability insurance carriers; and (iv) the unique position of Personal
Injury Claimants in the opioid space.

                 The Debtors, the Creditors’ Committee, and the Settling Creditors believe that the
Plan Settlement is fair and equitable and is in the best interest of all creditors because it avoids
costly and time consuming litigation, and allows the Debtors to emerge quickly from the Chapter
11 Cases. Moreover, the Class claim estimates that are the basis of the plan allocations are well
within the range of reasonableness for each Class. Moreover, given the fact that the Debtors and
the Creditors’ Committee do not have any stake in any intercreditor disputes and have no pecuniary
interest in the outcome, that fact that two Estate fiduciaries have agreed on the Plan Settlement is
a powerful statement as to its fundamental fairness.

                Finally, as part of the overall settlement, the Debtors, the Creditors’ Committee,
and the Settling Creditors have agreed (solely among themselves) that (i) the Plan, the Plan
Settlement, the Plan Documents and the Confirmation Order constitute a good faith compromise
and settlement of Claims and controversies based upon the unique circumstances of these Chapter
11 Cases, (ii) none of the foregoing documents, nor any materials used in furtherance of Plan
confirmation (including, but not limited to, the Disclosure Statement, notes and drafts), may be
offered into evidence, deemed an admission, used as precedent, or used in any context whatsoever
beyond the purposes of the Plan, in any other litigation or proceeding except as necessary and as
admissible in such context, to enforce their terms before the Bankruptcy Court or any other court
of competent jurisdiction, and (iii) such documents will be binding as to the matters and issues
described therein, but will not be binding with respect to similar matters or issues that might arise
in any other litigation or proceeding in which the Debtors are not a party. Any Person’s support
of, or position or action taken in connection with, the Plan, the Plan Settlement, the Plan
Documents and the Confirmation Order may differ from its position or testimony in any other
litigation or proceeding in which the Debtors are not a party.




                                                 -60-
             Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 65 of 157



VI.    Summary of the Plan

       6.1     Substantive Consolidation

               (a)     Consolidation of the Debtors

                Substantive consolidation is a judicially created equitable doctrine that treats
separate legal entities as if they were merged into a single consolidated surviving entity, with all
the assets and liabilities (other than inter-entity liabilities, including the Intercompany Claims, and
guarantees, which are extinguished) permanently becoming assets and liabilities of the
consolidated survivor. The effect of consolidation is the pooling of the Debtors’ assets, and the
claims against the Debtors, and in turn, satisfying liabilities from a common fund and combining
the creditors of the Debtors for the purposes of voting on the Plan. In the absence of consolidation,
the creditors of an individual debtor could only look to the assets of that particular individual
debtor to satisfy such creditor’s claim. As a result of the consolidation, a creditor of one individual
debtor is treated as a creditor of the Debtors, and issues of individual corporate ownership of assets
and individual corporate liability on obligations are no longer pertinent.

                 The Plan will consolidate all of the Debtors, including for the purpose of
implementing the Plan, for voting, for assessing whether Confirmation standards have been met,
for calculating and making distributions under the Plan, and for filing post-Confirmation reports
and paying quarterly fees to the U.S. Trustee. Pursuant to the Confirmation Order, as of the
Effective Date: (a) all assets and liabilities of the Debtors will be deemed merged; (b) all
guarantees by one Debtor of the obligations of any other Debtor will be deemed eliminated so that
any Claim against any Debtor and any guarantee thereof executed by any other Debtor and any
joint or several liability of any of the Debtors shall be deemed to be a single obligation of the
Debtors; (c) each and every Claim filed or to be filed in the Chapter 11 Case of any Debtor will
be deemed filed against the Debtors and will be deemed one Claim against and a single obligation
of the Debtors, and the Debtors may file and the Bankruptcy Court will sustain objections to
Claims for the same liability that are filed against multiple Debtors; and (d) Intercompany Claims
between any Debtors will be eliminated and extinguished in accordance with Section 4.12 of the
Plan and no Distributions shall be made under the Plan on account of any Intercompany Claim.
This consolidation will not: (i) affect the legal and corporate organizational structures of the
Debtors; (ii) affect the vesting of assets in the Debtors, the Insys Liquidation Trust or Victims
Restitution Trust; (iii) affect the rights of any Claimant with respect to the collateral securing such
Claim, if any; (iv) constitute a change of control of any Debtor for any purpose, (v) cause a merger
or consolidation of any legal entity, (vi) affect executory contracts that were entered into during
the Chapter 11 Cases or that have been or will be assumed, assumed and assigned, or rejected; (vii)
affect the Debtors’ or the Insys Liquidation Trust’s or the Victims Restitution Trust’s ability to
subordinate or challenge Claims on an entity by entity basis; or (viii) prejudice the rights of any
Debtor with respect to the prosecution or defense of any Cause of Action including, but not limited
to, preferential transfers and fraudulent conveyances, against any person or entity as if there was
no substantive consolidation, including payments or transfers by and among the Debtors and any
related or affiliated entity prior to the Petition Date.




                                                 -61-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 66 of 157



               (b)     The Basis for Consolidation

                Substantive consolidation of the Debtors is an important element of the successful
implementation of the Plan. It is well established that section 105(a) of the Bankruptcy Code
empowers the Bankruptcy Court to substantively consolidate multiple debtors. The Debtors
believe that the Plan’s proposed consolidation structure is supported by the applicable legal
standards, practical considerations, and the Debtors’ prepetition and postpetition operations and
financial affairs. Further, based on the facts of this case, the Creditors’ Committee supports
substantive consolidation of the Debtors and believes it is in the best interest of all parties.

                Each of the Debtors has historically engaged in a distinct aspect of the overall
business such that they depended upon each of the other Debtors and were not intended to—and
did not—function as stand-alone businesses. Prior to the end of 2015, Insys Therapeutics, Inc.
was the parent company with publicly traded stock, and was the primary holder of cash for
financial investments, as well as the Debtors’ leases. Insys Pharma, Inc. held all operational assets
and activities, including employee affairs, distribution, marketing, operating cash, inventory,
accounts receivable and payable, and fixed assets. Beginning at the end of 2015 and throughout
2016, the Debtors formed additional subsidiaries of Insys Pharma, Inc. to serve particular roles
formerly served by Insys Pharma, Inc. Beginning at the start of 2016, Insys Manufacturing, LLC
conducted manufacturing, contract manufacturing, and payroll for non-sales employees, and held
fixed manufacturing assets, inventory, and more; Insys Development Company, Inc. conducted
research and development, clinical trials, and regulatory activity, and held the majority of the
Debtors’ intellectual property and some trade accounts receivable and payable; and IPSC, LLC
employed the Debtors’ patient service employees, and conducted the Debtors’ patient services. IC
Operations, LLC, formed in early 2019, assumed some or all of the sales force, marketing,
distribution, employment activities, and other commercial activities of the Debtors previously
performed by Insys Pharma, Inc., which gradually wound down its operations. Each Debtor
engaged in certain intercompany transactions relating to the use of cash or the provision of
intercompany goods and services because such cash, goods, and services of other Debtors were
required for each of the Debtors to perform their respective functions within the business. For
example, for IC Operations, LLC to sell product (and thus bring in revenue for the Debtors), it
needed to purchase completed inventory from Insys Manufacturing, LLC, which in turn needed to
rely on the intellectual property held and research and development conducted by Insys
Development Company, Inc. to develop and support the appropriate products.

                The Debtors directed substantially all of their operations from one corporate
headquarters under the same management team. The Debtors prepared and reported their financial
statements and filed their Federal tax returns on a consolidated basis. The majority of key vendor
relationships are with Insys Therapeutics, Inc., the parent entity, which is also the Debtor party to
most of the Debtors’ key contracts. Upon receipt, cash was distributed on an as-needed basis to
other Debtor entities. Any additional funding needs of the Debtor entities were funded from cash
or investments held by Insys (the parent company). The Debtors did log each prepetition
intercompany transfer of cash and goods, but such intercompany activity was so regular and in the
Debtors’ ordinary course that the prepetition Debtors effectively functioned as one unit, with cash,
assets, and liabilities flowing to the entity in which such cash or assets could be most effectively
utilized, or such liabilities most effectively assessed, at any given time. As a result, the Debtors’
balance sheets reflect large intercompany balances made up of multiple components, and tracking

                                                -62-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 67 of 157



each balance’s origination would likely be an onerous and costly endeavor. Due in large part to
the foregoing, prepetition, the Debtors’ operational and financial affairs were inextricably
intertwined and any disentanglement efforts are likely to be time-consuming and expensive, and
ultimately are unlikely to produce a clear benefit to the Debtors’ Chapter 11 Cases.

               Perhaps even more importantly, the prepetition and postpetition litigation against
the Debtors related to Subsys would be very difficult, and time consuming, to apportion to any one
particular Debtor or Debtors. The recoveries for unsecured creditors in the Chapter 11 Cases will
predominantly derive from the Debtors’ cash on hand, asset sale proceeds, and, potentially, the
Debtors’ Affirmative Claims (which may be paid from proceeds of insurance or from the
defendants themselves). The Debtors submit that it will be nearly impossible to allocate such sales
proceeds or recoveries among each Debtor’s individual Estate given the interconnectedness of the
Debtors’ operations and assets subject to the asset sales. The asset sales themselves did not allocate
proceeds among legal entities. In the event that a particular creditor may receive a better recovery
in the absence of substantive consolidation, that recovery is likely to be consumed by the costs
associated with investigating and litigating any: (i) inter-creditor claims, and (ii) inter-creditor
allocation disputes regarding those recoveries. Furthermore, the consolidation of the Debtors will
expedite the conclusion of the Chapter 11 Cases. Accordingly, the Debtors believe that attempting
to disentangle their Estates would result in significant difficulties and enormous costs that would
be borne by their Estates, which would deplete the recoveries for all creditors and cause
unnecessary and costly delays in the confirmation of the Plan and Distributions to creditors. The
Debtors believe that the result would likely be worse recoveries for all creditors. The particular
facts and circumstances of these Chapter 11 Cases present unique arguments warranting
substantive consolidation.

               (c)     Consolidation Order

               The Plan will serve as a motion seeking entry of an order consolidating the Debtors,
as described and to the extent set forth in Section 5.2 of the Plan. Unless an objection to such
consolidation is made in writing by any creditor or Claimant affected by the Plan and timely filed
and served on or before the Plan Objection Deadline, or such other date as may be fixed by the
Bankruptcy Court, the order approving consolidation (which may be the Confirmation Order) may
be entered by the Bankruptcy Court. In the event any such objections are timely filed, a hearing
with respect thereto will occur at the Confirmation Hearing. This, however, will not affect the
obligation of the consolidated Debtors to (a) pay a single quarterly fee to the U.S. Trustee in
accordance with 28 U.S.C. § 1930 based upon the consolidated disbursements made by the
substantively consolidated Debtors or (b) seek the closing of their substantively consolidated
Chapter 11 Cases.

       6.2     Equitable Subordination under Bankruptcy Code 510(c)

               The Plan will be deemed to constitute a motion to equitably subordinate, under
Section 510(c) of the Bankruptcy Code, to the extent such Claims are not Disallowed, the 510(c)
Subordinated Claims, being those of those Persons who engaged in, or aided and abetted, or whose
claim arises from (including Claims arising from representing any individual who engaged in),
any act or omission that constitutes criminal conduct, fraud, willful misconduct, or other wrongful
or inequitable conduct in connection with the sale, distribution, and marketing of SUBSYS® (or

                                                -63-
             Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 68 of 157



on behalf of such persons, including Claims for indemnification, repayment or advancement of
fees and expenses, including legal defense fees and expenses), and the entry of the Confirmation
Order will constitute the Bankruptcy Court’s approval of such motion. Under the doctrine of
equitable subordination articulated in section 510(c)(1) of the Bankruptcy Code, a creditor’s claims
may be subordinated to the claims of other creditors for distribution purposes. Courts in the Third
Circuit generally apply a three-pronged test to determine whether a claim may be equitably
subordinated: (1) the claimant must have engaged in some type of inequitable conduct; (2) the
claimant's misconduct must have resulted in injury to other creditors or conferred an unfair
advantage on the claimant; and (3) equitable subordination of the claim must not be inconsistent
with the Bankruptcy Code. Shubert v. Lucent Techs. Inc (In re Winstar Communs., Inc.), 554 F.3d
382, 411 (3d Cir. 2009) (providing that “three conditions must be satisfied before exercise of the
power of equitable subordination is appropriate: (1) [t]he claimant must have engaged in some
type of inequitable conduct; (2) [t]he misconduct must have resulted in injury to the creditors of
the bankrupt or conferred an unfair advantage on the claimant; and (3) [e]quitable subordination
of the claim must not be inconsistent with the provisions of the Bankruptcy [Code].”); see also
Citicorp Venture Capital, Ltd. v. Comm. of Creditors Holding Unsecured Claims, 160 F.3d 982,
986–87 (3d Cir. 1998) (same).

               The Debtors and the Creditors’ Committee are working together to identify
Claimants who meet the above-described criteria. Each of those Claimants will be provided notice
informing them of the Debtors’ proposed classification of their Claims in Class 10 and treatment
under the Plan, and affording those Claimants the opportunity to object to such classification and
treatment. Unless an objection to such subordination is made in writing by any creditor or
Claimant affected by the Plan and timely filed and served on or before the Plan Objection Deadline,
or such other date as may be fixed by the Bankruptcy Court, the order approving equitable
subordination of such Claimant’s Claim (which may be the Confirmation Order) may be entered
by the Bankruptcy Court. Objections, if any, to equitable subordination will be heard at the
Confirmation Hearing.

       6.3     Class Proofs of Claim

                In the course of these Chapter 11 Cases, five different motions seeking, among
other things, leave of the Bankruptcy Court to permit the submission of a class Proof of Claim on
behalf of an uncertified proposed class of claimants have been filed (the “Motions for Class
Proofs of Claim”). All of the Motions for Class Proofs of Claim concern similar and/or identical
allegations against the Debtors.

                 As part of the Plan Settlement, the Debtors and Creditors’ Committee agreed with
each proposed class claimant to resolve the Motions for Class Proofs of Claim. To ensure that the
creditors in those classes will receive the recoveries to which they are entitled from the claim
representatives, the Class Claims will be administered pursuant to the class claim procedures as
set forth in the Plan Supplement.

               The Motions for Class Proofs of Claim are described further, as follows:

               (a)    On June 16, 2019, twenty-five individually named parties filed the Motion
of the Class Claimants for Leave to File Class Proof of Claim [D.I. 76], seeking class action status

                                                -64-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 69 of 157



on behalf of certain plaintiffs in the MDL who are claiming that, as a result of the actions of Insys
and others, all citizens of their states are paying higher insurance premiums. The proponents seek
to certify a class consisting of all persons (including natural persons and entities) who purchased
private health insurance policies in the States from 1996 through the present, and all persons who
paid for any portion of employer provided health insurance from 1996 through the present. The
plaintiffs acting as putative class representatives purchased health insurance during the applicable
time period (the “Insurance Ratepayers”). The Insurance Ratepayers allege, among other things,
that Insys and others (1) engaged in a deceptive marketing scheme to encourage doctors and
patients to use opioids to treat chronic pain, (2) falsely minimized the risks of opioids and
overstated their benefits, and (3) generated more opioid prescriptions than should have been issued.
The Insurance Ratepayers further allege that the direct and proximate consequence of the Debtors’
misconduct is that every purchaser in the States of private health insurance paid higher premiums,
co-payments, and deductibles, as insurance companies passed on to their insureds the expected
costs of future care regarding opioid-related coverage. The Insurance Ratepayers seek to bring
claims for all monetary components of the relief sought in their MDL class action complaints,
including for money damages, restitution, statutory and civil penalties, and any claims for counsel
fees and expenses.

                (b)     On August 7, 2019, four individually named parties filed the Motion by
Hospital Class Action Claimants Pursuant to Bankr. P. 9014 and 7023 to Make Federal Rule of
Civil Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class Proof of
Claim [D.I. 404], seeking class action status on behalf of certain plaintiffs in the MDL who are
claiming that they incurred losses as a result of the allegedly deceptive, false, and unfair marketing
of prescription opioids by Insys and others. The proponents seek to certify a class consisting of all
hospitals in the United States which treated patients with opioid conditions, including patients with
opioid overdose; opioid addiction; babies born opioid addicted; opioid users committed to mental
health treatment programs; and users with pretextual excuses for obtaining opioids. Excluded from
this class would be any hospitals directly or indirectly owned or operated by the Debtors or the
Debtors’ affiliated entities. The hospitals acting as putative class representatives are all hospitals
who have treated patients for conditions related to the use of prescription opiates manufactured by
the Debtors and other manufacturers (the “Hospitals”). The Hospitals allege, among other things,
that Insys and others (1) disseminated false information about their products to create false
narrative about the safety and utility of prescription opioids, downplaying their addictive nature
and other dangers associated with their use, and (2) underreported or failed to report suspicious
orders, excessive order flow through various distribution and retail channels, and other information
that would have jeopardized the success of the false narrative and threatened their lucrative
business. The Hospitals have brought claims alleging (1) violations of RICO and state law
equivalents, (2) nuisance, (3) negligence, (4), common law fraud, (5) violations of state consumer
protection statutes; and (6) unjust enrichment.

               (c)    On August 19, 2019, three individually named parties filed the Motion by
NAS Baby Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to Make Federal
Rule of Civil Procedure 23 Applicable to These Proceedings and to Permit the Filing of a Class
Proof of Claim [D.I. 476], seeking class action status on behalf of certain plaintiffs in the MDL
who are claiming that they incurred losses as a result of the allegedly deceptive, false, and unfair
marketing of prescription opioids by Insys and others. The proponents seek to certify a medical
surveillance/medical monitoring class consisting of all persons in the U.S. under the age of 18 who

                                                -65-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 70 of 157



were diagnosed with neonatal abstinence syndrome (NAS) and whose birth mother ingested
opioids during gestation. The babies acting as putative class representatives are all babies who
were born addicted to opioids taken by their mothers, allegedly manufactured by the Debtors and
other manufacturers and supplied by multiple distributors (the “NAS Babies” or “NAS
Children”). The NAS Babies allege that Insys and others, among other things, (1) disseminated
false information about their products to create false narrative about the safety and utility of
prescription opioids, downplaying their addictive nature and other dangers associated with their
use, and (2) underreported or failed to report suspicious orders, excessive order flow through
various distribution and retail channels, and other information that would have jeopardized the
success of the false narrative and threatened their lucrative business. The NAS Babies have brought
claims under (1) nuisance, (2) negligence, (3), common law fraud, (4) products liability, and (5)
unjust enrichment.

                (d)     On August 20, 2019, two individually named parties filed the Third-Party
Payor Class Action Claimants’ Motion to Apply Rule 23 of the Federal Rules of Bankruptcy
Procedure to these Proceedings and to Permit the Filing of a Class Proof of Claim [D.I. 486],
seeking class action status on behalf of certain plaintiffs in the MDL, who are claiming that they
incurred losses as a result of Insys’s allegedly deceptive, false, fraudulent, and unfair marketing,
distribution, and sales practices regarding Subsys. The proponents seek to certify a class consisting
of all Third Party Payors in the United States and its territories (other than governmental entities
and including health insurers, employer-provided health care plans, union health and welfare
funds, and other private providers of health care benefits) who indirectly purchased, paid, and/or
reimbursed, in whole or in part, for the drug Subsys from January 1, 2013 to the present for
purposes other than resale. The Third Party Payors acting as putative class representatives are all
Third Party Payors who were alleged victims of the Debtors’ fraudulent scheme to unlawfully and
unjustly obtain reimbursements from Third Party Payors for prescriptions of Subsys that were not
properly reimbursable. The TPPs allege that Insys and others, among other things, (1) disseminated
false information about their products to create false narrative about the safety and utility of
prescription opioids, downplaying their addictive nature and other dangers associated with their
use, and (2) underreported or failed to report suspicious orders, excessive order flow through
various distribution and retail channels, and other information that would have jeopardized the
success of the false narrative and threatened their lucrative business. The TPPs have brought claims
under (1) RICO and state law equivalents, (2) nuisance, (3) negligence, (4), common law fraud,
(5) violations of state consumer protection statutes, and (6) unjust enrichment.

                (e)    On September 16, 2019, four individually named parties filed the Motion
by ERISA Health Plan Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and 7023 to Make
Federal Rule of Civil Procedure 23 Applicable to These Proceedings and to Permit the Filing of
a Class Proof of Claim (the “ERISA Health Plan Motion”) [D.I. 610], seeking class action status
on behalf of certain plaintiffs in the MDL, including all other private employer sponsored self-
insured health plans subject to the Employee Retirement Income Security Act of 1974 (“ERISA”),
who are claiming that they incurred losses as a result of Insys’s allegedly deceptive, false,
fraudulent, and unfair marketing, distribution, and sales practices regarding Subsys. The
proponents seek to certify a class consisting of a Class A, defined as all self-funded “group health
plans” (as defined by 29 U.S.C. § 1191b(a)(1)), in the United States of America and its territories,
that are established or maintained by a private employer, that were required to file a Form 5500
for the plan year beginning on or after January 1, 2018, and which have paid health and welfare

                                                -66-
            Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 71 of 157



expenses under the plan for any participant or beneficiary in any such plan for any opioid that was
manufactured and marketed by the Debtors on and after January 1, 1996, and a Class B, defined
as all plan sponsors and plan administrator of all self-funded “group health plans” (as defined by
29 U.S.C. § 1191b(a)(1)), in the United States of America and its territories, that are established
or maintained by a private employer, whose group health plan was required to file a Form 5500
for the plan year beginning on or after January 1, 2018, and which have paid health and welfare
expenses under the plan for any participant or beneficiary in any such plan for any opioid that was
manufactured and marketed by the Defendants on and after January 1, 1996, both of which Class
A and Class B exclude certain parties, as further set forth in the ERISA Health Plan Motion. The
ERISA Health Plan Claimants allege that Insys and others, among other things, (1) disseminated
false information about their products to create false narrative about the safety and utility of
prescription opioids, downplaying their addictive nature and other dangers associated with their
use, and (2) underreported or failed to report suspicious orders, excessive order flow through
various distribution and retail channels, and other information that would have jeopardized the
success of the false narrative and threatened their lucrative business. The ERISA Health Plan
Claimants have brought claims under (1) RICO and state law equivalents and (2) ERISA. Pursuant
to the settlement reached between the ERISA Health Plan Claimants, the TPPs, and the Debtors,
the ERISA Health Plan Claimants are withdrawing the ERISA Health Plan Motion.




                                               -67-
             Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 72 of 157



VII.   SUMMARY OF PLAN

                 This section of the Disclosure Statement summarizes the Plan. This summary is
qualified in its entirety by reference to the Plan.

       7.1     Administrative Expense and Priority Claims

               (a)     Administrative Expense Claims Bar Date

                       Except as provided for herein or in any order of the Bankruptcy Court, and
subject to section 503(b)(1)(D) of the Bankruptcy Code, holders of Administrative Expense Claims
(other than Professional Fee Claims) must file and serve on the Debtors requests for the payment
of such Administrative Expense Claims not already Allowed by a Final Order in accordance with
the procedures specified in the Confirmation Order, on or before the Administrative Expense
Claims Bar Date or be forever barred, estopped, and enjoined from asserting such Claims against
the Debtors or their assets or properties, and such Claims shall be deemed discharged as of the
Effective Date.

               (b)     Allowance of Administrative Expense Claims.

               An Administrative Expense Claim, with respect to which a request for payment has
been properly and timely filed pursuant to Section 2.1 of the Plan, shall become an Allowed
Administrative Expense Claim if no objection to such request is filed by the Liquidating Trustee
with the Bankruptcy Court on or before one-hundred and twenty (120) days after the Effective
Date, or on such later date as may be fixed by the Bankruptcy Court. If an objection is timely
filed, the Administrative Expense Claim shall become an Allowed Administrative Expense Claim
only to the extent allowed by Final Order or such Claim is settled, compromised, or otherwise
resolved by the Liquidating Trustee pursuant to Section 7.5 of the Plan.

               (c)     Payment of Allowed Administrative Expense Claims.

               Except to the extent that a holder of an Allowed Administrative Expense Claim
(other than a Professional Fee Claim) agrees to a different treatment, the holder of such Allowed
Administrative Expense Claim shall receive, on account of such Allowed Claim, Cash in an
amount equal to the Allowed amount of such Claim from the Priority Reserve within thirty (30)
days following the later to occur of (i) the Effective Date and (ii) the date on which such
Administrative Expense Claim shall become an Allowed Claim.

               (d)     Treatment of Professional Fee Claims.

                          All Professional Persons seeking awards by the Bankruptcy Court for
compensation for services rendered or reimbursement of expenses incurred through and including
the Effective Date under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), 503(b)(5),
or 1103 of the Bankruptcy Code shall (i) file, on or before the date that is forty-five (45) days after
the Effective Date, or as soon as reasonably practicable thereafter, their respective applications for
final allowances of compensation for services rendered and reimbursement of expenses incurred
and (ii) be paid in full, in Cash, (a) first, from any existing amounts held by a Professional Personal
as a fee advance, retainer, or security that such Professional Person is authorized to use to satisfy

                                                 -68-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 73 of 157



Allowed Professional Fee Claims pursuant to the Interim Compensation Order or the order of the
Bankruptcy Court authorizing the retention of such Professional Person (other than a reasonable
retainer to cover post-Effective Date work), and (b) second, from the Professional Fee Escrow
Account, in such aggregate amounts as are Allowed by the Bankruptcy Court or authorized to be
paid in accordance with the order(s) relating to or allowing any such Professional Fee Claim. On
or prior to the Effective Date, the Debtors, the Liquidating Debtors, or the Liquidating Trustee
shall establish the Professional Fee Escrow Account and, on the Effective Date, fund the
Professional Fee Escrow Account with (i) the funds held in the escrow account established
pursuant to Paragraph 4 of the Interim Compensation Order and (ii) any additional Cash such that
the total amount held in the Professional Fee Escrow Account is equal to the sum of each
Professional Person’s good faith estimates of its Professional Fee Claims. The procedures for
filing objections to Professional Persons’ applications for final allowance of compensation for
services rendered and expenses incurred shall be set forth in the Confirmation Order.

                 On the date the Insys Liquidation Trust is established or as soon as reasonably
practicable thereafter, the Debtors will cause title to the Professional Fee Escrow Account to be
transferred to the Insys Liquidation Trust. Funds held in the Professional Fee Escrow Account
shall not be considered property of the Debtors’ Estates, the Liquidating Debtors, or any of the
Trusts, and shall only be used for payment of Allowed Professional Fee Claims; provided,
however, that after all Professional Fee Claims Allowed by the Bankruptcy Court have been
irrevocably paid in full and no Professional Person is asserting or entitled to assert additional
Professional Fee Claims, then any amounts remaining in the Professional Fee Escrow Account
shall revert to the ILT Recovery Fund and constitute Estate Distributable Value. The Professional
Fee Escrow Account shall be held in trust for Professional Persons retained by the Debtors and the
Creditors’ Committee and for no other parties until all Professional Fee Claims Allowed by the
Bankruptcy Court have been paid in full and no Professional Person is asserting or entitled to assert
additional Professional Fee Claims. Fees owing to a Professional Persons shall be paid in Cash to
such Professional Persons from funds held in the Professional Fee Escrow Account when such
Claims are Allowed by an order of the Bankruptcy Court, or authorized to be paid under the Interim
Compensation Order or other order authorizing the retention of a Professional Person; provided,
however, that the Debtors’ and the Liquidating Debtors’ obligations with respect to Professional
Fee Claims, which shall be assumed by the Insys Liquidation Trust on or as soon as reasonably
practicable after the date upon which the Insys Liquidation Trust is established, shall not be limited
by, nor deemed limited to, the balance of funds held in the Professional Fee Escrow Account. To
the extent that funds held in the Professional Fee Escrow Account are insufficient to satisfy the
amount of accrued Allowed Professional Fee Claims owing to any Professional Person, such
Professional Person shall have an Allowed Administrative Expense Claim for any such deficiency,
which shall be satisfied in accordance with Section 2.3 of the Plan (but for the avoidance of doubt
shall not be subject to any Administrative Expense Claims Bar Date). No Claims, Interests, Liens,
other encumbrances, or liabilities of any kind shall encumber the Professional Fee Escrow Account
in any way. Notwithstanding the foregoing, Professional Persons performing services on behalf
of the Debtors or the Creditors’ Committees following the Effective Date in connection with the
preparation of, or objection to, fee applications (or, in the case of the Creditors’ Committee, with
respect to any services listed in Section 12.14 of the Plan), are entitled to payment of reasonable
fees and reimbursement of reasonable expenses related to such work. Solely with respect to the
immediately foregoing sentence, any such Professional Person may seek compensation for such
fees and expenses by submitting invoices to the Liquidating Trustee for payment out of Available

                                                -69-
               Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 74 of 157



Cash, and any undisputed invoices shall be paid in the ordinary course of business and without
further order of the Bankruptcy Court.

                (e)    Treatment of Priority Tax Claims.

                Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
different treatment, on the Effective Date or as soon as reasonably practicable thereafter, the holder
of such Allowed Priority Tax Claim shall receive, on account of such Allowed Priority Tax Claim,
either Cash in an amount equal to the Allowed amount of such Claim from the Priority Reserve or
such other treatment as may satisfy section 1129(a)(9) of the Bankruptcy Code

       7.2      Classification of Claims and Interests

                (a)    Classification in General.

                A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and Distributions under the Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code. A Claim or Interest is classified in a particular Class for the purpose of receiving
Distributions pursuant to the Plan only to the extent such Claim or Interest qualifies within the
description of that Class and is classified in other Classes to the extent any portion of the Claim or
Interest qualifies within the description of such other Classes. A Claim or Interest is also classified
in a particular Class for the purpose of receiving Distributions hereunder only to the extent such
Claim or Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or Interest
has not been satisfied, released, or otherwise settled prior to the Effective Date. In no event shall
any holder of an Allowed Claim be entitled to receive payments under the Plan that, in the
aggregate, exceed the Allowed amount of such holder’s Claim.

                (b)    Summary of Classification of Claims and Interests.

               The following table designates the Classes of Claims against and Interests in the
Debtors and specifies which Classes are (i) Impaired and Unimpaired under the Plan, (ii) entitled
to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and
(iii) deemed to accept or reject the Plan:

    Class             Type of Claim or Interest             Impairment               Entitled to Vote
   Class 1      Secured Claims                              Unimpaired       No (Presumed to Accept)
   Class 2      Other Priority Claims                       Unimpaired       No (Presumed to Accept)
   Class 3      Convenience Class Claims                     Impaired        Yes
   Class 4      Trade and Other Unsecured Claims             Impaired        Yes
   Class 5      Insurance Related Claims                     Impaired        Yes
                Hospital Claims and NAS Monitoring
   Class 6                                                   Impaired        Yes
                Claims
   Class 7      DOJ Claims                                   Impaired        Yes
  Class 8(a)    State Claims                                 Impaired        Yes


                                                  -70-
               Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 75 of 157




  Class 8(b)    Municipality/Tribe Claims                     Impaired       Yes
   Class 9      Personal Injury Claims                        Impaired       Yes
  Class 10      510(a)/(b) Subordinated Claims                Impaired       No (Deemed to Reject)
  Class 11      510(c) Subordinated Claims                    Impaired       No (Deemed to Reject)
  Class 12      Intercompany Claims                           Impaired       No (Deemed to Reject)
  Class 13      Equity Interests                              Impaired       No (Deemed to Reject)


                (c)     Voting Classes; Presumed Acceptance by Non-Voting Classes.

               With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject the Plan by the Voting
Deadline, the Plan shall be presumed accepted by the holders of such Claims in such Class.

                (d)     Voting; Presumptions; Solicitation.

                        (i)     Acceptance by Certain Impaired Classes. Only holders of Claims in
                Class 3, Class 4, Class 5, Class 6, Class 7, Class 8(a), Class 8(b), and Class 9 are
                entitled to vote to accept or reject the Plan. An Impaired Class of Claims shall have
                accepted the Plan if (i) the holders, or Voting Representatives thereof, of at least
                two-thirds (2/3) in amount of Claims actually voting in such Class have voted to
                accept the Plan and (ii) the holders, or Voting Representatives thereof, of more than
                one-half (1/2) in number of the Claims actually voting in such Class have voted to
                accept the Plan. Holders of Claims in Class 3, Class 4, Class 5, Class 6, Class 7,
                Class 8(a), Class 8(b), and Class 9 (or, if applicable, the Voting Representatives of
                such holders) shall receive ballots containing detailed voting instructions.

                        (ii)    Deemed Acceptance by Unimpaired Classes. Holders of Claims in
                Class 1 and Class 2 are conclusively presumed to have accepted the Plan pursuant
                to section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not
                entitled to vote to accept or reject the Plan.

                        (iii) Deemed Rejection by Certain Impaired Classes. Holders of Claims
                and Interests in Class 10, Class 11, Class 12 and Class 13 are deemed to have
                rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Accordingly,
                such holders are not entitled to vote to accept or reject the Plan.

                       (iv)    Individual Creditor Voting Rights. Notwithstanding anything to the
                contrary in the Plan, the voting rights of holders of Claims in any Class shall be
                governed in all respects by the Solicitation Procedures Order.

                (e)     Cramdown.

              If any Class of Claims is deemed to reject the Plan or is entitled to vote on the Plan
and does not vote to accept the Plan, the Debtors may (i) seek confirmation of the Plan under

                                                   -71-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 76 of 157



section 1129(b) of the Bankruptcy Code or (ii) amend or modify the Plan in accordance with the
terms hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or
Interests, or any Class of Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice
and a hearing, determine such controversy on or before the Confirmation Date.

               (f)     No Waiver.

                Nothing contained in the Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Claim

       7.3     Treatment of Claims and Interests.

               (a)     Secured Claims (Class 1).

                        (i)    Treatment: The legal, equitable, and contractual rights of the
               holders of Secured Claims are unaltered by the Plan. Except to the extent that a
               holder of an Allowed Secured Claim agrees to different treatment, on the Effective
               Date or as soon as reasonably practicable thereafter, each holder of an Allowed
               Secured Claim shall receive, on account of such Allowed Claim, (i) payment in full
               in Cash in accordance with section 506(a) of the Bankruptcy Code,
               (ii) reinstatement pursuant to section 1124 of the Bankruptcy Code, or (iii) such
               other treatment as may be necessary to render such Claim Unimpaired.

                       (ii)    Impairment and Voting: Secured Claims are Unimpaired. Holders
               of Secured Claims are conclusively presumed to accept the Plan pursuant to section
               1126(f) of the Bankruptcy Code. Therefore, holders of Secured Claims are not
               entitled to vote to accept or reject the Plan, and the votes of such holders will not
               be solicited with respect to such Secured Claims.

               (b)     Other Priority Claims (Class 2).

                        (i)    Treatment: The legal, equitable, and contractual rights of holders of
               Other Priority Claims are unaltered by the Plan. Except to the extent that a holder
               of an Allowed Other Priority Claim agrees to different treatment, on the Effective
               Date or as soon as reasonably practicable thereafter, each holder of an Allowed
               Other Priority Claim shall receive, on account of such Allowed Claim, (i) payment
               in full in Cash or (ii) such other treatment consistent with the provisions of section
               1129(a)(9) of the Bankruptcy Code.

                      (ii)    Impairment and Voting: Other Priority Claims are Unimpaired.
               Holders of Other Priority Claims are conclusively presumed to accept the Plan
               pursuant to section 1126(f) of the Bankruptcy Code. Therefore, holders of Other




                                                -72-
Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 77 of 157



 Priority Claims are not entitled to vote to accept or reject the Plan, and the votes of
 such holders will not be solicited with respect to such Other Priority Claims.

 (c)    Convenience Class Claims (Class 3)

         (i)     Treatment: Except to the extent that a holder of an Allowed
 Convenience Class Claim agrees to different treatment, in full and final satisfaction,
 settlement, release, and discharge of an Allowed Convenience Class Claim, each
 holder an Allowed Convenience Class Claim shall receive Available Cash equal to
 ten percent (10%) of such holder’s Allowed Convenience Class Claim on or as soon
 as reasonably practicable after the later of (i) the Effective Date and (ii) the date
 upon which such Convenience Class Claim becomes an Allowed Convenience
 Class Claim.

        (ii)  Impairment and Voting: Convenience Class Claims are Impaired.
 Holders of Convenience Class Claims are entitled to vote to accept or reject the
 Plan.

 (d)    Trade and Other Unsecured Claims (Class 4).

         (i)     Treatment: Except to the extent that a holder of an Allowed Trade
 and Other Unsecured Claim agrees to different treatment, in full and final
 satisfaction, settlement, release, and discharge of an Allowed Trade and Other
 Unsecured Claim, each such holder shall receive, from the Insys Liquidation Trust,
 its Pro Rata share of Estate Distributable Value attributable to Class 4, which
 amount is calculated by multiplying the Category 1 Distributions by the Private
 Group Plan Distribution Percentage for Class 4; provided, however, that no holder
 of an Allowed Trade and Other Unsecured Claim shall receive a distribution prior
 to the TUC Class Amount Final Determination and any Distributions allocated on
 behalf of such a Claim shall be held in a disputed claims reserve until the TUC
 Class Amount Final Determination.

        Notwithstanding anything to the contrary, holders of Allowed Class 4
 Claims shall not receive Distributions, collectively, in an aggregate amount that
 exceeds the Plan Distribution Percentage for Class 4 multiplied by total
 Distributions to holders of Non- PI General Unsecured Claims.

        (ii)     Impairment and Voting: Trade and Other Unsecured Claims are
 Impaired. Holders of Trade and Other Unsecured Claims are entitled to vote to
 accept or reject the Plan.

 (e)    Insurance Related Claims (Class 5).

         (i)     Treatment: In accordance with the Plan Settlement as provided in
 Section 5.1 of the Plan, and as further described and explained herein, except to the
 extent that a holder of an Allowed Insurance Related Claim agrees to different
 treatment, in full and final satisfaction, settlement, release, and discharge of an
 Allowed Insurance Related Claim, following the determination of the allocation

                                  -73-
Case 19-11292-KG        Doc 929      Filed 11/29/19      Page 78 of 157



 between ERISA Health Plan Claims, all other Third Party Payor Claims, and
 Insurance Ratepayer Claims by the ILT Claims Arbiter, the Insys Liquidation Trust
 shall distribute to the holder of each Allowed Insurance Related Claim such
 holder’s share of Estate Distributable Value attributable to Class 5, which amount
 is calculated by multiplying the Category 1 Distributions by the Private Group Plan
 Distribution Percentage for Class 5 and in accordance with the Third Party Payor
 Claim Procedures and the Insurance Ratepayer Procedures, as applicable.

        Notwithstanding anything to the contrary, holders of Allowed Class 5
 Claims shall not receive Distributions, collectively, in an aggregate amount that
 exceeds the Plan Distribution Percentage for Class 5 multiplied by total
 Distributions to holders of Non-PI General Unsecured Claims.

        (ii)    Impairment and Voting: Insurance Related Claims are Impaired.
 Holders of Insurance Related Claims are entitled to vote to accept or reject the Plan.

         (iii) Disallowance: All Insurance Ratepayer Claims other than the
 Insurance Ratepayer Class Claims are Disallowed and expunged as duplicative of
 the Insurance Ratepayer Class Claims.

 (f)     Hospital Claims and NAS Monitoring Claims (Class 6).

         (i)     Treatment: In accordance with the Plan Settlement as provided in
 Section 5.1 of the Plan, and as further described and explained herein, except to the
 extent that a holder of an Allowed Hospital Claim or Allowed NAS Monitoring
 Claim agrees to different treatment, in full and final satisfaction, settlement, release,
 and discharge of such Allowed Hospital Claim and Allowed NAS Monitoring
 Claim, following the determination of the allocation between Hospital Claims and
 NAS Monitoring Claims by the ILT Claims Arbiter, the Insys Liquidation Trust
 shall distribute to the holder of each Allowed Hospital Claim and each Allowed
 NAS Monitoring Claim such holder’s share of Estate Distributable Value
 attributable to Class 6, which amount is calculated by multiplying the Category 1
 Distributions by the Private Group Plan Distribution Percentage for Class 6 and in
 accordance with the Hospital Class Procedures and the NAS Monitoring Class
 Procedures, as applicable.

        Notwithstanding anything to the contrary, holders of Allowed Class 6
 Claims shall not receive Distributions, collectively, in an aggregate amount that
 exceeds the Plan Distribution Percentage for Class 6 multiplied by total
 Distributions to holders of Non-PI General Unsecured Claims.

         (ii)    Impairment and Voting: Hospital Claims and NAS Monitoring
 Claims are Impaired. Holders of Hospital Claims and NAS Monitoring Claims are
 entitled to vote to accept or reject the Plan.

         (iii) Disallowance. All Hospital Claims and NAS Monitoring Claims,
 other than the Hospital Class Claim and the NAS Monitoring Class Claim, are


                                   -74-
Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 79 of 157



 Disallowed and expunged as duplicative of either the Hospital Class Claim or the
 NAS Monitoring Class Claim.

 (g)    DOJ Claims (Class 7).

          (i)     Allowance: The DOJ Claims are Allowed in the amounts of the
 Allowed DOJ Civil Claim and the Allowed DOJ Forfeiture Claim. Any DOJ
 Restitution Claim that was part of a proof of claim filed prior to the Governmental
 Unit and Native American Tribes Bar Date will be Allowed in such filed amount,
 or, if such filed proof of claim does not specify an amount for the DOJ Restitution
 Claim, then in the amount in which the DOJ Restitution Claim is liquidated in a
 Final Order awarding restitution entered by United States District Court for the
 District of Massachusetts in United States v. Insys Pharma, Inc., Case No. 19-cr-
 10191 (RWZ), and any amounts distributed in respect of a DOJ Restitution Claim
 will be distributed as restitution; provided, however, that no DOJ Restitution Claim
 will be Allowed for Distribution purposes other than the DOJ Residual Restitution
 Claim in an amount not to exceed $10 million. For the avoidance of doubt, the
 amount of all Allowed DOJ Claims under the Plan will not exceed $283 million.

        (ii)    Treatment: Except to the extent that the DOJ agrees to different
 treatment, in full and final satisfaction, settlement, release, and discharge of the
 Allowed DOJ Claims, the DOJ shall receive, as restitution with respect to any
 Allowed DOJ Claim (except the Allowed DOJ Restitution Claim), from the Insys
 Liquidation Trust all Estate Distributable Value attributable to Class 7, which
 amount is calculated by multiplying the Category 2 Distributions by the Public
 Group Plan Distribution Percentage; provided, however, that pursuant to the DOJ
 Settlement Order, the DOJ will receive no Distributions on account of the Allowed
 DOJ Civil Claim until the GUC Recovery Reallocation Threshold has been met.

        Notwithstanding anything to the contrary, holders of Allowed Class 7
 Claims shall not receive Distributions, collectively, in an aggregate amount that
 exceeds the Plan Distribution Percentage for Class 7 multiplied by total
 Distributions to holders of Non-PI General Unsecured Claims.

         (iii) Impairment and Voting: DOJ Claims are Impaired. The DOJ is
 entitled to vote to accept or reject the Plan.

 (h)    State Claims (Class 8(a)) and Municipality/Tribe Claims (Class 8(b)).

        (i)     Treatment: Except to the extent that a holder of a State Claim or a
 Municipality/Tribe Claim agrees to different treatment or has been paid for such
 Claim prior to the Effective Date, in full and final satisfaction, settlement, release,
 and discharge of Allowed State Claims, and Allowed Municipality/Tribe Claims,
 or, pursuant to an agreement reached under Section 4.8(c)(i), any
 Municipality/Tribe Claims, each such holder shall receive, as restitution, from the
 Insys Liquidation Trust and the Victims Restitution Trust, as applicable, (i) its Pro
 Rata share (based upon subsection (c) below) of (x) Estate Distributable Value


                                  -75-
Case 19-11292-KG        Doc 929      Filed 11/29/19      Page 80 of 157



 attributable to Class 8(a) and Class 8(b) collectively, which amount is calculated
 by multiplying the Category 2 Distributions by the Public Group Plan Distribution
 Percentage for Class 8(a) and Class 8(b) collectively, (y) a ten percent (10%)
 interest in any Products Liability Insurance Proceeds, and (z) a one-hundred percent
 (100%) interest in any Excess Products Liability Insurance Proceeds; provided,
 however, that no Distributions shall be made to holders of Allowed State Claims or
 Allowed Municipality/Tribe Claims until the Pro Rata share is determined in
 accordance with subsection (iii) below; and (ii) payment of an Administrative
 Expense Claim for professional fees for counsel to holders of State Claims and
 Municipality/Tribe Claims in the amount of $800,000.

         Notwithstanding anything to the contrary, holders of Allowed State Claims
 and Allowed Municipality/Tribe Claims and, if applicable, holders of
 Municipality/Tribe Claims under an agreement reached pursuant to Section
 4.8(c)(i), shall not receive Distributions, collectively, in an aggregate amount that
 exceeds the Plan Distribution Percentage for Class 8(a) and Class 8(b), collectively,
 multiplied by total Distributions to holders of Non-PI General Unsecured Claims,
 plus amounts received pursuant to section 4.8(a)(y) and (z).

        (ii)    Impairment and Voting: State Claims and Municipality/Tribe
 Claims are Impaired. Holders of State Claims in Class 8(a) and holders of
 Municipality/Tribe Claims in Class 8(b) are each entitled to vote to accept or reject
 the Plan as separate voting Classes pursuant to the Solicitation Procedures Order.

         (iii) Distributions: Distributions made in respect of Claims in both Class
 8(a) and Class 8(b) shall be determined by either (i) Class 8(a) and Class 8(b)
 Distribution procedures filed with the Plan Supplement or otherwise within twelve
 (12) months of the Effective Date based on an agreement among SMT Group
 Representatives and approved by the Bankruptcy Court, or (ii) such later date as
 extended by agreement of the SMT Group Representatives or the members of the
 ILT Board selected by the SMT Group Representatives, prior to the expiration of
 the twelve (12) month period in Section 4.8(c)(i), and the expenses of the processes
 described in the foregoing clauses (i) and (ii) shall be deducted from Estate
 Distributable Value attributable to Class 8(a) and Class 8(b) collectively.
 Notwithstanding anything to the contrary in the Plan or the Bar Date Order or any
 other order or stipulation (including the stipulation at Docket No. __ extending the
 time within which States must file proofs of claim to January __, 2020), the States
 are relieved of any obligation or duty to file a proof of claim in the Chapter 11
 Cases to, and the filing of a proof of claim shall not be prerequisite to, participate
 in or receive Distributions as holders of Class 8(a) claims. Additionally, if an
 agreement is reached in accordance with Section 4.8(c)(i), as may be extended,
 which includes the allocation of funds to holders of Municipality/Tribe Claims that
 have not filed proofs of claim prior to the applicable bar date under the Bar Date
 Order, then the filing of a proof of claim shall not be a prerequisite to participate in
 or receive Distributions as holders of Class 8(b) Claims.



                                  -76-
Case 19-11292-KG       Doc 929      Filed 11/29/19     Page 81 of 157



 (i)    Personal Injury Claims (Class 9).

         (i)     Treatment: In accordance with the Plan Settlement as provided in
 Section 5.1 of the Plan, and as further described and explained herein, except to the
 extent that a holder of an Allowed Personal Injury Claim agrees to different
 treatment, in full and final satisfaction, settlement, release, and discharge of an
 Allowed Personal Injury Claim, each such holder shall receive, from the Victims
 Restitution Trust, its Pro Rata share of ninety percent (90%) of any Products
 Liability Insurance Proceeds.

        No holder of an Allowed Personal Injury Claim will receive Distributions
        of Products Liability Insurance Proceeds in excess of each such holder’s
        Allowed Personal Injury Claim.

        (ii)   Impairment and Voting: Personal Injury Claims are Impaired.
 Holders of Personal Injury Claims are entitled to vote to accept or reject the Plan.

 (j)    510(a)/(b) Subordinated Claims (Class 10).

        (i)     Treatment: 510(a)/(b) Subordinated Claims are subordinated
 pursuant to the Plan and sections 510(a) and 510(b) of the Bankruptcy Code.
 510(a)/(b) Subordinated Claims shall be deemed expunged, released, and
 extinguished without further action by or order of the Bankruptcy Court, and shall
 be of no further force or effect.

        (ii)    Impairment and Voting: 510(a)/(b) Subordinated Claims are
 Impaired. Holders of 510(a)/(b) Subordinated Claims are deemed to have rejected
 the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, holders
 of 510(a)/(b) Subordinated Claims are not entitled to vote to accept or reject the
 Plan, and the votes of such holders will not be solicited with respect to such
 Subordinated Claims.

 (k)    510(c) Subordinated Claims (Class 11).

         (i)     Treatment: 510(c) Subordinated Claims are subordinated pursuant
 to the Plan and section 510(c) of the Bankruptcy Code. 510(c) Subordinated Claims
 shall be deemed expunged, released, and extinguished without further action by or
 order of the Bankruptcy Court, and shall be of no further force or effect.

        (ii)    Impairment and Voting: 510(c) Subordinated Claims are Impaired.
 Holders of Subordinated Claims are conclusively deemed to have rejected the Plan
 pursuant to section 1126(g) of the Bankruptcy Code. Therefore, holders of 510(c)




                                 -77-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 82 of 157



               Subordinated Claims are not entitled to vote to accept or reject the Plan, and the
               votes of such holders will not be solicited with respect to such Subordinated Claims.

               (l)     Intercompany Claims (Class 12).

                       (i)     Treatment: Holders of Intercompany Claims shall not receive or
               retain any property under the Plan on account of such Claims. Intercompany
               Claims shall be deemed expunged, released, and extinguished without further
               action by or order of the Bankruptcy Court, and shall be of no further force or effect.

                       (ii)    Impairment and Voting: Intercompany Claims are Impaired.
               Holders of Intercompany Claims are deemed to reject the Plan pursuant to section
               1126(g) of the Bankruptcy Code. Therefore, holders of Intercompany Claims are
               not entitled to vote to accept or reject the Plan, and the votes of such holders will
               not be solicited with respect to such Intercompany Claims.

               (m)     Equity Interests (Class 13).

                       (i)     Treatment: Holders of Equity Interests shall not receive or retain
               any property under th Plan on account of such Interests. As of the Effective Date,
               Equity Interests shall be deemed surrendered, cancelled, and/or redeemed without
               further action by or order of the Bankruptcy Court, and shall be of no further force
               or effect. On or promptly after the Effective Date, the Liquidating Debtors and/or
               the Liquidating Trustee shall cause Insys Therapeutics, Inc. to issue the Parent
               Equity Interest to the Insys Liquidation Trust solely for purposes of facilitating the
               orderly administration of the winding up and dissolution of the Debtors.

                       (ii)   Impairment and Voting: Equity Interests are Impaired. Holders of
               Equity Interests are deemed to reject the Plan pursuant to section 1126(g) of the
               Bankruptcy Code. Therefore, holders of Equity Interests are not entitled to vote to
               accept or reject the Plan, and the votes of such holders will not be solicited with
               respect to such Equity Interests.

               (n)     Debtors’ Rights with Respect to Unimpaired Claims.

                        Except as otherwise provided in the Plan, nothing under the Plan shall affect
the rights of the Liquidating Debtors or the Liquidating Trustee with respect to an Unimpaired
Claim, including all rights with respect to legal and equitable defenses to, or setoffs or recoupments
against, any such Unimpaired Claims.

       7.4     Means for Implementation.

               (a)     Plan Settlement.

               As further described herein, the provisions of the Plan (including the release and
injunctive provisions contained in Article X of the Plan) and the other documents entered into in
connection with the Plan and the Trust Formation Transactions constitute a good faith compromise
and settlement among the Settling Parties of Claims and controversies among such parties. The

                                                -78-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 83 of 157



Plan and the Distributions contemplated therein are based on various agreed upon “settlement
claim amounts,” which represent the aggregate Claim amounts for certain Classes of Claims that
the Debtors, the Creditors’ Committee, the SMT Group Representatives, and the other Settling
Creditors believe are fair and appropriate, but only when combined with the distribution scheme
and all other provisions contained in the Plan. The various parties have not agreed upon the fair
and appropriate “Allowed” amount of any Claim, other than in connection with the distribution
scheme and all other aspects of the Plan. The Plan, including the explanation set forth herein, shall
be deemed a motion to approve the Plan Settlement and the good faith compromise and settlement
of all of the Claims and controversies described in the foregoing sentence pursuant to Bankruptcy
Rule 9019, and entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the Plan Settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as
well as a finding by the Bankruptcy Court that the Plan Settlement is fair, equitable, reasonable,
and in the best interests of the Debtors and their Estates.

                 The Plan, the Plan Settlement, the Plan Documents, and the Confirmation Order
constitute a good faith compromise and settlement of Claims and controversies based upon the
unique circumstances of these Chapter 11 Cases (such as the limited funds of the Estates, total
value available, the unique facts and circumstances relating to these Debtors as compared to other
defendants in the general opioid space, and the need for an accelerated resolution without
litigation) and none of the foregoing documents, nor any materials used in furtherance of Plan
confirmation (including, but not limited to, the Disclosure Statement, and any notes related to and
drafts of such documents and materials), may be offered into evidence, deemed an admission, used
as precedent, or used by any party or Person in any context whatsoever beyond the purposes of the
Plan, in any other litigation or proceeding except as necessary, and as admissible in such context,
to enforce their terms before the Bankruptcy Court or any other court of competent
jurisdiction. The Plan, the Plan Settlement, the Plan Documents, and the Confirmation Order will
be binding as to the matters and issues described therein, but will not be binding with respect to
similar matters or issues that might arise in any other litigation or proceeding in which none of the
Debtors, the Liquidating Debtors, or either Trust is a party. Any Person’s support of, or position
or action taken in connection with, the Plan, the Plan Settlement, the Plan Documents, and the
Confirmation Order may differ from his position or testimony in any other litigation or proceeding
except in connection with these Chapter 11 Cases. Further, and as all parties to the Mediation
agreed, the Plan Settlement is not intended to serve as an example for, or represent the parties’
respective positions or views concerning any other chapter 11 cases relating to opioid products,
nor shall it be used as precedent by any Person or party.

               (b)     Substantive Consolidation of the Debtors.

                The Plan shall be implemented through a substantive consolidation of the assets
and liabilities of the Debtors with one another. The Confirmation Order shall contain findings
supporting the conclusions providing for substantive consolidation for purposes of distribution on
the terms set forth in the Plan. The substantive consolidation of the Assets and liabilities and
properties of the Debtors shall have the following effects.

               The Chapter 11 Cases of the Debtors shall be consolidated into the case of Insys
Therapeutics, Inc. as a single consolidated case with respect to Claims against the Debtors. All


                                                -79-
               Case 19-11292-KG             Doc 929        Filed 11/29/19        Page 84 of 157



property of the Estate of each Debtor shall be deemed to be property of the consolidated estates
with respect to the payment of Claims against the Debtors.

                All Claims against each Debtor’s Estate shall be deemed to be Claims against the
consolidated estates, all proofs of claim filed against one or more of the Debtors shall be deemed
to be a single Claim filed against the consolidated estates, and all duplicate proofs of claim for the
same Claim filed against more than one Debtor shall be deemed expunged.

             As set forth in Section 4.12 of the Plan, no Distributions under the Plan shall be
made on account of Intercompany Claims among the Debtors.

               For purposes of determining the availability of the right of setoff under section 553
of the Bankruptcy Code, the Debtors shall be treated as one consolidated entity so that, subject to
the other provisions of section 553, debts due to any of the Debtors may be set off against the debts
of any other of the Debtors.

                  (c)      Administration of Class Claims.24

                           (i)      Insurance Ratepayer Class Claims.

                                  (a)     Other than to the limited extent provided in the Plan with
                           respect to overall treatment of Insurance Related Claims and allocations
                           between the Insurance Ratepayer Class Claims, the ERISA Health Plan
                           Claims, and the other Third Party Payor Claims, the Insurance Ratepayer
                           Class Claims and individual claims represented thereby will be
                           administered in accordance with the Insurance Ratepayer Class Claims
                           Procedures and any related approved allocation plan as described therein.

                                  (b)     The Insurance Ratepayer Class Representative (as defined in
                           the Insurance Ratepayer Class Claim Procedures) will be selected by
                           holders of Insurance Related Claims that are represented by the Insurance
                           Ratepayer Class Claims prior to the Confirmation Hearing and identified in
                           the Plan Supplement.

                                   (c)    Notwithstanding anything to the contrary in the Plan with
                           respect to Distributions, Distributions from the Insys Liquidation Trust on
                           account of the Insurance Ratepayer Class Claims (i) shall only be made to
                           the Insurance Ratepayer Class Representatives, or a single designated
                           claims administrator, and allocated among individual class members in
                           accordance with the Insurance Ratepayer Class Claims Procedures and any
                           related approved allocation plan and (ii) shall not be made until an
                           allocation plan has been approved by the Bankruptcy Court as provided in
                           the Insurance Ratepayer Class Claims Procedures. All costs associated with
                           the noticing and administration of the Insurance Ratepayer Class Claims

24
  For the avoidance of doubt, to the extent any procedures in Section 5.3 of the Plan require further Bankruptcy Court
approval, no party will have standing to object other than the claimants in the specific class affected thereby.


                                                        -80-
Case 19-11292-KG     Doc 929      Filed 11/29/19    Page 85 of 157



       shall be paid out of the Distributions allocated to the Insurance Ratepayer
       Class Claims.

       (ii)    Third Party Payor Class Claim.

              (a)     Other than to the limited extent provided in the Plan with
       respect to overall treatment of Insurance Related Claims and allocations
       between the Insurance Ratepayer Class Claims, the ERISA Health Plan
       Claims, and the other Third Party Payor Claims, the Third Party Payor Class
       Claim will be administered in accordance with the Third Party Payor Claim
       Procedures and any related approved allocation plan as described therein.

              (b)    The Third Party Payor Class Representative (as defined in
       the Third Party Payor Claim Procedures) will be selected by holders of
       Third Party Payor Claims that are represented by the Third Party Payor
       Class Claim prior to the Confirmation Hearing and identified in the Plan
       Supplement.


               (c)    Notwithstanding anything to the contrary in the Plan with
       respect to Distributions, Distributions from the Insys Liquidation Trust on
       account of the Third Party Payor Class Claim (i) shall be made by a
       designated claims administrator, and allocated among individual claimants
       in accordance with the Third Party Payor Claim Procedures and any related
       approved allocation plan and (ii) shall not be made until an allocation plan
       has been approved by the Bankruptcy Court as provided in the Third Party
       Payor Claim Procedures. All costs associated with the noticing and
       administration of the Third Party Payor Class Claim shall be paid out of the
       Distributions allocated to the Third Party Payor Class Claim.

       (iii)   Hospital Class Claim.

               (a)    Other than to the limited extent provided in the Plan with
       respect to overall treatment of Hospital Claims and NAS Monitoring Claims
       and allocations between the Hospital Class Claim and the NAS Monitoring
       Class Claim, the Hospital Class Claim and individual claims represented
       thereby will be administered in accordance with the Hospital Class Claim
       Procedures and any related approved allocation plan as described therein.

              (b)    The Hospital Class Representative (as defined in the
       Hospital Class Claim Procedures) will be selected by holders of Hospital
       Claims that are represented by the Hospital Class Claim prior to the
       Confirmation Hearing and identified in the Plan Supplement.

               (c)    Notwithstanding anything to the contrary in the Plan with
       respect to Distributions, Distributions from the Insys Liquidation Trust on
       account of the Hospital Class Claim (i) shall only be made to the Hospital
       Class Representative, or designated claims administrator, and allocated

                               -81-
            Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 86 of 157



                      among individual class members in accordance with the Hospital Class
                      Claim Procedures and any related approved allocation plan and (ii) shall not
                      be made until an allocation plan has been approved by the Bankruptcy Court
                      as provided in the Hospital Class Claim Procedures. All costs associated
                      with the noticing and administration of the Hospital Class Claim shall be
                      paid out of the Distributions allocated to the Hospital Class Claim.

                      (iv)    NAS Monitoring Class Claim.

                              (a)    Other than to the limited extent provided in the Plan with
                      respect to overall treatment of Hospital Claims and NAS Monitoring Claims
                      and allocations between the Hospital Class Claim and the NAS Monitoring
                      Class Claim, the NAS Monitoring Class Claim and individual claims
                      represented thereby will be administered in accordance with the NAS
                      Monitoring Class Claim Procedures and any related approved allocation
                      plan as described therein.

                            (b)    The NAS Monitoring Class Representative (as defined in the
                      NAS Monitoring Class Claim Procedures) will be selected by holders of
                      NAS Monitoring Claims that are represented by the NAS Monitoring Class
                      Claim prior to the Confirmation Hearing and identified in the Plan
                      Supplement.

                              (c)     Notwithstanding anything to the contrary in the Plan with
                      respect to Distributions, Distributions from the Insys Liquidation Trust on
                      account of the NAS Monitoring Class Claim (i) shall only be made to the
                      NAS Monitoring Class Representative, or designated claims administrator,
                      and allocated among individual class members in accordance with the NAS
                      Monitoring Class Claim Procedures and any related approved allocation
                      plan and (ii) shall not be made until an allocation plan has been approved
                      by the Bankruptcy Court as provided in the NAS Monitoring Class Claim
                      Procedures. All costs associated with the noticing and administration of the
                      NAS Monitoring Class Claim shall be paid out of the Distributions allocated
                      to the NAS Monitoring Class Claim.

               (d)    Vesting of Assets.

                       On the Effective Date, and if applicable, pursuant to sections 1141(b) and
1141(c) of the Bankruptcy Code, all Assets shall vest in the Insys Liquidation Trust or the Victims
Restitution Trust, as applicable. The Trusts shall own such Assets, as of the Effective Date, free
and clear of all Claims, Interests, Liens, other encumbrances, and liabilities of any kind.

            (e)       Cancellation of Notes, Interests, Instruments, Certificates, and Other
       Documents.

              Except as otherwise provided in the Plan, on and after the Effective Date, all Equity
Interests and all notes, instruments, certificates, agreements, indentures, mortgages, security
documents, and other documents evidencing Claims against or Interests in the Debtors or

                                               -82-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 87 of 157



obligations of the Debtors or Liquidating Debtors, as applicable, thereunder or in any way related
to the foregoing shall be deemed cancelled, satisfied in full, and of no further force and effect
without any need for further action or approval of the Bankruptcy Court.

               (f)    Liquidating Trustee.

                        (i)    Appointment and Role of Liquidating Trustee. The Liquidating
               Trustee will be selected by the mutual agreement of the Creditors’ Committee and
               the SMT Group Representatives by the Plan Supplement Filing Deadline; provided,
               however, that if no such agreement can be reached by the Plan Supplement Filing
               Deadline, [the Debtors shall select the Liquidating Trustee after consultation with
               the Creditors’ Committee and the SMT Group Representatives]. The appointment
               of the Liquidating Trustee shall be approved in the Confirmation Order, and such
               appointment shall be effective as of the date upon which the first Trust is
               established. In accordance with the Trust Agreements, and in furtherance of, and
               consistent with, the purposes of the Trusts and the Plan, the Liquidating Trustee
               shall have the power and authority to act as trustee of the Trusts and perform the
               Authorized Acts through the earlier of (i) the end of the Operating Term and (ii)
               the date such Liquidating Trustee resigns, is terminated, or is otherwise unable to
               serve for any reason; provided, however, that at any time after the date that is nine
               (9) months after the Effective Date, the ILT Board, by simple majority, may replace
               the Liquidating Trustee with a successor Liquidating Trustee selected by a simple
               majority of the ILT Board that shall become vested with all of the rights, powers,
               trusts, and duties of the predecessor Liquidating Trustee.

                       (ii)     Liquidating Trustee’s Tax Power for Debtors. The Liquidating
               Trustee, in its capacity as the trustee of the Insys Liquidation Trust, shall have full
               and exclusive authority and responsibility with respect to all taxes of the Debtors
               (including, without limitation, as the common parent or other agent of any
               consolidated, combined, or unitary tax group of which the Debtors were the agent),
               to the same extent as if the Liquidating Trustee were the debtor-in-possession.
               Without limiting the foregoing, each of the Debtors shall execute, on or prior to the
               Effective Date, a power of attorney authorizing the Liquidating Trustee, in its
               capacity as the trustee of the Insys Liquidation Trust, to correspond with any taxing
               authority on behalf of such Debtor and to sign, collect, negotiate, settle, and
               administer tax payments and tax returns. In furtherance of the foregoing:

                              (i) Following the Effective Date, the Liquidating Trustee shall
                              prepare and file (or cause to be prepared and filed), on behalf of the
                              Debtors, all tax returns required to be filed or that the Liquidating
                              Trustee otherwise deems appropriate, including the filing of
                              amended tax returns or requests for refunds for all taxable periods.

                              (ii) The Insys Liquidation Trust shall be entitled to all tax refunds of
                              the Debtors, and the Insys Liquidation Trust shall bear responsibility




                                                -83-
Case 19-11292-KG        Doc 929      Filed 11/29/19      Page 88 of 157



                for all tax liabilities of the Debtors for all taxable years, to the extent
                not satisfied or otherwise released by the Plan.

          (iii) Retention of Professionals by Liquidating Trustee. The Liquidating
 Trustee may retain and reasonably compensate counsel and other professionals to
 assist in its duties as Liquidating Trustee on such terms as the Liquidating Trustee
 deems appropriate without Bankruptcy Court approval, subject to the provisions of
 the Trust Agreements, which shall provide that such professionals will be selected
 by the ILT Board by a majority vote. Other than corporate counsel for the
 Liquidating Trustee, which shall not be a professional who represented parties in
 interest in the Chapter 11 Cases unless otherwise agreed by the Creditors’
 Committee and the SMT Group Representatives prior to the Effective Date, and
 subject to the foregoing sentence the Liquidating Trustee may retain any
 professional, including any professional who represented parties in interest in the
 Chapter 11 Cases. All fees and expenses incurred in connection with the foregoing
 shall be payable from the applicable Trust Operating Reserve, subject to the terms
 of the Trust Agreements.

         (iv)     Exculpation of Liquidating Trustee. The Liquidating Trustee shall
 be exculpated (subject, in each case, to exceptions for willful misconduct, bad faith,
 gross negligence, or fraud) to the fullest extent allowable by applicable law with
 respect to the liquidation of the Trust Assets and administration of the Trusts.

          (v)     TUC Class Amount Final Determination. The Liquidating Trustee
 will use its best efforts to achieve the TUC Class Amount Final Determination
 within six (6) months of the Effective Date; provided, however, that for purposes
 of initial Distributions to holders of Claims in Class 5 and Class 6, the TUC Class
 Amount shall be based on an estimate of Allowed Claims in Class 4 as of such time
 and shall not require a full resolution of all Claims in such Class. After the TUC
 Class Amount Final Determination, if the TUC Class Amount is less than $50
 million, Estate Distributable Value in the ILT Recovery Fund that was initially
 attributable to Class 4 shall be reallocated among the Classes included in the Private
 Group Formula Amount, pursuant to the applicable Private Group Plan Distribution
 Percentage (without including Class 4).

         (vi)    DOJ Class Amount Final Determination. The Liquidating Trustee
 will use its best efforts to achieve the DOJ Class Amount Final Determination
 within three (3) months of the Effective Date. After the DOJ Class Amount Final
 Determination, if the DOJ Class Amount is less than $283 million, Estate
 Distributable Value in the ILT Recovery Fund that was initially attributable to Class
 7 shall be reallocated among Class 7, 8(a), and 8(b) in accordance with the Public
 Group Plan Formula Amount and Public Group Distribution Percentage.

        (vii) [Liquidating Trustee Disclosure Requirement. Notwithstanding
 anything to the contrary herein, the Liquidating Trustee shall obtain all of the
 Debtors’ documents, books, and records relating to the Debtors’ sale, promotion,
 marketing, or payments made with respect to the sale of Subsys and Syndros, and

                                  -84-
                Case 19-11292-KG              Doc 929         Filed 11/29/19         Page 89 of 157



                  shall publicly disclose (i) such non-privileged documents, books, and records no
                  later than [•] days after the Effective Date and (ii) such privileged documents,
                  books, and records as soon as all affirmative claims against the Insys Liquidation
                  Trust have been resolved, but in no event later than the date the Insys Liquidation
                  Trust is terminated; provided, however, that any disclosures shall redact personally
                  identifiable information and comply with all contractual obligations, court orders,
                  and applicable laws, including HIPAA.]

                  (g)       Insys Liquidation Trust.

                          (i)     Establishment of Insys Liquidation Trust. On or before the
                  Effective Date, the Debtors, or the Liquidating Debtors, and/or the Liquidating
                  Trustee25 shall take all necessary steps to establish the Insys Liquidation Trust for
                  the benefit of holders of Non-PI General Unsecured Claims including executing the
                  ILT Agreement and the Trust Transfer Agreement, and all Privileges held by the
                  Debtors or the Liquidating Debtors shall transfer to, and vest exclusively in, the
                  Trusts. The Plan sets forth certain of the rights, duties, and obligations of the ILT
                  Board and the ILT Claims Arbiter with respect to the Insys Liquidation Trust. In
                  the event of any conflict between the terms of the Plan and the terms of the ILT
                  Agreement, the terms of the ILT Agreement shall govern.

                          (ii)     Issuance of Parent Equity Interest to Insys Liquidation Trust. On
                  the Effective Date, after the transfer of the ILT Assets to the Insys Liquidation Trust
                  pursuant to Section 5.7(d) of the Plan, the Liquidating Debtors and/or the
                  Liquidating Trustee shall cause Insys Therapeutics, Inc. to issue the Parent Equity
                  Interest to the Insys Liquidation Trust. The Parent Equity Interest shall be the only
                  share of common stock of Insys Therapeutics, Inc., representing one-hundred
                  percent (100%) of the capital stock thereof, from and after the Effective Date.

                          (iii) Purpose of Insys Liquidation Trust. The Insys Liquidation Trust
                  shall be established for the purposes described in the Plan (including, without
                  limitation, to allow the Liquidating Trustee to carry out the Authorized Acts) and
                  any others more fully described in the ILT Agreement. The Insys Liquidation Trust
                  shall retain all rights to commence and pursue all Causes of Action (other than
                  Causes of Action arising from the Products Liability Insurance Policies which shall
                  be reserved for the Victims Restitution Trust) that are not released under the Plan.
                  The Insys Liquidation Trust shall have no objective to continue or engage in the
                  conduct of a trade or business.

                          The Insys Liquidation Trust shall administer, process, settle, resolve,
                  liquidate, satisfy, and pay (from the designated funds therefor), as applicable,
                  Claims against the Debtors (other than Personal Injury Claims), subject to the terms
                  of the ILT Agreement, the Plan, and the Confirmation Order. The Insys Liquidation
                  Trust shall be administered and implemented by the Liquidating Trustee with the

25
  With respect to actions taken in this Section, the Liquidating Trustee is acting solely in its capacity as trustee of the
Insys Liquidation Trust.


                                                           -85-
Case 19-11292-KG       Doc 929      Filed 11/29/19     Page 90 of 157



 oversight of the ILT Board as provided in the ILT Agreement; provided, however;
 that for the avoidance of doubt, the approval of the ILT Board shall be required for
 the Liquidating Trustee to settle any dispute regarding the Insurance Rights or
 Causes of Action that are ILT Assets; provided, further, that notwithstanding the
 foregoing, the Liquidating Trustee shall have the exclusive authority to reconcile
 Trade and Other Unsecured Claims and determine and make Distributions on
 account of Claims without the approval of the ILT Board absent extenuating
 circumstances.

         (iv)    Transfer of ILT Assets to Insys Liquidation Trust. On the Effective
 Date, the ILT Assets will be transferred to and vest in the Insys Liquidation Trust
 in accordance with the terms set forth in the Plan (including Sections 5.7(e) and (f)
 below with respect to the Insurance Rights Transfer and the funding and transfer of
 the ILT Operating Reserve) and the ILT Agreement; provided, however, that to the
 extent certain assets comprising the ILT Assets, because of their nature or because
 such assets will accrue or become transferable subsequent to the Effective Date,
 and cannot be transferred to, vested in, and assumed by the Insys Liquidation Trust
 on such date, such Assets shall be automatically, and without further act or deed,
 transferred to, vested in, or assumed by the Insys Liquidation Trust as soon as
 reasonably practicable after such date. Notwithstanding anything in the Plan to the
 contrary, no monies, choses in action, and/or assets comprising the ILT Assets that
 have been transferred, granted, assigned, or otherwise delivered to the Insys
 Liquidation Trust shall be used for any purpose other than in accordance with the
 Plan and the ILT Agreement. Such transfer of the ILT Assets shall be free and clear
 of all Claims, Interests, Liens, other encumbrances, and liabilities of any kind.

        (v)    Insurance Rights Transfer. In furtherance of the purpose of the Insys
 Liquidation Trust:

            (A) On the Effective Date, the Liquidating Debtors shall irrevocably
            transfer, grant, and assign to the Insys Liquidation Trust, and the Insys
            Liquidation Trust shall receive and accept, any and all of the Debtors’
            Insurance Rights (other than the Products Liability Insurance Rights).
            To the extent any Insurance Company (other than a Products Liability
            Insurance Company) would otherwise be obligated to pay any Non-PI
            General Unsecured Claim on behalf of one or more of the Debtors, the
            Debtors shall transfer and assign to the Insys Liquidation Trust the right
            to enforce such Insurance Company’s obligation.

            (B) The Insurance Rights Transfer is made free and clear of all Claims,
            Liens, encumbrances, or Causes of Action of any nature whatsoever,
            except available limits of liability for coverage of certain types of
            Claims under one or more Insurance Policies that may have been
            reduced by certain prepetition payments made by an Insurance
            Company to, or on behalf of, one or more of the Debtors.



                                 -86-
Case 19-11292-KG       Doc 929     Filed 11/29/19      Page 91 of 157



            (C) The Insys Liquidation Trust shall become liable for and shall satisfy,
            to the extent required under applicable law, any retrospective premiums,
            deductibles, self-insured retentions, and any other amounts arising in
            any way out of any and all Allowed Non-PI General Unsecured Claims.

            (D) The Insurance Rights Transfer is made to the maximum extent
            possible under applicable law.

            (E) The Insurance Rights Transfer is absolute and does not require any
            further action by the Debtors, the Liquidating Debtors, the Insys
            Liquidation Trust, the Bankruptcy Court, or any other Entity.

            (F) The Insurance Rights Transfer shall be governed by, and construed
            in accordance with, the Bankruptcy Code and the other applicable laws
            governing the Insurance Policies.

        (vi)    Funding of ILT Operating Reserve. On the Effective Date, the
 Debtors or the Liquidating Debtors shall reserve from Available Cash the amount
 of $1 million to initially fund the ILT Operating Reserve and the Liquidating
 Debtors shall assign and transfer the ILT Operating Reserve to the Insys
 Liquidation Trust to satisfy and pay ILT Operating Expenses. Periodically until
 the ILT Termination Date, the Liquidating Trustee will replenish the ILT Operating
 Reserve from Available Cash pursuant to Section 5.14 and from Surplus Reserved
 Cash pursuant to Section 5.15 to the extent deemed necessary by the Liquidating
 Trustee to satisfy and pay estimated future ILT Operating Expenses. A separate
 account will be established by the Liquidating Trustee for the ILT Operating
 Reserve.

        (vii) ILT Operating Expenses. The Liquidating Trustee, the ILT Claims
 Arbiter, the ILT Board, and any other professionals engaged by the Insys
 Liquidation Trust shall be entitled to compensation and reimbursement of costs,
 expenses, and fees, as provided in the ILT Agreement, which may only be paid
 pursuant to the terms of the Plan. The Insys Liquidation Trust shall pay the ILT
 Operating Expenses.

         (viii) Administrative Obligations and Assumption of Liabilities. In
 furtherance of the purposes of the Insys Liquidation Trust, and subject to the ILT
 Agreement, the Insys Liquidation Trust shall expressly (i) assume all responsibility
 and liability for all (A) Non-PI General Unsecured Claims against the Debtors and
 the Liquidating Debtors, (B) all ILT Operating Expenses and (C) Administrative
 Expense Claims, Secured Claims, and Priority Claims against the Debtors and the
 Liquidating Debtors and (ii) undertake to administer and pay the foregoing with
 funds designated to (A) the ILT Recovery Fund, (B) the ILT Operating Reserve,
 and (C) the Priority Reserve, respectively. The Insys Liquidation Trust shall have
 all defenses, cross-claims, offsets, and recoupments regarding Claims that the
 Debtors or the Liquidating Debtors have, or would have had, under applicable law
 and solely to the extent consistent with the ILT Agreement; provided, however, that

                                 -87-
Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 92 of 157



 no such claims, defenses, or rights may be asserted against the Debtors or the
 Liquidating Debtors, or in contravention of the Plan Settlement.

 (h)    ILT Claims Arbiter.

            (A) The ILT Claims Arbiter will be selected by the Creditors’
            Committee, upon consideration of lists of names provided by
            representatives of Class 5 and Class 6, and will be identified in the Plan
            Supplement. In accordance with the ILT Agreement, the ILT Claims
            Arbiter shall serve in such capacity through the earlier of (i) sixty (60)
            days after the Effective Date and (ii) the date such ILT Claims Arbiter
            resigns, is terminated, or is otherwise unable to serve for any reason.

            (B) In furtherance of, and consistent with, the purpose of the Insys
            Liquidation Trust and the Plan, the ILT Claims Arbiter shall have the
            power and authority to determine the following issues: (1) the
            appropriate allocation of Estate Distributable Value in Class 5 on
            account of (a) the aggregate ERISA Health Plan Claims, (b) the
            aggregate amount of other Third Party Payor Claims, and (c) the
            aggregate Insurance Ratepayer Class Claims and (2) the appropriate
            allocation of Estate Distributable Value in Class 6 on account of (a)
            the aggregate Hospital Class Claim and (b) the aggregate NAS
            Monitoring Class Claim (but not allocations among individuals whose
            claims are represented by such Class Claims). To reduce ILT Operating
            Expenses and promote efficiency, and subject to the terms of the ILT
            Agreement, the ILT Claims Arbiter will attempt in good faith to
            negotiate a consensual resolution regarding the foregoing allocations
            prior to making any determination, which determination shall be final
            and non-appealable. The procedures for submissions to the ILT Claims
            Arbiter will be filed with the Plan Supplement.

            (C) The ILT Claims Arbiter will receive compensation of $175,000 to
            cover all fees and expenses.

         (i)     ILT Board. The ILT Board will be comprised of five (5) members
 appointed to serve as the board of managers of the Insys Liquidation Trust. Three
 (3) such members shall be selected by the SMT Group Representatives and two (2)
 such members shall be selected by the Creditors’ Committee, in each case by the
 Plan Supplement Filing Deadline; provided, however, that if either the SMT Group
 Representatives or the Creditors’ Committee does not select the applicable number
 of ILT Board members by the Plan Supplement Filing Deadline, [the Debtors or
 the Liquidating Debtors, as applicable, may select the remaining members upon
 consultation with the SMT Group Representatives and the Creditors’ Committee as
 applicable (if such parties elect to exercise such consultation rights)]. In all cases,
 the ILT Board members will be selected in good faith consultation with the Debtors.
 The ILT Board shall have general governance rights over the Insys Liquidation
 Trust in accordance with the ILT Agreement. The composition of the ILT Board

                                  -88-
               Case 19-11292-KG              Doc 929        Filed 11/29/19        Page 93 of 157



                  will be set forth in the Plan Supplement. The ILT Board will be authorized to retain
                  corporate counsel on such terms as the ILT Board deems appropriate without
                  Bankruptcy Court approval, subject to the provisions of the ILT Agreement;
                  provided, however, that the ILT Board may not retain as corporate counsel to the
                  ILT Board any professional who represented any of the following in the Chapter
                  11 Cases: (i) any State; (ii) any of the SMT Group Representatives; (iii) the
                  Creditors’ Committee; or (iv) the Debtors; provided, further, that the ILT Board
                  may retain such counsel notwithstanding any conflict with the express consent of
                  the SMT Group Representatives and the Creditors’ Committee.

                          (ii)   Periodic Reporting. The Liquidating Trustee shall provide periodic
                  reporting to the ILT Board (which shall be filed with the Bankruptcy Court in
                  summary form) of the determination and any re-determination, as applicable, of the
                  total amounts allocated to the ILT Recovery Fund, the Priority Reserve, the
                  Disputed Claims Reserves for Non-PI General Unsecured Claims, and the ILT
                  Operating Reserve.

                           (iii) Institution and Maintenance of Legal and Other Proceedings. As of
                  the date upon which the Insys Liquidation Trust is established, the Insys
                  Liquidation Trust shall be empowered to initiate, prosecute, defend, and resolve all
                  legal actions and other proceedings related to any asset, liability, or responsibility
                  of the Insys Liquidation Trust. The Insys Liquidation Trust shall be empowered to
                  initiate, prosecute, defend, and resolve all such actions in the name of the Debtors
                  and the Liquidating Debtors if deemed necessary or appropriate by the Liquidating
                  Trustee or the ILT Claims Arbiter. The Insys Liquidation Trust shall be responsible
                  for the payment of all damages, awards, judgments, settlements, expenses, costs,
                  fees, and other charges incurred subsequent to the date upon which the Insys
                  Liquidation Trust is established arising from, or associated with, any legal action
                  or other proceeding brought pursuant to this Section of the Plan and shall pay or
                  reimburse all deductibles, retrospective premium adjustments, or other charges
                  which may arise from the receipt of any Insurance Proceeds (other than any
                  Products Liability Insurance Proceeds) by the Insys Liquidation Trust.26 For the
                  avoidance of doubt, the Insys Liquidation Trust, pursuant to section 1123(b)(3)(B)
                  of the Bankruptcy Code and applicable state corporate law, is appointed as the
                  successor-in-interest to, and representative of, the Debtors and their Estates for the
                  retention, enforcement, settlement, or adjustment of all Claims, other than Personal
                  Injury Claims.

                          (iv)     Dissolution. The Insys Liquidation Trust shall be dissolved and the
                  Liquidating Trustee, the ILT Claims Arbiter, and the ILT Board shall be discharged
                  from their duties with respect to the Insys Liquidation Trust upon completion of
                  their duties as set forth in the Plan and the ILT Agreement which, for the avoidance
                  of doubt, shall be no earlier than the date on which (i) all Disputed Non-PI General
                  Unsecured Claims have been resolved, (ii) all ILT Assets have been liquidated, and

26
  For the avoidance of doubt, the Insys Liquidation Trust will not pay premiums for tail coverage of Insurance Policies
related to directors’ and officers’ liability.


                                                         -89-
     Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 94 of 157



       (iii) all Distributions from the Insys Liquidation Trust required to be made by the
       Liquidating Trustee under the Plan and the ILT Agreement have been made, unless
       dissolution on an earlier date is authorized pursuant to a Final Order of the
       Bankruptcy Court. Upon dissolution of the Insys Liquidation Trust, any Cash
       remaining in the ILT Recovery Fund and the ILT Operating Reserve shall be
       distributed to holders of Allowed Non-PI General Unsecured Claims in accordance
       with the Plan Distribution Percentages and the allocations under Article VI and
       Section 5.3 of the Plan.

                (v)    U.S. Federal Income Tax Treatment of Insys Liquidation Trust. In
       furtherance of this Section of the Plan, and subject to the next two paragraphs of
       this Section, (i) the Insys Liquidation Trust shall be structured to qualify as a
       “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-
       4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684 and, thus,
       as a “grantor trust” within the meaning of sections 671 through 679 of the Internal
       Revenue Code to the holders of beneficial interests in the Insys Liquidation Trust,
       consistent with the terms of the Plan; (ii) the sole purpose of the Insys Liquidation
       Trust shall be the liquidation and distribution of the ILT Assets in accordance with
       Treasury Regulation Section 301.7701-4(d), including the resolution of Claims
       (other than Personal Injury Claims) in accordance with the Plan, with no objective
       to continue or engage in the conduct of a trade or business; (iii) all parties (including
       the Debtors, their Estates, the Liquidating Debtors, holders of beneficial interests
       in the Insys Liquidation Trust, and the Liquidating Trustee) shall report consistently
       with such treatment (including the deemed receipt of the underlying assets, subject
       to applicable liabilities and obligations, by the holders of beneficial interests in the
       Insys Liquidation Trust, followed by the deemed transfer of such Assets to the Insys
       Liquidation Trust); (iv) all parties shall report consistently with the valuation of the
       ILT Assets transferred to the Insys Liquidation Trust as determined by the
       Liquidating Trustee (or its designee); (v) the Liquidating Trustee shall be
       responsible for filing returns for the Insys Liquidation Trust as a grantor trust
       pursuant to Treasury Regulation Section 1.671-4(a); and (vi) the Liquidating
       Trustee shall annually send to each holder of beneficial interests in the Insys
       Liquidation Trust a separate statement regarding the receipts and expenditures of
       the Trust as relevant for U.S. federal income tax purposes.

                         Subject to definitive guidance from the Internal Revenue Service or
a court of competent jurisdiction to the contrary (including the receipt by the Liquidating
Trustee of a private letter ruling if the Liquidating Trustee so requests one, or the receipt
of an adverse determination by the Internal Revenue Service upon audit if not contested by
the Liquidating Trustee), the Liquidating Trustee may timely elect to (i) treat any portion
of the Insys Liquidation Trust allocable to, or retained on account of, Disputed Claims (e.g.,
a Disputed Claims Reserve) as a “disputed ownership fund” governed by Treasury
Regulation Section 1.468B-9 (and make any appropriate elections) and (ii) to the extent
permitted by applicable law, report consistently with the foregoing for state and local
income tax purposes. If a “disputed ownership fund” election is made, all parties
(including the Debtors, their Estates, the Liquidating Debtors, holders of beneficial
interests in the Insys Liquidation Trust, and the Liquidating Trustee) shall report, for United

                                         -90-
     Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 95 of 157



States federal, state, and local income tax purposes, consistently with the foregoing. As to
any assets allocable to, or retained on account of, Disputed Claims, all distributions thereof
shall be net of any costs and expenses, including taxes, relating to the retention or
disposition (including a Distribution) of such assets, and the Liquidating Trustee shall be
responsible for payment, out of such assets, of any taxes imposed on or with respect to such
assets, and shall be permitted to sell any assets of the qualified settlement fund to the extent
necessary to satisfy such tax liability (including any tax liability arising in connection with
such sale). All parties (including, without limitation, the Debtors, their Estates, the
Liquidating Debtors, the Insys Liquidation Trust, and the holders of beneficial interests in
the Insys Liquidation Trust) will be required to report for tax purposes consistently with
the foregoing.

                        Notwithstanding the preceding paragraphs, all or part of the Insys
Liquidation Trust may be treated (now or in the future) as a “qualified settlement fund”
within the meaning of, and as required by, Treasury Regulation Section 1.468B-1. If the
Insys Liquidation Trust or any portion thereof is treated as a qualified settlement fund, it
shall be treated consistently for state and local tax purposes, to the extent applicable. The
Liquidating Trustee and all holders of beneficial interests in the Insys Liquidation Trust
shall report consistently with the foregoing. The Liquidating Trustee shall be the
“administrator,” within the meaning of Treasury Regulations Section 1.468B-2(k)(3), of
such qualified settlement fund. The Liquidating Trustee shall be responsible for filing all
tax returns of the qualified settlement fund and the payment, out of the assets of the
qualified settlement fund, of any taxes due with respect to trust assets or otherwise imposed
on the qualified settlement fund (including any tax liability arising in connection with the
distribution of trust assets), and shall be permitted to sell any assets of the qualified
settlement fund to the extent necessary to satisfy such tax liability (including any tax
liability arising in connection with such sale).

               (vi)    Expedited Determination of Taxes. The Liquidating Trustee may
       request an expedited determination of taxes under section 505(b) of the Bankruptcy
       Code for all tax returns filed by or on behalf of the Insys Liquidation Trust through
       the ILT Termination Date, and for all tax returns filed by or on behalf of the Debtors
       or the Liquidating Debtors for all taxable periods of the Debtors and the Liquidating
       Debtors.

               (vii) Exculpation of ILT Claims Arbiter and ILT Board. The ILT Claims
       Arbiter and the ILT Board shall be exculpated (subject, in each case, to exceptions
       for willful misconduct, bad faith, gross negligence, or fraud) to the fullest extent
       allowable by applicable law with respect to the liquidation of the ILT Assets and
       administration of the Insys Liquidation Trust.




                                         -91-
                Case 19-11292-KG              Doc 929         Filed 11/29/19         Page 96 of 157



                  (i)       Victims Restitution Trust.

                          (i)     Establishment of Victims Restitution Trust. On the Effective Date,
                  the Debtors, or the Liquidating Debtors, and the Liquidating Trustee27 shall take all
                  necessary steps to establish the Victims Restitution Trust for the benefit of holders
                  of Allowed Personal Injury Claims and the States, Municipalities, and Tribes,
                  including executing the VRT Agreement and the Trust Transfer Agreement, and all
                  Privileges held by the Debtors or the Liquidating Debtors shall transfer to, and vest
                  exclusively in, the Trusts. This Section of the Plan sets forth certain of the rights,
                  duties, and obligations of the VRT Board and the VRT Claims Administrator with
                  respect to the Victims Restitution Trust. In the event of any conflict between the
                  terms of the Plan and the terms of the VRT Agreement, the terms of the VRT
                  Agreement shall govern.

                          (ii)    Purpose of Victims Restitution Trust. The Victims Restitution Trust
                  shall be established for the purposes described in the Plan and any others more fully
                  described in the VRT Agreement. The Victims Restitution Trust shall administer,
                  process, resolve, and liquidate Personal Injury Claims and make Distributions
                  (from the designated funds therefor) to holders of Allowed Personal Injury Claims
                  and to the ILT Recovery Fund to satisfy and pay Allowed State Claims and Allowed
                  Municipality/Tribe Claims, subject to the terms of the VRT Agreement, the Plan,
                  and the Confirmation Order. The Victims Restitution Trust shall be administered
                  and implemented by the VRT Claims Administrator, and as otherwise provided and
                  applicable, the Liquidating Trustee with the oversight of the VRT Board as
                  provided in the VRT Agreement; provided, however, that for the avoidance of
                  doubt, the approval of the VRT Board shall be required to settle any dispute
                  regarding the Products Liability Insurance Rights.

                         (iii) Products Liability Insurance Rights Transfer. In furtherance of the
                  purpose of the Victims Restitution Trust:

                                 (A) On the Effective Date, the Liquidating Debtors shall irrevocably
                                 transfer, grant, and assign to the Victims Restitution Trust, and the
                                 Victims Restitution Trust shall receive and accept, any and all of the
                                 Products Liability Insurance Rights. To the extent any Products
                                 Liability Insurance Company would otherwise be obligated to pay any
                                 Non-PI General Unsecured Claim on behalf of one or more of the
                                 Debtors, the Debtors shall transfer and assign to the Victims Restitution
                                 Trust the right to enforce such Products Liability Insurance Company’s
                                 obligation.

                                 (B) The Products Liability Insurance Rights Transfer is made free and
                                 clear of all Claims, Liens, encumbrances, or Causes of Action of any
                                 nature whatsoever, except available limits of liability for coverage of

27
  With respect to actions taken in this Section, the Liquidating Trustee is acting solely in its capacity as trustee of the
Victims Restitution Trust.


                                                           -92-
Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 97 of 157



            certain types of Claims under one or more Products Liability Insurance
            Policies that may have been reduced by certain prepetition payments
            made by a Products Liability Insurance Company to, or on behalf of,
            one or more of the Debtors.

            (C) The Victims Restitution Trust shall become liable for and shall
            satisfy, to the extent required under applicable law, any prospective
            premiums, deductibles, self-insured retentions, and any other amounts
            arising in any way out of the receipt of any payment from an Insurance
            Company for Personal Injury Claims.

            (D) The Products Liability Insurance Rights Transfer is made to the
            maximum extent possible under applicable law.

            (E) The Products Liability Insurance Rights Transfer is absolute and
            does not require any further action by the Debtors, the Liquidating
            Debtors, the Victims Restitution Trust, the Bankruptcy Court, or any
            other Entity.

            (F) The Products Liability Insurance Rights Transfer shall be governed
            by, and construed in accordance with, the Bankruptcy Code and the
            other applicable laws governing the Products Liability Insurance
            Policies.

            (G) Such transfer of VRT Assets shall be free and clear of all Claims,
            Interests, Liens, other encumbrances, and liabilities of any kind.

         (iv)    Funding of VRT Operating Reserve. On the Effective Date, the
 Debtors or the Liquidating Debtors shall reserve from Available Cash the amount
 of $1 million to fund the VRT Operating Reserve and the Liquidating Debtors shall
 assign and transfer VRT Operating Reserve to the Victims Restitution Trust to
 satisfy and pay VRT Operating Expenses. Such transfer shall be free and clear of
 all Claims, Interests, Liens, other encumbrances, and liabilities of any kind. A
 separate account will be established by the Liquidating Trustee for the VRT
 Operating Reserve.

          (v)    VRT Operating Expenses. The VRT Claims Administrator and the
 VRT Board shall be entitled to compensation as provided in the VRT Agreement.
 The Victims Restitution Trust shall pay all VRT Operating Expenses, including the
 costs, expenses, and fees of the VRT Claims Administrator, the VRT Board, and
 their retained professionals from the VRT Operating Reserve; provided, however,
 that all VRT Operating Expenses shall be capped at $1 million. The Debtors and
 the Liquidating Debtors shall have no obligation to pay any VRT Operating
 Expenses.

         (vi)    Administrative Obligations and Assumption of Liabilities. In
 furtherance of the purposes of the Victims Restitution Trust, and subject to the VRT
 Agreement, the Victims Restitution Trust shall expressly (i) assume all

                                 -93-
Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 98 of 157



 responsibility and liability for all (A) Personal Injury Claims against the Debtors
 and the Liquidating Debtors and (B) all VRT Operating Expenses (except as
 otherwise provided in the VRT Agreement), and (ii) undertake to administer and
 pay the foregoing with the funds designated to (A) the VRT Recovery Fund and
 (B) the VRT Operating Reserve, respectively. The Victims Restitution Trust shall
 have all defenses, cross-claims, offsets, and recoupments regarding Personal Injury
 Claims that the Debtors or the Liquidating Debtors have, or would have had, under
 applicable law, but solely to the extent consistent with the VRT Agreement and the
 Plan; provided, however, that no such claims, defenses, or rights may be asserted
 against the Debtors or the Liquidating Debtors.

        (vii) Appointment of VRT Claims Administrator. The VRT Claims
 Administrator will be selected prior to the Confirmation Hearing and identified in
 the Plan Supplement. The VRT Claims Administrator will be selected by the Plan
 Supplement Filing Deadline either (i) by mutual agreement between the Creditors’
 Committee and the SMT Group Representatives, or (ii) if the SMT Group
 Representatives object to the Plan, then by the Debtors or the Liquidating Trustee
 from a list of potential candidates provided or to be provided by the Creditors’
 Committee; provided, however, that the VRT Claims Administrator shall be
 appointed no later than the Plan Supplement Filing Deadline. In accordance with
 the VRT Agreement, the VRT Claims Administrator shall serve in such capacity
 through the earlier of (i) the resolution, settlement, or disallowance of all Personal
 Injury Claims and (ii) the date such VRT Claims Administrator resigns, is
 terminated, or is otherwise unable to serve for any reason.

        (viii) Role of VRT Claims Administrator.

            (A) In furtherance of, and consistent with, the purpose of the Victims
            Restitution Trust and the Plan, the VRT Claims Administrator shall
            have the power and authority to determine the eligibility, amount, and
            allowance of Personal Injury Claims. The VRT Claims Administrator
            shall evaluate proofs of claim submitted by each holder of a Personal
            Injury Claim for determination of eligibility, amount, and allowance of
            such Claim in accordance with the procedures set forth in the Claims
            Analysis Protocol, to be filed with the Bankruptcy Court on or before
            the Plan Supplement Filing Deadline.

            (B) The VRT Claims Administrator’s determination of eligibility,
            amount, and allowance of each Personal Injury Claim shall be final and
            binding, and shall not be subject to any challenge or review of any kind,
            by any court or other person or entity, except as set forth in the Claims
            Analysis Protocol. For the avoidance of doubt, the VRT Claims
            Administrator shall determine the eligibility, allowance, and amount of
            Claims based on the Claims Analysis Protocol. The eligibility, amount,
            and allowance of all Personal Injury Claims shall be determined on or
            before six (6) months following the date of any resolution between the


                                  -94-
Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 99 of 157



            Victims Restitution Trust and the Products Liability Insurance
            Companies.

        (ix)    Payment of Claims. Personal Injury Claims will be administered
 and liquidated pursuant to the VRT Agreement. After Personal Injury Claims are
 Allowed by the VRT Claims Administrator, the Liquidating Trustee shall make
 Distributions to each holder of an Allowed Personal Injury Claim, and to the ILT
 Recovery Fund to make Distributions to holders of Allowed State Claims and
 Allowed Municipality/Tribe Claims, in accordance with the treatments set forth in
 the Plan, from available Products Liability Insurance Proceeds. Distributions of
 Products Liability Insurance Proceeds shall be the sole source of recovery for
 holders of Allowed Personal Injury Claims and no holder of a Personal Injury Claim
 shall have any further recourse from the Trust, the Debtors, the Liquidating
 Debtors, or their Estates.

          (x)     VRT Board. The VRT Board will be comprised of four (4) members
 appointed to serve as the board of managers of the Victims Restitution Trust. Two
 (2) such members shall be selected by the SMT Group Representatives and two (2)
 such members shall be selected by the Creditors’ Committee; provided, however,
 that if either the SMT Group Representatives or the Creditors’ Committee does not
 select the applicable number of VRT Board members in a reasonable time, the
 Debtors or the Liquidating Debtors, as applicable, may select the remaining
 members. In all cases, the VRT Board members will be selected in good faith
 consultation with the Debtors. The VRT Board shall have general governance
 rights over the Victims Restitution Trust in accordance with the VRT Agreement
 and shall review and oversee any significant decision-making with respect to the
 prosecution and liquidation of the Products Liability Insurance Rights. The VRT
 Claims Administrator shall have the authority to break ties in VRT Board decisions,
 if and when necessary. The composition of the VRT Board will be set forth in the
 Plan Supplement. The VRT Board will be authorized to retain corporate counsel
 on such terms as the VRT Board deems appropriate without Bankruptcy Court
 approval, subject to the provisions of the VRT Agreement; provided, however, that
 the VRT Board may not retain as corporate counsel to the VRT Board any
 professional who represented any of the following in the Chapter 11 Cases: (i) any
 State; (ii) any of the SMT Group Representatives; (iii) the Creditors’ Committee;
 or (iv) the Debtors; provided, further, that the VRT Board may retain such counsel
 notwithstanding any conflict with the express consent of the SMT Group
 Representatives and the Creditors’ Committee.

        (xi)    Retention of Professionals by VRT Claims Administrator. The VRT
 Claims Administrator may retain and reasonably compensate counsel and other
 professionals to assist in its duties as VRT Claims Administrator on such terms as
 the VRT Claims Administrator deems appropriate without Bankruptcy Court
 approval, subject to the provisions of the VRT Agreement, which shall provide that
 such professionals will be selected by the VRT Board by a majority vote. Other
 than corporate counsel for the VRT Claims Administrator, which shall not be a
 professional who represented parties in interest in the Chapter 11 Cases unless

                                 -95-
Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 100 of 157



  otherwise agreed by the Creditors’ Committee and the SMT Group Representatives
  prior to the Effective Date, and subject to the foregoing sentence, the VRT Claims
  Administrator may retain any professional, including any professional who
  represented parties in interest in the Chapter 11 Cases on an hourly or contingency
  fee basis. All fees and expenses incurred in connection with the foregoing, if not
  satisfied on a contingency basis, shall be payable from the VRT Operating Reserve,
  subject to the terms of the VRT Agreement.

          (xii) Periodic Reporting. The Liquidating Trustee shall provide periodic
  reporting to the VRT Board (which shall be filed with the Bankruptcy Court in
  summary form) of the determination and any re-determination, as applicable, of the
  total amounts allocated to the VRT Recovery Fund, the Disputed Claims Reserve
  for Personal Injury Claims, and the VRT Operating Reserve.

           (xiii) Institution and Maintenance of Legal and Other Proceedings. As of
  the date upon which the Victims Restitution Trust is established, the Victims
  Restitution Trust shall be empowered to initiate, prosecute, defend, and resolve all
  legal actions and other proceedings related to any asset, liability, or responsibility
  of the Victims Restitution Trust. The Victims Restitution Trust shall be empowered
  to initiate, prosecute, defend, and resolve all such actions in the name of the Debtors
  and the Liquidating Debtors if deemed necessary or appropriate by the Liquidating
  Trustee or the VRT Claims Administrator. The Victims Restitution Trust shall be
  responsible for the payment of all damages, awards, judgments, settlements,
  expenses, costs, fees, and other charges incurred subsequent to the date upon which
  the Victims Restitution Trust is established arising from, or associated with, any
  legal action or other proceeding brought pursuant to the Plan and shall pay or
  reimburse all deductibles, retrospective premium adjustments, or other charges
  which may arise from the receipt of any Products Liability Insurance Proceeds by
  the Victims Restitution Trust. For the avoidance of doubt, the Victims Restitution
  Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable
  state corporate law, is appointed as the successor-in-interest to, and representative
  of, the Debtors and their Estates for the retention, enforcement, settlement, or
  adjustment of all Personal Injury Claims.

          (xiv) Dissolution. The Victims Restitution Trust shall be dissolved and
  the Liquidating Trustee, the VRT Claims Administrator and the VRT Board shall
  be discharged from their duties with respect to the Victims Restitution Trust upon
  completion of their duties and the satisfaction of the purposes of the Victims
  Restitution Trust as set forth in the Plan and the VRT Agreement which, for the
  avoidance of doubt, shall be no earlier than the date on which (i) all Disputed
  Personal Injury Claims have been resolved, (ii) all VRT Assets have been
  liquidated, and (iii) all Distributions from the Victims Restitution Trust required to
  be made by the Liquidating Trustee under the Plan and the VRT Agreement have
  been made, unless dissolution on an earlier date is authorized pursuant to a Final
  Order of the Bankruptcy Court. Upon dissolution of the Victims Restitution Trust,
  any Cash remaining in the VRT Recovery Fund and the VRT Operating Reserve


                                   -96-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 101 of 157



               shall be distributed to holders of Allowed Personal Injury Claims in each holder’s
               Pro Rata share

                       (xv) U.S. Federal Income Tax Treatment of Victims Restitution Trust.
               The Victims Restitution Trust is intended to be treated, and shall be reported, as a
               “qualified settlement fund” for U.S. federal income tax purposes and shall be
               treated consistently for state and local tax purposes, to the extent applicable. The
               Liquidating Trustee and all holders of beneficial interests in the Victims Restitution
               Trust shall report consistently with the foregoing. The Liquidating Trustee shall be
               the “administrator,” within the meaning of Treasury Regulations Section 1.468B-
               2(k)(3), of the Victims Restitution Trust. The Liquidating Trustee shall be
               responsible for filing all tax returns of the Victims Restitution Trust and the
               payment, out of the assets of the Victims Restitution Trust, of any taxes due with
               respect to VRT Assets or otherwise imposed on the Victims Restitution Trust
               (including any tax liability arising in connection with the distribution of VRT
               Assets), and shall be permitted to sell any assets of the Victims Restitution Trust to
               the extent necessary to satisfy such tax liability (including any tax liability arising
               in connection with such sale).

                       (xvi) Expedited Determination of Taxes. The Liquidating Trustee may
               request an expedited determination of taxes under section 505(b) of the Bankruptcy
               Code for all tax returns filed by or on behalf of the Victims Restitution Trust
               through the VRT Termination Date.

                       (xvii) Exculpation of VRT Claims Administrator and VRT Board. The
               VRT Claims Administrator and the VRT Board shall be exculpated (subject, in
               each case, to exceptions for willful misconduct, bad faith, gross negligence, or
               fraud) to the fullest extent allowable by applicable law with respect to the
               liquidation of the VRT Assets and administration of the Victims Restitution Trust.

               (j)     Non-Transferability of Trust Interests.

                        Any and all Trust Interests, rights to receive a Distribution from the Trust,
the Priority Reserve, the Trust Operating Reserves, or the Recovery Funds will not constitute
“securities” and will not be registered pursuant to the Securities Act or any applicable state or local
securities law. However, if it should be determined that any such interests constitute “securities,”
the exemption provisions of section 1145 of the Bankruptcy Code will be satisfied and the offer
and sale under the Plan of the Trust Interests will be exempt from registration under the Securities
Act, all rules and regulations promulgated thereunder, and all applicable state and local securities
laws and regulations. Further, any and all Trust Interests, rights to receive a Distribution from the
Trust, the Priority Reserve, the Trust Operating Reserves, or the Recovery Funds shall not be
certificated, shall be non-transferable other than if transferred by will, intestate succession, or
otherwise by operation of law, and shall be subject to certain other restrictions. Moreover, any
and all Trust Interests shall not be listed for trading on any national securities exchange.




                                                 -97-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 102 of 157



               (k)     Insurance Neutrality.

                       (i)     Nothing contained in the Plan, the Plan Documents, or the
               Confirmation Order, including any provision that purports to be preemptory or
               supervening, shall in any way operate to, or have the effect of, impairing, altering,
               supplementing, changing, expanding, decreasing, or modifying (i) the rights or
               obligations of any of the Insurance Companies or (ii) any rights or obligations of
               the Debtors arising out of or under any Insurance Policy. For all issues relating to
               insurance coverage, including all rights and obligations under the Insurance
               Policies, the provisions, terms, conditions, and limitations of the Insurance Policies
               shall control.

                       (ii)    For the avoidance of doubt, nothing contained in the Plan, the Plan
               Documents, or the Confirmation Order shall operate to require any Insurance
               Company to indemnify or pay the liability of any Debtor or Liquidating Debtor that
               it would not have been required to pay in the absence of the Plan. This subsection
               (b) in no way modifies, alters or limits the rights and/or obligations set forth in
               subsection (a), above.

                       (iii) None of (i) the Bankruptcy Court’s confirmation of the Plan or
               approval of the Plan Documents, (ii) the Confirmation Order or any findings and
               conclusions entered with respect to confirmation, nor (iii) any estimation or
               valuation of any Claims, either individually or in the aggregate in the Chapter 11
               Cases shall, with respect to any Insurance Company, constitute a trial or hearing on
               the merits or an adjudication or judgment with respect to any Claim or Cause of
               Action.

               (l)     Indemnification of Liquidating Trustee.

                        The Liquidating Trustee and the VRT Claims Administrator shall not be
liable for actions taken or omitted in their capacity as, or on behalf of, the Liquidating Trustee or
the VRT Claims Administrator, as applicable, the Trusts, or the Liquidating Debtors, except those
acts found by Final Order to be arising out of its willful misconduct, bad faith, gross negligence,
or fraud, and shall be entitled to indemnification and reimbursement for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on behalf of, the Liquidating
Trustee or the VRT Claims Administrator, as applicable, the Trusts, or the Liquidating Debtors,
except for any actions or inactions found by Final Order to be arising out of its willful misconduct,
bad faith, gross negligence, or fraud. Any valid indemnification claim of the Liquidating Trustee
or the VRT Claims Administrator shall be satisfied from the ILT Operating Reserve.

               (m)     Cooperation; Privilege; Transfer of Books and Records.

                      (i)    To effectively investigate, prosecute, compromise, and/or settle the
               Insurance Rights, the Products Liability Insurance Rights, and Causes of Action on
               behalf of the Trusts, the Liquidating Trustee, the ILT Claims Arbiter, the VRT
               Claims Administrator and their counsel and representatives require full access to
               all documents and information relating to the Insurance Rights, the Products


                                                -98-
Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 103 of 157



  Liability Insurance Rights, and the Causes of Action in the possession of the
  Debtors and/or the Liquidating Debtors and must be able to obtain such information
  from the Debtors or the Liquidating Debtors on a confidential basis and in common
  interest without being restricted by or waiving any applicable work product,
  attorney-client, or other Privilege. Accordingly, on or prior to the Effective Date,
  the Liquidation Trustee and Insys Therapeutics, Inc., on behalf of itself, the other
  Debtors, and the Liquidating Debtors, shall enter into the Trust Transfer
  Agreement, which shall provide for the Liquidation Trustee’s, the ILT Claims
  Arbiter’s and the VRT Claims Administrator’s full access to the Debtors’ and the
  Liquidating Debtors’ records and information including, without limitation,
  electronic records or documents, and for the Debtors and the Liquidating Debtors
  to transfer and assign, or cause to be transferred and assigned, to the Liquidating
  Trustee: (i) all of the books and records of the Debtors and the Liquidating Debtors,
  (ii) a copy of a database or other information as reasonably required to assist the
  Trusts in identifying the Non-PI General Unsecured Claims against the Insys
  Liquidation Trust or the Personal Injury Claims against the Victims Restitution
  Trust, (iii) copies of all Insurance Policies, (iv) information relating to all Claims
  previously noticed, tendered, or submitted under the Insurance Policies or paid by
  any Insurance Company, and (v) any other information necessary to operate the
  Trusts and preserve, secure, or obtain the benefit of the Insurance Rights. The Trust
  Transfer Agreement shall also provide that as of the Effective Date, all Privileges
  held by the Debtors or the Liquidating Debtors (including the board of directors or
  any committee of the board of directors of any of the Debtors or the Liquidating
  Debtors) in connection with such documents or information shall transfer to, and
  vest exclusively in, the Trusts. If, at any time after the Effective Date, the Debtors
  discover the existence of an Insurance Policy that provides or may provide coverage
  for General Unsecured Claims, the Entity discovering such policy or evidence of
  the existence of such policy shall promptly inform the Liquidating Trustee, the ILT
  Claims Arbiter and the VRT Claims Administrator. On the date(s) upon which
  each Trust is established or as soon as reasonably practicable thereafter, the
  Liquidating Trustee shall transfer and assign, or cause to be transferred and
  assigned, to the ILT Claims Arbiter and the VRT Claims Administrator, the
  documents and information included in the foregoing clauses (i) through (v).

          (ii)     The transfer or assignment of information to the Liquidating Trustee
  in accordance with the Plan shall not result in the destruction or waiver of any
  applicable Privileges. Further, with respect to any Privileges: (i) they are
  transferred to the Liquidating Trustee to perform its duties to administer the Trusts
  and for no other reason, (ii) they are vested in the Liquidating Trustee, the ILT
  Claims Arbiter, the VRT Claims Administrator, or the Trusts, and not in the Trust
  Boards or any other Person, committee, or subcomponent of the Trusts, or any other
  Person (including counsel and other professionals) who has been engaged by,
  represents, or has represented any holder of a Claim or any Person that alleges or
  may allege a Claim, directly or indirectly, relating to, or arising from, the Debtors’
  Products or operations, (iii) they shall be preserved and not waived (except as the
  Liquidating Trustee, the ILT Claims Arbiter, the VRT Claims Administrator, or
  either Trust, as applicable, may elect to waive such Privileges held by that particular

                                   -99-
            Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 104 of 157



               Person or Entity), (iv) for the avoidance of doubt, any such transfer shall have no
               effect on any right, Claim, or Privilege of any Person other than the Debtors or the
               Liquidating Debtors (including the board of directors or any committee of the board
               of directors of any of the Debtors or Liquidating Debtors), and (v) no information
               subject to a Privilege shall be publicly disclosed by the Liquidating Trustee, the
               ILT Claims Arbiter, the VRT Claims Administrator, or the Trusts or communicated
               to any Person not entitled to receive such information or in a manner that would
               diminish the protected status of any such information, except following a waiver of
               such Privilege pursuant to (iii) above. For the avoidance of doubt, nothing in the
               Plan or any order of the Bankruptcy Court shall prevent a waiver by the Liquidating
               Trustee, the ILT Claims Arbiter, or the VRT Claims Administrator of Privileges to
               the extent held by that particular Person or Entity, and the waiver of Privileges shall
               not affect the releases or exculpation provided under the Plan to such Person or
               Persons. Notwithstanding the foregoing, nothing in the Plan shall preclude the
               Liquidating Trustee or, if applicable, the VRT Claims Administrator, from
               providing information received pursuant to this Section to any applicable Insurance
               Company as necessary to preserve, secure, or obtain the benefit of the applicable
               Insurance Rights.

               (n)     Releases of Liabilities to Holders of Claims.

                         Except as provided in the Plan, the transfer to, vesting in, and assumption
by the Trusts of the Trust Assets as contemplated by the Plan shall, as of the date of such transfer
and assumption, bar recovery or any action against the Debtors, the Liquidating Debtors, and the
Debtors’ estates, affiliates, and subsidiaries, for, or with respect to, all Claims. The Trusts shall,
as of the date(s) upon which each Trust is established, assume sole and exclusive responsibility
and liability for all Claims against the Debtors and the Liquidating Debtors, and such Claims shall
be liquidated, resolved, or paid by the Trusts from the Recovery Funds or Trust Operating
Reserves, as applicable.

               (o)     Available Cash.

                       (a)     Available Cash on Effective Date. On the Effective Date, Cash held
by the Debtors shall be allocated to: (i) the Professional Fee Escrow Account in an amount
necessary to satisfy Professional Fee Claims in accordance with Section 2.4 of the Plan; (ii) the
Priority Reserve to the extent necessary to satisfy estimated Allowed (a) Administrative Expense
Claims, (b) Secured Claims, and (c) Priority Claims; (iii) the ILT Operating Reserve and the VRT
Operating Reserve in the amounts set forth in Sections 5.7(f) and 5.8(d) of the Plan to cover the
respective Trust Operating Expenses; and (iv) holders of Allowed Convenience Class Claims in
Class 3 in the amounts necessary to pay ten percent (10%) of each such holder’s Allowed
Convenience Class Claim.

                         (b)       Available Cash after Effective Date. Any remaining Cash following
the Distributions described in Section 5.14(a) of the Plan shall be allocated to the ILT Recovery
Fund as Estate Distributable Value and made available for Distribution to holders of Allowed Non-
PI General Unsecured Claims. Any funds that become Available Cash after the Effective Date
shall be allocated to (i) first, the ILT Operating Reserve to the extent necessary to satisfy estimated

                                                -100-
            Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 105 of 157



ILT Operating Expenses, and (ii) second, the ILT Recovery Fund to become Estate Distributable
Value and made available for Distribution to holders of Allowed Non-PI General Unsecured
Claims.

               (p)     Surplus Reserved Cash.

                       (i)     Surplus Reserved Cash from Priority Reserve. The Liquidating
               Trustee shall determine, on each six-month anniversary of the Effective Date,
               whether the amounts available in the Priority Reserve are in excess of the amount
               necessary to satisfy the purpose for which such reserve was established. If the
               Liquidating Trustee determines that, in the discretion of the Liquidating Trustee, a
               surplus exists in the Priority Reserve as of the date of such determination, such
               Surplus Reserved Cash shall (i) first, be allocated to the ILT Operating Reserve to
               the extent such reserve is insufficiently funded to satisfy the purpose for which such
               reserve was established, with such allocation of Surplus Reserved Cash to be in the
               discretion of the Liquidating Trustee in consultation with the VRT Claims
               Administrator, and (ii) second, become Available Cash and be deposited into the
               ILT Recovery Fund. Following the dissolution of the Priority Reserve, any Cash
               that was held in the Priority Reserve shall be deemed Available Cash and be
               allocated in accordance with Section 5.14 of the Plan.

                         (ii)    Surplus Reserved Cash from Trust Operating Reserves. Prior to the
               dissolution of the Insys Liquidation Trust and the Victims Restitution Trust, the
               Liquidating Trustee shall determine, on each six (6) month anniversary of the
               Effective Date, whether the amounts available in the Trust Operating Reserves are
               in excess of the amounts necessary to satisfy the purpose for which such reserves
               were established. If the Liquidating Trustee, in consultation with the VRT Claims
               Administrator, determines that a surplus exists in either Trust Operating Reserve as
               of the date of such determination, such Surplus Reserved Cash shall be allocated
               (i) first, to the Priority Reserve to the extent such reserve is insufficiently funded to
               satisfy the purpose for which such reserve was established, with such allocation of
               Surplus Reserved Cash to be in the discretion of the Liquidating Trustee, and (ii)
               second, contributed to the ILT Recovery Fund (if the surplus relates to the Insys
               Liquidation Trust) or to the VRT Recovery Fund (if the surplus relates to the
               Victims Restitution Trust).

               (q)     Charters; By-Laws.

                       To the extent necessary or appropriate, the charters, by-laws, and other
organizational documents of the Debtors shall be amended, or amended and restated as necessary,
in a manner consistent with section 1123(a)(6) of the Bankruptcy Code, if applicable, and the terms
of the Plan.

               (r)     Merger; Dissolution; Consolidation.

                     On or after the date(s) upon which the Trusts are established, the
Liquidating Debtors or the Liquidating Trustee may, subject to the terms of the Plan and the


                                                -101-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 106 of 157



Liquidating Debtors’ Organizational Documents, cause any or all of the Liquidating Debtors to be
merged into one or more of the Liquidating Debtors, dissolved, or otherwise consolidated, and
engage in any other transaction in furtherance of the Plan. Notwithstanding the foregoing, on the
Dissolution Date (which is to be no later than thirty (30) days after completion of the acts required
of the Debtors or the Liquidating Debtors by Article V of the Plan, or as soon as reasonably
practicable thereafter), each Liquidating Debtor shall be deemed dissolved for all purposes without
the necessity for any other or further actions to be taken by or on behalf of each Liquidating Debtor;
provided, however, that each Liquidating Debtor, or the Liquidating Trustee, as applicable, shall
file with the office of the Secretary of State, or other appropriate office for the state of its
organization, a certificate of cancellation or dissolution. Upon the liquidation and dissolution of
any Liquidating Debtor, any proceeds thereof shall be treated as Available Cash and allocated in
accordance with Section 5.14 of the Plan.

               (s)     Closing of Chapter 11 Cases.

                      After a Debtor’s Estate has been fully administered, the Liquidating Trustee
shall seek authority from the Bankruptcy Court to close the applicable Chapter 11 Case in
accordance with the Bankruptcy Code and Bankruptcy Rules.

               (t)     Equitable Subordination under Bankruptcy Code 510(c).

               The Plan will be deemed to constitute a motion to equitably subordinate, under
Section 510(c) of the Bankruptcy Code, to the extent such Claims are not Disallowed, the 510(c)
Subordinated Claims, being those of those Persons who engaged in, or aided and abetted, or whose
Claim arises from (including Claims arising from representing any individual who engaged in),
any act or omission that constitutes criminal conduct, fraud, willful misconduct, or other wrongful
or inequitable conduct in connection with the sale, distribution, and marketing of SUBSYS® (or
on behalf of such persons, including Claims for indemnification, repayment or advancement of
fees and expenses, including legal defense fees and expenses). The Confirmation Order shall
contain findings supporting the conclusions providing for equitable subordination of such Claims
for the purposes of Distribution on the terms set forth in Sections 4.11 of the Plan. Subject to the
Solicitation Procedures Order, each holder of a 510(c) Subordinated Claim shall be provided a
notice informing each such holder of the proposed treatment under the Plan of his or her Claim
and affording him or her the opportunity to object to such treatment or to the classification of his
or her Claim as a 510(c) Subordinated Claim.

       7.5     Distributions.

               (a)     Distributions Generally.

                The Disbursing Agent shall make all Distributions to the appropriate holders of
Allowed Claims and in accordance with the terms of the Plan. Except as otherwise provided in
the Plan, Distributions under the Plan shall be made only to the holders of Allowed Claims.




                                                -102-
    Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 107 of 157



       (b)     Distributions on the Effective Date or as Soon as Reasonably Practicable
Thereafter. The Disbursing Agent shall make Distributions, as applicable, on the Effective
Date as soon as reasonably practicable thereafter, of Cash on the Effective Date:

              (i)     to holders of (i) Allowed Administrative Expense Claims, including
       Professional Fee Claims, (ii) Allowed Secured Claims, and (iii) Allowed Priority
       Claims, each to the extent Allowed as of the Effective Date;

              (ii)    to holders of Allowed Convenience Class Claims in accordance with
       Sections 4.3 and 5.14 of the Plan; and

              (iii) to reserves or escrow accounts as necessary to fund the Priority
       Reserve, the Professional Fee Escrow Account (including the transfer of the funds
       held in the escrow account established pursuant to Paragraph 4 of the Interim
       Compensation Order as described in Section 2.4 of the Plan), and the Trust
       Operating Reserves.

      (c)     Periodic Distributions from Recovery Funds to Holders of Allowed Claims.
The Disbursing Agent shall make periodic Distributions, as applicable:

                  (a) of Cash in the Priority Reserve to holders of (i) Allowed
                  Administrative Expense Claims, including Professional Fee Claims, (ii)
                  Allowed Secured Claims, and (iii) Allowed Priority Claims;

                  (b) of Cash in the ILT Operating Reserve to pay ILT Operating
                  Expenses;

                  (c) of Cash in the VRT Operating Reserve to pay VRT Operating
                  Expenses;

                  (d) on the Periodic Distribution Dates, of Cash in the ILT Recovery
                  Fund on account of Non-PI General Unsecured Claims in accordance
                  with Sections 4.4 through 4.8 of the Plan (net of any costs and expenses,
                  including taxes, of the ILT Recovery Fund); provided, however, that any
                  Products Liability Insurance Proceeds or Excess Products Liability
                  Insurance Proceeds in the ILT Recovery Fund shall be designated solely
                  for holders of Allowed State Claims and Allowed Municipality/Tribe
                  Claims, and upon an agreement reached pursuant to Section 4.8(c)(i) of
                  the Plan to Municipality/Tribe Claims, and distributed pursuant to
                  Section 4.8(c) of the Plan;

                  (e) on the Periodic Distribution Dates, of (i) Products Liability
                  Insurance Proceeds in the VRT Recovery Fund to holders of Allowed
                  Personal Injury Claims and to the ILT Recovery Fund (designated solely
                  for Distribution to holders of Allowed State Claims and Allowed
                  Municipality/Tribe Claims, and upon an agreement reached pursuant to
                  Section 4.8(c)(i) of this Plan to Municipality/Tribe Claims), on the Pro

                                      -103-
            Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 108 of 157



                          Rata bases set forth in Sections 4.8(a) and 4.9(a) of the Plan and (ii) any
                          Excess Products Liability Insurance Proceeds in the VRT Recovery
                          Fund to the ILT Recovery Fund for the benefit of holders of Allowed
                          State Claims and Allowed Municipality/Tribe Claims and upon an
                          agreement reached pursuant to Section 4.8(c)(i) of the Plan to
                          Municipality/Tribe Claims, in accordance with Section 4.8(a) of the
                          Plan; and

                          (f) of Available Cash on account of Allowed Convenience Class Claims,
                          if necessary, in accordance with Section 4.3(a) of the Plan.

               (d)    Periodic Distributions to Disputed Claims Reserves.

                From and after the date(s) upon which each Trust is established or as soon as
reasonably practicable thereafter, and until such time as all Disputed Claims have been
compromised and settled or determined by a Final Order of the Bankruptcy Court, the applicable
Liquidating Trustee shall, consistent with and subject to section 1123(a)(4) of the Bankruptcy
Code, with respect to each Class of General Unsecured Claims, retain from the applicable
Recovery Fund an aggregate amount equal to the Pro Rata share of each Distribution that would
have been made to holders of Disputed Claims in each applicable Class and allocate such amount
to the Disputed Claims Reserve for each applicable Class as if such Disputed Claims were Allowed
Claims, for each Claim in an amount equal to the least of (i) the filed amount of such Disputed
Claim, (ii) the amount determined by a Final Order of the Bankruptcy Court for purposes of fixing
the amount to be retained for such Disputed Claim, and (iii) such other amount as may be agreed
upon by the holder of such Disputed Claim and the Liquidating Trustee.

               (e)    Periodic Distributions from Disputed Claims Reserves.

               The Liquidating Trustee shall make distributions on the Periodic Distribution Dates
from the Disputed Claims Reserves to the applicable Recovery Fund for holders of Allowed
Claims against such Recovery Fund to the extent that, as a result of resolving Disputed Claims,
the funds in such Disputed Claims Reserve are greater than the total amounts required for such
Disputed Claims Reserves pursuant to Section 6.4 of the Plan. The Liquidating Trustee shall make
Distributions on the Periodic Distribution Dates from the applicable Recovery Fund to the holders
of Allowed Claims in accordance with Article IV of the Plan.

               (f)    Date of Distributions.

             In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date.

               (g)    Disbursing Agent.

               All Distributions under the Plan by the Insys Liquidation Trust or the Victims
Restitution Trust shall be made by the Disbursing Agent on and after the Effective Date as provided


                                               -104-
             Case 19-11292-KG          Doc 929       Filed 11/29/19     Page 109 of 157



in the Plan. The Disbursing Agent shall be deemed to hold all property to be distributed under the
Plan in trust for the Persons entitled to receive the same. The Disbursing Agent shall not hold an
economic or beneficial interest in the property to be distributed under the Plan. The Disbursing
Agent shall not be required to give any bond or surety or other security for the performance of its
duties.

                (h)     Rights and Powers of Disbursing Agent.

               The Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan, (ii)
make all Distributions contemplated by the Plan, (iii) employ professionals to represent it with
respect to its responsibilities, and (iv) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions of the Plan.

                 The Disbursing Agent shall only be required to act and make Distributions in
accordance with the terms of the Plan and the applicable Trust Agreement and shall have no
liability for actions taken in accordance with the Plan and the applicable Trust Agreement or in
reliance upon information provided to it in accordance with the Plan or obligation or liability for
Distributions under the Plan to any party who does not hold an Allowed Claim at the time of
Distribution or who does not otherwise comply with the terms of the Plan; provided, however, that
the foregoing shall not affect the liability that otherwise would result from any such act or omission
to the extent such act or omission is determined by a Final Order to have constituted willful
misconduct, gross negligence, intentional fraud, or criminal conduct of any such Person.

                (i)     Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and
expenses incurred by the Disbursing Agent on or after the Effective Date shall be paid in Cash by
the Insys Liquidation Trust from the ILT Operating Reserve.

                (j)     Delivery of Distributions.

                Subject to Bankruptcy Rule 9010, all distributions to any holder of an Allowed
Claim shall be made at the address of such holder (i) as set forth on the Schedules filed with the
Bankruptcy Court or (ii) on the books and records of the Debtors or their agents, as applicable,
unless the Debtors or the Liquidating Trustee has been notified in writing of a change of address,
including, without limitation, by filing of a proof of Claim by such holder that contains an address
for such holder that is different than the address of such holder as set forth in the Schedules, or (iii)
as applicable, as set forth in an agreement under Section 4.8(c)(i) of this Plan.

                (k)     Undeliverable and Unclaimed Distributions.

               In the event that any Distribution to any holder of an Allowed Claim is returned as
undeliverable, no distribution to such holder shall be made unless and until the Disbursing Agent
has been notified of the then-current address of such holder, at which time or as soon as reasonably
practicable thereafter such distribution shall be made to such holder without interest; provided,
however, that all Distributions under the Plan that are unclaimed for a period of six (6) months

                                                 -105-
            Case 19-11292-KG         Doc 929       Filed 11/29/19    Page 110 of 157



after the Distribution thereof shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and revest in either the Insys Liquidation Trust or the Victims Restitution Trust,
as applicable, and any entitlement of any holder of any Claims to such Distributions shall be
extinguished and forever barred.

               (l)     Distribution Record Date.

                 As of the close of business on the Distribution Record Date, the Claims register
shall be closed. The Liquidating Trustee shall have no obligation to recognize any transfer of any
such Claims occurring after the close of business on the Distribution Record Date and shall instead
be entitled to recognize and deal, for all purposes under the Plan, with only those holders of record
as of the close of business on the Distribution Record Date.

               (m)     Manner of Payment under Plan.

              At the option of the Disbursing Agent, any Cash payment to be made pursuant to
the Plan may be made by a check or wire transfer or as otherwise required or provided in the
applicable Trust Agreement.

               (n)     Minimum Cash Distributions.

               The Disbursing Agent shall not be required to make any Distributions of Cash less
than $100, or such lower amount as determined by the Disbursing Agent in accordance with the
applicable Trust Agreement, to any holder of an Allowed Claim; provided, however, that if any
Distribution is not made pursuant to this Section, such Distribution shall be added to any
subsequent Distribution to be made on behalf of the holder’s Allowed Claims. The Disbursing
Agent shall not be required to make any final Distribution of Cash less than $25 to any holder of
an Allowed Claim. If the amount of any final Distribution to any holder of Allowed Claims would
be $25 or less, then such Distribution shall be made available for distribution to all holders of
Allowed Claims receiving final Distributions of at least $25.

               (o)     Setoffs and Recoupment.

              Subject to Section 2.2 and Sections 10.4 through 10.7 of the Plan, the Liquidating
Trustee may, but shall not be required to, setoff against, or recoup from, any Claim and from any
payments to be made pursuant to the Plan with respect to such Claim any claims of any nature
whatsoever (to the extent permitted by applicable law) that the Debtors or the Liquidating Debtors
may have against the claimant, but neither the failure to do so nor the allowance of any Claim
hereunder shall constitute a waiver or release by the Debtors, the Liquidating Debtors, or the
Liquidating Trustee of any such Claim it may have against such claimant.

               (p)     Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are
not Allowed Claims as of the Effective Date, but which later become Allowed Claims, or upon an
agreement reached pursuant to Section 4.8(c)(i) of the Plan, shall be deemed to have been made
on the Effective Date.


                                               -106-
            Case 19-11292-KG         Doc 929       Filed 11/29/19   Page 111 of 157



               (q)     Interest and Penalties on Claims.

               Unless otherwise provided for in the Plan, the Confirmation Order, or required by
applicable bankruptcy law, no holder of a Claim shall be entitled to interest accruing on or after
the Petition Date or penalties on any Claim. Any such interest or penalty component of any such
Claims, if Allowed, shall be paid only in accordance with section 726(b) of the Bankruptcy Code.

               (r)     Allocation of Distributions between Principal and Interest.

                 Except as otherwise required by law (as reasonably determined by the Liquidating
Trustee), distributions with respect to any Allowed Claims shall be allocated first to the principal
amount of such Allowed Claims (as determined for U.S. federal income tax purposes) and,
thereafter, to the remaining portion of such Allowed Claim, if any.

               (s)     No Distribution in Excess of Amount of Allowed Claim.

               Notwithstanding anything to the contrary in the Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Distributions in excess of the Allowed
amount of such Claim when combined with amounts received by such holders from other sources.

               (t)     Satisfaction of Claims.

                Unless otherwise provided in the Plan, the Distributions and deliveries to be made
on account of Allowed Claims under the Plan shall, in the aggregate, be in complete and final
satisfaction, settlement, and discharge of, and exchange for, such Allowed Claims.

               (u)     Withholding and Reporting Requirements.

               (v)     Withholding Rights. In connection with the Plan, and all instruments or
       Interests issued in connection therewith and in consideration thereof, any party issuing any
       instrument or making any distribution described in the Plan shall comply with all applicable
       withholding and reporting requirements imposed by any federal, state, or local taxing
       authority, and all distributions pursuant to the Plan and all related agreements shall be
       subject to any such withholding or reporting requirements. In the case of a non-Cash
       distribution that is subject to withholding, the distributing party may withhold an
       appropriate portion of such distributed property and either (i) sell such withheld property
       to generate Cash necessary to pay over the withholding tax (or reimburse the distributing
       party for any advance payment of the withholding tax), or (ii) pay the withholding tax using
       its own funds and retain such withheld property. Any amounts withheld pursuant to the
       preceding sentence shall be deemed to have been distributed to, and received by, the
       applicable recipient for all purposes of the Plan. Notwithstanding the foregoing, each
       holder of an Allowed Claim or any other Person that receives a distribution pursuant to the
       Plan shall have responsibility for any taxes imposed by any Governmental Unit, including,
       without limitation, income, withholding, and other taxes, on account of such
       distribution. In the event that any party issues any instrument or makes any non-Cash
       distribution pursuant to the Plan that is subject to withholding tax and such issuing or
       distributing party has not sold such withheld property to generate Cash to pay the
       withholding tax, or paid the withholding tax using its own funds and retains such withheld

                                                 -107-
             Case 19-11292-KG       Doc 929      Filed 11/29/19     Page 112 of 157



       property as described above, such issuing or distributing party has the right, but not the
       obligation, to not make a distribution until such holder has made arrangements reasonably
       satisfactory to such issuing or disbursing party for payment of any such tax obligations.

               (w)    Forms. Any party entitled to receive any property as an issuance or
       Distribution under the Plan shall, upon request, deliver to the Disbursing Agent or such
       other Person designated by the Liquidating Debtors, the Liquidating Trustee, the ILT
       Claims Arbiter, or the VRT Claims Administrator (which Person shall subsequently deliver
       to the Disbursing Agent or such other Person any applicable IRS Form W-8 or Form W-9
       received) an appropriate Form W-9 or Form W-8, as applicable, and any other forms or
       documents reasonably requested by the Liquidating Debtors, the Liquidating Trustee, the
       ILT Claims Arbiter, or the VRT Claims Administrator to reduce or eliminate any
       withholding required by any federal, state, or local taxing authority. If any such request is
       made by the Liquidating Debtors, the Liquidating Trustee, the ILT Claims Arbiter, or the
       VRT Claims Administrator, the Disbursing Agent, or such other Person designated by the
       Liquidating Debtors, the Liquidating Trustee, the ILT Claims Arbiter, or the VRT
       Administrator, and the holder fails to comply before the date that is three hundred sixty-
       five (365) calendar days after the request is made, the amount of such Distribution shall
       irrevocably revert to the applicable Trust and any Claim with respect to such Distribution
       shall be discharged and forever barred from assertion against the applicable Trust or its
       property.

               (x)     Obligation. Notwithstanding the above, each holder of an Allowed Claim
       that is to receive a Distribution under the Plan shall have the sole and exclusive
       responsibility for the satisfaction and payment of any tax obligations imposed on such
       holder by any Governmental Unit, including income, withholding, and other tax
       obligations, on account of such distribution

       7.6     Procedures for Disputed Claims.

               (a)    Claim Objections.

                On or after the Effective Date, except as otherwise provided in the Plan and in the
Plan Supplement, objections to Claims against the Debtors may be interposed and prosecuted only
by the Liquidating Trustee, the ILT Claims Arbiter, or the VRT Claims Administrator, as
applicable. Except as otherwise provided in Section 2.2 of the Plan with respect to Administrative
Expense Claims, any objections to Claims shall be served on the respective Claim holder and filed
with the Bankruptcy Court (i) on or before one hundred eighty (180) days following the later of
(a) the Effective Date and (b) the date that a proof of Claim is filed or amended or a Claim is
otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (ii) on such
later date as may be fixed by the Bankruptcy Court.

               (b)    No Distribution Pending Allowance.

              Notwithstanding any other provision in the Plan, if any portion of a Claim is
Disputed, no payment or Distribution provided under the Plan shall be made on account of such
Claim unless and until such Disputed Claim becomes an Allowed Claim.


                                               -108-
            Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 113 of 157



               (c)    Estimation of Claims.

                The Liquidating Trustee may, at any time, request that the Bankruptcy Court
estimate, pursuant to section 502(c) of the Bankruptcy Code, any Disputed Claim, other than a
Personal Injury Claim or a Claim subject to determination by the ILT Claims Arbiter, that the
Bankruptcy Court has jurisdiction to estimate in accordance with the Bankruptcy Code or other
applicable law regardless of whether an objection was previously filed with the Bankruptcy Court
with respect to such Claim, or whether the Bankruptcy Court has ruled on any such objection, and
the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time during litigation
concerning any objection to any Claim, including during the pendency of any appeal relating to
any such objection. If the Bankruptcy Court estimates a Disputed Claim, that estimated amount
shall constitute either the Allowed amount of such Claim, the amount used to determine the
Disputed Claims Reserve, or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim, the
Liquidating Trustee may elect to pursue any supplemental proceeding to object to any ultimate
Distribution on account of such Claim.

               (d)    Distribution after Allowance.

                On the first Distribution Date following the date on which a Disputed Claim
becomes an Allowed Claim against a Debtor, the Disbursing Agent shall remit to the respective
Recovery Fund, for Distribution to the holder of such Allowed Claim, the Cash or Cash equivalents
retained in the applicable Disputed Claims Reserve in an amount equal to the amount that would
have been distributed to the holder of such Claim from the Effective Date through and including
the Distribution Date had such Claim been Allowed as of the Effective Date (net of any costs and
expenses, including taxes, of the applicable Disputed Claims Reserve).

               (e)    Resolution of Claims.

               Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases before the Effective Date, including the Confirmation Order, the Trusts, Liquidating
Trustee, the ILT Claims Arbiter, and the VRT Claims Administrator (on or after the date(s) upon
which each Trust is established) shall have and retain any and all rights and defenses held by the
Debtors with respect to any Claim as of the Petition Date. On and after the date(s) upon which the
Trusts are established, in accordance with the Plan and the Trust Agreements, the Liquidating
Trustee shall have the authority to compromise, settle, otherwise resolve, or withdraw any
objections to Claims (other than Personal Injury Claims) against the Debtors and the Liquidating
Debtors and to compromise, settle, or otherwise resolve any Disputed Claims (other than Personal
Injury Claims) without approval of the Bankruptcy Court. The VRT Claims Administrator shall
have the sole authority to resolve Personal Injury Claims in accordance with the Claims Analysis
Protocol, without approval of the Bankruptcy Court. If the Liquidating Trustee and a holder of a
Disputed Claim are unable to reach a settlement on the Disputed Claim, such Disputed Claim shall
be submitted to the Bankruptcy Court for resolution. If any holder of a Personal Injury Claim
disputes the decision made by the VRT Claims Administrator with respect to the allowance of its
Claim, such holder shall have thirty (30) days to submit any new facts, information, or evidence
to the VRT Claims Administrator, and the VRT Claims Administrator shall consider any such new


                                              -109-
             Case 19-11292-KG        Doc 929       Filed 11/29/19    Page 114 of 157



facts, information, or evidence, after which the VRT Claims Administrator will make a final
determination, which shall be binding.

               (f)     Property Held in Disputed Claims Reserves.

               Each holder of a Disputed Claim that ultimately becomes an Allowed Claim shall
have recourse only to the undistributed applicable Available Cash held in the Disputed Claims
Reserves for satisfaction of the Distributions to which holders of Allowed Claims are entitled
under the Plan (net of any costs and expenses, including taxes, of the applicable Disputed Claims
Reserve), and not against the Debtors, the Liquidating Debtors, their property (including reserves),
or any assets previously distributed on account of any Allowed Claim.

               (g)     Claims Resolution Procedures Cumulative.

                All of the objection, estimation, settlement, and resolution procedures set forth in
the Plan are intended to be cumulative and not exclusive of one another. Claims may be established
and subsequently settled, compromised, withdrawn, or resolved in accordance with the Plan by
any mechanism approved by the Bankruptcy Court.

               (h)     No Postpetition Interest.

              Unless otherwise specifically provided for in the Plan, the Confirmation Order, or
required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any
Claims, and no holder of a Claim shall be entitled to interest accruing on or after the Petition Date
on any Claim. Interest shall not accrue or be paid upon any Disputed Claim with respect to the
period from the Effective Date to the date a Distribution is made thereon, on and after such
Disputed Claim becomes an Allowed Claim.

       7.7     Executory Contracts and Unexpired Leases.

               (a)     Assumption and Rejection of Executory Contracts and Unexpired Leases.

                        (i)     As of and subject to the occurrence of the Effective Date, except as
               otherwise provided in the Plan, each executory contract and unexpired lease of the
               Debtors not previously assumed, rejected, or assumed and assigned by the Debtors
               during the Chapter 11 Cases shall be deemed automatically rejected pursuant to
               sections 365 and 1123 of the Bankruptcy Code, unless such executory contract or
               unexpired lease: (i) is listed on the Schedule of Assumed and Assigned Contracts
               or (ii) as of the Effective Date is subject to a pending motion to assume, reject, or
               assume and assign such executory contract or unexpired lease.

                       (ii)    Subject to the occurrence of the Effective Date, the payment of any
               applicable Cure Amount, and the resolution of any Cure Dispute, the entry of the
               Confirmation Order by the Bankruptcy Court shall constitute approval of the
               rejections, assumptions, and assumptions and assignments provided for in the
               Solicitation Procedures Order and in the Plan pursuant to sections 365(a) and 1123
               of the Bankruptcy Code. Unless otherwise indicated or provided in a separate order
               of the Bankruptcy Court, rejections or assumptions or assumptions and assignments

                                               -110-
Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 115 of 157



  of executory contracts and unexpired leases pursuant to the Solicitation Procedures
  Order and the Plan are effective as of the Effective Date. Each executory contract
  and unexpired lease assumed pursuant to the Plan or by order of the Bankruptcy
  Court shall be assigned to a Trust on the date such Trust is established or as soon
  as reasonably practicable thereafter, and shall vest in, and be fully enforceable by,
  the applicable Trust in accordance with its terms, except as modified by the
  provisions of the Plan, any order of the Bankruptcy Court authorizing and providing
  for its assumption, or applicable law.

          (iii) Unless otherwise provided in the Plan or by separate order of the
  Bankruptcy Court, each executory contract and unexpired lease that is assumed or
  assumed and assigned shall include any and all modifications, amendments,
  supplements, restatements, or other agreements made directly or indirectly by any
  agreement, instrument, or other document that in any manner affects such executory
  contract or unexpired lease, without regard to whether such agreement, instrument,
  or other document is listed in the Schedule of Assumed and Assigned Contracts.

          (iv)    Except as otherwise expressly set forth on the Schedule of Assumed
  and Assigned Contracts, any contracts, engagement letters, retention agreements,
  and similar arrangements, in each case between the Debtors and any attorneys,
  accountants, financial advisors, investment bankers, or similar professionals,
  representatives, or advisors, have not been included on the Schedule of Assumed
  and Assigned Contracts and shall not be treated under the Plan as executory
  contracts subject to assumption, assumption and assignment, or rejection.
  Counterparties to any such contracts, engagement letters, retention agreements, and
  similar arrangements were required to file proofs of claim by the General Bar Date
  (as defined in the Bar Date Order) and any Allowed Claims relating thereto shall
  be treated as Allowed Trade and Other Unsecured Claims in Class 4.

  (b)    Determination of Cure Disputes and Deemed Consent.

         (i)      The Debtors shall serve on all required parties, in accordance with
  the Solicitation Procedures Order, notices of assumption and assignment of the
  Assumed and Assigned Contracts, and shall file the Schedule of Assumed and
  Assigned Contracts with the Plan Supplement. Such notices and the Schedule of
  Assumed and Assigned Contracts shall set forth the associated Cure Claim for such
  contract proposed by the Debtors.

         (ii)    Any counterparty to an executory contract or unexpired lease shall
  have the time prescribed by the Solicitation Procedures Order to object to the Cure
  Claims listed on the notice and to adequate assurance of future performance by the
  applicable Trust.

         (iii) To the extent a Cure Dispute is asserted in an objection filed in
  accordance with the Solicitation Procedures Order, such Cure Dispute shall be
  scheduled for a hearing by the Bankruptcy Court. Following resolution of a Cure
  Dispute by Final Order of the Bankruptcy Court, the applicable contract or lease

                                  -111-
Case 19-11292-KG        Doc 929      Filed 11/29/19      Page 116 of 157



  shall be deemed assumed effective as of the Effective Date; provided, however, that
  if any Claim subject to a Cure Dispute is Allowed in an amount greater than the
  Cure Amount for such Claim listed on the Schedule of Assumed and Assigned
  Contracts, the Debtors reserve the right to reject such executory contract or
  unexpired lease for a period of seven (7) Business Days following entry of a Final
  Order of the Bankruptcy Court resolving the applicable Cure Dispute by filing a
  notice indicating such rejection with the Bankruptcy Court.

          (iv)    To the extent any Cure Dispute with respect to an Assumed and
  Assigned Contract has not been resolved prior to the Effective Date, the Debtors
  shall establish the Disputed Cure Claims Reserve. Any amounts remaining in the
  Disputed Cure Claims Reserve after the resolution and payment, if applicable, of
  all Disputed Cure Claims with respect to the Assumed and Assigned Contracts,
  shall be included in the Priority Reserve.

          (v)     To the extent an objection is not timely filed and properly served on
  the Debtors with respect to a Cure Dispute, then the counterparty to the applicable
  contract or lease shall be deemed to have assented to (i) the Cure Amount proposed
  by the Debtors and (ii) the assumption of such contract or lease, notwithstanding
  any provision thereof that (a) prohibits, restricts, or conditions the transfer or
  assignment of such contract or lease, or (b) terminates or permits the termination of
  a contract or lease as a result of any direct or indirect transfer or assignment of the
  rights of the Debtors under such contract or lease or a change in the ownership or
  control as contemplated by the Plan, and shall forever be barred and enjoined from
  asserting such objection against the Debtors or terminating or modifying such
  contract or lease on account of transactions contemplated by the Plan.

          (vi)    With respect to payment of any Cure Amounts or Cure Disputes,
  neither the Debtors, the Trusts, nor the Disbursing Agent shall have any obligation
  to recognize or deal with any party other than the non-Debtor party to the applicable
  executory contract or unexpired lease, even if such non-Debtor party has sold,
  assigned, or otherwise transferred its Cure Claim.

  (c)    Payments Related to Assumption of Contracts and Leases.

          (i)    Subject to resolution of any Cure Dispute, any monetary amounts
  by which any Assumed and Assigned Contract is in default shall be satisfied, under
  section 365(b)(1) of the Bankruptcy Code, by the Debtors or the Trusts, as the case
  may be, upon assumption thereof.

          (ii)    Assumption and assignment of any Assumed and Assigned Contract
  pursuant to the Plan, or otherwise, shall result in the full release and satisfaction of
  any Claims or defaults, subject to satisfaction of the Cure Amount, whether
  monetary or nonmonetary, including defaults of provisions restricting the change
  in control or ownership interest composition or other bankruptcy-related defaults,
  arising under any assumed executory contract or unexpired lease at any time before
  the effective date of assumption and/or assignment. Any proofs of Claim filed with

                                   -112-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 117 of 157



               respect to an executory contract or unexpired lease that has been assumed shall be
               deemed Disallowed and expunged, without further notice, or action, order or
               approval of the Bankruptcy Court or any other Person.

               (d)     Rejection Claims.

                In the event that the rejection of an executory contract or unexpired lease by any of
the Debtors in the Plan results in damages to the other party or parties to such contract or lease,
any Claim for such damages, if not heretofore evidenced by a timely filed proof of Claim, shall be
forever barred and shall not be enforceable against the Debtors or their Estates, properties or
interests in property, unless a proof of Claim is filed with the Bankruptcy Court and served upon
the Debtors no later than thirty (30) days after the later of (i) the Confirmation Date and (ii) the
effective date of the rejection of such executory contract or unexpired lease. Any such Claims, to
the extent Allowed, shall be classified as Trade and Other Unsecured Claims in Class 4. The
Confirmation Order shall constitute the Bankruptcy Court’s approval of the rejection of all the
leases and contracts that are rejected as of the Effective Date.

               (e)     Survival of Debtors’ Indemnification Obligations.

                Any obligations (including any limitations contained therein) of the Debtors
pursuant to their corporate charters, by-laws, limited liability company agreements, memorandum
and articles of association, or other organizational documents and agreements to indemnify
officers, directors, agents, or employees of the Debtors who were employed by the Debtors as of
the Petition Date with respect to all present and future actions, suits, and proceedings against the
Debtors or such officers, directors, agents, or employees based upon any act or omission for, or on
behalf of, the Debtors shall not be discharged, impaired, or otherwise affected by the Plan,
provided, however, that for the avoidance of doubt, the Debtors shall not indemnify (i) any parties
on the Non-Released Parties Exhibit or (ii) any Person to the extent indemnification is not available
under any such corporate charters, by-laws, limited liability company agreements, memorandum
and articles of association, or other organization document and agreements. All such obligations
that are assumed and assigned to the Insys Liquidation Trust shall be deemed and treated as
Assumed and Assigned Contracts under the Plan. Any Claim based on the Debtors’ obligations
in the Plan shall not be a Disputed Claim or subject to any objection, in either case, by reason of
section 502(e)(1)(B) of the Bankruptcy Code.

               (f)     Compensation and Benefit Plans.

                Except with respect to any benefit plans, policies, or programs (i) for which the
Debtors have received approval of the Bankruptcy Court to reject or terminate on or before the
Effective Date or (ii) that are subject to a pending motion to reject or terminate as of the
Confirmation Hearing, all employment and severance policies, and all compensation and benefit
plans, policies, and programs of the Debtors applicable to their respective employees, and non-
employee directors, including all savings plans, retirement plans, healthcare plans, disability plans,
severance benefit plans, incentive and bonus plans, and life and accidental death and
dismemberment insurance plans, are deemed to be, and shall be treated as, executory contracts
under the Plan and, on the Effective Date, shall be rejected by the Debtors pursuant to sections 365
and 1123 of the Bankruptcy Code.

                                                -113-
            Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 118 of 157



               Any employment and severance policies; compensation and benefit plans, policies,
and programs; or life and accidental death and dismemberment insurance plans relating or
provided to a former employee of the Debtors who is retired as of the Effective Date shall be
rejected with respect to such former employee except to the extent prohibited by section 1114 of
the Bankruptcy Code.

               (g)     Insurance Policies.

                       (a) On or prior to the Effective Date, the Debtors, with the consent of the
Creditors’ Committee (which shall not be unreasonably withheld), may fund an upfront premium
payment to purchase “tail insurance” to continue either or both of (i) the Debtors’ existing
directors’ and officers’ (“D&O”) insurance and (ii) the fiduciary policy related to the Debtors’
401(k) plan.

                        (b) On and after the Effective Date, all Insurance Policies and all Products
Liability Insurance Policies shall be deemed to be and treated as Assumed and Assigned Contracts,
and shall vest in the Insys Liquidation Trust and the Victims Restitution Trust, respectively, and
continue in full force and effect thereafter in accordance with their respective terms such that the
Liquidating Trustee and the VRT Claims Administrator, as applicable, shall become and remain
jointly and severally liable in full for all of the Debtors’ obligations under the Insurance Policies
and the Products Liability Insurance Policies, as applicable.

               (h)     Reservation of Rights.

                             (a) Neither the exclusion nor the inclusion by the Debtors of any
contract or lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement,
nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is or is not an executory contract or unexpired lease or that the Debtors have any
liability thereunder.

                           (b) Except as explicitly provided in the Plan, nothing in the Plan shall
waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action,
or other rights of the Debtors under any executory or non-executory contract or unexpired lease.
                           (c) Nothing in the Plan shall increase, augment, or add to any of the
duties, obligations, responsibilities, or liabilities of the Debtors under any executory or non-
executory contract or unexpired or expired lease, including the Insurance Policies.

                          (d) If there is a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of its assumption under the Plan, the Debtors shall have thirty
(30) days following entry of a Final Order resolving such dispute to alter their treatment of such
contract or lease.




                                                -114-
             Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 119 of 157



       7.8     Conditions Precedent to Confirmation of the Plan and the Occurrence of the
               Effective Date.

               (a)     Conditions Precedent to Confirmation.

              Confirmation of the Plan shall not occur unless all of the following conditions
precedent have been satisfied:

                     (a)    the Bankruptcy Court shall have entered the Confirmation Order in
form and substance reasonably acceptable to the Debtors and the Creditors’ Committee;

                        (b)   the Confirmation Order shall include a finding by the Bankruptcy
Court that the Trust Assets shall be vested in the applicable Trust free and clear of all Claims,
Interests, Liens, other encumbrances, and liabilities of any kind, including rights or claims based
on any successor or transferee liabilities; and

                       (c) the Plan and the Plan Supplement, including any schedules,
documents, supplements and exhibits thereto, shall (i) be in form and substance reasonably
acceptable to the Debtors and the Creditors’ Committee and (ii) consistent with the other
provisions of the Plan.

               (b)     Conditions Precedent to Effective Date.

               The Effective Date shall not occur unless all of the following conditions precedent
have been satisfied:

                     (a)    entry of the Confirmation Order by the Bankruptcy Court and such
Confirmation Order has not been stayed, modified, or vacated on appeal;

                        (b)    all conditions precedent to the consummation of the Trust Formation
Transactions (other than effectiveness of the Plan) have been satisfied or waived by the party or
parties entitled to waive them in accordance with the terms of the Trust Agreements;

                       (c)    the Trust Agreements shall become effective in accordance with the
terms of the Plan;

                     (d)     the Priority Reserve, the Professional Fee Escrow Account, and the
Trust Operating Reserves shall be fully funded;

                       (e)     the Debtors shall have obtained all authorizations, consents,
regulatory approvals, ruling, or documents that are necessary to implement and effectuate the Plan;

                       (f)     all actions, documents, and agreements necessary to implement and
effectuate the Plan shall have been effected or executed, in each case subject to the consent of the
Creditors’ Committee (which shall not be unreasonably withheld); and

                     (g)     all professional fees and expenses approved by the Bankruptcy
Court shall have been paid in full or amounts sufficient to pay such fees and expenses after the

                                               -115-
             Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 120 of 157



Effective Date have been placed in the Professional Fee Escrow Account, or otherwise contained
in a professional fee retainer, pending approval by the Bankruptcy Court;

                      (h)    the Administrative Expense Claim for Class 8(a) and Class 8(b)
described in Section 4.8(a) of the Plan shall have been paid in accordance with instructions
delivered to the Debtors.

               (c)     Waiver of Conditions Precedent.

                       (a)     Each of the conditions precedent to confirmation of the Plan and the
occurrence of the Effective Date, other than Section 9.2(h) of the Plan, may be waived subject to
the written consent, which shall not be unreasonably withheld, of the Debtors or the Liquidating
Debtors (as applicable) and the Creditors’ Committee. If any such condition precedent is waived
pursuant to this Section and the Effective Date occurs, each party agreeing to waive such condition
precedent shall be estopped from withdrawing such waiver after the Effective Date or otherwise
challenging the occurrence of the Effective Date on the basis that such condition was not satisfied,
and the waiver of such condition precedent shall benefit from the “equitable mootness” doctrine.

                     (b)     The stay of the Confirmation Order pursuant to Bankruptcy Rule
3020(e) shall be deemed waived by and upon entry of the Confirmation Order, and the
Confirmation Order shall take effect immediately upon its entry.

       7.9     Effect of Confirmation.

               (a)     Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Interest in any Debtor and
inure to the benefit of, and be binding on, such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is impaired under the Plan and whether
such holder has accepted the Plan.

               (b)     Pre-Confirmation Injunctions and Stays.

                Unless otherwise provided in the Plan, all injunctions and stays arising under or
entered during the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy Code
or otherwise, and in existence on the date of entry of the Confirmation Order, shall remain in full
force and effect until the later of the Effective Date and the date indicated in the order providing
for such injunction or stay. The restrictions imposed by the Stock Restrictions Order—including
the restriction on claiming a worthless stock deduction by any 50-percent shareholder of Insys
Therapeutics, Inc.—shall remain in full force and effect following the Effective Date, and for
periods on and after the Effective Date.




                                               -116-
           Case 19-11292-KG         Doc 929     Filed 11/29/19     Page 121 of 157



              (c)     Injunction against Interference with Plan.

              Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
enjoined from taking any actions to interfere with the implementation or consummation of the
Plan.

              (d)     Plan Injunction.

                       (a)    Except as otherwise provided in the Plan or in the Confirmation
Order, as of the entry of the Confirmation Order but subject to the occurrence of the
Effective Date, to the maximum extent permitted under applicable law, all Persons who have
held, hold, or may hold Claims or Interests are, with respect to any such Claim or Interest,
permanently enjoined after the entry of the Confirmation Order from: (i) commencing,
conducting, or continuing in any manner, directly or indirectly, any suit, action, or other
proceeding of any kind (including any proceeding in a judicial, arbitral, administrative, or
other forum) against or affecting, directly or indirectly, a Debtor or an Estate or the property
of any of the foregoing, or any direct or indirect transferee of any property of, or direct or
indirect successor in interest to, any of the foregoing Parties mentioned in this Subsection (i)
or any property of any such transferee or successor; (ii) enforcing, levying, attaching
(including any prejudgment attachment), collecting, or otherwise recovering in any manner
or by any means, whether directly or indirectly, any judgment, award, decree, or order
against a Debtor or an Estate or its property, or any direct or indirect transferee of any
property of, or direct or indirect successor in interest to, any of the foregoing Parties
mentioned in this Subsection (ii) or any property of any such transferee or successor; (iii)
creating, perfecting, or otherwise enforcing in any manner, directly or indirectly, any
encumbrance of any kind against a Debtor or an Estate or any of its property, or any direct
or indirect transferee of any property of, or successor in interest to, any of the foregoing
Persons mentioned in this Subsection (iii) or any property of any such transferee or
successor; (iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to, or comply with, the provisions of the Plan; and (v) commencing or continuing,
in any manner or in any place, any action that does not comply, or is inconsistent, with the
provisions of the Plan; provided, however, that nothing contained in the Plan shall preclude
such Parties who have held, hold, or may hold Claims against or Interests in a Debtor or an
Estate from exercising their rights, or obtaining benefits, pursuant to, and consistent with,
the terms of the Plan and the Plan Documents.

                       (b)    All Persons, including all governmental, tax, and regulatory
authorities, lenders, trade creditors, dealers, customers, employees, litigation claimants, and
other creditors, holding Claims, Liens, Interests, charges, encumbrances, and other interests
of any kind or nature whatsoever, including rights or Claims based on any successor or
transferee liability, against or in a Debtor or the Trust Assets (whether legal or equitable,
secured or unsecured, matured or unmatured, contingent or noncontingent, known or
unknown), arising under or out of, in connection with, or in any way relating to the Debtors,
the Trust Assets, the operation of the Trust Assets prior to the Effective Date, or the Trust
Formation Transactions, are forever barred, estopped, and permanently enjoined from
asserting against the Released Parties, their respective successors and assigns, their property
or the Trust Assets, such Person’s Claims, Interests, Liens, charges, encumbrances, and

                                              -117-
            Case 19-11292-KG        Doc 929     Filed 11/29/19    Page 122 of 157



other interests (including rights or Claims based on any successor or transferee liability),
including, without limitation, by: (i) commencing, conducting, or continuing in any manner,
directly or indirectly, any suit, action, or other proceeding of any kind (including any
proceeding in a judicial, arbitral, administrative, or other forum) against or affecting,
directly or indirectly, a Released Party, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons mentioned in
this Subsection (i) or any property of any such transferee or successor; (ii) enforcing, levying,
attaching (including any prejudgment attachment), collecting, or otherwise recovering in
any manner or by any means, whether directly or indirectly, any judgment, award, decree,
or order against a Released Party, or any direct or indirect transferee of any property of, or
direct or indirect successor-in-interest to, any of the foregoing Persons mentioned in this
Subsection (ii) or any property of any such transferee or successor; (iii) creating, perfecting,
or otherwise enforcing any encumbrance of any kind or asserting any Released Claims in
any manner, directly or indirectly, against a Released Party or any of its property, or any
direct or indirect transferee of any property of, or successor in interest to, any of the
foregoing Persons mentioned in this Subsection (iii) or any property of any such transferee
or successor; (iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan; and (v) commencing or continuing, in
any manner or in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan.

                       (c)     By accepting Distributions pursuant to the Plan, each holder of
an Allowed Claim or Allowed Interest shall be bound by the Plan, including the injunctions
set forth in this Section of the Plan.

              (e)     Releases.

                          (a)   Releases by Debtors.

               As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, without limitation, the service of the Released Parties
before and during the Chapter 11 Cases to facilitate the liquidation of the Debtors and the
implementation of the Trust Formation Transactions, and except as otherwise explicitly
provided in the Plan or in the Confirmation Order, the Released Parties shall be deemed
conclusively, absolutely, unconditionally, irrevocably and forever released, to the maximum
extent permitted by law, as such law may be extended subsequent to the Effective Date, by
the Debtors and the Estates from any and all Claims, counterclaims, disputes, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, Liens, remedies, losses,
contributions, indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever,
including any derivative claims, asserted or assertable on behalf of the Debtors or their
Estates (including any Causes of Action arising under chapter 5 of the Bankruptcy Code),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, existing or
hereinafter arising, whether in law or equity, whether sounding in tort or contract, whether
arising under federal or state statutory or common law, or any other applicable
international, foreign, or domestic law, rule, statute, regulation, treaty, right, duty,
requirement or otherwise, that the Debtors or their Estates would have been legally entitled

                                              -118-
            Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 123 of 157



to assert in their own right (whether individually or collectively) or on behalf of the holder
of any Claim or Interest or other Person, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, their Estates, the Chapter 11 Cases, the purchase,
sale, or rescission of the purchase or sale of any security of the Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
Plan, the business or contractual arrangements between any Debtor and any Released Party
(including the exercise of any common law or contractual rights of setoff or recoupment by
any Released Party at any time on or prior to the Effective Date), the Trust Formation
Transactions, the restructuring of any Claim or Interest before or during the Chapter 11
Cases, the Disclosure Statement, the Plan, and related agreements, instruments, and other
documents, and the negotiation, formulation, preparation or implementation thereof, the
solicitation of votes with respect to the Plan, or any other act or omission; provided, however,
that the Debtors do not release, and the Insys Liquidation Trust shall retain, Claims or
Causes of Action arising out of, or related to, any act or omission of a Released Party that is
a criminal act or constitutes fraud, gross negligence, or willful misconduct; provided, further,
that the Debtors do not release, and the Insys Liquidation Trust shall retain, Causes of Action
against current or former employees of the Debtors related to any key employee retention
plan (or any other retention or incentive plan) agreements entered into between the Debtors
and certain of their employees prior to the Petition Date, or any Claims or Causes of Action
arising out of chapter 5 of the Bankruptcy Code related to the key employee retention plan
(or any other retention or incentive plan) agreements. The Debtors, the Trusts, and any
other newly-formed entities that shall be continuing the Debtors’ businesses after the
Effective Date shall be bound, to the same extent the Debtors are bound, by the releases set
forth in this Section. For the avoidance of doubt, Claims or Causes of Action arising out of,
or related to, any act or omission of a Released Party prior to the Effective Date that is later
found to be a criminal act or to constitute fraud, gross negligence, or willful misconduct,
including findings after the Effective Date, are not released pursuant to Section 10.5(a) of the
Plan.

                          (b)   Releases by Holders of Claims and Interests.

               As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, without limitation, the service of the Released Parties
before and during the Chapter 11 Cases to facilitate the liquidation of the Debtors and the
implementation of the Trust Formation Transactions, and except as otherwise explicitly
provided in the Plan or in the Confirmation Order, the Released Parties shall be deemed
conclusively, absolutely, unconditionally, irrevocably and forever released, to the maximum
extent permitted by law, as such law may be extended subsequent to the Effective Date,
except as otherwise explicitly provided in the Plan, by (i) the holders of all Claims who vote
to accept the Plan, (ii) the holders of all Claims that are Unimpaired under the Plan, (iii) the
holders of all Claims whose vote to accept or reject the Plan is solicited but who (a) do not
vote either to accept or to reject the Plan and (b) do not opt out of granting the releases set
forth herein, (iv) the holders of all Claims or Interests who vote, or are deemed, to reject the
Plan but do not opt out of granting the releases set forth in the Plan, and (v) all other holders
of Claims and Interests to the maximum extent permitted by law, in each case from any and
all Claims, counterclaims, disputes, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, Liens, remedies, losses, contributions, indemnities, costs, liabilities,

                                              -119-
            Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 124 of 157



attorneys’ fees and expenses whatsoever, including any derivative claims, asserted or
assertable on behalf of the Debtors or their Estates (including any Causes of Action arising
under chapter 5 of the Bankruptcy Code), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, asserted or
unasserted, accrued or unaccrued, existing or hereinafter arising, whether in law or equity,
whether sounding in tort or contract, whether arising under federal or state statutory or
common law, or any other applicable international, foreign, or domestic law, rule, statute,
regulation, treaty, right, duty, requirement or otherwise, that such holders or their estates,
affiliates, heirs, executors, administrators, successors, assigns, managers, accountants,
attorneys, representatives, consultants, agents, and any other Persons or parties claiming
under or through them would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or Interest or other
Person, based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (as such entities existed prior to or after the Petition Date), their Estates, the Chapter
11 Cases, the purchase, sale, or rescission of the purchase or sale of any security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements or interactions
between any Debtor and any Released Party (including the exercise of any common law or
contractual rights of setoff or recoupment by any Released Party at any time on or prior to
the Effective Date), the Trust Formation Transactions, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Disclosure Statement, the Plan and
related agreements, instruments, and other documents, and the negotiation, formulation,
preparation or implementation thereof, the solicitation of votes with respect to the Plan, or
any other act or omission, other than Claims or Causes of Action arising out of, or related
to, any act or omission of a Released Party that constitutes fraud, gross negligence or willful
misconduct. For the avoidance of doubt, Claims or Causes of Action arising out of, or related
to, any act or omission of a Released Party prior to the Effective Date that is later found to
be a criminal act or to constitute fraud, gross negligence, or willful misconduct, including
findings after the Effective Date, are not released pursuant to Section 10.5(b) of the Plan.

               Notwithstanding anything in the Plan to the contrary, the Debtors shall not be
released from liability for any Claim that is or may be covered by any Insurance Policies or
Products Liability Insurance Policies; provided, however, that any recovery for any such
Claim, including by way of settlement or judgment, shall be limited to the available
Insurance Proceeds and Products Liability Insurance Proceeds, and that no person or party
shall execute, garnish, or otherwise attempt to collect any such recovery from any assets
other than the available Insurance Proceeds and Products Liability Insurance Proceeds,
except to the extent necessary to trigger any Insurance Company’s or Products Liability
Insurance Company’s obligations to pay such Insurance Proceeds or Products Liability
Insurance Proceeds. The Debtors shall be released automatically from a Claim described in
this paragraph only upon the earlier of (i) the abandonment of such Claim, (ii) such a release
being given as part of a settlement or other resolution of such Claim, or (iii) exhaustion of
the available Insurance Proceeds or Products Liability Insurance Proceeds, as applicable.




                                              -120-
            Case 19-11292-KG          Doc 929     Filed 11/29/19     Page 125 of 157



               (f)     Exculpation.

                To the maximum extent permitted by applicable law, no Exculpated Party shall
have or incur, and each Exculpated Party is hereby released and exculpated from, any Claim,
obligation, suit, judgment, damage, demand, debt, right, Cause of Action, remedy, loss, and
liability for any Claim in connection with, or arising out of, the administration of the Chapter 11
Cases; the negotiation and pursuit of the Disclosure Statement (including any information
provided, or statements made, in the Disclosure Statement or omitted therefrom), the Trust
Formation Transactions, the Plan, and the solicitation of votes for, and confirmation of, the Plan;
the funding of the Plan; the occurrence of the Effective Date; the administration of the Plan and
the property to be distributed under the Plan; the wind-down of the Debtors; the issuance of
securities under or in connection with the Plan; and the transactions in furtherance of any of the
foregoing; other than Claims or Causes of Action arising out of, or related to, any act or omission
of an Exculpated Party that is a criminal act or constitutes fraud, gross negligence, or willful
misconduct. This exculpation shall be in addition to, and not in limitation of, all other releases,
indemnities, exculpations, and any other applicable law or rules protecting such Exculpated Parties
from liability. For the avoidance of doubt, this Section 10.6 of the Plan shall not exculpate or
release any Exculpated Party with respect to any act or omission of such Exculpated Party prior to
the Effective Date that is later found to be a criminal act or to constitute fraud, gross negligence,
or willful misconduct, including findings after the Effective Date.

               (g)     Injunction Related to Releases and Exculpation.

               Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan
will not discharge the Debtors; provided, however, that upon confirmation of the Plan and the
occurrence of the Effective Date, the holders of Claims and Interests may not seek payment or
recourse against or otherwise be entitled to any distribution from the Estate or the Trusts except as
expressly provided in the Plan.

                To the maximum extent permitted under applicable law, the Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person, whether directly,
derivatively, or otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, losses, or liabilities released pursuant to the Plan, including, without
limitation, the Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, and liabilities released or exculpated in the Plan and the Claims, Interests, Liens, charges,
and encumbrances.

               (h)     Subordinated Claims.

                The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments thereof under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in each Class in
connection with contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of
the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Allowed Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.

                                                -121-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 126 of 157



               (i)     Preservation of Causes of Action and Reservation of Rights.

                The Insys Liquidation Trust or Victims Restitution Trust, as applicable, shall have
the right to prosecute any and all Causes of Action that have not been waived pursuant to the Plan
or purchased by any of the purchasers of the Debtors’ Assets. Pursuant to section 1123(b) of the
Bankruptcy Code, except as expressly provided in Sections 10.4 through 10.7 of the Plan, nothing
contained in the Plan or the Confirmation Order shall be deemed to be a waiver or relinquishment
of any rights, Claims, Causes of Action, rights of setoff or recoupment, or other legal or equitable
defenses that the Debtors had immediately before the Effective Date on behalf of the Estates or of
themselves in accordance with any provision of the Bankruptcy Code or any applicable
nonbankruptcy law, including but not limited to any actions specifically enumerated in the
Schedule of Retained Causes of Action to be filed as part of the Plan Supplement. Subject to
Sections 10.4 through 10.7 of the Plan, all such Claims, Causes of Action, rights of setoff or
recoupment, or other legal or equitable defenses shall be transferred to the Insys Liquidation Trust
or the Victims Restitution Trust, as applicable, which shall have, retain, reserve, and be entitled to
assert all such Claims, Causes of Action, rights of setoff, or recoupment, and other legal or
equitable defenses as fully as if the Chapter 11 Cases had not been commenced, and all of the
Debtors’ and the Liquidating Debtors’ legal and equitable rights with respect to an any Claim or
Interest may be asserted after the Effective Date to the same extent as if the Chapter 11 Cases had
not been commenced.

               (j)     Ipso Facto and Similar Provisions Ineffective.

                Any term of any policy, contract, or other obligation applicable to a Debtor shall
be void and of no further force or effect with respect to any Debtor to the extent such policy,
contract, or other obligation is conditioned on, creates an obligation of the Debtor as a result of, or
gives rise to a right of any Person based on any of the following: (i) the insolvency or financial
condition of a Debtor; (ii) the commencement of the Chapter 11 Cases; (iii) the confirmation or
consummation of the Plan, including any change of control that shall occur as a result of such
consummation; or (iv) the Trust Formation Transactions.

               (k)     No Successor Liability.

                 Except as otherwise expressly provided in the Plan and the Confirmation Order,
each of the Trusts (i) is not, and shall not be deemed to assume, agree to perform, pay, or otherwise
have any responsibilities for any liabilities or obligations of the Debtors or any other Person
relating to or arising out of the operations or the assets of the Debtors on or prior to the Effective
Date; (ii) is not, and shall not be, a successor to the Debtors by reason of any theory of law or
equity or responsible for the knowledge or conduct of any Debtor prior to the Effective Date; and
(iii) shall not have any successor or transferee liability of any kind or character.




                                                 -122-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 127 of 157



VIII. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

               The following discussion summarizes certain U.S. federal income tax
consequences of the implementation of the Plan to the Debtors and to holders of certain Claims.
This discussion does not address the U.S. federal income tax consequences to (i) creditors whose
Claims are unimpaired or otherwise entitled to payment in full in cash under the Plan, (ii) public
entities or Governmental Units, including the U.S. Government, states, municipalities and Native
American Tribes, or (iii) holders who are deemed to reject the Plan, such as holders of Equity
Interests.

                 The discussion of U.S. federal income tax consequences below is based on the U.S.
Internal Revenue Code of 1986, as amended (the “Tax Code”), Treasury regulations, judicial
authorities, published positions of the Internal Revenue Service (“IRS”), and other applicable
authorities, all as in effect on the date of this Disclosure Statement and all of which are subject to
change or differing interpretations, possibly with retroactive effect. The U.S. federal income tax
consequences of the Plan are complex and subject to significant uncertainties. The Debtors have
not requested an opinion of counsel or a ruling from the IRS with respect to any of the tax aspects
of the Plan. No assurance can be given that the IRS will not take a position contrary to the
description of U.S. federal income tax consequences of the Plan described below.

                 This discussion does not address non-U.S., state, or local tax consequences of the
Plan, nor does it purport to address the U.S. federal income tax consequences of the Plan to special
classes of taxpayers (e.g., public entities and Governmental Units (including the U.S. Government,
states, municipalities and Native American Tribes), foreign taxpayers, small business investment
companies, regulated investment companies, real estate investment trusts, banks and certain other
financial institutions, insurance companies, tax-exempt organizations, retirement plans, individual
retirement and other tax-deferred accounts, holders that are, or hold Claims through, S
corporations, partnerships or other pass-through entities for U.S. federal income tax purposes,
persons whose functional currency is not the U.S. dollar, dealers in securities or foreign currency,
traders that mark-to-market their securities, persons subject to the alternative minimum tax or the
“Medicare” tax on unearned income, persons who use the accrual method of accounting and report
income on an “applicable financial statement,” and persons holding Claims that are part of a
straddle, hedging, constructive sale, or conversion transaction). In addition, this discussion does
not address U.S. federal taxes other than income taxes, nor does it address the Foreign Account
Tax Compliance Act.

                The following discussion generally assumes that the Plan implements the
liquidation of the Debtors for U.S. federal income tax purposes (including by way of distributions
to the Insys Liquidation Trust and Victims Restitution Trust), and that all distributions by the
Debtors will be taxed accordingly. Additionally, this discussion assumes that (i) the various
arrangements to which any of the Debtors is a party will be respected for U.S. federal income tax
purposes in accordance with their form and (ii) except if otherwise indicated, the Claims are held
as “capital assets” (generally, property held for investment) within the meaning of section 1221 of
the Tax Code.

               The following discussion of certain U.S. federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based upon

                                                -123-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 128 of 157



your individual circumstances. Each holder of a Claim or Interest is urged to consult its own tax
advisor for the U.S. federal, state, local and other tax consequences applicable under the Plan.

       8.1     Consequences to the Debtors

                Each of the Debtors is a member of an affiliated group of corporations that files a
consolidated federal income tax return with Insys as the common parent (the “Insys Group”) or
an entity disregarded as separate from its owner for U.S. federal income tax purposes whose
business activities and operations are reflected on the consolidated U.S. federal income tax returns
of the Insys Group. The Debtors estimate that, as of the Petition Date, the Insys Group had
consolidated net operating losses (“NOLs”) for U.S. federal income tax purposes of approximately
$130 million, among other tax attributes (including estimated tax credits of approximately $14
million). However, the amount of any NOLs and other tax attributes, as well as the application of
any limitations on their use, remain subject to review and adjustment by the IRS.

               (a)     Limitations on NOL Carryforwards and Other Tax Attributes

                 The Insys Group’s ability to utilize its NOLs and certain other tax attributes could
be subject to limitation if the Insys Group underwent or were to undergo an ownership change
within the meaning of section 382 of the Tax Code after the Petition Date. Accordingly, the
Debtors obtained the Stock Restrictions Order from the Bankruptcy Court, effective as of the
Petition Date, imposing certain restrictions with respect to trading in Insys stock (and the claiming
of a worthless stock deduction by any 50-percent shareholder of Insys, within the meaning of
section 382) so as to avoid such an ownership change. The Debtors believe that no ownership
change of the Insys Group for section 382 purposes has occurred to date (including by reason of
formation of the Kapoor Voting Trust) and intend that no such ownership change will occur prior
to the liquidation of the Debtors pursuant to the Plan. Moreover, pursuant to the Plan, the
restrictions imposed by the Stock Restrictions Order – including the restriction on claiming of a
worthless stock deduction by any 50-percent shareholder of Insys – shall remain in full force and
effect following the Effective Date. On the Effective Date, the Debtors will transfer all of their
assets to the Insys Liquidation Trust and the Victims Restitution Trust (other than any assets that
cannot be transferred on such date, which will be transferred as soon as reasonably practicable
thereafter), which is expected to effectuate a complete liquidation of the Debtors as of the Effective
Date for U.S. federal income tax purposes. Following the transfer of the Debtors’ assets to the
Insys Liquidation Trust and the Victims Restitution Trust, a single share of Insys equity will be
issued to the Insys Liquidation Trust solely for purposes of assisting in the orderly administration
of the wind up and dissolution of the Debtors. Assuming such transfer of assets effectuates a
complete liquidation of the Debtors as of the Effective Date, the issuance of the new Insys equity
should have no U.S. federal income tax significance. If, however, the Insys Group were to undergo
an ownership change for purposes of section 382 of the Tax Code by reason of the issuance of that
share prior to the distribution of all of its remaining assets to the Insys Liquidation Trust and
Victims Restitution Trust, the Debtors expect that such change should only be regarded as
occurring (if at all) by reason of a deemed acquisition of interests by qualifying creditors under
section 382(l)(5) of the Tax Code; in such case, the Debtors would not expect the Insys Group’s
utilization of its NOLs or other tax attributes to be meaningfully impaired.



                                                -124-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 129 of 157



               (b)    Transfer of Assets to the Insys Liquidation Trust and Victims Restitution
       Trust; Dissolution of the Debtors

               As discussed above, the assignment of all of the assets of the Debtors to the Insys
Liquidation Trust and the Victims Restitution Trust is expected to effectuate a complete liquidation
of the Debtors as of the Effective Date. For U.S. federal income tax purposes, the transfer of the
Debtors’ assets to the Insys Liquidation Trust or the Victims Restitution Trust generally is treated
as equivalent to a sale of such assets at their then fair market value. See Section 8.3, infra.

                 Although the Debtors may recognize taxable income in connection with the transfer
of assets to the Insys Liquidation Trust or the Victims Restitution Trust and their liquidation in the
taxable year of such transfer, the Debtors expect to have sufficient current deductions for such
year, available NOL carryforwards and/or other tax attributes for such year to avoid any
meaningful U.S. federal income tax liability for such year. Depending on the value of the
transferred assets, the extent of current deductions for such tax year, and the availability of and
limitations on the Debtors’ NOL and tax credit carryforwards for applicable state and local income
tax purposes, the Debtors may incur certain state or local income tax liabilities relating to such
transfers. Relatedly, the Debtors intend that the transfer of assets to the Insys Liquidation Trust
and the Victims Restitution Trust gives rise to a deduction to the extent permitted under the Tax
Code. With respect to the transferred assets relating to amounts expected to be distributable to
Classes 7, 8(a), and 8(b), as well as any amounts expected to be distributable in respect of DOJ
Restitution Claims, the Plan provides that such amounts shall constitute restitution. As such, the
Debtors intend that transfers of assets to the Insys Liquidation Trust in respect of such claims will
give rise to a deduction for U.S. federal income tax purposes to the extent of the amount of the
transferred assets (equal to the amount of cash and the fair market value of the other assets
transferred) that constitutes restitution. However, the rules applicable to the determination of the
deductible amount are unclear in circumstances – such as those expected to exist in part with
respect to the transfer of assets to the Insys Liquidation Trust – where the identity of the holders
of Allowed Claims in Classes 7, 8(a), and 8(b) is not fully known at the time of the payment in
respect of which the deduction is claimed.

               (c)     Cancellation of Debt

               In general, the Tax Code provides that a debtor must recognize cancellation of debt
(“COD”) income upon the elimination or reduction of debt for insufficient consideration. The Tax
Code provides an exception to such income recognition treatment for any COD arising by reason
of the discharge of the debtor’s indebtedness in the bankruptcy case or to the extent of the debtor’s
insolvency immediately before the cancellation of the debt. In such case, the Tax Code generally
requires the debtor to reduce certain of its tax attributes – such as current year NOLs, NOL
carryforwards, tax credits, capital losses and tax basis in assets – by the amount of any such
excluded COD income. COD income generally is the amount by which the adjusted issue price
of cancelled debt exceeds the sum of the amount of cash and the fair market value of any other
property given in exchange therefor. In general, any reduction in tax attributes under the COD
rules does not occur until the end of the tax year, after such attributes have been applied to
determine the tax for the year or, in the case of asset basis reduction, the first day of the taxable
year following the tax year in which the COD occurs. Also, where the Debtor joins in the filing
of a consolidated U.S. federal income tax return, applicable Treasury Regulations require, in

                                                -125-
              Case 19-11292-KG         Doc 929      Filed 11/29/19      Page 130 of 157



certain circumstances, that the tax attributes of the consolidated subsidiaries of the debtor and other
members of the group also be reduced.

                 Consistent with the intended treatment of the Plan as a plan of liquidation for U.S.
federal income tax purposes, the Debtors believe that no COD should be incurred by a Debtor as
a result of the implementation of the Plan prior to the distribution by such Debtor of all of its assets.
In such case, the reduction of tax attributes resulting from such COD (which, as indicated above,
only occurs as of the end of the tax year in which the COD occurs) generally should not have a
material impact on the Debtors. There can be no assurance that the IRS will agree to such
characterization, due to, among other things, a lack of direct authoritative guidance as to when
COD occurs in the context of a liquidating chapter 11 plan, and thus there can be no assurance that
all or a substantial amount of the COD will not be incurred earlier.

        8.2     Consequences to Holders of Certain Claims

                Pursuant to the Plan, each holder of an Allowed Claim in Class 4, 5, and 6 will
receive, in full and final satisfaction of its applicable claim, an interest in the Insys Liquidation
Trust representing such holder’s right to receive a share of certain cash proceeds. As discussed
below (see Section 8.3), each holder of an Allowed Claim that receives a beneficial interest in the
Insys Liquidation Trust will be treated for U.S. federal income tax purposes as directly receiving,
and as a direct owner of, an undivided interest in the assets transferred to such Trust consistent
with its economic rights in the Insys Liquidation Trust, and subject to any portion(s) of the Insys
Liquidation Trust being treated as a “disputed ownership fund” or a “qualified settlement fund”
for U.S. federal income tax purposes.

                Each holder of an Allowed Claim in Class 9 will receive, in full and final
satisfaction of its applicable claim, an interest in the Victims Restitution Trust representing such
holder’s right to receive its Pro Rata share of 90% of the proceeds of the product liability insurance
policies assigned to the Victims Restitution Trust. As discussed further below, the Victims
Restitution Trust is intended to be treated as a “qualified settlement fund” for U.S. federal income
tax purposes.

                (a)     Consequences to Holders in Classes 4, 5, or 6

                In general, a holder of an Allowed Claim in Class 4, 5, or 6 will recognize gain or
loss with respect to its Allowed Claim in an amount equal to the difference between (i) the sum of
the amount of any cash and the fair market value of its undivided interest in the other assets
transferred to the Insys Liquidation Trust and treated as received in respect of its Claim (other than
any consideration attributable to a Claim for accrued but unpaid interest) and (ii) the adjusted tax
basis of the Claim exchanged therefor (other than any tax basis attributable to accrued but unpaid
interest previously included in the holder’s taxable income).

               Pursuant to the Plan, the Insys Liquidation Trust will in good faith value the assets
transferred thereto, and all parties to the Insys Liquidation Trust (including holders of Allowed
Claims receiving interests therein) must consistently use such valuation for all U.S. federal income
tax purposes. As discussed below, the amount of cash or other property received in respect of an
Allowed Claim for accrued but unpaid interest will be taxed as ordinary income, except to the


                                                 -126-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 131 of 157



extent previously included in income by a holder under its method of accounting. See Section
8.2(c).

               After the Effective Date, a holder’s share of any collections received on the assets
of the Insys Liquidation Trust (other than as a result of the subsequent disallowance of Disputed
Claims or the reallocation of undeliverable distributions) should not be included, for U.S. federal
income tax purposes, in the holder’s amount realized in respect of its Allowed Claim but should
be separately treated as amounts realized in respect of such holder's ownership interest in the
underlying assets of the Insys Liquidation Trust.

                In the event of the subsequent disallowance of any Disputed Claim, it is possible
that a holder of a previously Allowed Claim may receive additional distributions in respect of its
Claim. Accordingly, it is possible that the recognition of any loss realized by a holder with respect
to an Allowed Claim may be deferred until all Claims are Allowed or Disallowed. Alternatively,
it is possible that a holder will have additional gain in respect of any additional distributions
received. See Section 8.3(c).

                In addition, it is possible that the Insys Liquidation Trust may, in whole or in part,
be treated as a “qualified settlement fund” as of the Effective Date. To such extent, any holder
having an interest in such qualified settlement fund would not be treated as receiving a distribution
from the Debtors in respect of their Claim with respect to such interest until such time as the
qualified settlement fund actually makes distributions. See Section 8.3(c).

                If gain or loss is recognized, such gain or loss may be long-term capital gain or loss
if the Allowed Claim disposed of is a capital asset in the hands of the holder and has been held for
more than one year. Each holder of an Allowed Claim should consult its tax advisor to determine
whether gain or loss recognized by such holder will be long-term capital gain or loss and the
specific tax effect thereof on such holder. The character of any gain or loss depends on, among
other things, the origin of the holder’s Allowed Claim, when the holder receives payment (or is
deemed to receive payment) in respect of such Allowed Claim, whether the holder reports income
using the accrual or cash method of tax accounting, whether the holder acquired its Allowed Claim
at a discount, whether the holder has taken a bad debt deduction with respect to such Allowed
Claim, and/or whether (as intended and herein assumed) the Plan implements the liquidation of
the Debtors for U.S. federal income tax purposes.

                A holder’s aggregate tax basis in its undivided interest in the Insys Liquidation
Trust’s assets (subject to any portion(s) of the Insys Liquidation Trust being treated as a “disputed
ownership fund” or a “qualified settlement fund” for U.S. federal income tax purposes) will equal
the fair market value of such interest increased by its share of the Debtors’ liabilities to which such
assets remain subject upon transfer to the Insys Liquidation Trust, and a holder’s holding period
generally will begin on the day following the Effective Date.

               (b)     Consequences to Holders in Class 9

               Each Allowed Personal Injury Claim will be satisfied in cash only from the Victims
Restitution Trust. For U.S. federal income tax purposes, distributions made from the Victims
Restitution Trust to holders of Allowed Personal Injury Claims will be treated, with respect to such


                                                -127-
             Case 19-11292-KG         Doc 929     Filed 11/29/19       Page 132 of 157



holders, as if distributed by the Debtors. See Section 8.3(e). The U.S. federal income tax treatment
of the receipt of payments by a holder of an Allowed Personal Injury Claim generally will depend
on the nature of the Claim. Amounts received by a holder of a personal injury claim generally
should not be taxable to such holder for U.S. federal income tax purposes to the extent they
represent damages (other than punitive damages) received on account of personal physical injuries
or physical sickness. Because the tax treatment of any amounts received by a holder under the
Plan will depend on facts particular to each holder, all holders of Personal Injury Claims are urged
to consult their own tax advisors as to the proper tax treatment of such amounts under their
particular facts and circumstances.

               (c)     Distributions in Respect of Accrued But Unpaid Interest

               In general, to the extent any amount received (whether cash or other property) by a
holder of a debt instrument is received in satisfaction of interest that accrued during its holding
period, such amount will be taxable to the holder as ordinary interest income (if not previously
included in the holder’s gross income under the holder’s normal method of accounting).
Conversely, a holder generally recognizes a deductible loss to the extent any accrued interest was
previously included in its gross income and is not paid in full.

               Pursuant to Section 6.18 of the Plan, except as otherwise required by law (as
reasonably determined by the Liquidating Trustee), distributions in respect of any Allowed Claim
shall be allocated first to the principal amount of such Allowed Claim (as determined for U.S.
federal income tax purposes) and, thereafter, to the remaining portion of such Allowed Claim, if
any. However, there is no assurance that such allocation would be respected by the IRS for U.S.
federal income tax purposes. You are urged to consult your own tax advisor regarding the
allocation of consideration received under the Plan, as well as the deductibility of accrued but
unpaid interest and the character of any loss claimed with respect to accrued but unpaid interest
previously included in gross income for U.S. federal income tax purposes.

       8.3     Tax Treatment of the Trusts and Holders of Beneficial Interests Therein

               As indicated above, the Debtors will transfer the Products Liability Insurance
Policies (and the proceeds thereof) together with the VRT Operating Reserve to the Victims
Restitution Trust, and will transfer their remaining assets to the Insys Liquidation Trust. As
discussed below, subject to any portion(s) of the Insys Liquidation Trust being treated as a
“disputed ownership fund” or a “qualified settlement fund” for U.S. federal income tax purposes,
the Insys Liquidation Trust is intended to be treated as a “liquidating trust” for U.S. federal income
tax purposes. Whether all or any portion of the Insys Liquidation Trust is treated as a disputed
ownership fund or a qualified settlement fund depends in part on the nature and status of the Claims
held by recipients of beneficial interests therein and elections made by the Liquidating Trustee.

               (a)     Classification of the Insys Liquidation Trust

               The Insys Liquidation Trust is intended to qualify as a “liquidating trust” for U.S.
federal income tax purposes (other than in respect of any portion of the assets transferred to the
Insys Liquidation Trust and allocable to, or retained on account of, Disputed Claims or treated as
held by a qualified settlement fund, as discussed below). In general, a liquidating trust is not a


                                                -128-
            Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 133 of 157



separate taxable entity but rather is treated for U.S. federal income tax purposes as a “grantor”
trust (i.e., a pass-through entity). The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set
forth the general criteria for obtaining an IRS ruling as to the grantor trust status of a liquidating
trust under a chapter 11 plan. The Insys Liquidation Trust will be structured with the intention of
complying with such general criteria. Pursuant to the Plan, and in conformity with Revenue
Procedure 94-45, all parties (including, without limitation, the Debtors, the Liquidating Trustee
and beneficiaries of the Insys Liquidation Trust) shall treat the transfer of assets to the Insys
Liquidation Trust as (1) a transfer of such assets (subject to any obligations relating to those assets)
directly to recipients of beneficial interests in the Insys Liquidation Trust (other than to the extent
such assets are allocable to Disputed Claims or treated as held by a qualified settlement fund),
followed by (2) the transfer by such beneficiaries to the Insys Liquidation Trust of such assets in
exchange for beneficial interests in the Insys Liquidation Trust. Accordingly, except in the event
of contrary definitive guidance, holders of beneficial interests in the Insys Liquidation Trust shall
be treated for U.S. federal income tax purposes as the grantors and owners of their respective share
of the assets transferred by the Debtors to the Insys Liquidation Trust (other than such assets as
are allocable to Disputed Claims or treated as held by a qualified settlement fund).

                No ruling is currently being requested from the IRS concerning the tax status of the
Insys Liquidation Trust as a grantor trust. Accordingly, there can be no assurance that the IRS
would not take a contrary position to the classification of the Insys Liquidation Trust as a grantor
trust. If the IRS were to challenge successfully such classification, the U.S. federal income tax
consequences to the Insys Liquidation Trust and the holders of Claims could vary from those
discussed herein. Certain U.S. federal income tax consequences of the Insys Liquidation Trust or
portions thereof being treated as a “disputed ownership fund” or as a “qualified settlement fund”
within the meaning of Treasury Regulation section 1.468B-1 et seq. are also discussed below.

              (b)    General “Liquidating Trust” Tax Reporting by the Insys Liquidation Trust
       and Liquidating Trust Beneficiaries

                 For all U.S. federal income tax purposes, all parties must treat the Insys Liquidation
Trust as a grantor trust of which the holders of beneficial interests in the Insys Liquidation Trust
are the owners and grantors, and treat such beneficiaries as the direct owners of an undivided
interest in the assets transferred to the Insys Liquidation Trust (other than any assets allocable to
Disputed Claims or treated as held by a qualified settlement fund), consistent with their economic
interests therein. The Liquidating Trustee will file tax returns for the Insys Liquidation Trust
treating the Insys Liquidation Trust as a grantor trust pursuant to section 1.671-4(a) of the Treasury
Regulations. The Liquidating Trustee also shall annually send to each holder of a beneficial
interest in the Insys Liquidation Trust a separate statement regarding the receipts and expenditures
of the Insys Liquidation Trust as relevant for U.S. federal income tax purposes.

                All taxable income and loss of the Insys Liquidation Trust will be allocated among,
and treated as directly earned and incurred by, the holders of beneficial interests in the Insys
Liquidation Trust with respect to such holder’s interest in the assets of the Insys Liquidation Trust
(and not as income or loss with respect to its prior Claims), with the possible exception of any
taxable income and loss allocable to any assets allocable to, or retained on account of, Disputed
Claims or to a qualified settlement fund. The character of any income and the character and ability
to use any loss would depend on the particular situation of the holder.

                                                 -129-
            Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 134 of 157



               As soon as reasonably practicable after the transfer of the Debtors’ assets to the
Insys Liquidation Trust, the Insys Liquidation Trust shall make a good faith valuation of such
assets. All parties to the Insys Liquidation Trust (including, without limitation, the Debtors,
holders of Allowed Claims, and the beneficiaries of the Insys Liquidation Trust) must consistently
use such valuation for all U.S. federal income tax purposes. The valuation will be made available,
from time to time, as relevant for tax reporting purposes.

                 The U.S. federal income tax obligations of a holder with respect to its beneficial
interest in the Insys Liquidation Trust are not dependent on the Insys Liquidation Trust distributing
any cash or other proceeds, subject to any portion(s) of the Insys Liquidation Trust allocable to
Disputed Claims or treated as held by a qualified settlement fund. Thus, a holder may incur a U.S.
federal income tax liability with respect to its allocable share of the Insys Liquidation Trust’s
income even if the Insys Liquidation Trust does not make a concurrent distribution to the holder.
In general, other than in respect of cash retained on account of Disputed Claims or from a qualified
settlement fund (the subsequent distribution of which still relates to a holder’s Allowed Claim), a
distribution of cash by the Insys Liquidation Trust will not be separately taxable to a beneficiary
of the Insys Liquidation Trust since the beneficiary is already regarded for U.S. federal income tax
purposes as owning the underlying assets (and was taxed at the time the cash was earned or
received by the Insys Liquidation Trust). Holders are urged to consult their tax advisors regarding
the appropriate U.S. federal income tax treatment of any subsequent distributions of cash originally
retained by the Insys Liquidation Trust on account of Disputed Claims.

              The Liquidating Trustee will comply with all applicable governmental withholding
requirements (see Section 6.21 of the Plan and Section 8.4 herein).

               (c)     Tax Reporting for Assets Allocable to Disputed Claims

                Subject to definitive guidance from the IRS or a court of competent jurisdiction to
the contrary (including the receipt by the Liquidating Trustee of an IRS private letter ruling if the
Liquidating Trustee so requests one, or the receipt of an adverse determination by the IRS upon
audit if not contested by the Liquidating Trustee) or, alternatively, to treatment as a qualified
settlement fund, the Liquidating Trustee (A) may elect to treat any assets of the Insys Liquidation
Trust that are allocable to, or retained on account of, Disputed Claims (including any assets
allocable to any Class of Claims as to which the allocation within such Class is not yet determined)
as a “disputed ownership fund” governed by section 1.468B-9 of the Treasury Regulations, if
applicable, and (B) to the extent permitted by applicable law, will report consistently for state and
local income tax purposes.

                Accordingly, if a “disputed ownership fund” election is made with respect to assets
allocable to, or retained on account of, Disputed Claims, such reserve will be subject to tax
annually on a separate entity basis on any net income earned with respect to the assets allocable
thereto (including any gain recognized upon the disposition of such assets). All distributions from
such reserves (which distributions will be net of the expenses, including taxes, relating to the
retention or disposition of such assets) will be treated as received by holders in respect of their
Claims as if distributed by the Debtors. All parties (including, without limitation, the Debtors, the
Liquidating Trustee and the beneficiaries of the Insys Liquidation Trust) will be required to report
for tax purposes consistently with the foregoing.

                                               -130-
              Case 19-11292-KG         Doc 929      Filed 11/29/19      Page 135 of 157



                 A reserve will be responsible for payment, out of the assets of the reserve, of any
taxes imposed on the reserve or its assets. In the event, and to the extent, any cash in the reserve
is insufficient to pay the portion of any such taxes attributable to the taxable income arising from
the assets of such reserve (including any income that may arise upon the distribution of the assets
in such reserve), assets of the reserve may be sold to pay such taxes.

               (d)    Tax Reporting if the Insys Liquidation Trust or any Portion thereof is
        Treated as a Qualified Settlement Fund

                Notwithstanding the foregoing, the Insys Liquidation Trust or portions thereof may
be treated (now or in the future) as a “qualified settlement fund” within the meaning of Treasury
Regulation section 1.468B-1. To the extent that the beneficiaries of the Insys Liquidation Trust
are solely holders of “qualifying” claims, or a portion of the assets of the Insys Liquidation Trust
are segregated from its other assets and held for the benefit of former holders of qualifying Claims,
the Insys Liquidation Trust may be required to be characterized as a qualified settlement fund. In
general, as relevant to the Plan, a qualifying claim is a claim asserting liability arising out of a tort,
breach of contract, or violation of law. Trade claims are not qualifying claims for this purpose.

                 A qualified settlement fund generally is taxed similarly to a disputed ownership
fund for U.S. federal income tax purposes. See Section 8.3(c). As a qualified settlement fund, the
Insys Liquidation Trust or such segregated portion treated as a qualified settlement fund would be
subject to a separate entity-level U.S. federal income tax at the maximum rate applicable to trusts
and estates (currently 37%). For the avoidance of doubt, any income or loss (including
administrative costs) allocable to assets that are treated as held by a qualified settlement fund,
including any gain or loss recognized upon disposition or distribution of such assets (treating the
fair market value of the property on the date received by the qualified settlement fund as its initial
tax basis), will be included in the taxable income of the qualified settlement fund that is subject to
a separate entity level tax and excluded from the Insys Liquidation Trust’s income for purposes of
determining the taxable income that is passed through to holders of beneficial interests in the
liquidating trust. All parties (including, without limitation, the Debtors, the Insys Liquidation
Trust and the holders of beneficial interests in the Insys Liquidation Trust) will be required to
report for tax purposes consistently with the foregoing.

                (e)      Classification of the Victims Restitution Trust

                The Victims Restitution Trust is expected to be treated as a qualified settlement
fund. The U.S. federal income tax treatment of the Victims Restitution Trust generally will be the
same as described above with respect to the potential characterization of the Insys Liquidation
Trust as a qualified settlement fund (see Section 8.3(d)). All parties (including, without limitation,
the Debtors, the Victims Restitution Trust, and the holders of beneficial interests in the Victims
Restitution Trust) will be required to report for tax purposes consistently with the foregoing.

        8.4     Withholding on Distributions and Information Reporting

                All distributions to holders of Allowed Claims under the Plan are subject to any
applicable tax withholding, including employment tax withholding. Under U.S. federal income
tax law, interest, dividends, and other reportable payments may, under certain circumstances, be


                                                  -131-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 136 of 157



subject to “backup withholding” at the then applicable withholding rate (currently 24%). Backup
withholding generally applies if the holder (a) fails to furnish its social security number or other
taxpayer identification number, (b) furnishes an incorrect taxpayer identification number, (c) fails
properly to report interest or dividends, or (d) under certain circumstances, fails to provide a
certified statement, signed under penalty of perjury, that the tax identification number provided is
its correct number and that it is not subject to backup withholding. Backup withholding is not an
additional tax but merely an advance payment, which may be refunded to the extent it results in
an overpayment of tax. Certain persons are exempt from backup withholding, including, in certain
circumstances, corporations and financial institutions. Holders of Allowed Claims are urged to
consult their tax advisors regarding the Treasury Regulations governing backup withholding and
whether the transactions contemplated by the Plan would be subject to these Treasury Regulations.

               In addition, Treasury Regulations generally require disclosure by a taxpayer on its
U.S. federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these Treasury Regulations and whether the transactions contemplated by the Plan
would be subject to these Treasury Regulations and require disclosure on the holder’s tax returns.

               The foregoing summary has been provided for informational purposes only. All
holders of Claims and Interests are urged to consult their tax advisors concerning the federal, state,
local and other tax consequences applicable under the Plan.




                                                -132-
             Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 137 of 157



IX.    Release, Injunction, Exculpation and Related Provisions

       9.1     General

                 Pursuant to section 1123 of the Bankruptcy Code, and in consideration for the
classification, distributions, releases and other benefits provided under the Plan, upon the Effective
Date, the provisions of the Plan shall constitute a good faith compromise and settlement of all
Claims and Interests and controversies resolved pursuant to the Plan. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Claims, Interests and controversies, as well as a finding by the Bankruptcy
Court that any such compromise or settlement is in the best interests of the Debtors, their Estates,
and any holders of Claims or Interests and is fair, equitable and reasonable.

                 Notwithstanding anything contained under the Plan to the contrary, the allowance,
classification, and treatment of all Claims and Interests and their respective distributions (if any)
and treatments under the Plan, takes into account the relative priority and rights of the Claims and
the Interests in each Class in connection with any contractual, legal, and equitable subordination
rights relating thereto whether arising under general principles of equitable subordination, section
510 of the Bankruptcy Code, or otherwise. As of the Effective Date, any and all contractual, legal
and equitable subordination rights, whether arising under general principles of equitable
subordination, section 510 of the Bankruptcy Code or otherwise, relating to the allowance,
classification and treatment of all Claims and Interests and their respective distributions (if any)
and treatments under the Plan, are settled, compromised, terminated and released pursuant to the
Plan; provided, however, that nothing contained in the Plan will preclude any party from exercising
their rights pursuant to and consistent with the terms of the Plan and the contracts, releases, and
other agreements or documents delivered under or in connection with the Plan.

       9.2     Releases

                Section 10.5 of the Plan contains the release language set forth below, comprising
Releases granted by both the Debtors and the holders of Claims and Interests, in each case in favor
of the “Released Parties” as defined immediately below. These Releases are granted by the
Debtors to the Released Parties in consideration of, among other things, their contributions to these
Chapter 11 Cases and the Plan. Notably, all of the Released Parties are fiduciaries of the Debtors
or their Estates that served in such capacities on or after the Petition Date, and the Released Parties
definition does not include any particular creditor in its capacity as such. It also excludes parties
that will have been identified by the Debtors and the Creditors’ Committee as not entitled to a
release. Without limiting the generality of the foregoing, those contributions include the
participation of all of the Released Parties in extended, good-faith, arm’s-length negotiations over
the terms of the Plan, the Plan Settlement, and the effective liquidation of the Debtors’ Estates. In
particular, the participation of the Released Parties in the Plan Mediation and the aforementioned
substantive and meaningful negotiations, as set forth herein, substantially decreased the time and
expense of these Chapter 11 Cases. The contributions also include the participation of the Released
Parties in good faith in the sale process that provided tens of millions of dollars to the Debtors’
estates.




                                                -133-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 138 of 157



               The Releases are subject to meaningful exclusions for certain wrongful conduct and
certain breaches of contract. For example, claims against any party arising out of, or related to,
conduct that constitutes a criminal act, fraud, negligence, or willful misconduct are not released,
regardless of whether the finding of culpability or criminality is made before or after the Effective
Date. In addition, the Debtors are not releasing any causes of action they may have against their
current or former employees related to breaches of prepetition key employee retention plan
agreements, including any such causes of action that could seek the return of value previously
transferred outside of the Debtors’ Estates.

                “Released Parties” means, collectively, (i) the Debtors, (ii) the Creditors’
Committee and its members, solely in their capacity as such, and (iii) with respect to each of the
foregoing Persons in clauses (i) and (ii), such Persons’ (a) predecessors, successors, permitted
assigns, subsidiaries, and controlled affiliates, (b) officers and directors, principals, members,
employees, financial advisors, attorneys, accountants, investment bankers, consultants, experts
(for the avoidance of doubt, including but not limited to Nathan Associates, Inc. and its officers,
directors, and employees), and other professionals; provided, however, that no such Person
described in the foregoing clause (b) shall be a Released Party unless such Person was employed
or engaged in such capacity on or after the Petition Date, or, in the case of any professional, was
retained pursuant to sections 327 or 1102 of the Bankruptcy Code in these Chapter 11 Cases, and
(c) respective heirs, executors, estates, and nominees, in each case solely in their capacity as such;
provided, however, that no Person listed on the Non-Released Party Exhibit, to be filed as part of
the Plan Supplement (no later than the Plan Supplement Filing Deadline) and as may be amended
at the Confirmation Hearing pursuant to the process described in this “Released Parties” definition,
shall be a Released Party. The Non-Released Party Exhibit shall include only those parties that
the Debtors and the Creditors’ Committee, in the exercise of their fiduciary duties, and the SMT
Group Representatives mutually agree should be placed on such list. If at the time of filing of the
Non-Released Party Exhibit, the Debtors, the Creditors’ Committee, and the SMT Group
Representatives do not agree as to who should be placed on the Non-Released Party Exhibit, the
Plan Supplement shall contain two documents: first, the Non-Released Party Exhibit, and second,
the Additional Party List, which will list any additional parties that the Creditors’ Committee
and/or the SMT Group Representatives believe should be on the Non-Released Party Exhibit. At
the Confirmation Hearing, the Debtors shall be required to present argument as to why the parties
on the “Additional Party List” should be exculpated and/or released, and the Creditors’ Committee
and/or the SMT Group Representatives (and any other party that would like) shall be required to
present argument as to why such Party should be on the Non-Released Party Exhibit. The
Bankruptcy Court shall make the decision, at the Confirmation Hearing, with regard to which, if
any, of the parties on the Additional Party List shall be added to the Non-Released Party Exhibit.
Notwithstanding anything to the contrary contained herein, if no Cause of Action of the kind
released or exculpated under Sections 10.5 or 10.6 of the Plan, respectively, has been instituted
against a Person on the Non-Released Party Exhibit within one (1) year after the Effective Date,
such Person’s name shall be deemed automatically removed from such Non-Released Party
Exhibit and such Person shall be entitled to the releases and exculpations set forth in the Plan as if
such Person otherwise satisfies the definition of “Released Parties” or “Exculpated Parties.”




                                                -134-
             Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 139 of 157



       (a)     Releases by Debtors.

                       As of the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, including, without limitation, the service of the
Released Parties before and during the Chapter 11 Cases to facilitate the liquidation of the
Debtors and the implementation of the Trust Formation Transactions, and except as
otherwise explicitly provided in the Plan or in the Confirmation Order, the Released Parties
shall be deemed conclusively, absolutely, unconditionally, irrevocably and forever released,
to the maximum extent permitted by law, as such law may be extended subsequent to the
Effective Date, by the Debtors and the Estates from any and all Claims, counterclaims,
disputes, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
Liens, remedies, losses, contributions, indemnities, costs, liabilities, attorneys’ fees and
expenses whatsoever, including any derivative claims, asserted or assertable on behalf of the
Debtors or their Estates (including any Causes of Action arising under chapter 5 of the
Bankruptcy Code), whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted, accrued or
unaccrued, existing or hereinafter arising, whether in law or equity, whether sounding in
tort or contract, whether arising under federal or state statutory or common law, or any
other applicable international, foreign, or domestic law, rule, statute, regulation, treaty,
right, duty, requirement or otherwise, that the Debtors or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf
of the holder of any Claim or Interest or other Person, based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, their Estates, the Chapter 11 Cases,
the purchase, sale, or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party (including the exercise of any common law or contractual rights of setoff or
recoupment by any Released Party at any time on or prior to the Effective Date), the Trust
Formation Transactions, the restructuring of any Claim or Interest before or during the
Chapter 11 Cases, the Disclosure Statement, the Plan, and related agreements, instruments,
and other documents, and the negotiation, formulation, preparation or implementation
thereof, the solicitation of votes with respect to the Plan, or any other act or omission;
provided, however, that the Debtors do not release, and the Insys Liquidation Trust shall
retain, Claims or Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or constitutes fraud, gross negligence, or willful
misconduct; provided, further, that the Debtors do not release, and the Insys Liquidation
Trust shall retain, Causes of Action against current or former employees of the Debtors
related to any key employee retention plan (or any other retention or incentive plan)
agreements entered into between the Debtors and certain of their employees prior to the
Petition Date, or any Claims or Causes of Action arising out of chapter 5 of the Bankruptcy
Code related to the key employee retention plan (or any other retention or incentive plan)
agreements. The Debtors, the Trusts, and any other newly-formed entities that shall be
continuing the Debtors’ businesses after the Effective Date shall be bound, to the same extent
the Debtors are bound, by the releases set forth in this Section. For the avoidance of doubt,
Claims or Causes of Action arising out of, or related to, any act or omission of a Released
Party prior to the Effective Date that is later found to be a criminal act or to constitute fraud,


                                              -135-
             Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 140 of 157



gross negligence, or willful misconduct, including findings after the Effective Date, are not
released pursuant to Section 10.5(a) of the Plan.

       (b)     Releases by Holders of Claims and Interests.

                        As of the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, including, without limitation, the service of the
Released Parties before and during the Chapter 11 Cases to facilitate the liquidation of the
Debtors and the implementation of the Trust Formation Transactions, and except as
otherwise explicitly provided in the Plan or in the Confirmation Order, the Released Parties
shall be deemed conclusively, absolutely, unconditionally, irrevocably and forever released,
to the maximum extent permitted by law, as such law may be extended subsequent to the
Effective Date, except as otherwise explicitly provided in the Plan, by (i) the holders of all
Claims who vote to accept the Plan, (ii) the holders of all Claims that are Unimpaired under
the Plan, (iii) the holders of all Claims whose vote to accept or reject the Plan is solicited but
who (a) do not vote either to accept or to reject the Plan and (b) do not opt out of granting
the releases set forth herein, (iv) the holders of all Claims or Interests who vote, or are
deemed, to reject the Plan but do not opt out of granting the releases set forth in the Plan,
and (v) all other holders of Claims and Interests to the maximum extent permitted by law,
in each case from any and all Claims, counterclaims, disputes, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, Liens, remedies, losses, contributions,
indemnities, costs, liabilities, attorneys’ fees and expenses whatsoever, including any
derivative claims, asserted or assertable on behalf of the Debtors or their Estates (including
any Causes of Action arising under chapter 5 of the Bankruptcy Code), whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen
or unforeseen, asserted or unasserted, accrued or unaccrued, existing or hereinafter arising,
whether in law or equity, whether sounding in tort or contract, whether arising under federal
or state statutory or common law, or any other applicable international, foreign, or domestic
law, rule, statute, regulation, treaty, right, duty, requirement or otherwise, that such holders
or their estates, affiliates, heirs, executors, administrators, successors, assigns, managers,
accountants, attorneys, representatives, consultants, agents, and any other Persons or parties
claiming under or through them would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any Claim or Interest or
other Person, based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (as such entities existed prior to or after the Petition Date), their Estates, the Chapter
11 Cases, the purchase, sale, or rescission of the purchase or sale of any security of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements or interactions
between any Debtor and any Released Party (including the exercise of any common law or
contractual rights of setoff or recoupment by any Released Party at any time on or prior to
the Effective Date), the Trust Formation Transactions, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Disclosure Statement, the Plan and
related agreements, instruments, and other documents, and the negotiation, formulation,
preparation or implementation thereof, the solicitation of votes with respect to the Plan, or
any other act or omission, other than Claims or Causes of Action arising out of, or related
to, any act or omission of a Released Party that constitutes fraud, gross negligence or willful
misconduct. For the avoidance of doubt, Claims or Causes of Action arising out of, or related

                                              -136-
             Case 19-11292-KG         Doc 929     Filed 11/29/19      Page 141 of 157



to, any act or omission of a Released Party prior to the Effective Date that is later found to
be a criminal act or to constitute fraud, gross negligence, or willful misconduct, including
findings after the Effective Date, are not released pursuant to Section 10.5(b) of the Plan.

                     Notwithstanding anything herein to the contrary, the Debtors shall not
be released from liability for any Claim that is or may be covered by any Insurance Policies
or Products Liability Insurance Policies; provided, however, that any recovery for any such
Claim, including by way of settlement or judgment, shall be limited to the available
Insurance Proceeds and Products Liability Insurance Proceeds, and that no person or party
shall execute, garnish, or otherwise attempt to collect any such recovery from any assets
other than the available Insurance Proceeds and Products Liability Insurance Proceeds,
except to the extent necessary to trigger any Insurance Company’s or Products Liability
Insurance Company’s obligations to pay such Insurance Proceeds or Products Liability
Insurance Proceeds. The Debtors shall be released automatically from a Claim described in
this paragraph only upon the earlier of (i) the abandonment of such Claim, (ii) such a release
being given as part of a settlement or other resolution of such Claim, or (iii) exhaustion of
the available Insurance Proceeds or Products Liability Insurance Proceeds, as applicable.

               The Debtors believe the third party release set forth in this Section 9.2(b) and as set
forth more fully in the Plan is standard and entirely consensual under the established case law in
the United States Bankruptcy Court for the District of Delaware. See, e.g., Indianapolis Downs,
LLC, 486 B.R. 286, 304–06 (Bankr. D. Del. 2013). The Debtors will be prepared to meet their
burden to establish the basis for the releases, exculpations, and injunctions provided by the Plan
as part of Confirmation of the Plan.

       9.3     Injunction Related to Releases and Exculpation

               Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan
will not discharge the Debtors; provided, however, that upon confirmation of the Plan and the
occurrence of the Effective Date, the holders of Claims and Interests may not seek payment or
recourse against or otherwise be entitled to any distribution from the Estate or the Trusts except as
expressly provided in the Plan.

                To the maximum extent permitted under applicable law, the Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person, whether directly,
derivatively, or otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, losses, or liabilities released pursuant to the Plan, including, without
limitation, the Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, and liabilities released or exculpated in the Plan and the Claims, Interests, Liens, charges,
and encumbrances.

       9.4     Pre-Confirmation Injunctions and Stays

               Unless otherwise provided in the Plan, all injunctions and stays arising under or
entered during the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy Code
or otherwise, and in existence on the date of entry of the Confirmation Order, shall remain in full



                                                -137-
             Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 142 of 157



force and effect until the later of the Effective Date and the date indicated in the order providing
for such injunction or stay.

                The restrictions imposed by the Stock Restrictions Order – including the restriction
on claiming a worthless stock deduction by any fifty percent (50%) shareholder of Insys – shall
remain in full force and effect following the Effective Date.

       9.5     Injunction against Interference with Plan

              Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
enjoined from taking any actions to interfere with the implementation or consummation of the
Plan.

       9.6     Plan Injunction

       (a)     Except as otherwise provided in the Plan or in the Confirmation Order, as of
the entry of the Confirmation Order but subject to the occurrence of the Effective Date, to
the maximum extent permitted under applicable law, all Persons who have held, hold, or
may hold Claims or Interests are, with respect to any such Claim or Interest, permanently
enjoined after the entry of the Confirmation Order from: (i) commencing, conducting, or
continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any
kind (including any proceeding in a judicial, arbitral, administrative, or other forum) against
or affecting, directly or indirectly, a Debtor or an Estate or the property of any of the
foregoing, or any direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Parties mentioned in this Subsection (i) or any
property of any such transferee or successor; (ii) enforcing, levying, attaching (including any
prejudgment attachment), collecting, or otherwise recovering in any manner or by any
means, whether directly or indirectly, any judgment, award, decree, or order against a
Debtor or an Estate or its property, or any direct or indirect transferee of any property of,
or direct or indirect successor in interest to, any of the foregoing Parties mentioned in this
Subsection (ii) or any property of any such transferee or successor; (iii) creating, perfecting,
or otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind
against a Debtor or an Estate or any of its property, or any direct or indirect transferee of
any property of, or successor in interest to, any of the foregoing Persons mentioned in this
Subsection (iii) or any property of any such transferee or successor; (iv) acting or proceeding
in any manner, in any place whatsoever, that does not conform to, or comply with, the
provisions of the Plan; and (v) commencing or continuing, in any manner or in any place,
any action that does not comply, or is inconsistent, with the provisions of the Plan; provided,
however, that nothing contained herein shall preclude such Parties who have held, hold, or
may hold Claims against or Interests in a Debtor or an Estate from exercising their rights,
or obtaining benefits, pursuant to, and consistent with, the terms of the Plan and the Plan
Documents.

       (b)    All Persons, including all governmental, tax, and regulatory authorities,
lenders, trade creditors, dealers, customers, employees, litigation claimants, and other
creditors, holding Claims, Liens, Interests, charges, encumbrances, and other interests of
any kind or nature whatsoever, including rights or Claims based on any successor or

                                               -138-
             Case 19-11292-KG       Doc 929      Filed 11/29/19     Page 143 of 157



transferee liability, against or in a Debtor or the Trust Assets (whether legal or equitable,
secured or unsecured, matured or unmatured, contingent or noncontingent, known or
unknown), arising under or out of, in connection with, or in any way relating to the Debtors,
the Trust Assets, the operation of the Trust Assets prior to the Effective Date, or the Trust
Formation Transactions, are forever barred, estopped, and permanently enjoined from
asserting against the Released Parties, their respective successors and assigns, their property
or the Trust Assets, such Person’s Claims, Interests, Liens, charges, encumbrances, and
other interests (including rights or Claims based on any successor or transferee liability),
including, without limitation, by: (i) commencing, conducting, or continuing in any manner,
directly or indirectly, any suit, action, or other proceeding of any kind (including any
proceeding in a judicial, arbitral, administrative, or other forum) against or affecting,
directly or indirectly, a Released Party, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons mentioned in
this Subsection (i) or any property of any such transferee or successor; (ii) enforcing, levying,
attaching (including any prejudgment attachment), collecting, or otherwise recovering in
any manner or by any means, whether directly or indirectly, any judgment, award, decree,
or order against a Released Party, or any direct or indirect transferee of any property of, or
direct or indirect successor-in-interest to, any of the foregoing Persons mentioned in this
Subsection (ii) or any property of any such transferee or successor; (iii) creating, perfecting,
or otherwise enforcing any encumbrance of any kind or asserting any Released Claims in
any manner, directly or indirectly, against a Released Party or any of its property, or any
direct or indirect transferee of any property of, or successor in interest to, any of the
foregoing Persons mentioned in this Subsection (iii) or any property of any such transferee
or successor; (iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan; and (v) commencing or continuing, in
any manner or in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan.

       (c)     By accepting Distributions pursuant to the Plan, each holder of an Allowed
Claim or Allowed Interest shall be bound by the Plan, including the injunctions set forth in
this Section of the Plan.

       9.7     Exculpation

                To the maximum extent permitted by applicable law, no Exculpated Party shall
have or incur, and each Exculpated Party is hereby released and exculpated from, any Claim,
obligation, suit, judgment, damage, demand, debt, right, Cause of Action, remedy, loss, and
liability for any Claim in connection with, or arising out of, the administration of the Chapter 11
Cases; the negotiation and pursuit of the Disclosure Statement (including any information
provided, or statements made, in the Disclosure Statement or omitted therefrom), the Trust
Formation Transactions, the Plan, and the solicitation of votes for, and confirmation of, the Plan;
the funding of the Plan; the occurrence of the Effective Date; the administration of the Plan and
the property to be distributed under the Plan; the wind-down of the Debtors; the issuance of
securities under or in connection with the Plan; and the transactions in furtherance of any of the
foregoing; other than Claims or Causes of Action arising out of, or related to, any act or omission
of an Exculpated Party that is a criminal act or constitutes fraud, gross negligence, or willful
misconduct. This exculpation shall be in addition to, and not in limitation of, all other releases,

                                              -139-
             Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 144 of 157



indemnities, exculpations, and any other applicable law or rules protecting such Exculpated Parties
from liability. For the avoidance of doubt, Section 10.6 of the Plan shall not exculpate or release
any Exculpated Party with respect to any act or omission of such Exculpated Party prior to the
Effective Date that is later found to be a criminal act or to constitute fraud, gross negligence, or
willful misconduct, including findings after the Effective Date.

       9.8     Injunction Related to Releases and Exculpation

               Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of the Plan
will not discharge the Debtors; provided, however, that upon confirmation of the Plan and the
occurrence of the Effective Date, the holders of Claims and Interests may not seek payment or
recourse against or otherwise be entitled to any distribution from the Estate or the Trusts except as
expressly provided in the Plan.

                To the maximum extent permitted under applicable law, the Confirmation Order
shall permanently enjoin the commencement or prosecution by any Person, whether directly,
derivatively, or otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, losses, or liabilities released pursuant to the Plan, including, without
limitation, the Claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, and liabilities released or exculpated in the Plan and the Claims, Interests, Liens, charges,
and encumbrances.




                                               -140-
              Case 19-11292-KG       Doc 929     Filed 11/29/19     Page 145 of 157



X.     Certain Risk Factors to be Considered

           THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN
RISKS, INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW.
HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD READ
AND CAREFULLY CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER
INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND THE PLAN,
BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN.

            ADDITIONAL RISK FACTORS IDENTIFIED IN INSYS’S PUBLIC FILINGS
WITH THE SEC MAY ALSO BE APPLICABLE TO THE MATTERS SET OUT HEREIN AND
SHOULD BE REVIEWED AND CONSIDERED IN CONJUNCTION WITH THIS
DISCLOSURE STATEMENT, TO THE EXTENT APPLICABLE. THE RISK FACTORS SET
FORTH IN INSYS’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2018, AS UPDATED BY THE QUARTERLY REPORT ON FORM 10-Q FOR
THE QUARTER ENDED MARCH 31, 2019, AND THE RISK FACTORS SET FORTH IN
EXHIBIT 99.1 TO THE CURRENT REPORT ON FORM 8-K FILED BY INSYS WITH THE
SEC ON AUGUST 8, 2019 ARE HEREBY INCORPORATED BY REFERENCE. ANY
CURRENT REPORTS ON FORM 8-K (OTHER THAN INFORMATION FURNISHED
PURSUANT TO ITEMS 2.02 OR 7.01 AND ANY RELATED EXHIBITS OF ANY FORM 8-K,
UNLESS EXPRESSLY STATED OTHERWISE THEREIN), QUARTERLY REPORTS ON
FORM 10-Q OR ANNUAL REPORTS ON FORM 10-K FILED BY INSYS WITH THE SEC
AFTER THE DATE OF THIS DISCLOSURE STATEMENT MAY ALSO INCLUDE RISK
FACTORS AND WILL BE CONSIDERED A PART OF THIS DISCLOSURE STATEMENT
FROM THE DATE OF THE FILING OF SUCH DOCUMENTS. NEW FACTORS, RISKS AND
UNCERTAINTIES EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO
PREDICT ALL SUCH FACTORS, RISKS AND UNCERTAINTIES.

                These risk factors should not, however, be regarded as constituting the only risks
involved in connection with the Plan and its implementation. No representations concerning or
related to the Debtors, the Chapter 11 Cases or the Plan are authorized by the Bankruptcy Court
or the Bankruptcy Code, other than as set forth in this Disclosure Statement. Any representations
or inducements made to secure acceptance or rejection of the Plan that are not contained in, or
included with, this Disclosure Statement should not be relied upon by claimants in arriving at their
decision.

       10.1     Risks Associated with the Bankruptcy Process

         (a)     Risk of Non-Confirmation of the Plan. There can be no assurance that the requisite
acceptances to confirm the Plan will be obtained. Thus, while the Debtors believe the Plan is
confirmable under the standards set forth in section 1129 of the Bankruptcy Code, there is no
guarantee that the Plan will be accepted by the requisite Classes entitled to vote on the Plan. Even
if all Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met with
respect to any Class that rejects the Plan, the Bankruptcy Court could decline to confirm the Plan
if it finds that any of the statutory requirements for confirmation are not met. If the Plan is not
confirmed, there can be no assurances that the Chapter 11 Cases will continue rather than be
dismissed or converted to a chapter 7 liquidation or that any alternative plan of liquidation or

                                               -141-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 146 of 157



reorganization would be on terms as favorable to the holders of Claims as the terms of the Plan.
If another liquidation or protracted reorganization were to occur, there is a substantial risk that the
value of the Debtors’ assets would be substantially reduced to the detriment of all stakeholders.
Further, in such event, the Debtors may not have sufficient liquidity to operate in bankruptcy for
such an extended period.

        (b)     Nonconsensual Confirmation. Pursuant to the cramdown provisions of section
1129(b) of the Bankruptcy Code, the Bankruptcy Court can confirm the Plan notwithstanding the
nonacceptance of the Plan by an impaired class of claims or interests if at least one impaired class
of claims has accepted the Plan (with such acceptance being determined without including the
acceptance of any insider (as defined in section 101(31) of the Bankruptcy Code) in such class)
and, as to each impaired class which has not accepted the Plan, the Bankruptcy Court determines
that the Plan “does not discriminate unfairly” and is “fair and equitable” with respect to impaired
classes. If necessary, the Debtors intend to request confirmation of the Plan in accordance with
section 1129(b) of the Bankruptcy Code.

                Although the Debtors believe the Plan meets such requirements, there can be no
assurance the Bankruptcy Court will reach the same conclusion. Moreover, although the Debtors
and the Creditors’ Committee encourage all Voting Classes to vote to accept the Plan, and the
Debtors and the Creditors’ Committee believe that they are likely to have at least one impaired
Class vote in favor of the Plan, there is no guaranty that this will occur. If no impaired Voting
Class votes in favor of the Plan, the Plan cannot be confirmed as written.

         (c)    Claims Could be More than Projected. There can be no assurance that the estimated
amount of Claims in certain Classes will not be significantly more than projected, which in turn,
could cause the value of distributions to creditors to be reduced substantially. Certain assumptions
may not materialize, and unanticipated events and circumstances may affect the ultimate results.
For example, discrepancies between the actual amounts and the estimates regarding the Allowed
Administrative Expense Claims and Allowed Other Priority Claims could significantly impact the
distributions to other creditors. In addition, the Debtors are named defendants in numerous actions
commenced prior to the Petition Date (as described in further detail in Section 4.1 herein). These
litigations are at preliminary stages and involve contingencies and uncertainties that may impact
the Chapter 11 Cases, such as the allowance of class action claims other than those presented in
the Motions for Class Proofs of Claim and the apportionment of liability among the Debtors and
their third-party co-defendants. Given these uncertainties, the Debtors have utilized broad ranges
for the estimated claim amounts of these litigation claims. For the foregoing reasons, the actual
amount of Allowed Claims may vary and, in some instances, the variation may be material.

         (d)    Distributions to Allowed Claims Under the Plan May Change. Projected
distributions are based upon good faith estimates of the total amount of Claims ultimately allowed
and the funds available for distribution. The Debtors believe that these assumptions and estimates
are reasonable. However, as aforementioned unanticipated events or circumstances could result
in such estimates or assumptions increasing or decreasing materially, both the actual amount of
Allowed Claims in a particular Class and the funds available for distribution to such Class may
differ from the Debtors’ estimates. If the total amount of Allowed Claims in a Class is higher than
the Debtors’ estimates, or the funds available for distribution to such Class are lower than the
Debtors’ estimates (including estimates of the amount of cash to be realized from liquidation of

                                                -142-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 147 of 157



the Debtors’ remaining assets), the percentage recovery to holders of Allowed Claims in such
Class will be less than projected. For example, if Administrative Expense Claims are lower (or
higher) than anticipated, then the amount available for distribution to creditors would be more (or
less) than projected herein and recoveries on account of Allowed Claims would be more (or less)
than the estimated recoveries set forth herein.

        (e)    Classification and Treatment of Claims and Interests. Section 1122 of the
Bankruptcy Code requires that the Plan classify Claims against, and Interests in, the Debtors. The
Bankruptcy Code also provides that the Plan may place a Claim or Interest in a particular Class
only if such Claim or Interest is substantially similar to the other Claims or Interests in such Class.
The Debtors believe that all Claims and Interests have been appropriately classified in the Plan,
pursuant to the Plan Settlement reached by the Debtors, the Creditors’ Committee and the Settling
Creditors.

                To the extent that the Bankruptcy Court finds that a different classification is
required for the Plan to be confirmed, the Debtors may seek (i) to modify the Plan to provide for
whatever classification might be required for Confirmation and (ii) to use the acceptances received
from any creditor for the purpose of obtaining the approval of the Class or Classes of which such
creditor ultimately is deemed to be a member. Any such reclassification of creditors, although
subject to the notice and hearing requirements of the Bankruptcy Code, could adversely affect the
Class in which such creditor was initially a member, or any other Class under the Plan, by changing
the composition of such Class and the vote required for approval of the Plan. There can be no
assurance that the Bankruptcy Court, after finding that a classification was inappropriate and
requiring a reclassification, would approve the Plan based upon such reclassification. Except to
the extent that modification of classification in the Plan requires resolicitation, the Debtors may,
in accordance with the Bankruptcy Code and the Bankruptcy Rules, seek a determination by the
Bankruptcy Court that acceptance of the Plan of any holder of Allowed Claims will constitute a
consent to the Plan’s treatment of such holder regardless of the Class as to which such holder is
ultimately deemed to be a member. The Debtors believe that under the Bankruptcy Rules, they
would be required to resolicit votes for or against the Plan only when a modification adversely
affects the treatment of the claim of any creditor or equity interest holder.

               The Bankruptcy Code also requires that the Plan provide the same treatment for
each Claim or Interest in a particular Class unless the Holder of a particular Claim or Interest
agrees to a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan
complies with the requirement of equal treatment, or has otherwise been agreed to by the Settling
Creditors. To the extent that the Bankruptcy Court finds that the Plan does not satisfy such
requirement, the Bankruptcy Court could deny Confirmation of the Plan.

              Issues or disputes relating to classification and/or treatment could result in a delay
in the Confirmation and consummation of the Plan and could increase the risk that the Plan will
not be consummated.

        (f)    The Debtors, the Liquidating Trustee or the VRT Claims Administrator May Object
to Amount or Classification of a Claim. The Debtors and their successors reserve the right to object
to the amount or classification of any Claim under the Plan. The estimated recoveries set forth in
this Disclosure Statement cannot be relied on by any holder of an Allowed Claim where such

                                                -143-
              Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 148 of 157



Claim is or may become subject to an objection. Any holder of an Allowed Claim that is or may
become subject to an objection may not receive its expected share of the potential distributions
described in this Disclosure Statement.

        (g)     Risk of Delayed Confirmation or Effective Date. Although the Debtors expect that
the Plan will be confirmed on or shortly after the Confirmation Hearing scheduled for January
16, 2020, there is a risk that confirmation of the Plan will be delayed. Similarly, there can be no
assurances that the Effective Date will occur in January of 2020 because the Effective Date is
contingent upon satisfaction of the conditions precedent to the Effective Date set forth in the Plan.
If the Plan is not effective by January 31, 2020 it could detrimentally impact the administration of
the Debtors’ estate and reduce recoveries available to creditors.

        (h)     Risk of Conversion into Chapter 7 Cases. If no plan can be confirmed, or if the
Bankruptcy Court otherwise finds that it would be in the best interest of holders of Claims and
Interests, the Chapter 11 Cases may be converted to cases under chapter 7 of the Bankruptcy Code,
pursuant to which a trustee would be appointed or elected to liquidate the Debtors’ assets for
distribution in accordance with the priorities established by the Bankruptcy Code. See Section
10.1(b) hereof, as well as the Liquidation Analysis (the “Liquidation Analysis”) to be filed
separately from this Disclosure Statement, for a discussion of the negative effects that a chapter 7
liquidation would have on the recoveries of holders of Claims and Interests.

         (i)    The Value of Retained Causes of Action is Uncertain. The Causes of Action that
will vest in the Insys Liquidation Trust and the Victims Restitution Trust are inherently difficult
to value, and any such Cause of Action may prove to have limited or zero value. In addition,
litigating Causes of Action is a time consuming and expensive process. While the Debtors believe
that the Causes of Action are valuable, the Debtors have not placed a specific value on any of the
Causes of Action.

       10.2     Other Considerations, Risk Factors, and Disclaimers

         (a)    Financial Information Disclaimer. To the extent financial information is contained
in this Disclosure Statement, the exhibits to this Disclosure Statement or any document filed in
connection herewith, such information is derived from the Debtors’ books and records available
at the time of preparation and has not been audited. Although the Debtors have used their
reasonable business judgment to ensure the accuracy of any financial information provided in this
Disclosure Statement, and while the Debtors believe that any such information fairly reflects, in
all material respects, the financial condition and results of the Debtors as of the date or time period
stated, the Debtors are unable to warrant or represent that such information is without inaccuracies.

        (b)      Tax Claims Could be More than Projected. There can be no assurance that the
estimated Allowed amount of Priority Tax Claims relating to federal and state income tax
exposure, including interest, will not be significantly more than projected, which in turn, could
cause the value of distributions to creditors to be reduced substantially. Further, the estimated
Allowed amount of Claims with respect to Classes 1 (including Secured Claims relating to state
tax liabilities offset by available tax refunds) and 4 (including General Unsecured Claims relating
to federal and state tax penalties) also may be significantly more than projected. The Debtors have
made certain assumptions in arriving at these estimates, including, without limitation, with respect

                                                -144-
             Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 149 of 157



to the outcome of an ongoing IRS tax audit of the Debtors and the availability of certain state tax
refunds. These assumptions may not be accurate, and unanticipated events or circumstances may
affect the ultimate tax liability. Given these uncertainties, the actual amount of Allowed Claims
with respect to taxes may vary from those projected in Section 1.4, and the variation may be
material.

        (c)      Potential Tax Liability in Implementation. The Debtors may incur certain federal,
state, or local tax liabilities relating to the transfer of assets to the Insys Liquidation Trust and the
liquidation of the Debtors. Such tax liabilities may be material, depending on certain factors,
including, without limitation, the value of the assets at the time of the transfer, the extent that such
transfers give rise to deductions, and the availability of certain net operating loss carryforwards
and tax credits. There can be no assurance that taxing authorities will agree with the Debtors’
valuation of the transferred assets or the availability or amount of any deductions claimed or net
operating loss carryforwards or tax credits utilized. Accordingly, the Debtors may incur taxes on
the transfer of the assets to the Insys Liquidation Trust, which could cause the value of distributions
to creditors to be reduced materially.

       (d)     Other Tax Considerations. There are a number of material income tax
considerations, risks and uncertainties associated with the consummation of the Plan. Holders of
Claims and Interests and other interested parties should read carefully the discussion of certain
U.S. federal income tax consequences of the Plan set forth above.

       (e)     This Disclosure Statement Was Not Approved by the Securities and Exchange
Commission. Neither the SEC nor any state regulatory authority has passed upon the accuracy or
adequacy of this Disclosure Statement, or the exhibits or the statements contained herein, and any
representation to the contrary is unlawful.

        (f)    The Debtors Have No Duty to Update. The statements contained in this Disclosure
Statement are made by the Debtors (or the Creditors’ Committee where indicated) as of the date
hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after that
date does not imply that there has been no change in the information set forth herein since that
date. The Debtors have no duty to update this Disclosure Statement unless otherwise ordered to
do so by the Bankruptcy Court.

        (g)    No Representations Outside of this Disclosure Statement Are Authorized. The
information contained in this Disclosure Statement is for purposes of soliciting acceptances of the
Plan and may not be relied upon for any other purposes. No representations concerning or related
to the Debtors, the Chapter 11 Cases, or the Plan are authorized by the Bankruptcy Court or the
Bankruptcy Code, other than as set forth in this Disclosure Statement. Any representations or
inducements made to secure your acceptance or rejection of the Plan that are other than as
contained in, or included with, this Disclosure Statement should not be relied upon by you in
arriving at your decision.

       (h)     Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary. Certain of the information contained in this Disclosure Statement is, by nature,
forward-looking, and contains estimates and assumptions, which might ultimately prove to be
incorrect, and projections, which may be materially different from actual future experiences.

                                                 -145-
            Case 19-11292-KG         Doc 929      Filed 11/29/19     Page 150 of 157



There are uncertainties associated with all projections and estimates, and they should not be
considered assurances or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.

        (i)     No Legal or Tax Advice Is Provided to You by This Disclosure Statement. The
contents of this Disclosure Statement should not be construed as legal, business or tax advice.
Each holder of a Claim or Interest should consult his, her, or its own legal counsel and accountant
as to legal, tax and other matters concerning his, her, or its Claim or Interest. This Disclosure
Statement is not legal advice to you. This Disclosure Statement may not be relied upon for any
purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

        (j)    No Admission Made. The information and statements contained in the Plan and
this Disclosure Statement will neither constitute an admission of any fact or liability by any Entity
nor be deemed evidence of the tax or other legal effects of the Plan on the Debtors, Reorganized
Debtors, holders of Claims or Interests or any other parties in interest. In addition, no reliance
should be placed on the fact that a particular litigation Claim is, or is not, identified in this
Disclosure Statement.




                                               -146-
                 Case 19-11292-KG       Doc 929     Filed 11/29/19      Page 151 of 157



XI.       Confirmation of the Plan

          11.1     Requirements of Section 1129(a) of the Bankruptcy Code

       (a)   General Requirements. At the Confirmation Hearing, the Bankruptcy Court will
determine whether the confirmation requirements specified in section 1129(a) of the Bankruptcy
Code have been satisfied including, without limitation, whether:

         the Plan complies with the applicable provisions of the Bankruptcy Code;

         the Debtors have complied with the applicable provisions of the Bankruptcy Code;

         the Plan has been proposed in good faith and not by any means forbidden by law;

         any payment made or promised by the Debtors or by a person acquiring property under the
          Plan, for services or for costs and expenses in or in connection with the Chapter 11 Cases,
          or in connection with the Plan and incident to the Chapter 11 Cases, has been disclosed to
          the Bankruptcy Court, and any such payment made before confirmation of the Plan is
          reasonable, or if such payment is to be fixed after confirmation of the Plan, such payment
          is subject to the approval of the Bankruptcy Court as reasonable;

         the Debtors have disclosed the identity and affiliations of any individual proposed to serve,
          after confirmation of the Plan, as a director or officer, an affiliate of the Debtors
          participating in a Plan with the Debtors, or a successor to the Debtors under the Plan, and
          the appointment to, or continuance in, such office of such individual is consistent with the
          interests holders of Claims and Interests and with public policy, and the Debtors have
          disclosed the identity of any insider who will be employed or retained by the Reorganized
          Debtors, and the nature of any compensation for such insider;

         with respect to each Class of Claims or Interests, each holder of an impaired Claim or
          impaired Interest has either accepted the Plan or will receive or retain under the Plan, on
          account of such holder’s Claim or Interest, property of a value, as of the Effective Date of
          the Plan, that is not less than the amount such holder would receive or retain if the Debtors
          were liquidated on the Effective Date of the Plan under chapter 7 of the Bankruptcy Code;

         except to the extent the Plan meets the requirements of section 1129(b) of the Bankruptcy
          Code with respect to each rejecting Class (as discussed further below), each Class of
          Claims either accepted the Plan or is not impaired under the Plan;

         except to the extent that the holder of a particular Claim has agreed to a different treatment
          of such Claim, the Plan provides that administrative expenses and priority Claims, other
          than priority tax Claims, will be paid in full on the Effective Date, and that priority tax
          Claims will receive either payment in full on the Effective Date or deferred cash payments
          over a period not exceeding five (5) years after the Petition Date, of a value, as of the
          Effective Date of the Plan, equal to the allowed amount of such Claims;




                                                  -147-
             Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 152 of 157



       at least one Class of impaired Claims has accepted the Plan, determined without including
        any vote for acceptance of the Plan by any insider holding a Claim in such Class;

       confirmation of the Plan is not likely to be followed by the liquidation, or the need for
        further financial reorganization, of the Debtors or any successor to the Debtors under the
        Plan; and

       all fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at
        the Confirmation Hearing, have been paid or the Plan provides for the payment of all such
        fees on the Effective Date of the Plan.

        (b)      Best Interests Test. As noted above, with respect to each impaired class of claims
and equity interests, confirmation of a plan requires that each such holder either: (i) accept the
plan; or (ii) receive or retain under the plan property of a value, as of the effective date of the plan,
that is not less than the value such holder would receive or retain if the debtors were liquidated
under chapter 7 of the Bankruptcy Code. This requirement is referred to as the “best interests test.”

                This test requires a bankruptcy court to determine what the holders of allowed
claims and allowed equity interests in each impaired class would receive from a liquidation of the
debtor’s assets and properties in the context of a liquidation under chapter 7 of the Bankruptcy
Code. To determine if a plan is in the best interests of each impaired class, the value of the
distributions from the proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared with the value
offered to such classes of claims and equity interests under the plan.

                 Allowed Claims in Classes 1 and 2 are not Impaired and therefore deemed to accept
the Plan unanimously (thereby rendering the “best interests” test inapplicable to such Classes).
Claims in Classes 3, 4, 5, 6, 7, 8, and 9 are Impaired and entitled to vote on the Plan. Classes 10,
11, 12 and 13 (respectively, the 510(a) and 510(b) Subordinated Claims, 510(c) Subordinated
Claims, Intercompany Claims and Equity Claims) will receive no recovery and are deemed to
reject the Plan.

                In a typical chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s
remaining assets for distribution to creditors in accordance with the priorities set forth in the
Bankruptcy Code. Generally, secured creditors are paid first from the proceeds of disposition of
the assets securing their liens. If any assets are remaining in the estates after satisfaction of secured
creditors’ claims from their collateral, administrative expenses are next to receive payment.

                 Unsecured creditors are paid from any remaining assets, according to their
respective priorities. Unsecured creditors with the same priority share in proportion to the amount
of their allowed claims in relationship to the total amount of allowed claims held by all unsecured
creditors with the same priority. Finally, equity interest holders receive the balance that remains,
if any, after all creditors are paid.

                The Debtors believe that the Plan satisfies the best interests test because, among
other things, asset recoveries expected to be available to holders of Allowed Claims under the Plan



                                                 -148-
            Case 19-11292-KG          Doc 929     Filed 11/29/19      Page 153 of 157



will be greater than the asset recoveries expected to be available in a chapter 7 liquidation, and the
costs of a chapter 7 liquidation will exceed those of the Plan.

                Unlike in a chapter 7 liquidation, the Plan provides for two Trusts that will be
managed by representatives of the creditor constituencies most invested in improving recoveries.
While this may have an impact in all areas of asset recovery, the Debtors and Creditors’ Committee
believe this feature of the Plan will have the most significant impact on potential recoveries from
the Debtors’ products liability policies where the SMT Group creditors and the Personal Injury
claimants, whose sole recovery comes from this asset, are aligned in prosecuting claims against
the products liability insurance carriers.

                With respect to the costs of a chapter 7 liquidation versus the Plan, the Debtors and
Creditors’ Committee similarly believe that the costs of a chapter 7 liquidation would exceed the
amounts paid to those professionals selected to administer the Insys Liquidation Trust and the
Victims Restitution Trust, lowering the amount available for distribution to creditors. The Plan is
based on the Debtors’ and Creditors’ Committee work on estimating categories of claims and
negotiating the Plan Settlement based on those values. A chapter 7 trustee would have to incur at
least the time and expense of that process, including with work of experts, financial analysts and
time spent in mediation, in order to re-resolve all claims already addressed through the Plan
Settlement. A chapter 7 liquidation would have the hurdles of a chapter 7 trustee both getting up
to speed with such work and litigating, or otherwise resolving, the thousands of individual claims
that make up the categories underpinning the value allocations in the Plan. As of the filing of this
Disclosure Statement, approximately 3,400 claims have been filed claiming an amount not less
than $10 billion, and it is expected that the amount of claims will increase after the Bar Date for
government claims (which is December 9, 2019).

                The Debtors and Creditors’ Committee also believe there is value in the fact that
distributions under the Plan can be made to creditors earlier than in a chapter 7 liquidation. For
example, the Claims Arbiter will, within a few months of the Effective Date, determine the
allocation between Hospital Claims and NAS Monitoring Claims in Class 6. Distributions to those
class claimants can be made shortly thereafter. Instead, in the case of a chapter 7 liquidation,
neither the Hospital claimants nor the NAS Monitoring claimants can receive a first dollar until
the thousands of State, Municipality and Native American Tribe claims are liquidated – likely
several years after the conversion date. A chapter 7 trustee will hold, either for litigation costs or
in a disputed claims reserve all of the cash on hand of the Estates. For purposes of the Liquidation
Analysis, the Debtors have estimated that it will take several years for a chapter 7 trustee to make
distributions that would otherwise be made within the first 6 months to year of implementation of
the Plan.

               The Debtors’ Liquidation Analysis detailing these differences will be filed
separately from this Disclosure Statement.

              The Debtors note that the Liquidation Analysis is speculative, as it is necessarily
premised on assumptions and estimates, which are inherently subject to significant uncertainties
and contingencies, many of which would be beyond the control of the Debtors. Other parties in
interest may disagree with certain of the assumptions in the Liquidation Analysis and may


                                                -149-
            Case 19-11292-KG          Doc 929      Filed 11/29/19     Page 154 of 157



challenge these assumptions and/or that the Plan satisfies the “best interests” test in connection
with confirmation of the Plan.

               The Liquidation Analysis is solely for the purpose of disclosing to holders of
Claims and Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to
the assumptions set forth therein. There can be no assurance as to values that would actually be
realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations
under section 1129(a)(7) of the Bankruptcy Code.

                 Given the factors outlined above, Debtors submit that the Plan satisfies the “best
interests” test in Bankruptcy Code section 1129(a)(7).

         (c)     Feasibility. Also as noted above, section 1129(a)(11) of the Bankruptcy Code
requires that a debtor demonstrate that confirmation of a plan is not likely to be followed by
liquidation or the need for further financial reorganization. The Debtors believe that they will be
able to timely perform all obligations described in the Plan, and, therefore, that the Plan satisfies
the feasibility requirement. In particular, the Debtors believe that the Plan satisfies the feasibility
requirement with respect to both (i) obligations relating to the Sales Transactions, if any, and
(ii) obligations relating to the Insys Liquidation Trust and the Victims Restitution Trust.

      Obligations Relating to the Sales Transaction(s). The Debtors believe that proceeds from
       the Sales Transactions and the Debtors’ other cash on hand will be sufficient to satisfy all
       of the Debtors’ obligations under the Plan that are due on the Effective Date. First, the
       Debtors are confident that, in accordance with the Plan, the Sales Transactions will have
       either already closed, or will close immediately prior to or simultaneously with the
       occurrence of the Effective Date. The Debtors do not believe that the Sales Transactions
       will be delayed or enjoined by governmental authorities.

      Sufficiency of the Trust Operating Reserves. The Debtors believe that the Trust Operating
       Reserves to be funded pursuant to the Plan, along with $2 million Cash allocated to the
       Trust Operating Reserves, will be sufficient for the Trusts to carry out the purposes for
       which they were established.

        (d)     Additional Requirements for Non-Consensual Confirmation. In the event that any
impaired Class of Claims or Interests does not accept or is deemed to reject the Plan, the Court
may still confirm the Plan at the request of the Debtors if, as to each impaired Class of Claims or
Interests that has not accepted the Plan, the Plan “does not discriminate unfairly” and is “fair and
equitable” with respect to such Classes of Claims or Interests, pursuant to section 1129(b) of the
Bankruptcy Code. Both of these requirements are in addition to other requirements established by
case law interpreting the statutory requirements.

        (e)     Unfair Discrimination Test. The “unfair discrimination” test applies to Classes of
Claims or Interests that are of equal priority and are receiving different treatment under the Plan.
A chapter 11 plan does not discriminate unfairly, within the meaning of the Bankruptcy Code, if
the legal rights of a dissenting Class are treated in a manner consistent with the treatment of other
Classes whose legal rights are substantially similar to those of the dissenting Class and if no Class

                                                -150-
            Case 19-11292-KG          Doc 929      Filed 11/29/19      Page 155 of 157



of Claims or Interests receives more than it legally is entitled to receive for its Claims or Interests.
This test does not require that the treatment be the same or equivalent, but that such treatment is
“fair.”

               The Debtors believe the Plan satisfies the “unfair discrimination” test with respect
to any dissenting Class of Claims. Classes of Claims of equal priority are receiving comparable
treatment and such treatment is fair under the circumstances. Other parties in interest may disagree
that the Plan satisfies the “unfair discrimination” test and may challenge this conclusion in
connection with confirmation of the Plan.

               As a result of the Plan Settlement, unsecured creditors will not receive exact Pro
Rata recovery under the Plan. The Plan Settlement settles disputes regarding the estimated
amounts of creditor claims, and includes a settlement regarding which creditors will receive
consideration from which sources of recovery under the Plan. The Debtors and the Creditors’
Committee believe that if any dissenting party were to object to their treatment under the “unfair
discrimination” test, the Debtors and the Creditors’ Committee would prevail given the amount of
work and analysis that the Debtors and the Creditors’ Committee did to arrive at the settlement
embodied therein and, moreover, given that the Debtors and the Creditors’ Committee do not have
any pecuniary stake in how value is allocated.

        (f)     Fair and Equitable Test. The “fair and equitable” test applies to classes of different
priority and status (e.g., secured versus unsecured) and includes the general requirements that
(a) no class of claims receive more than 100% of the allowed amount of the claims in such class
and (b) no junior class of claims or interests receive any recovery under the Plan until senior classes
have received a full recovery on their claims. As to dissenting classes, the test sets different
standards depending on the type of claims in such class. The Debtors believe that the Plan satisfies
the “fair and equitable” test because the holders of claims and equity interests that are junior to the
claims of the dissenting class, if any, will not receive any property under the plan of reorganization.
Accordingly, the Plan meets the “fair and equitable” test with respect to all Classes.




                                                 -151-
              Case 19-11292-KG        Doc 929      Filed 11/29/19     Page 156 of 157



XII.   Alternatives to Confirmation and Consummation of the Plan

                The Debtors have evaluated several alternatives to the Plan. After studying these
alternatives, the Debtors have concluded that the Plan is the best alternative and will maximize
recoveries to parties in interest, assuming confirmation and consummation of the Plan. If the Plan
is not confirmed and consummated, the alternatives to the Plan are: (i) the preparation and
presentation of an alternative plan of liquidation or reorganization; or (ii) a liquidation under
chapter 7 of the Bankruptcy Code.

       12.1     Alternative Plan of Liquidation or Reorganization

                If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in
which to file a plan of reorganization has expired, any other party in interest) could attempt to
formulate a different plan. Such a plan might involve either: (a) a reorganization and continuation
of certain of the Debtors’ businesses; or (b) an alternative orderly liquidation of their assets. The
Debtors, however, submit that the Plan, as described herein, enables their creditors to realize the
most value under the circumstances and that any alternative plan would likely result in reduced
recoveries to the Debtors’ creditors.

       12.2     Liquidation Under Chapter 7 of the Bankruptcy Code

                If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under
chapter 7 of the Bankruptcy Code in which a trustee would be elected or appointed to liquidate the
assets of the Debtors for distribution to their creditors in accordance with the priorities established
by the Bankruptcy Code. The effect that a chapter 7 liquidation would have on the recovery of
holders of Allowed Claims and Interests is set forth in the Liquidation Analysis. As set forth
above, other parties in interest may disagree with certain of the assumptions in the Liquidation
Analysis and may challenge these assumptions and/or that the Plan satisfies the “best interests”
test in connection with confirmation of the Plan

                The Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of, among other things (i) the
delay resulting from the conversion of the Chapter 11 Cases and (ii) the additional administrative
expenses associated with the appointment of a trustee and the trustee’s retention of professionals
who would be required to become familiar with the many legal and factual issues in the Debtors’
Chapter 11 Cases.




                                                -152-
            Case 19-11292-KG        Doc 929     Filed 11/29/19     Page 157 of 157



XIII. Conclusion and Recommendation

                The Debtors and the Creditors’ Committee believe the Plan is in the best interests
of all stakeholders and urge the holders of Claims in Classes 3-9 to vote in favor of the Plan.

Dated: November 29, 2019

By:
Name:
Title: Authorized Signatory

Insys Therapeutics, Inc.
IC Operations, LLC
Insys Development Company, Inc.
Insys Manufacturing, LLC
Insys Pharma, Inc.
IPSC, LLC
IPT 355, LLC




                                              -153-
